                 Case 2:19-bk-10260-RK                             Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43 Desc
                                                                   Main Document     Page 1 of 78          FILED
                           *       w *   * @-     @     . *


    lUnitedstatesBankruptcycourtforthe:                                                                                                   JAj 1û 2119
    E                                                                                                       l
    1                DistrictOfCal
                                 iforni
                                      aCentral                                                                                    CLERK U.S.BANKRZPYCY COLJRT
                                                                                                                                  CENTRALDISTRICT OFCALIFORNEA
    l
    l
    j case numberflfkno-n):                                                Chapteryou arefiling under:
    1                                                                      u claapter7
    l                                                                      Q chapter11
                                                                           Q chapter12                      l                                          Q checkifthisisan
                                                                           Q chapter13                      1
                                                                                                                                                           am endedfil
                                                                                                                                                                     ing


    OfficialForm 101
             oluntary Pelition for Individuals Filing for Bankruptcy                                                                                                                     12/47
    The bankruptcy form s useyouand Debtor1to referto adebtorfiling alone.A married couplem ayfile a bankruptcy casetogether- called a
    jointcase-and injointcases,theseformsuseyoutoaskforinformationfrom bothdebtors.Forexample,i
                                                                                              faform asks,.'Doyouownacar,''
    the answerwould be yes i
                           feitherdebtorowns acar.W hen inform ation is needed aboutthe spousesseparately,theform uses Debtor 1and
    Debtor2todistinguishbetweenthem.Injointcases,oneofthespousesmustreportinformationasDebtor1andtheotherasDebtor2.The
    sam e person mustbe Debtor1in alIofthe forms.
    Be as com plete and accurate aspossible.Iftwo married peoplearefiling together,both are equallyresponsibleforsupplying correct
    infonnation.Ifmorespace is needed,attach aseparatesheetto thisform .On thetop ofanyadditi    onalpages,writeyournam e and case num ber
    (ifknown).Answereveryquestion.
'

        -.
                    Identify Y ourself
1
1                                               Ahoutnob't4:1:
                                                               '     '    ' '          '
                                                                                               :    .   .           '
                                                                                                                    AuEk
                                                                                                                        '
                                                                                                                         tE
                                                                                                                          DF
                                                                                                                             '
                                                                                                                           A.'nY'.,1:'' ''
                                                                                                                                         ').Dt
                                                                                                                                            iud#k
                                                                                                                                                *.*.''titfa-):                                    !
                                                          ..                               .                        .. .
i                                                                    ..   .... .               ..                   .  ::' ' ..'q2: 4S#âl1
                                                                                                                                         *E
                                                                                                                                        . . ' .. ...Jùi
                                                                                                                                                   (:..(':r..(.:''... .. 7'..   ' ''
                                                                                                                                                                                       .
                                                                                                                                                                                        '.
                                                                                                                                                                                                  l
t Yourfullname                                                                                                                                                                                    t
j Wr
  1ovi
: 6
1    t
     enme
     erthen
          nam
            ise
           t-  th
              su atpis
                ed     onreyour
                     idu                                                                                                                                                                      -1
                                                                                                                                                                                               i
                                                                                                                                                                                               j
2
l identification(forexample,                                                                                        Firstname                                                                  I
' yourdriver'  sIicenseor                                                                                                                                                                      ;
             passport').                        Mi
                                                 ddlename                                                           Mi
                                                                                                                     ddl
                                                                                                                       ename                                                                   j
i            Bring yourpi
                        cture                   '
                                                ryIer                                                                                                                                             l
                                                                                                                                                                                                  s
i
ë
  i
  denti
      fi
       cationtoyourmeeting Lastname                                                                                 Lastname                                                                      1
                                                                                                                                                                                                  (
l wi
   ththetrustee.                                                                                                                                                                                  I
                                                                                                                                                                                                  h
(                                               i;tl
                                                   fjx(t;r.,Jr.,II,111)                                             E;uë):(E;r.,Jr.,II,111
                                                                                                                                         )                                                        I
h                                                                                                                                                                                                 i
1                                                                                                               .                                                                                 t
I
1                                                                                                                                                                                                 t
                                                                                                                                                                                                  '
Iz. AIIotuernames you                           Terrv                                                                                                                                             '
                                                                                                                                                                                             ..   j
l have used in the Iast8                        Firstname                                                           Fi
                                                                                                                     rstname                                                                      j
1 Years                                                                                                                                                                                           1
l
1
                                                 Lee
                                                Middl
                                                                                                                                                                                                  j
! I
  ncludeyourmarriedor                                 ename                                                         Middl
                                                                                                                        ename                                                                     j
i maiden names
2                              .                Tyler                                                                                                                                             r
q                                               Lastname                                                            Lastname                                                                      !
                                                                                                                                                                                                  I
è
i
                                                                                                                                                                                                  1
                                                                                                                                                                                                  ù
i                                                                                                                   Fzi
                                                                                                                      rstname                                                                     i
I                                                                                                                                                                                                 i
                                                                                                                                                                                                  !
j
j                                                                                                                                                                                                 I
j
-                                               Mi
                                                 ddl
                                                   ename                                                            Middl
                                                                                                                        ename                                                                     j
                                                                                                                                                                                                  1
l                                                                                                                                                                                                 i
                                                                                                                                                                                                  '
I
!                                                                                                                   Lastname                                                                      j
                                                                                                                                                                                                  .
                                                                                                                                                                                                  '
j                                                                                                                                                                                                 1
                                                                                                                                                                                                  !
!
!                                                                                                               .                                                                                 1
                                                                                                                                                                                                  i
p3. OnlytheIast4 digitsof                                                                                                                                                                         i
r                                               xxx - xx - 1                       7            8   4               xxx          xx -                                                             I
)            yourSocialSecurity                                                                                                                                                                   1
i numberorfederal                                                                                                   oR                                                                            i
@
r lndividualTaxpayer                                                                                                9
                                                                                                                    -                                                                             l
                                                                                                                                                                                                  j
! Identification number
i                                                                                                                       xx       xx -                                                             t
! (ITlN)                                                                                                                                                                                          i
    OfficialForm 101                                       Voluntary Petition forIndividuals Filing forBankruptcy                                                        Page 1
              Case 2:19-bk-10260-RK                       Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                             Desc
                                                          Main Document     Page 2 of 78
    Debtor1      TerryTyler
                 FirstNarne   Middle Name            LastName

'


j                                           M olzi.
                                                  be
                                                  .- r
                                                     ..
                                                      lz,y                 .:. ..                      :.Ab :eu
                                                                                                              ,.r
                                                                                                                ..q(.'u'rkz
                                                                                                               :*p
                                                                                                                          s
                                                                                                                          y'2. ..jr)
                                                                                                                               ,   .
                                                                                                                                   E(  (i:  ( (:q(.(.(
                                                                                                                                                     eE:
                                                                                                                                                      :,
                                                                                                                                                       i
                                                                                                                                                       o:q
                                                                                                                                                         (
                                                                                                                                                       :%h
                                                                                                                                                          :
                                                                                                                                                          (
                                                                                                                                                         'l
                                                                                                                                                           :
                                                                                                                                                          vr
                                                                                                                                                          @
                                                                                                                                                            :
                                                                                                                                                            ).:E).
                                                                                                                                                           P'i   àloiàqtèx:r.
                                                                                                                                                                '' '
                                                                                                                                                                 '        ''
                                                                                                                                                                          < ek    j
                                                                                                                                                                                  y
                                                                                                          :( . (             '(i.'''
                                                                                                                                   .
                                                                                                                                   ',
                                                                                                                                    n
                                                                                                                                    .':(''z(:
                                                                                                                                            u((..q.j..
                                                                                                                                             .       .'        .. .       .  .


l                                                                                                                                                                                 f
14. Anybu
    and   sinoyer
        Empl essnames                       3 IhavenotusedanybusjnessnamesorElss.                        u Ihavenotusedanybusi
                                                                                                                             nessnamesorElxs.                                     1
                                                                                                                                                                                  !
4 ldentificationNumbers
1                                                                                                                                                                                 !
! (EIN)youhaveusedin                                                                                                                                                               !
                                                                                                                                                                                   j
@ the Iast8 years                                                                                                                                                                  1
                                                                                                                                                                                   '
i
! Includetrade namesand
j doingbusinessas names                                                                                 Businessname
1
1
1
i
1
?                                                                                                                                                                                 g
                                                                                                                                                                                  4
!                                                                                                                                                                                 l
i                                                                                                                                                                                 I
q
p                                                                                                                                                                                  i
                                                                                                                                                                                   1
i
-                                                                                                                                                                                  i
j
l                                                                                                 '                                                                                I
    5 W here you Iive                                                                                   lfDebtor2livesatadifferentaddress:                                        l
j
t                                                                                                                                                                                 1
1                                                                                                                                                                                 1
1                                           505N FigueroaStreet//421                                                                                                              1
1                                           Number        street                             --         Number           street                                                  - #
1                                                                                                                                                                                  9
i
i
                                                                                                                                                                                   I
                                                                                                                                                                                   l
i                                                                                                                                                                                 ù
i                                                                                                                                                                                 /
i                                                                                                                                                                      p
!
2
                                            LosAngeles
                                            city
                                                                            CA
                                                                            state
                                                                                     9P00
                                                                                    ZI
                                                                                         12
                                                                                        code            ci
                                                                                                         ty                                             state ZIPcode-
                                                                                                                                                                       j
i
!
@
i
                                            I
                                            fyourmailing address is di fferentfrom the one              IfDebtor2's mailing address is differentfrom
                                            above,fillitin here.Notethatthe courtwillsend               yours,filli
                                                                                                                  tin here-Notethatthecourtwi  llsend
                                            anynoti
                                                  ces to you atthism ai
                                                                      ling address.                     anynoticestothism aili
                                                                                                                             ngadd  ress.
                                                                                                                                  .                                               @
                                                                                                                                                                                  i
                                                                                                                                                                                  1
                                                                                                        Number           Street                                                   E
                                                                                                                                                                                  !
                                                                                                                                                                                  i
                                                                                                                                                                                  :
                                                                                                        P.O.Box                                                                   !
                                                                                                                                                                                  i
                                                                                                                                                                                  i

                                            city                            state   zlP code            city
                                                                                                                                                           .
                                                                                                                                                        state          zle code
                                                                                                                                                                                  1
                                                                                                                                                                                  :
1                                                                                                                                                                                 i
                                                                                                                                                                                  1
1                                                                                                 ''                                                                              5
j
16. W hyyou are choosing                    checkone  .
                                                      .                                                 checkone.
                                                                                                                .                                                                 '
                                                                                                                                                                                  ;
1 this districttofilefor                    3 O
f bankruptcy                                    verthelast180daysbeforefilingthispeti
                                                                                    ti
                                                                                     on,                Q Overtbel
                                                                                                                 ast180daysbeforefi
                                                                                                                                  lingthi
                                                                                                                                        spetition,
p                                              1have Ii
                                                      vedinthisdi
                                                                strictI
                                                                      ongerthan i
                                                                                n any                        Ihave Iived inthisdi
                                                                                                                                strictI
                                                                                                                                      ongerthan i
                                                                                                                                                n any
i                                              otherdistrict.                                                otherdistrict.
I
1                                           U 1haveanotherreason.Explain.                               Q Ihaveanotherreason.Explain.
j                                              (See28U.S.C.j1408.)                                           (See28U.S.C.j1408.)
r
l
!
l
1
i
1


     Offi
        cialForm 101                                 Voluntary Petition forlndividuals Filing forBankruptcy                                                 Page 2
            Case 2:19-bk-10260-RK                      Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                Desc
                                                       Main Document     Page 3 of 78
Debtor1           TerryTyler
                 FirslName     MiddleName            LastName       - ---



 '
     .         Tell'Ne coue AboutYourBankruptey Gase

7. The chapterofthe                         Checkone.(Forabri efdescriptionofeach,seeNoticeRequiredby 11U.S.C.f342+)forlndividualsFil
                                                                                                                                    ing
   Bankruptcy Code you                      forBankruptcy(Form 2010)).Also,gotothetopofpage1andchecktheappropriatebox.
   are choosing to file
   under                                    Q Chapter7
                                            Q Chapter11
                                            Q Chapter12
                                            Q chapter13

8. How youwillpaythefee                     2 lwillpaythe entire feewhen lfilemy petition.Pleasecheckwiththeclerk'softice inyour
                                               Iocalcourtformore details abouthow you may pay.Typicall  y,ifyou are paying the fee
                                               yourself,you may pay wi  th cash,cashier's check,orm oney order.I
                                                                                                               fyourattorney is
                                               subm itting yourpaymenton yourbehalf,yourattorney may pay with a creditcard orcheck
                                               with a pre-printed address.

                                            Q Ineed to pay the feein installments.I
                                                                                  fyou choosethisopti  on,sign andattachthe
                                              Application forIndivi
                                                                  dualsto Pay TheFi
                                                                                  ling Feein Installments(OfficialForm 103A).
                                            U Irequestthatmyfeebewaived (YoumayrequestthisoptiononlyifyouarefilingforChapter?.
                                              ByIaw,ajudge may,buti
                                                                  snotrequiredto,wai
                                                                                   veyourfee,andmaydosoonlyifyourincome is
                                               Iess than 150% ofthe officialpoverty Iine thatapplies to yourfam i
                                                                                                                ly size and you are unable to
                                               paythefee ininstallments).Ifyou choosethisoption,youmustfilloutthe Application toHavethe
                                               Chapter7Filing Fee Waived(Offici alForm 103B)andtileitwithyourpetition.

9. Have you filed for                       U No
   bankruptcy w ithin the
   last8 years?                             D Yes.                                                             Casenumber
                                                                                               MM / DD /YYYY
                                                                                                               Case number
                                                                                               MM / DD /YYYY




1a.Areanybankruptcy                         u xo
   casespending orbeing                     Q
         filed by a spouse who is             Yes.
         notfiling this case w ith                   oi
                                                      stri
                                                         ct                            when                    Case number,ifknown
         you,orby a business                                                                   MM /DD /YYYY
         partner.orby an
         affiliate?
                                                     Debtor                                                    Relationship toyou
                                                     District                          W hen                   Case number,ifknown
                                                                                               MM /DD /YYYY


11.Do you rentyour                          D No GotoIine 12.
   residence?                               3 Yes. HasyourIandlordobtainedanevictionjudgmentagainstyou?
                                                   3 No.Gotol  ine 12.
                                                   Q Yes.FilloutIniti
                                                                    alStatementAboutanEvictionJudgmentAgainstYoutForm 101A)andfil
                                                                                                                                eitas
                                                         partofthi
                                                                 s bankruptcypeti
                                                                                ti
                                                                                 on.



 Offi
    cialForm 101                                     Voluntary Petition forIndividuals Filing forBankruptcy                            lM9e 3
             Case 2:19-bk-10260-RK                    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                         Desc
                                                      Main Document     Page 4 of 78
Debtor1          TerryTyler
                FirstName     MiddleName            LastName



' .
               ReportAboutAny Businesses You Ow n as a sole Proprietor

12.Are you a sole proprietor 3 No.GotoPart4.
   ofany full-orpad-tim e
   business?                 Q Yes.NameandIocationofbusiness
      A sole proprietorshipisa
      businessyou operate asan
                                                  Name ofbusiness,ifany
      individual,andisnota
      separate Iegalenti tysuch as
      a corporation,partnership,or
      LLC.
      Ifyouhavemorethanone
      sole proprietorship,use a
      separatesheetandattachi    t
      to this petition,
                                                                                                     State    ZIP Code

                                                  Check the appropriat
                                                                     e boxto describeyourbusiness:
                                                  Q   HeaIthCareBusiness(asdefinedin11U.S.C.â 101(27A))
                                                  Q   singleAssetRea!Estate(asdefi
                                                                                 nedin11U.S.C.j101(51B))
                                                  U   stockbroker(asdefinedin11U.S.C.j101(53A))
                                                  U   commodityBroker(asdefinedin11U.S.C.110146))
                                                  U   Noneoftheabove

13.Are you filing under                    Jfyou arel/dng underChapter11,the cotzrlmustknow whetheryouare a smal  lbusinessdebtorsothatit
   chapter11 ofthe                         Can setappropriatedeadlines.Ifyou indicatethatyou are asmallbusiness debtor,you mustatach your
   Bankruptcy Code and                     rDOStreGentbal ance sheet,statementofoperations,cash-flow statement,andfederalincometaxreturnori
                                                                                                                                          f
      are you asmallbusiness anyofthesedocumentsdonotexistfol
                                                            low theprocedurein11U.S.C.j1116(1)(B).
      debtoo                               3 No. Iam notfilingunderChapter11.
      Fora definition ofsmal
                           l
      DN'
        Wr?OSSdebtçm see                   Q No. Iam filingunderChapter11,butIam NOTasmallbusi
                                                                                             nessdebtoraccordingtothedefinitionin
      11U.S.C.5101(51D).                         theBankruptcyCode.
                                           Q Yes.Iam filingunderChapter11andIam asmallbusi
                                                                                         nessdebtoraccordingtothedetini
                                                                                                                      tioni
                                                                                                                          nthe
                                                  Bankruptcy Code.

' .      .     ReportifYou own orHave Any Hazardous Property orA ny Property Thal Needs Im m ediate Au enlion

14.Do you ow n orhave any                  2 No
   property thatposes oris
   alleged to pose a threat                Q Yes whati
                                                     sthehazard?
   ofim m inentand
   identifiable hazard to
      public healthorsafetp
      Ordo you ow n any
      property thatneeds                           Ifi
                                                     m medi
                                                          ateattentionis needed,why i
                                                                                    sitneeded?
      im m ediate attention?
      8orexam ple,doyouown
      perishablegoods,orlivestock
      thatm ustbefed,ora building
      thatneeds urgentrepairs?
                                                   W hereisthe propedy?
                                                                          Number       Street




                                                                          City                                   State     ZIP Code

 OfficialForm 101                                  Voluntary Petition forlndividuals Filing forBankruptcy                         page4
            Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                   Desc
                                                      Main Document     Page 5 of 78
Debtor1           TerryTyler
                 FirstName     MiddleName           LastName


'
    .          Explain YourElorts to Receive a Briefing A boul creditcounseling

1s.Tellthe coud w hether                e d De-or1:                           jr y                         **--1 :
                                                                                                                 n*
                                                                                                                  i' 4
                                                                                                                     ::4#r
                                                                                                                        E(
                                                                                                                         #*
                                                                                                                          ( u* On1
                                                                                                                                 #Ih .dointç*,
                                                                                                                                             e );
        you have received a
        briefing aboutcredit                Youm ustcheck one:                                             Yau mustcheckone:
        counseling.                         Q Ireceivedabriefingfrom anapprovedcredit                ,2,
                                                                                                       ,   u Ireceived abriefingfrom an approved credit
                                               counseling agencywithin the 180 days before I                  counseling agencyw ithin the 180 days before I
        The I aw requiresthatyou              filedthisbankruptcyqetition,and Irecei
                                                                                   veda                       filedthisbankruptcyqetition,and Ireceiveda
        receive abriefingaboutcredi t         cedificate ofcompletlon.                                       certificate ofcom pletlon.
        counseling beforeyoufi le for                                                                        Attach acopyofthe certificateand the payment
        bankruptcy.You must                   Attach acopyofthecedificateand thepayment
        truthfullycheckone ofthe              plan,ifany,thatyoudeveloped withthe agency.                    plan,ifany,thatyoudeveloped wi ththe agency.
        foll
           owi ngchoices.lfyou              Q Ireceivedabriefingfrom anapprovedcredit                      Q Ireceivedabriefingfrom anapprovedcredit
        cannotdoso,youare not                  counseling agencywithintbe 180days before I                    counseling agencyw ithinthe 180days before I
        eligibleto fi
                    le.
                                              filedthisbankruptcyjetition,but1donothavea                     filedthisbankruptcyqetition,butIdonothavea
                                              certificateofcompletlon.                                       certificate ofcom pletlon.
        I
        fyoufileanyway,the court                                                                             Wi thi
                                                                                                                  n 14 daysafteryoutilethisbankruptcy petiti
                                                                                                                                                           on,
                                              W ithi
                                                   n 14 daysafteryoufilethi s bankruptcy petition,
        candismissyourcase you                you MUST fi le a copy ofthe cedificate andpayment              you MUST file acopyofthe certificate and payment
        willI
            osewhateverfilingfee              plan,ifany.                                                    plan,ifany.
        you paid,andyourcreditors
        can begincollectionacti
                              viti
                                 es         D Icertifythatlaskedforcreditcounseling                        Q Icertifythatlaskedforcredi
                                                                                                                                      tcounseling
        again.                                servicesfrom an approved agency,butwas                         servicesfrom an approved agency,butwas
                                              unableto obtain those services during the 7                    unableto obtain those services during the7
                                              daysafterIm ade m yrequest,and exigent                         daysafterImadem yrequest,and exigent
                                              circumstancesm erita 30-daytemporarywaiver                     circumstances merita 30-day temporarywaiver
                                              oftherequirem ent.                                             ofthe requirem ent.
                                              To askfora 30-daytem porarywaiverofthe                         To askfora 30-daytem porarywaiverofthe
                                              requirem ent,attacha separate sheetexplaining                  requirem ent,attacha separate sheetexplaining
                                              whateffodsyou made to obtainthe briefing,wtjy                  whateffortsyou made to obtainthe briefi  ng,why
                                              youwere unabl   e to obtai  nitbefore you filed for            youwere unable to obtain i  tbefore youfil
                                                                                                                                                      edfor
                                              bankruptcy,andwhatexi       gentcircumstances                  bankruptcy,andwhatexi     gentcircumstances
                                              required you to filethiscase.                                  required you tofil e thi
                                                                                                                                    s case.
                                              Yourcasemay be dism i      ssedifthe coud is                   Yourcase may be dismissed ifthe courtis
                                              dissatisfied withyourreasonsfornotreceiving a                  dissatisfied withyourreasonsfornotrecei   ving a
                                              briefing before youfil edforbanknlptcy.                        briefing beforeyou51edforbankruptcy.
                                              Ifthecoud issatisfied with yourreasons,youmust                 Ifthecourtissatisfi  edwithyourreasons,youm ust
                                              stillreceive a brieting wi thin 30 days afteryou fiIe.         stillreceive a bri
                                                                                                                              esng within 30daysafteryoufil e.
                                              You mustfile acerti   fi
                                                                     catefrom the approved                   You m ustfile acedificatefrom the approved
                                              agency,along with acopyofthepaymentplanyou                     agency,alongwi    th acopyofthe paymentplanyou
                                              devel oped,i fany.I  fyou do notdoso,yourcase                  developed,ifany.Ifyou do notdo so,yourcase
                                              may be dism i ssed.                                            m ay be dism issed.
                                              Anyextensi  oh ofthe 30-daydeadline is granted         q.      Anyextension ofthe 30-daydeadline i   s granted
                                              onlyforcauseand i     s Ii
                                                                       m ited to am aximum of15              onlyforcauseand is Iim itedto am axim um of15
                                              days.                                                          days.
                                            U Iam notrequiredtoreceiveabriefing about                      Q Iam notrequiredto receiveabriefingabout
                                              creditcounseling because of:                                   creditcounseling because of:
                                               D Incapacity. Ihaveamentalillnessoramental                     Q Incapacity. Ihaveamentalillnessoramental
                                                               deficiencythatmakesm e                                        deficiencythatmakes me
                                                               incapable ofreali
                                                                               zing ormaking                                 incapable ofreali
                                                                                                                                             zing ormaking
                                                               rationaldecisionsaboutfinances.                               rati
                                                                                                                                onaldecisionsaboutfinances.
                                               Q Disability. Myphysicaldi
                                                                        sabili
                                                                             tycausesme                      Q Disability. Myphysicaldi
                                                                                                                                      sabili
                                                                                                                                           tycausesme
                                                               to be unable to padicipate i
                                                                                          na                                 tobe unableto padicipate ina
                                                               briefing in person,byphone,or                                 briet
                                                                                                                                 ing in person,byphone,or
                                                               through the internet,even afterl                              throughthe intem et,even afterI
                                                               reasonablytri  edtodoso.                                      reasonablytriedto dos().
                                               Q Activeduty.Iam currentl
                                                                       yonactivemili
                                                                                   tary                       Q Activeduty.Iam currentlyonacti
                                                                                                                                             vemil
                                                                                                                                                 itary
                                                              dutyina m il
                                                                         itarycombatzone.                                     dutyina militarycombatzone.
                                              Ifyou beli
                                                       eveyou arenotrequiredto receive a                     Ifyou believe youare notrequired to receive a
                                              briefi
                                                   ngaboutcreditcounseling,you m ustfi
                                                                                     le a                    briefingaboutcreditcounseling,you mustfil  ea
                                              moti onforwaiverofcreditcounseling wi
                                                                                  ththe court.               motionforwai  verofcreditcounseling wi ththe coud.



 OfficialForm 101                                   VoluntaryPeti
                                                                tionforIndividuals FilingforBankruptcy                                      Page 5
            Case 2:19-bk-10260-RK                      Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                               Desc
                                                       Main Document     Page 6 of 78
Debtor1         TerryTyler
               FirstName     MjddleName              LastName        '-    ---



'.      .    AnswerThese Questions forRepo/ ing Purposes

16.W hatkind ofdebts do                   16a.Are yourdebtsprimarily consumerdebts? Consumerdebtsaredefinedin11U.S.C.j101(8)
                                               as'incurred byan individualprimarilyforapefsonal,family,orhousehold purpose.''
   you have?
                                               Q No.GotoIine16b.
                                               3 Yes.Gotoline17.
                                          16b.Are yourdebts primarily business debts? Busi
                                                                                         nessdebtsaredebtsthatyou incurredtoobtain
                                               moneyforabusiness orinvestmentorthroughthe operation ofthe business orinvestment.
                                               Q No.GotoIine16c.
                                               Q Yes.GotoIine17.
                                          16c.Statethe typeofdebtsyou owethatare notconsum erdebtsorbusinessdebts.


17.Areyoufiling under                     Q
      Chapter71/                              No. Iam notfi
                                                          ling underChapter7.Goto l
                                                                                  ine 18.
      Do you estimatethatafter 3 Yes.Iam fili
                                            ngunderChapter7.Doyouesti
                                                                    matethataft
                                                                              eranyexemptpropertyisexcludedand
      any exem ptproperty is                      administrative expenses are pai
                                                                                d thatfundswi
                                                                                            llbe availabl
                                                                                                        e todi
                                                                                                             stributetounsecured creditors?
      excludedand                                 3 No
      administrativeexpenses                      Q
      are paid thatfunds willbe                        Yes
      available fordistribution
      to unsecured creditors?
18.How many creditors do                  3   1-49                           D 1,000-5,000                           Q 25,001-50,000
   you estimate thatyou                   D   5c-99                          D s,()o1-1t
                                                                                       ),o(m                         D s(),0c1-1c(),0()0
   OWe?                                   U   100-19g                        D 1o,o01-2s,xo                          Q Morethan100,000
                                          Q   200-999
19.How muchdo you                         3   $0-$50,
                                                    000                      Q   $1,000,001-$10milli  on             D   $500,000,001-$1billi
                                                                                                                                            on
   estimateyourassetsto                   u   $so,oc1-$1c0,c(m               u   $10,x c,0c1-$scmi   llion           D   $1,000,000,001-$10billion
   beworth?                               u   $1oo,co1-$scc,xo               D   $5(,,0()c,0c1-$1(m milli on         U   $10,000,000,001-$50bilion
                                          Q   $500,001-$1million             Q   $100, 000,001-$500mi    llion       U   Morethan$50billi on
2n.How muchdo you                         U   $0-$50,
                                                    000                      Q   $1,000,001-$10mill
                                                                                                  ion                Q   $500,000,001-$1bill
                                                                                                                                           ion
   estimateyourliabilities                U   $sc,oo1-$10(),0(m              D   $1c,c0(),
                                                                                         tx1-$s0million              Q   $1,000,000,001-$10billion
   to be?                                 U   $1oc,o01-$s0(),occ             D   $sc,o(m,oo1-$10omilli on            U   $10,000,000,001-$50bi llion
                                          U   $500,001-$1million             Q   $100,000,001-$500mi  llion          Q   Morethan$50billi on
* .
              sign Below

F                                         Ihaveexami
                                                   nedthi
                                                        speti
                                                            ti
                                                             on,andIdeclareunderpenal
                                                                                    tyofperjurythatthei
                                                                                                      nformationprovi
                                                                                                                    dedistrueand
 oryou                                    correct.
                                          IfIhavechosentofi  le underChapter7,Iam awarethatIm ay proceed,i   fel
                                                                                                               igibl
                                                                                                                   e,underChapter7,11,12,or13
                                          oftitle 11,Uni
                                                       ted States Code.lunderstand thereliefavailable undereachchapter,and Ichoosetoproceed
                                          underChapter7.
                                          lfnoattorneyrepresentsm e and ldidnotpay oragreeto paysom eone whoisnotan attorneyto helpm efillout
                                          thi
                                            sdocument,Ihaveobtainedandreadthenoticerequiredby11U.S.
                                                                                                  C.jM 2(b).
                                          Irequestreliefin accordancewi
                                                                      ththe chapterofti
                                                                                      tl
                                                                                       e 11,Uni
                                                                                              tedStatesCode,specised i
                                                                                                                     n thi
                                                                                                                         s peti
                                                                                                                              ti
                                                                                                                               on.
                                          Iunderstand maki
                                                         nga fal
                                                               se statement,concealing propedy,orobtaining moneyorpropertybyfraud in connecti
                                                                                                                                            on
                                      withabankruptcyca canresulti
                                                                 nfinesupto$250,000,orimpri
                                                                                          sonmentforupto20years,orboth.
                                      18U.S.C.j ,134 1519,an 71.
                                                                 tt                                  x
                                              si
                                               gnature of btor1                                          SignatureofDebtor2

                                              Execut
                                                   edonMMIJl Do l
                                                                j
                                                                Ivvyv
                                                                                                         Execut
                                                                                                              edonMM / DD       /vyvv

 Offici
      alForm 101                                     Voluntary Petition forlndividuals Filing forBankruptcy                              Page6
      Case 2:19-bk-10260-RK                       Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                           Desc
                                                  Main Document     Page 7 of 78
Debtor1     TerryTyler
            FirstName    MiddleName             LastName



FOryourattorney,ifyou are t1
                           ,the
                           o    at
                             procetomeyde
                                   edun for
                                          rthed
                                           cba  eb
                                               pt to
                                                 er7qs)  namedinthispetition,declarethatIhaveinformedthedebtorts)abouteli gibil
                                                                                                                              ity
                                                     , 11,12,or13oftitle 11,Unjted StalesCode,andhave explainedtherelief
represented by one        ava i
                              lable under each chapter forwhich t
                                                                heper son  i
                                                                           s el
                                                                              igibl
                                                                                  e . Ialsocerti
                                                                                               fythatlhavedeliveredtothedebtorts)
                                      thenoti
                                            cerequiredby11U.s.c.j342(b)and,inacasei
                                                                                  nwhichj707(b)(4)(D)applies,certi
                                                                                                                 fythatIhaveno
lfyou are notrepresented              knowl
                                          edgeafteran inquifythattheinformation inthe schedulesfil
                                                                                                 edwi
                                                                                                    th the petitionisincorrect.
by an attorney,you do not
needtofilethispage.                   x                                                         Date
                                          SignatureofAttorney forDebtor                                     MM    /   DD /YY'YY




 Offici
      alForm 101                               VoluntaryPetitionforIndividuals Filing forBankruptcy                               Page 7
       Case 2:19-bk-10260-RK                    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                           Desc
                                                Main Document     Page 8 of 78
Debtor1     TerryTyler
            FirslName    MitpdleName          LastName            -




Foryou ifyou are filing this           The law allows you,as an individual,to representyourselfin bankruptcy court,butyou
bankruptcy withoutan                   should understand thatm any people find itextrem ely difficultto represent
attorney                               them selves successfully.Because bankruptcy has Iong-term financialand Iegal
                                       consequences,you are strongly urged to hire a qualified a/orney.
Ifyou are represented by
an attorney,you do not                 To be successful,you mustcorrectlyfi   le and handle yourbankruptcy case.The rulesare very
need to file this page.                technical,and a mistake orinaction may affectyourrights.Forexampl    e,yourcase may be
                                       dismissed because you did notfi  le a required document,paya fee on tim e,attend a meeting or
                                       hearing,orcooperatewi   th the coud,case trustee,U.S.trustee,bankruptcy administrator,oraudi  t
                                       firm ifyourcase is selected foraudi t.Ifthathappens,you could lose yourrightto fileanother
                                       case,oryou may I  ose protections,including the benefitofthe automatic stay.
                                       You mustlistalIyourproperty and debts in the schedules thatyou are required to file withthe
                                       court.Even ifyou pl
                                                         an to paya padiculardebtoutside ofyourbankruptcy,you mustIi      stthatdebt
                                       inyourschedules.Ifyou do notlista debt,the debtmay notbe discharged.I    fyou do notIist
                                       propedyorproperlyclaim itasexempt,youmaynotbeabletokeepthepropedy.Thejudgecan
                                       also deny you adischarge ofaIIyourdebts i fyou do something dishonestin yourbankruptcy
                                       case,such as destroying orhiding property,falsi
                                                                                     fying records,orI
                                                                                                     ying.Individualbankruptcy
                                       cases are randomly audited to determine i
                                                                               fdebtors have been accurate,truthful,and complete.
                                       Bankruptcyfraud is a serious crime;you could be Nned and imprisoned.
                                       Ifyou decide tofile withoutan attorney,the courtexpectsyou to follow the rules as i
                                                                                                                         fyou had
                                       hired anattorney.The courtwillnottreatyou differently because you are filingforyourself.To be
                                       successful,you mustbe fam i liarwiththe United States Bankruptcy Code,the FederalRules of
                                       Bankruptcy Procedure,and the Iocalrules ofthe courtinwhich yourcase isfiled.You mustal    so
                                       be familiarwith anystate exemptionlaws thatapply.

                                       Are you aware thatfil
                                                           ing forbankruptcy isa serious actionwith long-term financialand Iegal
                                       consequences?
                                       D No
                                       3 Yes
                                       Are you aware thatbankruptcyfraud is a seriouscrime and thati
                                                                                                   fyourbankruptcyformsare
                                       inaccurate orincomplete,you could be fi
                                                                             ned orim prisoned?
                                       D No
                                       1 Yes
                                       Didyou pay oragree to pay someone who isnotan attorney to helpyoufilloutyourbankruptcyforms?
                                       U No
                                       Q Yes.NameofPersonKentBarr                                                          .
                                             AttachBankruptcyPet
                                                               iti
                                                                 onPreparer'
                                                                           sNotice,Decl
                                                                                      aration,andSi
                                                                                                  gnature(OfficialForm 119).

                                       By signing here,Iacknowledge thatIunderstandthe risks involved infilingwithoutanattorney.I
                                       have read and understood thisnotice,and Iam aware thatfiling a bankruptcy case wi
                                                                                                                       thoutan
                                       attorney m      se meto Iose my rightsorproperty i
                                                                                        fldo notproperly handl e the case.


                                                          k                                x
                                        Signatur o Debtor                                       Signature ofDebtor2

                                       Date               l
                                                         MM /D
                                                                 ïN
                                                                 18YYY
                                                                                                oate           MM / DD 1W888
                                       contactphone (310)390-7650                               contactphone
                                       Cellphone                                                Cellphone

                                                                                                Emailaddress


 OfficialForm 101                             Voluntary Petition forIndividuals Filing forBankruptcy                           page 8
      Case 2:19-bk-10260-RK             Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                         Desc
                                        Main Document     Page 9 of 78



                                       STA TEM ENT O F R ELA TED CA SES
                                   INFORM ATIO N REQUIRED BY LBR 1015-2
           UNITED STATES BA NKRUPTCY COURT,CENTRAL DISTRICT O F CALIFORNIA
   A petition underthe Bankruptcy Actof1898 orthe Bankruptcy Reform Actof1978 has previousl
                                                                                          y been filed by or
   againstthe debtor,his/herspouse,hisorhercurrentorformerdomestic partner,an amliate ofthe debtor,any
   copadnershiporjointventure ofwhichdebtorisorformerlywasageneralorlimited partner,ormember,orany
   corporationofwhichthe debtorisadirector,officer,orpersonincontrol,asfollows:(Setforththecompletenumber
   and title ofeach such ofpriorproceeding,datefiled,nature thereof,the BankruptcyJudge and coud to whom
   assigned,whetherstillpending and,ifnot,the dispositionthereof. Ifnone,so indicate. Also,Iistany realproperty
    includedinSchedul
                    eA thatwasfiledwith anysuchpriorproceedingtsl.)
    None


   (Ifpetitionerisapartnershiporjointventure)A petition underthe BankruptcyActof1898orthe Bankruptcy Reform
   Actof1978 has previously been filed by oragainstthe debtororan affiliate ofthe debtor,ora generalpartnerin the
   debtor,a relative ofthe generalpartner,generalpartnerof,orperson in controlofthe debtor,partnership in which the
   debtori
         sa generalpartner,generalpartnerofthedebtor,orpersonincontrolofthedebtorasfollows:(Setforththe
   com plete numberand title ofeach such priorproceeding,date filed,nature ofthe proceeding,the Bankruptcy Judge
   and courtto whom assigned,whetherstillpending and,ifnot,the disposi  tion thereof.Ifnone,so indicate.Also,Iist
   anyrealpropertyincludedinScheduleA thatwasfiledwithanysuch priorproceedingtsl.)
    None


3. (Ifpeti
         ti
          oneri
              sa corporation) A petitionundertheBankruptcyActof1898orthe BankruptcyReform Actof1978 has
   previ
       ously been filed by oragainstthe debtor,orany ofits amliates orsubsidiaries,a directorofthe debtor,an officer
   ofthe debtor,a person in controlofthe debtor,a partnership in which the debtoris generalpartner,a generalpartner
   ofthe debtor,a relative ofthe generalpartner,director,officer,orperson in controlofthe debtor,orany persons,firms
   orcorporationsowning20% ormore ofitsvotingstockasfollows:(Setforththecompletenumberand ti
                                                                                           tleofeach
   such priorproceeding,datefiled,nature ofproceeding,the Bankruptcy Judge and courtto whom assigned,whether
   stillpending,and ifnot,the dispositionthereof.Ifnone,so indicate. Also,Iistany realpropertyincluded in Schedule A
   thatwasfiledwithanysuchpri
                            orproceedingtsl.)
    None


4. (Ifpetitioneri
                sanindividual)A petitionunderthe BankruptcyReform Actof1978,including amendmentsthereof,has
   beenfiledbyoragainstthedebtorwithinthe Iast180days:(Setforththecompletenumberandtitleofeachsuch
   priorproceeding,date filed,nature ofproceeding,the Bankruptcy Judge and courtto whom assigned,whetherstill
   pending,and ifnot,the disposition thereof.Ifnone,so indicate. Also,Iistany realproperty included in Schedule A
   thatwasfiledwithanysuchpri
                            orproceedingtsl.)
    None


Ideclare,underpenaltyofperjury,thattheforegoingistrue andcorrect.


Executed at Los Anqeles              ,Cali
                                         fornia

Date: 1 q irt                                                             Signatur fDebtor
                                                                          Signature ofJointDebtor


        Thi
          sform ismandatory.Ithasbeen approvedforuse inthe Uni
                                                             ted StatesBankruptcyCourtforthe CentralDistrictofCalifom i
                                                                                                                      a.

Decemberzolz                                               page1                 F IOIS-Z.I.STM T.RELATED.CASES
                        Case 2:19-bk-10260-RK                                    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                 Desc
                                                                                 Main Document    Page 10 of 78

                                 @     . *       @ :*              @      . *


         Debtor1                Terry                                                                    Tyler
                                 FirstName                             MiddleName                        l-astName
            Debtor2
         (Spouse,iffiling) FlrslName                                   MiddleName                        LastName
            uni
              tedstatesBankruptcycourtforthe: DistrictofCalifornia Central
            Case number                                                                                                                                                                                         Q checkifthisisan
                                 (Ifknown)                                                                                                                                                                             am ended filing



        OfficialForm 106Sum
        sum m ary of Y ourA ssets and Liabilities and ced ain StatisticalInform ation                                                                                                                                                     12/1s
        Beas complete and accurateaspossible.Iftwo married people arefiling together,both are equally responsibleforsupplying correct
        inform ation.FilloutaIIofyourschedulesfirst;then com pletethe information on thisform.Ifyou arefiling am ended schedulesafteryou file
        youroriginalform s,you mustfillouta new Summaw and checkthe box atthetop ofthispage.
'

         '
             .              Sum marize YourAssets

                                                                                                                                                                                                                   . .... . ::'.t.
                                                                                                                                                                                                                 '                    ''.. ' .
                                                                                                                                                                                                                  a;!.
                                                                                                                                                                                                            '    '
    i                                                                                                                                                                                               y:
                                                                                                                                                                                                    ''.     uT.            '
                                                                                                                                                                                                     :2''i::.'!:'.j'jj'.j::'
                                                                                                                                                                                                                        . ''''
                                                                                                                                                                                                                                     ,.          ,
                                                                                                                                                                                                    kyù4
                                                                                                                                                                                                       ::i'
                                                                                                                                                                                                        .
                                                                                                                                                                                                          tïf:
                                                                                                                                                                                                             .j::
                                                                                                                                                                                                                ':
                                                                                                                                                                                                                 jy!'
                                                                                                                                                                                                                    (jjjj
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        .'
        1.ScheduleA/& Property(OfficialForm 106NB)
                 1a. ()()r)slIin(,t565,Trtltl!lrl,11I()stati),frt)rn11(2/1t,çiLllçt/1:/13........................................................................................-.-.-...........               $
    1
    l
                 1b.()()r)h/Iin()i$:4,lr(ltlllr)i,rs()nE$I;)rtl;)i)rtst,frt)rn1lcht)c1LlIç,:1:/
                                                                                              43.............................................................................................                   $ 1($,11().()()

    j 1c.(1()r)ôrIini)i5:
                        5,lrtltlll()fE!I1r)rtlr)()rty()n1lt)?1t)f1t1l
                                                                    ç?/1/8......-...........................-..............................................-..............-......                               $13.763.00
    l
    1
    1                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                     i
        *
             .              Sum m arize YourLiabilities

                                                                                                                        Ydu/#àbllj
                                                                                                                                 l-
                                                                                                                                  E':':'                                                                    .   .

                                                                                                                                      . .                                                           '''':.:.:::... .2:::.
                                                                                                                                                                                                                        ':.''.
                                                                                                                            u p ùg.
        2.ScheduleD.
                   'CreditorsWàloHaveClaimsSecuredbyProperly(Of ficialForm 106D)                                            31 839
          2a Copythetotalyou IistedinColumnA, Amountofcl
                    .                                  aim,atthe bottom ofthe I
                                                                              astpage ofPart1 ofSchedule D ............    $ ' .00

        3.ScheduleF-/8.
                      'CreditorsWhoHaveUnsecuredClaims(Of
                                                        fi
                                                         cialForm 106E/F)
                                                                      .                                                                                                                                         $ 6,j6j.0c                           )
    1 3a.()()r))tth()ttltill(ilai
    I                           msfrt)rnF3élrt1(;)rit)Htstuns(,curir(1(ilai
                                                                          ms)frt)rnIin()iii)()félchçïç1tll
                                                                                                         çJIE/F....................-.....................                                                                                            l
                                                                                                                                                                                                                                                     I
    l                                                                                                                                                                                                                                                1
    1            3b.Copy thetotalclaimsfrom Pad2(nonpri
                                                      ori
                                                        tyunsecuredclai
                                                                      ms)from Iine6jofSchedule&F......................................                                                                                                               1
    l
    .
                                                                                                                                                                                                      + $155,065.00                                  1
                                                                                                                                                                                                                                                     '
    t
    l
                                                                                                                                                               YourtotalIiabili
                                                                                                                                                                              ties                              $ 193,065.00

        '
                                                                                                                                                                                                                                                     l
             .
                            SummarizeYourIncomeandExpenses                                                                                                                                                                                           j
                                                                                                                                                                                                                                                     i
    l
    '                                                                                                                                                                                                                                                1
    14. Schedule1..YourIncome(Offi
    !                                           cialForm 1061)                                                                                                                                                                                       !
    ;   (1                                                                                                                                                                                                      $ 3,792.64                           1
    1 ();)54Jrtltlr(;()rr1tlirl(,tjrrl()r)t#1ljrirlt;tlrnt)frt)rrllirl()11?()f1?ç:
                                                                                 l'çt(1LIIe,I........................................................................................                                                                I
                                                                                                                                                                                                                                                     i
    '

    I5 ScheduleJ:YourExpenses(officialForm 106J)
         .
                                                                                                                                                                                                                                                     1
                 Copyyourmonthl
                              yexpensesfrom Iine22, Column A,ofSchedule J..................................................................................                                                     $ 3,685.00




        Offi
           cialForm 106Sum                                             SummaryofYourM sets and Liabilitiesand Certain StatisticalInformation                                                                                   page 1of2
                   Case 2:19-bk-10260-RK                         Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                  Desc
                                                                 Main Document    Page 11 of 78
 Debtor1 Terry                                                         Tvler
                          FirstName      MiddleName          l-astName


    -.        ,          Answ erThese Questions forAdm inistrative and m atisticalRecords

    6. Are you filing forbankruptcy underChapters 7,11,or13?
                                                                                                                                                 $
  Q No.Youhavenothingtoreportonthi
                                 spartoftheform.Checkthisboxandsubmi
                                                                   tthi
                                                                      sform tothecourtwi
                                                                                       thyourotherschedules.
l :2 ves                                                                                                                                         1

    7. w hatkind ofdebtdo you have?
         Q Yourdebtsareprimarilyconsumerdebts.consumerdebtsarethose'i
                                                                    ncurredbyani
                                                                               ndividualprimari
                                                                                              lyforapersonal,                                    l
                  family,                             '11U S C j101(8).Fi
                                                                        lloutI
                                                                             ines8-10forstati
                                                                                            sti
                                                                                              calpurposes.28U.S.C.j159.                          l
1                           orhousehol
                                     dpurpose. ...                                                                                               l
                                                                                                                                                 I
j Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit                                        1
'
l                 thisformtothecourtwithyourotherschedul
                                                       es.                                                                                       t
t
l                                                                                                                                                .
l8. From thestatementofYourcurrentMonthlylncom eLcopyyourtotalcurrentmonthlyincomefrom official                                                  l
' Form 122A-1 Line 11'
                     , oR,For
                            m 1228 Line 11'
                                          ,oR,Form 122c-1Li
                                                          ne14.                                                                  $5,230.90       !



                                                                                                                                                 l
                                                                                                                                                 I
l9 copythefollowingspecialcategoriesofclaimsfrom Part4,Iine6ofSchedule&F:                                                                        '

l                                                                                                          1+ 1pù-u
                                                                                                              .' . .. '... .'
                                                                                                                  -E-
                                                                                                                                                 I
                                                                                                                      -.r
                                                                                                                        '-..
                                                                                                                                                 )
          .          '           l''   '..'(
                                           .....   '('( ) l .. :(..z. .

!
         Eeizw,
              ekitiei
                    ë
                    à
                    '4à-+'x,
                           œ
                           7
                             k4e,
                                yà4'i
                                    %i !,
                                        (
                                        E(Ej,,                     ,,
                                                                                                                                                 j
l
j 9a.Domesticsuppodobli
                      gati
                         ons(CopyI
                                 ine6a.)                                                                   $0.00

         9b.Taxesandcertainotherdebtsyouowethegovemment.(CopyIi
                                                              ne6b.)                                       s6 161.00
                                                                                                              ,


         9c.Clai
               msfordeathorpersonalinjurywhil
                                            eyouwereintoxi
                                                         cated.(Copyline6c.)                               $0.00

         9d.StudentI
                   oans.(CopyI
                             ine6f.)
                                                                                                           $95,860.00
         9e.Obligationsarising outofaseparation agreem entordivorcethatyou did notrepod as
                  priorityclai
                             ms.(Copyli
                                      ne6g.)                                                               s0.00

         9f.Debtstopensionorprofi
                                t-sharingpl
                                          ans,andothersi
                                                       mil
                                                         ardebts.(CopyIine6h.)                           + s0.00

         9g.Total.AddI
                     ines9athrough9f.                                                                      $102,021.00




         Offici
              alForm 106Sum                             Summ aryofYourM sets and Liabilitiesand Cedain StatisticalInform ation       page 2of2
                    Case 2:19-bk-10260-RK                          Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                          Desc
                                                                   Main Document    Page 12 of 78
                           @    w @    * @*     *       . * . @            @



    Debtor1            Terry                                          Tyler
                           FirstName                MiddleName                  LastName
    Debtor2
    (Spouse,iffiling)FirstName                      MitldleNarne                l-astName
    uni
      tedstatesBankruptcycourtforthe: Distri
                                           ctofCalifornia Central
    Case number
                                                                                                                                                                         Q checkifthisisan
                                                                                                                                                                                  amended filing

    OfficialForm 106A/B
    Schedule                              B :P roperty                                                                                                                                                     l2ns
    In each category,separatelyIistand describe i
                                                tems.Listan assetonly once. lfan assettits in morethanone category,Iistthe assetinthe
    categorywhere you think it5ts best. Beas complete and accurate as possible.Iftw o married people arefiling together,both are equally
    responsible forsupplying correctinformation.lfmorespaceis needed,attacb a separate sheetto thisform .On thetop ofany additionalpages,
    writeyournameandcasenumber(ifknown).Answereveryquestion.
    '
        .            Deseribe Eaeh Residence,BuildinqyLand,orOtber RealEslate You 0- or Have an InterestIn
1                                                                                                                                                                                                                                   !
l 1. Do you own orhaveany legalorequitable interestin any residence,building,Iand,orsimilarproperty?                                                                                                                                t
                                                                                                                                                                                                                                    (
            D No.GotoParl2.                                                                                                                                                                                                         1
                                                                                                                                                                                                                                    ;
            U Yes.whereistheproperty?
                                                                        W hatis theproperty? checkaIIthatapply.            Douo!4qduilkqçteddàmsùrqyumptkms.eut
                                                                        Q      Single-fami
                                                                                         lyhome                            4.arnonntèpn/-w lade iiwe 4c,lp#u*o..  .

             1.1.                                                       Q      Duplexormulti-unitbui
                                                                                                   lding                   ct- e w'- L     uoi
                                                                                                                                             mssieam fbya per/y.
                    Streetaddress,ifavailable,orotherdescription
                                                                        Q      Condominium orcooperative                   Currentvalue ofthe Currentvalue ofthe
                                                                        Q      Manufacturedormobil ehome                   entireproperty?    portionyou own?
                                                                        Q      Land                                        $                                                     $
                                                                        Q      Investmentproperty
                                                                        D      '
                                                                               rimeshare                                    Describethe natureofyourow nership
                    City                        State      ZIP Code                                                        interest(suchasfeesimple,tenancyby
                                                                        U      other                                       theentireties,oraIifeestate),ifknown.
                                                                        W ho hasan interestin the property? checkone.
                                                                        U      oebtor1oruy
                                                                        U      Debtor2only
                                                                        Q      Debtor1andDebtor2only                                  Check ifthi
                                                                                                                                                s is comm unity property
                                                                        Q      AtI
                                                                                 eastoneofthedebtorsandanother                        (seeinstructions)
                                                                        Otherinform ation m u w ish to add aboutthis item ,such aslocal
                                                                        property identm cation num ber:
            Ifyouow norhave morethanone,Ii
                                         sthere:                                                                                                                  1
                                                                       whatisthepropertp checkalthatappl
                                                                                                       y.                                                         !
                                                                                                                           Donitte btt- ' de Kbt*xùelptkkls,Put p
                                                                       D single-famjlyhome                                 thee obpiofMny4eeMe :
                                                                                                                                               à
                                                                                                                                               clalMgpp 9c1
                                                                                                                                                          ,e*?*0.
                                                                                                                                                                . (
                                                                                                                                                                  !
             1.2.                                                      Q Duplexormul  ti
                                                                                       -uni
                                                                                          tbuil
                                                                                              di
                                                                                               ng                          c- *è t- n*k/sa itenwnp. ?
                    Streetaddress,ifavailable,orotherdescription                                                             =..o-sos....fwsa.ggkowtipgt........S...-....:
                                                                                                                       ......:-'.-.                                      +kk..zks.sz.+po..k+..,jok...p..wo-c-.-..-.-.x....xso.....n..ws.
                                                                                                                                                                                                                                       (
                                                                       Q condominium orcooperative                         Currentvalueofthe Currentvalueofthe
                                                                       Q Manufacturedormobi lehome                         entirepropertp                                        portionyouown?
                                                                       D Land                                              $
                                                                       = Investmentproperty
                                                                       Q Timeshare                                          Describethe natureofyourow nership
                    City                        State      ZIP Code                                                        interest(suchasfeesimple,tenancyby
                                                                       D other                                             theentireties,oralifeestate),ifknown.
                                                                       w ho has an interestin the property?cbeckone.
                                                                       Q   Debtor1only
                                                                       Q   Debtor2only
                                                                       Q   Debtor1andDebtor2onl  y                         Q Checkifthisiscommunityproperty
                                                                       Q   Atleastoneofthedebtorsandanother                           (seei
                                                                                                                                          nstructions)
                                                                       Otherinformationyouwishtoaddaboutthi
                                                                                                          sitem,suchaslocal
                                                                       property identificatlon number:

        OfficialForm 106A/B                                            Schedule Y B:Property                                                                                                      Page f
                 Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                Desc
     Debtor1        Terry              Main
                                        er Document
                                      Tyl               Page 13 of
                                                                Cas78
                                                                   e numberLifknownb
                        FirstName   MiddleName         LastName

                                                                                                                                                     ) ') .
                                                                  W hatis theproperty? checkaIIthatapply.                       Döhd detl
                                                                                                                                        tt** *: jjljyaprpgumptjnnn.puj ,
                                                                                                                                                                       1
           13.                                            D           Single-fami
                                                                                lyhome                                          miambuntnfà:#-:'e d:dàl
                                                                                                                                                      myi. &czèdbleo; l
            .
                 streetaddress,i
                               favai
                                   labl
                                      e,orotherdescriptionQ           Duplexormulti-unitbui
                                                                                          lding                                 tt-iws- - m- àsèùikdbypmpore. j
                                                                                                                                Currentvalue ofthe Currentvalue ofthe !
                                                          D           condominium orcooperati ve                                                                         ?
                                                          Q           Manufacturedormobi lehome                                 entirepropertF          portionyouown? i
                                                                                                                                                                       t
                                                          D           Land                                                      $                       $              !
                                                                                                                                                                       1
                                                                                                                                                                         !
                                                          D           lnvestmentproperty                                                                                 I
                 city                       state zIPcode Q           Timeshare                                                 Describe the nature ofyourow nership
                                                          D           Otber                                                     interest(suchasfeesimple,tenancyby
                                                                                                                                theentireties,oraIifeestate),ifknown.
                                                                  W ho has an interestinthe propedy:/checkone.
                                                                  Q   Debtor1only
                                                                  Q   Debtor2only
                                                                  Q   Debtor1andDebtor2onl y                                    D Checkifthisiscommunitypropeo
                                                                  Q   Atleastoneofthedebtorsandanother                               (seeinstructi
                                                                                                                                                 ons)
                                                                  Otherinformationyouwishtoaddaboutthisitem,suchasIocal
                                                                  propeo identificatlonnum ber:
';                                                                                                                                                                       r

i
i 2.Add thedollarvalue ofthe portion you own foraIIofyourentriesfrom Pad 1,includinganyentries fore ges
F
,
l   lftlu ha5!*aG ched ftlrF'ad 1.lhlritethatnurnk)erhere..-........................................................-...........................œ....rpF $
i
(                                                                                                                                                                        1
j                    .

)


     '.
                  Describe Your Vehicles
t                                                                                                                                                                        !
;                                                                                                                                                                        )
.    Do you own,Iease,orhave legalorequitable interestin anyvehicles,whethertheyare registered ornot? Include anyvehi  cl
                                                                                                                        es                                               l
     youown thatsomeone else dri
                               ves.I
                                   fyouIease avehicle,also reportiton Schedule G:Executol
                                                                                        y Contracts and Unexpired Leases.                                                t
                                                                                                                                                                         !
! 3. Cars,vans,trucks,tractors,sportutility vehicles,motorcycles                                                                                                         i
                                                                                                                                                                         .

          u No
          3 Yes                                                                                                                                                          2


                 Make:              BM W                          w hohasaninterestintbepropertr checkone. lji)jjje ua mpau- jéàjijjjj
                                                                                                                                     rakjmptibns.at i
                                                                  2 Debtor1onl
                                                                             y                             G'  ,
                                                                                                               e tiitl
                                                                                                                     p!#vAW e '(ja,téivtkfnt- qleo: 1
                                                                                                                                                    ,
                 Model:             Z50Li                                                                                       de tv#l
                                                                                                                                      e w ltjàjk#-t
                                                                                                                                                  :vp4L
                                                                                                                                                      pypnwvl
                                                                                                                                                            y, j
                 Year:              2011                          D Debtor2onl
                                                                             y
                                                                  Q Debtor1andDebtor2only                                       Currentvalue ofthe Currentvalue ofthe '
                 Approxi
                       matemileage: 69000                         Q AtI
                                                                      eastoneofthedebtorsandanother                             entirepropertr          portionyouown?
                 O theri
                       nformation:
                                                                  Q Checki   fthisiscommunityproperty(see                       $11,463.00              $ 11.463.00
                                                                    instructions)

          Ifyouownorhave m orethan one,describehere:
                                                                                                                                                                         f
          3.2. Make:              Chevrolet                       whohasaninterestinthepropertp cbeckone. :r)ohtitdednct-        de >urexutùpikki:.Rlt I
                                                                  3 Debtor1only                            4*ëarubpnttjtr
                                                                                                                        aii#m-rx'e dàt- oplcha- o; !
               Model:             M alibu LT                                                              'd/e ikx*h6h- çiiisacsùredby#ihtàty. 1
                                                                                                                                '

                                                                  D Debtor2only                                  :          .
                                                                                                                                  : u ...
                                                                                                                                    . ...
                                                                                                                                                ..      t
               Year:              2010                                                                     Cur r entval ue of the  Cur r
                                                                                                                                       en tval ue of t
                                                                                                                                                     he ;
                                                                  D Debtor1andDebtor2onl y                 entirepropertF           podionyouown? l     i
               Approximatemil
                            eage: 120000                          D Atleastoneofthedebtorsandanot
                                                                                                her

                                                                  D Checki
                                                                         fthisiscommunitypropeA (see
                                                                      instructions)




     Offi
        cialForm 106A/B                                           Schedule N B:Property                                                                       page 2
                 Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                   Desc
                    Terry              Main
                                        er Document
                                      Tyl               Page 14 of 78
                         FirstName           MiddleName                  t-astName




                 Make:
                                                                                       W ho hasan interestin the property? checkone. œ hotdedud Mctlteddaimuùiedqmjtl
                                                                                                                                                                    pfks.Put :I
                                                                                       Q Debtor1only                                 t
                                                                                                                                     hepmtl
                                                                                                                                          pm! t
                                                                                                                                              lf4pyï
                                                                                                                                                   -   x
                                                                                                                                                       reddai
                                                                                                                                                            tnsofïScl
                                                                                                                                                                    wd tll
                                                                                                                                                                         e D; ,
                 Model:                                                                                                                                               c- îsk
                                                                                                                                                                           k otlaw çlaimsA uroybylmperls j
                                                                                       D oebtor2only                                                                                                                                            .
                                                                                                                                                                                                                                                1
                 Year:                                                                                                                                               Currentvalue ofthe Currentvalueofthe i
                                                                                       Q Debtor1andDebtor2only                                                                                            )
                 Approximate mileage:                                                  Q AtIeastoneofthedebtorsandanother                                             entireproperW                      portionyouown? t
                                                                                                                                                                                                                                                    @
                 Otherinformati
                              on:
                                                                                       Q Checkifthisiscommuni
                                                                                                            typroperty(see                                           $                                   $                                          l
                                                                                         instructi
                                                                                                 ons)                                                                                                                                           ;
                                                                                                                                                                                                                                                $
                 Make:                                                                 W ho hasaninterestinthepropeo ?checkone. :Dèpqtdedud setxrudclaimsoreyefùgtions.Put i
                                                                                                                                                                           .

                                                                                       Q    Debtor1only                                                              G amvdb
                                                                                                                                                                         ,, fpnyAvmf
                                                                                                                                                                                   e dai
                                                                                                                                                                                       mpjm scl.îe4u*D: t
                 Model:                                                                                                                                               cr
                                                                                                                                                                       e            e Na- clài+s* utedbypmpetty. !
                 Year:
                                                                                       Q    Debtor2only                                                               Currentvalueofthe Currentvalue ofthe 1
                                                                                       D    Deblor1andDebtor2only                                                                                          !
                 Approximate mil
                               eage:                                                   Q    Atleastoneofthedebtorsandanother                                         entirepropertF                      portionyouown? i
                                                                                                                                                                                                                        ;


                                                                                       D checkifthisiscommuni
                                                                                                            typroperty(see                                            $                                  $
                                                                                            instructi
                                                                                                    ons)




:4. W atercraft,aircraft,m otorhom es,AW S and otherrecreationalvehicles,othervehicles,and accessories
5   Examples:Boats,trail ers,motors,personalwatercraft,fishingvessels,snowm obiles,motorcycle accessori
                                                                                                      es
l       2 No
:
        u yes
                                                                                                                                                                      ..       .    .'.   y     g..y
                                                                                                                                                                                                   .jjj'.    .   ..
                                                                                                                                                                                                                      . .,
                                                                                                                                                                                                                             .         .
                                                                                                                                                                                                                                           j.       ;
                 Make:                                                                W ho has an interestinthe property? checkone.                                  ,tieyofi-:v.
                                                                                                                                                                                rA:(
                                                                                                                                                                                   -
                                                                                                                                                                                   (,:j
                                                                                                                                                                                      :
                                                                                                                                                                                      ,
                                                                                                                                                                                      ''
                                                                                                                                                                                       t.:d:iiof- fhyfo;h:.gbt j
                                                                                                                                                                                         dr
                                                                                                                                                                                          l
                 Model:                                                                Q Debtor1onl
                                                                                                  y                                                                  yiér
                                                                                                                                                                        l yh
                                                                                                                                                                     /N* : œ(.
                                                                                                                                                                             *'W
                                                                                                                                                                                  tyi   alt
                                                                                                                                                                                          y/..
                                                                                                                                                                                             :';:
                                                                                                                                                                                                'i
                                                                                                                                                                                                 attjhj
                                                                                                                                                                                          kâe: '':'&
                                                                                                                                                                                                        yàjjjnl
                                                                                                                                                                                                              y#k#e .ou: j
                                                                                       Q Debtor2onl
                                                                                                  y                                                                      .
                                                                                                                                                                               .'j.''.'j..'.'):'''
                                                                                                                                                                       .. ....'.'                  ' '.:'.:'.       q . j
                                                                                                                                                                                                                        .         .
                 Year:
                                                                                       Q Debtor1andDebtor2only                                                        Currentvalueofthe Currentvalue ofthe j
                                                                                       D AtI
                                                                                           eastoneofthedebtorsandanother                                              entirepropertr                     portionyouown? 1
                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                    ;
                                                                                       Q Checki   fthisiscommunityproperty(see                                                                           $                                          î
                                                                                         instructions)
                                                                                                                                                                                                                                                    l
        Ifyou own orhave m ore than one,Iisthere:
                                                                                                                                                                                    '                                                 ''

                                                                                      Whohasaninterestinthepropertr checkone. l
                                                                                                                              y pntdeducyr
                                                                                                                                         - :lr
                                                                                                                                             -dtomsprekqmptitm:.Put j)         .                         .                    .            .
                 Make:                                                                                                                                                                                                            .

                                                                                      Q Debtor1onl
                                                                                                 y                            me amount(
                                                                                                                                       1fén#k'
                                                                                                                                             i> r
                                                                                                                                                :iflti
                                                                                                                                                     é èortJc
                                                                                                                                                            3edu& D; !
                 M odel:                                                                                                      ç* k- k W tlàè zK ut- k     bkpp ny. (
                                                                                      U Debtor2onl
                                                                                                 y
                 Year:                                                                                                        Currentvalueofthe Currentvalue ofthe !
                                                                                      D Debtor1andDebtor2only
                                                                                                                              entireproperW        portionyouown?
                                                                                      D AtI
                                                                                          eastoneofthedebtorsandanother

                                                                                       U checki   fthisiscommunityproperty(see                                        $
                                                                                         instructions)
'

;
i
;
l
I5 Addthedollarvalueofthe*
    .                    oortionv
                                Fou o
                                '    wnfora1lofvour
                                               'F  entriesfrom Part2.
                                                                    -i
                                                                     ncludin'q
                                                                             *' anv*' en
                                                                                  ''    triesfor*oaae
                                                                                                   '** s                                                                                                    4Io
                                                                                                                                                                                                              .,'',8jc.(
                                                                                                                                                                                                               .,      )()
                                                                                                                                                                                                ..
;       )!tltlil1!:!f,lltllR()11(!(1for131,11
                                            .:!.hIi!Iitt,tlll!t1t
                                                                II.1i:trrk1(,re ..................................................................................................................!1:
i                                                                                                                                                                                                                                               !
l                                                                                                                                                                                                                                               !




    Offi
       cialForm 106A/B                                                                  Schedule N B:Property                                                                                                               Page3
                 Case 2:19-bk-10260-RK                                      Doc 1              Filed 01/10/19 Entered 01/10/19 15:53:43                                                                       Desc
    Debtor1             Terry                                            Main
                                                                          er Document
                                                                        Tyl                               Page 15 of 78
                                                                                                                  Case nblmber(ifknownb
                        FirstName           MiddleName                  LastName


    '.
                   Describe YourPersonaland H ousehold Item s

    Doyouowne have1n#Ieg:llr*qul
                               @è
                                œ -lhj#'-s V
                                           : I
                                             G oftheVII-=ngIi*- 7                                                                                                                                      pa
                                                                                                                                                                                                        yeooyoj
                                                                                                                                                                                                              jownp                                                      )
                                                                l l        r             :                                                                                                             SoW > 2H7jjjure oj
                                                                                                                                                                                                                        ajms l
                                                                           jrE,)y.:                                                                                                                    jjrAxemjjjnj.                                                     j
    6. Householdgoods and furni
                              shings                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                         !
         ExamplesLMajorappliances,furni
                                      ture,Ii
                                            nens,china,ki
                                                        tchenware                                                                                                                                                                                                        I
         Q No                                                                                                                                                                                                                                                            1
         3Y                                rr- ;
                                               .
                                               -                  =            n'-
                                                                               k
               es.Describe.........j
                                   rtlrnlttlreanuappllances
                                   I
                                                                                                                                                                                                          $j,5cc-()tl
         Electronics
         Examples:Televisions and radi os'
                                         ,audio,video,stereo,and digitalequipm ent'
                                                                                  ,computers,printeo.scanners'
                                                                                                             ,musi
                                                                                                                 c
                   collections;el
                                ectronicdevices includi
                                                      ngcellphones,cameras,m edi   a players,gam es
         D so                                                                                                                                                                                                                                                            r
         ? ves.oescribe.........Samsung Galaxy Phone                                                                                                                                                      $joc.t)tl                                                      /
'

    8. Collectibles ofvalue
k        Examples:Antiquesandfigurines;painti
                                            ngs,prints,orotheradwork'
                                                                    ,books,pictures,orotherartobjects'
                                                                                                     ,
l
l
                        stamp,coin,orbaseballcard collections'
                                                             ,othercollections,memorabili
                                                                                        a,coll
                                                                                             ecti
                                                                                                bles
I 3
  U No
l            Yes.Describe.........
I
!
,9. Equipm entforsports and hobbies
I Examples:Sports,photographic,exercise,and otherhobbyequipm ent'
                                                                ,bi
                                                                  cycles,pooltables,gol
                                                                                      fclubs,skis;canoes
1             and kayaks,carpentrytools,musicalinstruments
i
E 2 No
; Q Yes.Describe.........
'
    10.Firearms
:      Examples:Pistols,rifles,shotguns,ammuniti
                                               on,and related equipm ent
  3 No
: U Yes.Describe.........
l
t 11.Clothes
k
     Examples:Everydayclothes,furs,Ieathercoats,desi
                                                   gnerwear,shoes,accessories
         Q No
         W Yes. Describe......... o Ing                                                                                                                                                                    $200.00

'
    12 vlewelry
i
1        Exampl
              es:Everydayjewelry,costumejewelry,engagementri
                                                           ngs,weddi
                                                                   ngrings,heirloom jewelry,watches,gems,
1         gold,sil
                 ver
1 u xo
i
! u ves.oescribe.....,....                                                                                                                                                                                $
(                                                                                                                                                                                                                                                                        '
    l3.Non-farm animals
       Examples:Dogs,cats,bi
                           rds,horses
         2 No
         D Yes.Descube..... .

    14.Anyotherpersonaland household items you did notalready list,including any health aidsyou did notlist
         3 No                                                                                                                                                                                                                                                            k
         D Yes.Gi
                vespeci
                      fic                                                                                                                                                                                 $                                                              !
             informati
                     on-..............                                                                                                                                                                                                                                   '
,15.AddthedollarvalueofaIIofyourentriesfrom Part3,includinganyentriesforpagesyouhaveattached                                                                                                              $1,800.00
i forPart3.W ritethatnum berhere ........................................................................................................................................................*
l
'                                                                                                                                                                                 ... . -. ..* ...-......... ...*..a... .............. .. ....... .. .-.. . ... . . ..   !



    Offici
         alForm 106A/B                                                                 Schedule Y B:Property                                                                                                                         Page4
                 Case 2:19-bk-10260-RK                            Doc 1        Filed 01/10/19 Entered 01/10/19 15:53:43              Desc
    Debtor1              Terry                                   Main
                                                                  er Document
                                                                Tyl                       Page 16 of 78
                                                                                                  Case number(##r- n)
                        FirstName             MiddleName       LastName


    * .      *     Deseribe Y our FinancialAssets

?oom aow,torhavoatv leg.lorequltàulej'iterestixawyof- vollowiog?                                                                qùnmntvalueoftue       )
)                                          ,                                                                                    po- :w vowwv           I
j
l
                                                               ,,                                                               nonottx<udxcuredqams i
                                                                                                                                qr- mjqons.          !
                                                             ' :..'
1                                                                                                                                                      !
$ 16 cash                                                                                                                                              .
     Examples:Moneyyouhave inyourwall
                                    et,inyourhome,i
                                                  n asafe depositbox,andon handwhen youfil
                                                                                         e yourpeti
                                                                                                  tion                                                 1


                                                                                                          cash:..................... $100.00


    17.Deposits ofmoney
       Exam ples:Checking,savings,orotherfinancialaccounts',cedificatesofdeposit'.sharesincredi tunions,brokerage houses,
                 andothersimilarinsti
                                    tutions.I
                                            fyou havemul tipl
                                                            e accountswi th the same insti
                                                                                         tution,Iisteach.
          Q so
          2 Yes.....................                                        Insti
                                                                                tuti
                                                                                   onname:

                                              17.1.Checking account:        W ells Fargo                                         $100.00
                                              17.2.Checkingaccount:          Navy FCU                                            $100.00
                                              17.3.Savingsaccount:          W ells Fargo                                         $100.00
                                              17.
                                                4.savi
                                                     ngsaccount:                                                                 $100.00
                                              17.5.Cedi
                                                      fi
                                                       catesofdeposi
                                                                   t:                                                            $
                                              17.6.Otherfinancialaccount:
                                              17.7.Otherfinancialaccount:
                                              17.8.Otherfinancialaccount:                                                        $
,                                             17.9.Otherfinancialaccount:                                                        $
r
l
@
i
1
i
; 18.Bonds,mutualfunds,orpublicly traded stocks
:         Examples:Bondfunds,investmentaccountswith brokerage fi
                                                               rms,money marketaccounts
          3 No
          U Yes...............                Insti
                                                  tutionori
                                                          ssuername:



                                                                                                                                 $


.   19.Non-publiclytraded stock and interests in incom orated and unincorporated businesses,including an interestin
.         anLLC,partnership,andjointventure
          Z NO                Nameofentity:
          Q Yes.Gi
                 vespeci
                       fic                                                                                                       $
             information about
             them .........................                                                                                      $
                                                                                                                                 $




    OfficialForm 106A/B                                                     ScheduleN BIProperty                                               Page5
               Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                 Desc
    Debtor1       Terry              Main
                                      er Document
                                    Tyl               Page 17 of 78
                      FirstName            MiddleN= e           l-astName




    20.Governmentand corporate bonds and othernegotiableand non-negotiable instrum ents
I Negotiableinstrumentsi
                       ncludepersonalchecks,cashiers'checks,promi
                                                                ssorynotes,andmoneyorders.
k     Non-negatiabl
                  e instruments arethose youcannottransfertosomeone bysigning ordeli
                                                                                   veri
                                                                                      ngthem.
      2 No
      Q Yes.Gi
             vespeci
                   fic I
                       ssuername:
.          irlfofm ztiorlZbotlt
           thcm.....................                                                                            $




    21.Retirem entorpension accounts
      Examples:Interestsi
                        nIRA,ERISA,Keogh,401(k),403(b),thri
                                                          ftsavingsaccounts,orotherpensionorprofi
                                                                                                t-sharingpl
                                                                                                          ans
      U No
      D Yes.Listeach
           accountseparately.. Typeofaccount:                      Insti
                                                                       tution name:


                                           Pension plan:                                                        $
                                           IRA:                                                                 $
                                           Retirementaccount:                                                   $
                                           Keogh:                                                               $
                                           Additionalaccount:

                                           Additionalaccount:                                                   $

. zz.securitydeposits and prepaymenl
     YourshareofaIIunused depositsyouhave made sothatyoumay continue serviceorusefrom a com pany
      Examples:Agreement wi
                          thIandlords,prepaidrent,publicuti
                                                          lities(el
                                                                  ectri
                                                                      c,gas,water),telecommuni
                                                                                             cations
      com panies,orothers
       2 No
       (221A/t)s......,...........,.....                       Institutionnarn()()ri
                                                                                   ndi
                                                                                     vidu1,1:
                                           EEIecthc:
                                           (3as:

                                                                                                                $


                                           Telephone:
                                           W ater:
                                           Rented furniture:
                                           Other:

i
l
1 z3.Annui
         ties(A contractforaperiodi
                                  cpaymentofmoneytoyou,eitherforIi
                                                                 feorforanumberofyears)
7
: 2 No
  D Yes......................... Issuernameanddescripti
                                                      on:




    Offi
       cialForm 106A/B                                                      Schedule N B1Property                          page 6
                   Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                         Desc
        Debtor1       Terry              Main
                                          er Document
                                        Tyl               Page 18 of 78
                                                                  Case numberl'kncwnl
                            FirstName      MiddleName                 LastName



    24.Interestsinan education IRA,in an accountin a qualified ABLE program ,orundera quali
                                                                                          fied statetuition program.
          26U.S.C.jj530(b)(1),629A(b),and529(b)(1).
          3 No


                                                                                                                                                               $




    25.Trusts,equitableorfutureinterestsinproperty(otherthananythinglisted inIine1),andrightsorpowers
          exercisable foryourbenest
          3 No
          D Yes.Gi
                 vespeci
                       fi
                        c                                                                                                                                                                         E
                 informati
                         onaboutthem ...                                                                                                                       $                                  .
                                                                                                                                                                                                  '

 26.Patene ,copyrights,trademarks,trade secrets,and otherintellectualproperty
1 Fxamp/es:Intemetdomainnames,websites,proceedsfrom royal    ti
                                                              esand Ii
                                                                     censing agreements                                                                                                           i
1 Qx No
k                                                                                                                                                                                                 k
                                                                                                                                                                                                  !
! u Yes Give specific
                    .
                                                                                                                                                                                                  !
                                                                                                                                                                                                  i
2                informati
                         onaboutthem ...                                                                                                                       $                                  l
!
7
                                                                                                                                                                                                  1
                                                                                                                                                                                                  i
:                                                                                                                                                                                                 I
t27.Licenses,franchises,andothergeneralintangibles
    ExamplesLBuilding permi
                          ts,exclusi
                                   ve Iicenses,cooperativeassoci
                                                               ati
                                                                 on hol
                                                                      dings,Ii
                                                                             quorIicenses,professi
                                                                                                 onalIi
                                                                                                      censes                                                                                      ;
          3 No
          Q Yes. G ive specific                                                                                                                                                                   1
                                                                                                                                                                                                  i
                 informationaboutthem...                                                                                                                       $                                  !
                                                                                                                                                                                                  !
:                                                                                                                                                                                                 I
tMone orp
1   '      ' '          .       ''.'   e e to- 7    .'     .. .   '    . . .. .   :.     l'. .
                                                                                        ..       :            i    .
                                                                                                                       '
                                                                                                                           .:              '   .   .
                                                                                                                                                       '
                                                                                                                                                           .   (
                                                                                                                                                                èu
                                                                                                                                                               :-
                                                                                                                                                                :
                                                                                                                                                                .
                                                                                                                                                                -:
                                                                                                                                                                 '.
                                                                                                                                                                   e
                                                                                                                                                                  -:
                                                                                                                                                                   -
                                                                                                                                                                   '
                                                                                                                                                                   -
                                                                                                                                                                   '-'-
                                                                                                                                                                      :
                                                                                                                                                                      *
                                                                                                                                                                      .
                                                                                                                                                                      '
                                                                                                                                                                      ;
                                                                                                                                                                      .-
                                                                                                                                                                       '
                                                                                                                                                                       *:
                                                                                                                                                                          vL'TxRr:-lMur-.-e'4
                                                                                                                                                                        -'P                 M
                                                                                                                                                                                            œ
                                                                                                                                                                                            rO
                                                                                                                                                                                              10
                                                                                                                                                                                             'œe
                                                                                                                                                                                               -
                                                                                                                                                                                               y
                                                                                                                                                                                               'e=
                                                                                                                                                                                                 *
                                                                                                                                                                                                    1
                                                                                                                                                                                                 R. k
,                                                                             y y                                      rg                                      (yùyo pR ùài+ jk                 :j
                                                                              (                        y          gk
,
1                                                        . qq. ('.((
                                                         :.:            (
                                                                   r.:...
                                                                        :
                                                                        ):' '(
                                                                        ';   ' ': '(q :' y .. (.'r::
                                                                                                (r
                                                                                                 . .qy'''r .(    :y....j
                                                                                                            j.q( r     :
                                                                                                                       E
                                                                                                                       r
                                                                                                                       .@ja(az
                                                                                                                        j   (
                                                                                                                            * x'uu =
                                                                                                                                   jjj.:.                                                        t
j28.Tax refunds ow ed to you                                                                                                                                                                      l
                                                                                                                                                                                                  ;
: a NO                                                                                                                                                                                            1
                                                                                                                                                                                                  l
j I  ...
       a                                                                                                                                                                                          t
' k.z Yes.Givespecifi
i                      cinformation                                                                                             Federal:                                                          t
:                       aboutthem,includingwhether                                                                                                                                                1
i                       youalreadyfi
                                   led theretums                                                                                State:                                                            4
F                       andthe taxyears. ......................                                                                                                                                   ,
,                                                                                                                               t-ocal:                    $                                      L

    29.Fam ilysupport
       Examples:PastdueorIumpsum ali
                                   m ony,spousalsuppod,chi
                                                         ldsuppod,mai
                                                                    ntenance,divorcesettlement,propedysettlement
          3 No
          Q Yes.Givespecifi
                          cinformation.............
                                                                                                                                Alimony:                       $
                                                                                                                                Maintenance:                   $
                                                                                                                                Support:                       $
                                                                                                                                Divorcesettlement:             $
                                                                                                                                Propertysettlernent:           $
'30.Otheramounts som eoneowes#ou
.   Examples:Unpaidwages,disability insurance payments,disabilitybenefits,si
                                                                           ck pay,vacati
                                                                                       on pay,workers'compensation,
t            SocialSecurity benefits'
                                    , unpai
                                          dIoansyou madeto someone else




        OfficialForm 106A/B                                                            Schedule N B:Propedy                                                                  Page7
                   Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                      Desc
    Debtor1          Terry                Main
                                          er Document
                                        Tyl               Page 19 of 78
                                                                  Case number(ifknownb
                         FirstName          MiddleName                LastName



    31.Interests in insurance policies
          Examples:HeaIth,disabili
                                 ty,orIifeinsurance'
                                                   ,heal
                                                       thsavingsaccount(HSAI;credit,homeowner's,orrenter'sinsurance
          3 No
          Q Yes.Nametheinsurancecompany companyname:                                      Beneficiary:                                                                                    Surrenderorrefundvalue: 1
                      ofeachpoli
                               cyand Ii
                                      sti
                                        tsvalue....                                                                                                                                                                 t
                                                                                                                                                                                          $                         !
                                                                                                                                                                                                                    l
                                                                                                                                                                                                                    k
                                                                                                                                                                                          $                         !
                                                                                                                                                                                                                    !
                                                                                                                                                                                          $                         '
    32.Any interestin propedythatis dueyoufrom someone who hasdied                                                                                                                                                  f
       I
       fyouare thebeneficiaryofaIivingtrust,expectproceedsfrom a Ii
                                                                  feinsurancepoli
                                                                                cy,orarecurrentl
                                                                                               yenti
                                                                                                   tledto recei
                                                                                                              ve
       propertybecausesomeone hasdied.                                                                                                                                                                              j
                                                                                                                                                                                                                    '
          Qx No                                                                                                                                                                                                     .
                                                                                                                                                                                                                    l
          Q Yes.Gi
                 vespeci
                       fi
                        cinformation.............                                                                                                                                                                   j
                                                                                                                                                                                          $                         1

    33.Claims againstthird parties,whetherornotyou havefiled a Iawsuitorm ade a demand forpaym ent
       Examples:Accidents,employmentdisputes,insuranceclai
                                                         ms,orri ghtstosue                                                                                                                                          )
          3 No                                                                                                                                                                                                      !
                                                                                                                                                                                                                    J
          D Yes.DescribeeachcIai
                               m....................                                                                                                                                                                1
                                                                                                                                                                                          $                         !
                                                                                                                                                                                                                    l
    M.                                                                                                                                                                                                              i
          othercontinjentandunliquidatedclaimsofeverynature,includingcounterclaimsofthedebtorandrights
          to setoffclalm s
          3 No
          D Yes.Describeeachclai
                               m....................
                                                                                                                                                                                          $


    35.* y financialassea you did notalready Iist
          3 No
          Q Yes.Gi
                 vespeci
                       ficinformati
                                  on...........                                                                                                                                           $
                                                                                                                                                                                                                    !

'   36.Add tlw dollarvalue ofaIIofyourentriesfrom part4,including anyentriesforpages you have attached
i         foreart4.writethatnumberhere .........................................................................................................................................+         $500.00
l
)                                                                                                                                                                                                                   I
1
.

    ' .
                                                                                                                                                                                                                    t
                      Desçribe Any Business-Related Property Y ou O w n or Have an Interest In.List any realestate in Pad ï. !
                                                                                                                                                                                                                    J
    37.DoyouownorhaveanyIegalorequitableinterestinanybusiness-relatedproperW
          3 No.GotoPart6.                                                                                                                                                                                           T
          Q Yes.GotoIi
                     ne38.                                                                                                                                                                                          i
                                                                                                                                                                                    ce- fy#ue
                                                                                                                                                                                           ). ki.tfi.               )
                                                                                                                                                                                    *                  ù- uwoi      1
                                                                                                                                                                                    g                  :   q)       t
                                                                                                                                                                                     j
                                                                                                                                                                                     j
                                                                                                                                                                                    jj
                                                                                                                                                                                     jj
                                                                                                                                                                                      i
                                                                                                                                                                                      :
                                                                                                                                                                                      jj
                                                                                                                                                                                       i
                                                                                                                                                                                       k
                                                                                                                                                                                       j
                                                                                                                                                                                       iyo
                                                                                                                                                                                        .
                                                                                                                                                                                        k
                                                                                                                                                                                        ikjj
                                                                                                                                                                                           .jjis
                                                                                                                                                                                              )j
                                                                                                                                                                                               ky
                                                                                                                                                                                               ih
                                                                                                                                                                                                i
                                                                                                                                                                                                fx
                                                                                                                                                                                                 i
                                                                                                                                                                                                 (
                                                                                                                                                                                                 :.(''mj
                                                                                                                                                                                                   )( .
                                                                                                                                                                                                      j :oj
                                                                                                                                                                                                          xms j
                                                                                                                                                                                                      .:
                                                                                                                                                                                                       '7     t
                                                                                                                                                                                    '
                                                                                                                                                                                         Y.   ......
                                                                                                                                                                                        ........ ...          l
    38.Accounts receivable orcommissionsyou already earned                                                                                                                                                          .
          2 No                                                                                                                                                                                                      !
                                                                                                                                                                                                                    l
          U Yes.Describe......                                                                                                                                                                                      !
                                                                                                                                                                                                                    !
    39.Office equipm ent,furnishings,and supplies                                                                                                                                                                   2
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    1
          Examples:Business-related computers.software,modems,printers,copiers,faxmachines,rugs,telephones,desks,chairs,electronicdevices                                                                           r
          3 No                                                                                                                                                                                                      @
                                                                                                                                                                                                                    i
          Q Yes.Describe......                                                                                                                                                                                      l
                                                                                                                                                                                                                    f


    OfficialForm 106A/B                                                             Schedule Y B:Property                                                                                                  Pase 8
                   Case 2:19-bk-10260-RK                              Doc 1      Filed 01/10/19 Entered 01/10/19 15:53:43          Desc
     Debtor1              Terry                                   Main
                                                                   er Document
                                                                 Tyl                        Page 20 of 78
                                                                                                    Case number(lknow'
                                                                                                                     n)
                         FirstName            MiddleNarne        t-astName



    40.M achinery,fixtures,equipment,suppliesyou use in business,and tools ofyourtrade
          2 No
          Q Yes.Describe.....                                                                                                                             7
                                                                                                                                                          l
                                                                                                                                                          l
    41Inventory
      ,                                                                                                                                                   l
                                                                                                                                                          1
          2 No                                                                             .                                                              i
                                                                                                                                                          '
          Q Yes.Describe.......                                                                                                                           i
                                                                                                                                                          j
    42.lnterests inpartnershipsorjointventures                                                                                                            1
                                                                                                                                                          l
          3 No                                                                                                                                            i
                                                                                                                                                          !
          Q Yes.Describe....... xameofentity:                                                                % ofownership:                               '
                                                                                                                              $                           2
                                                                                                                              $                           (
                                                                                                                              $
                                                                                                                                                          j
                                                                                                                                                          5
    43,CustomerIists.mailing Iists,orothercompilations                                                                                                    l
          3 No                                                                                                                                            ë
                                                                                                                                                          l
          Q Yes DoyourIistsincludepersonallyidentisableinformation (asdefinedin11U.S.C.â101(41A))?
                    .                                                                                                                                     i
                                                                                                                                                          !
               3 No                                                                                                                                       l
                                                                                                                                                          :
               U Yes.Describe.........                                                                                                                    1
                                                                                                                                                          .
                                                                                                                               $                          t
                                                                                                                                                          i
                                                                                                                                                          i
    44 Any business-related propertyyou did notalready Iist                                                                                               i
      .3 No                                                                                                                                               !
                                                                                                                                                          t
       Q Yes.Gi
              vespeci
                    fic                                                                                                                                   1
               information                                                                                                     $                          !
                                                                                                                                                          )
                                                                                                                               $                          !
                                                                                                                                                          (
                                                                                                                               $                          j
                                                                                                                               $                          !
                                                                                                                               $                          i
'
                                                                                                                                                          ,

i                                                                                                                              $                          i
!                                                                                                                                                         '
!
545.Add the dollarvalueofaIlofyourentriesfrom Pad 5,includinganyentriesforpagesyouhaveattached                                 $().()()
;         forPart5.W ritethatnumberhere
1
)                                                                                                                                                        ..;
1                                                                                                                                                         )
    '.                                                                                                                                                    !
             .
                        Desoeibe AnyFarm-and commercialFishing-Related Propeo You 0wn orHave an InterestIn.                                               j
                        Ifyou own orhave an interestin farmland,Iistitin Part1.                                                                           )
;                                                                                                                                                         i
    46.D0 you own orhave any legalorequitable interestin anyfarm-orcom mercialsshing-related property?
          3 No.Gotoeart7.
'
          D Yes.GotoIine47.
                                                                                                                              kk
                                                                                                                              ër
                                                                                                                               ::
                                                                                                                                wug
                                                                                                                                :ëgj
                                                                                                                              jyj
                                                                                                                                   v(uu
                                                                                                                                      (y:u;;
                                                                                                                                y.y jw jj
                                                                                                                                           :
                                                                                                                                           ju,
                                                                                                                                        % yj     g
                                                                                                                                                          j
                                                                                                                                                 jj: .,.y (.j
l                                                                                                                             '
                                                                                                                              i   rjEEg::
                                                                                                                                        E
                                                                                                                                        (j:
                                                                                                                                          q
                                                                                                                                          ë
                                                                                                                                          ..
                                                                                                                                           :..j:E
                                                                                                                                                .:
:                                                                                                                             z
                                                                                                                              7G
                                                                                                                               '
                                                                                                                               :( )
                                                                                                                                  k;ki
                                                                                                                                  g iEii(:
                                                                                                                                         E: kkc kyyai
                                                                                                                                         kt.     .
                                                                                                                                                            j
                                                                                                                                                         ma !
                                                                                                                                                          .


p                                                                                                                             k:
                                                                                                                               jy
                                                                                                                                rjk
                                                                                                                                  jljj
                                                                                                                                     .jjj;
                                                                                                                                         .
                                                                                                                                         jh
                                                                                                                                          jjjjrj.
                                                                                                                                                ,
                                                                                                                                                .
                                                                                                                                                '.'.'
                                                                                                                                                    :.
                                                                                                                                                     '.'    j
i47.Exa
    Farm aensima
       mpl
                l
                s
              LLi
                vestock
                                                                                                                                                            ;
                                                                                                                                                            )
                                       ,   poultry,farm-raised fish                                                                                       I
          u so                                                                                                                                            t
          (LLl                                                                                                                                            l
              AKe61........................                                                                                                               )
                                                                                                                                                          @
                                                                                                                                  $                       t
                                                                                                                                                          1


    Offici
         alForm 106A/B                                                       Schedule N B:Property                                         page 9
                      Case 2:19-bk-10260-RK Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                            Desc
    Debtor1             Terry               Main
                                             er Document
                                           Tyl               Page 21 of 78
                                                                     Case number(ifknownb
                              FirstName             MiddleName                    LastName


    48.Crops--eithergrow ing orharvested
7 3 No
  Q Yes.Givespecific
i                 i
                  nformati
                         on............                                                                                                                                                                              $                        t
1
i 49.Farm andsshingequi
                      pment,implements,machinery,fixlures,andtool
                                                                softrade                                                                                                                                                                      l
1
l
     u No                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              :
t           (
            ïï1A/()E;.............,...........                                                                                                                                                                                                .
5                                                                                                                                                                                                                    $
    50.Farm and fishing supplies.chemicals,andfeed                                                                                                                                                                                            6
                                                                                                                                                                                                                                              ,
.
            W No                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              )
            (
            ::1Af'(,6).........................                                                                                                                                                                                               !
                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                              !
    51.Any farm -and com m ercialfishing-related propertyyou did notalready Iist
            2 No
            Q Yes Gi
                   vespeci
                         fic                                                                                 '                                                                                                                                i
                  irlftlrr!lëltitlr1............                                                                                                                                                                     $                        I
                                                                                                                                                                                                                                              t
    52.Add the dollarvalue ofa1Iofyourentriesfrom Part6,including anyentriesforpages you have attached                                                                                                               $0.00
            for1:1!rl
                    t($.hlirritt,tilz:t11tlI.1i)(!r11t!rtl...........................................................................................................................................*ilh
                                                                                                                                                                                                                                       ..... ..
y
'                                                                                                                                                                                                                                            j
!
    '
        .                 Describe A1IProped y You 0w n or Have an Interest in Thal Y ou Did No1 ListAbove                                                                                                                                    !
1                                                                                                                                                                                                                                             !
'53. Do you have otherproperty ofanykind you did notalreadylist?
;                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                              !
            Examples:Seasontickets,countryclub membership
            W No
            Q Yes.Gi
                   vespeci
                         fic
                  inform ation.............

'


1
?M.AddthedollarvalueofalIofyourentriesfrom Part7.W ritethatnumberhere ...............................,...,
                                                                                                         ..........................*                                                                                  $
i                                                                                                                                                                                                                                             l
I                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                              7
    '.
                :         Lis' tNe Totals of Eaoh Partof this Form                                                                                                                                                                            t
1
.                                                                                                                                                                                                                                             ;
j6565                                                                                                                                                                                                       *        $0.00                    '
        .   1:1!rlt1:qr()tz!IreaI(,i;t1lttl,Iirl(,1!....................................................
                                                                                                       ..........
                                                                                                                .........................
                                                                                                                                        ......................................................
                                                                                                                                                                                             .................

.   s6.Part2:Totalvehicles,Iine 5                                                                                          $13,810.00

    57.Pad 3:Totalpersonaland household item s,Iine 15                                                                     $1,800.00
!
:
.   58.Part4:Totalfinancialassets,line 36                                                                                  $500.00
'

C 59.Part5:Totalbusiness-related propedy,Iine 45                                                                           $0.00
1 60.Part6:Totalfarm - and fishing-related propedy,line52                                                                  $0.00
;
1
'
ï
  61.Part7:TotalotherpropertynotIisted,Iine 54                                                                         + $0.00
'

1                                                                                                                                                                                                                )
                                                                                                                                                                                                                 '
t 62.Totalpersonalproperty.Add I
                               ines56through 61....................                                                        $16,110.00                         copypersonalpropertytotal+ @+ $16,110.00
i                                                                                                                                                                                                                I
J
;
    63.lrtltlllt)f1:11;)rtl4)(,rt!pt)rltlt)11:jtltlllr/k/1%-/ttj(1I
                                                                  ini)65ë$q>Iin()($:?.............................................................-..........-.....-.........
;


     OfficialForm 106A/B                                                                           Schedul
                                                                                                         e Y B:Property                                                                                                      page 10
             Case 2:19-bk-10260-RK                        Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                              Desc
                                                          Main Document    Page 22 of 78
                 @     . @     @ **     *          œ *


 Debtor1        Terry                                                   Tyler
                 FlrstName                      MiddleName                    LastName
 Oebtor2
 (Spouse,itfikngj FitstName                     MiddleName                    LastName
 uni
   tedstatesBankruptcycourtforthe:DistrictofCali
                                               fornia Central
 Case number                                                                                                                         Q checkifthisisan
  (1fknown)                                                                                                                             am ended filing


OfficialForm 106C
schedule C :T he Property You C laim as Exem pt                                                                                                    :4/46
Be ascomplete andaccurateaspossible.l
                                    ftwo m arried peopleare fi
                                                             ling together,bothare equall
                                                                                        y responsibleforsupplying correctinform ation.
UsingthepropertyyouIistedonSchedule4/8.
                                      *Property(Offi
                                                   cialForm 106A/B)asyoursource,Iistthepropedythatyoucl
                                                                                                      ai
                                                                                                       m asexempt.I
                                                                                                                  fmore
space isneeded,fi
                lloutand attachtothispage as many copiesofPart2:Addi
                                                                   ti
                                                                    onalPageasnecessary.Onthe topofanyaddi
                                                                                                         ti
                                                                                                          onalpages,write
yournameandcasenumber(ifknown).
Foreach item ofproperty you claim asexem pt,you mustspeci    fy theamountofthe exemption you claim .O neway ofdoing so isto state a
specific dollaram ountas exempt.Alternatively,you may claim thefullfairmarketvalue ofthe property being exem pted uptothe am ount
ofany applicable statutorylimit.Some exemptions-such asthose forhealth aids,rights to recelve certalnbeneflts,and tax-exempt
retirementfunds--may be unlimited in doll  aramount.However,i  fyou claim an exemption of100% offairmarketvalue undera Iaw that
Iimits the exemption to a particulardollaram ountand the valueoftheproperty is determined toexceed thatamount,yourexemption
w ould be Iimitedto theapplicable statutory amount.

  '.
               Identify tNe Property You claim as Exem pt

 1. W hichsetofexem ptionsare you claim ing? Check one onl
                                                         y,even fyourspouseis fi
                                                                               ling withyou.
       Q Youareclaimingstateandfederalnonbankruptcyexemptions.11U.
                                                                 S.C.j522(b)(3)
       Q Youareclaimingfederalexemptions.11U.S.C.1522(b)(2)

    Foranypropeo you IistonScheduleA// thatyouclaim asexempt,5IIintheinformationbelow.

       Li
        - t'    )L kë
           - ch-lù  ùit- yiue ë
                              k-l           (:      :                        :
                                  itkere, :'r
                                 rl
         ce ylle je lio thiè 7 )5rr):: e I* #* e : :L o
                                             l
                                             tùo  t
                                                  wl w#    f tb.   R    o ùnty
                                                                             jft  -e-S:Eji
                                                                                        ;:e
                                                                                          i,
                                                                                         (à
                                                                                            .y .è j
                                                                                            (èr(wk
                                                                                                yj:(:ëml
                                                                                                       i( rè z   y-
                                                                                                                  E,
                                                                                                                  :(
                                                                                                                   y
                                                                                                                    E2
                                                                                                                    jj,a:
                                                                                                                       )
                                                                                                                       :
                                                                                                                           '-
                                                                                                                           yi
                                                                                                                       Ly(j::
                                                                                                                            jr:,:,E(:,
                                                                                                                               (
                                                                                                                               :
                                                                                                                                      :
                                                                                                                                     (,'
                                                                                                                                       +
                                                                                                                                       t
                                                                                                                                        idxt
                                                                                                                                         ))) l
                                                                                                                                       j(j   èwè
                                                                                                                                              Eipi (:*ptîoo
                                                 '    '      '      '
         .
                              y
                              :::j) % )
                                .           .
                                                thyyajj
                                                 .. .
                                                      t
                                                      jjj
                                                        yyjjrj#j ..j
                                                                   g)jjjjj;
                                                                          .
                                                                          j
                                                                          yg
                                                                           s
                                                                           jg
                                                                            jj
                                                                             ,
                                                                             yjjj.
                                                                                 op#.
                                                                                    i
                                                                                    j#y;
                                                                                       ij) gAyy'y.
                                                                                                 jyj
                                                                                                   i
                                                                                                   :.
                                                                                                    j;j
                                                                                                      r
                                                                                                      à
                                                                                                      jq
                                                                                                       .
                                                                                                       l
                                                                                                       q
                                                                                                       l
                                                                                                       .qk
                                                                                                         j
                                                                                                         q
                                                                                                         jj
                                                                                                          q
                                                                                                          llj
                                                                                                            q.
                                                                                                             l
                                                                                                             '
                                                                                                             ,j'
                                                                                                               .
                                                                                                               à.
                                                                                                               jv.
                                                                                                                 jjj
                                                                                                                   k
                                                                                                                   .
                                                                                                                   js
                                                                                                                    j.it
                                                                                                                       :ryg
                                                                                                                          @
                                                                                                                          .j
                                                                                                                           à
                                                                                                                           .
                                                                                                                           (
                                                                                                                           jE
                                                                                                                            (
                                                                                                                            ;
                                                                                                                            j(
                                                                                                                            yj
                                                                                                                              q
                                                                                                                              @
                                                                                                                              :.
                                                                                                                               k.qy
                                                                                                                                  :j ..
                                                                                                                                      :
                                                                                                                                      .
                                                                                                                                      :;).y;
                                                                                                                                      :     y
                                                                                                                                            .
                                                                                                                                            ;
                                                                                                                                            .g
                                                                                                                                             ,
                                                                                                                                             y
                                                                                                                                             .
                                                                                                                                             j
                                                                                                                                             tù
                                                                                                                                              r
                                                                                                                                              j
                                                                                                                                              ;
                                                                                                                                              j.'
                                                                                                                                                .
                                                                                                                                                g(
                                                                                                                                                 j
                                                                                                                                                 ;
                                                                                                                                                 (
                                                                                                                                                 .j'
                                                                                                                                                   .:
                                                                                                                                                    y
                                                                                                                                                    g
                                                                                                                                                    :g
                                                                                                                                                     rj
                                                                                                                                                      g
                                                                                                                                                      y
                                                                                                                                                      t
                                                                                                                                                      gj........
                                                    g : gghojgt
                                                              eA:                        y7
                                                                                          yL :             (y(
                                                                                                             j
                                                                                                             :Eg : qr : y :g:       yr ::
                                                                                                                                        r2jy: :g: y
       Brs
       de i
          ecfription:c                                           $100.00                   3 $ 100.00
       Linefrom
                      ash                                                                  D 1000/eoffairmarketvalue,upto
       ScheduleA/8..                                                                         anyapplicable statutoryIimit
                          16

       Br
       d ief                                                     $ 1,500.00                3 $ 1,500.00
        escription:Fum iture andappliances
       Linefrom                                                                            Q 100% offairmarketvalue,upto
       Schedule+ 8. *                                                                        anyapplicabl
                                                                                                        e statutoryIimit
       Br
       d ief                                                     $ 200.00
        escription:clothing                                                                3 $ 200.00
       Linefrom                                                                            Q 100% offairmarketvalue,upto
       Schedule A/8: 11                                                                      anyappl
                                                                                                   icablestatutoryIimit

 3. Areyou claiming a homestead exem ption ofmorethan $160,375?
       (Subjecttoadjustmenton4/01/19andevery3yearsafterthatforcasesfi
                                                                    ledonorafterthedateofadjustment.)
       3 No
       Q Yes.Didyouacquirethepropertycoveredbytheexempti  onwithin1,215daysbeforeyoufiledthi
                                                                                           scase?
          E1 No
          E1 Yes

Offi
   cialForm 106C                                                 Schedule C:TheProperty You Glaim as Exempt                                   page 1of.1.
          Case 2:19-bk-10260-RK                  Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                             Desc
                                                 Main Document    Page 23 of 78
Debtor1        Terry Tyler
              FirstName    Middle Name      LastName



 -.
              A dditionalPage

      BrdefdeRdpe G thePre x zWdj
                                ilpei                 2%f#Osq
                                                            e keYthe Am/ulW<WtheG m/tlpW#GtW lm                  Ye lid:
                                                                                                                       laW lptall
                                                                                                                                owm mptlon
      onW uux u jjjatjjsa .jsjje èriy                  e jyp#ouown
                                                      : :            .         .
                                                                                                :t
                                                                                    . . :... '.:.. ' (
                                                                                                                              :
                                                 ..
                                                                                                     .
                                                                                                     :):
                                                                                                       !T) .!   ... : ..é
                                                                                                                        . ''.. .'.
                                                  Ecimv+p
                                                   Schelùl
                                                          wlqefrom checionkonnièx.
                                                         nA?g
                                                                                 b:t,vvwg
                                                                                       kéiiwtkw,
                                                                                    (( r ( C
                                                                                               ':të
                                                                                                  2
                                                                                                  )(
                                                                                                   ,
                                                                                                   j(E,,,ëL:
                                                                                                           ri
                                                                                                            ,
                                                                                                            g
                                                                                                            ,
                                                                                                             :2y
                                                                                                               Cry g(
      Br
      d ief                                            $100.00           3 $ 100.00
       escription:samsung Galaxy Phone
      Linefrom       7                                                   Q 100% offai
                                                                                    rmarketvalue,upto
      Schedule4/8. .                                                       anyappl
                                                                                 icablestatutorylimit

      Br
      d ief                                            $ 100.00
       escription:SavingsAccountwi
                                 thW el
                                      lsFargo                            3 $ 100.00
      Linefrom                                                           Q 100% offairmarketvalue,upto
      Schedule 4/8..                                                       anyappl
                                                                                 icablestatutoryIim i
                                                                                                    t

      Br
      dief                                             $ 100.00          3 $ 100.00
       escription:Checking AccountwithW ellsFargo
      Linefrom                                                           Q 100% offairmarketvalue,upto
      Schedule4/8. .                                                       anyappl
                                                                                 icablestatutoryIimit

      Br
      d ief                                            $100.00           3 $ 100.
                                                                                00
       escription:Checki
                       ngAccountwi
                                 th NavyFCU
      Line from                                                          D 100% offairmarketvalue,upto                         .                 .

      ScheduleA/8.. 17.2                                                   anyappl
                                                                                 icablestatutoryIimit

      Br
      d ief                                            $100.00
       escription:savingsAccountwi
                                 th NavyFCU                              3 $ 100.
                                                                                00
      Linefrom                                                           Q 100% offairmarketvalue,upto
      Schedule + 8.' 174                                                   anyapplicablestatutoryIim it


      dBr i
          ef                                     $ 11,463.00             2 $ 0.00
        escription:2011 BMW 750Liwi
                                  th69000 m i
                                            les.
       Line from                                                         Q 100% offai
                                                                                    rmarketvalue,upto
       ScheduleA/& 3.1                                                     anyapplicablestatutory Iim it

      Brief       2010 ChevroletMalibu LT with          g a47.
      descri
           ption:120000mi
                        les.                           $,     cc         3 $ 0.00
      Linefrom     3                                                     Q 100% offairmarketvalue,upto
      Schedule4/8.
                 . .2                                                      any applicable statutory I
                                                                                                    im i
                                                                                                       t
      Brief                                            $                 Q $
      description:
      Line from                                                          Q 100% offai
                                                                                    rmarketvalue,upto
      Schedule + 8.'                                                       anyapplicable statutorylim i
                                                                                                      t

      Bri
        ef                                             $                 Q$
      description:
      Linefrom                                                           Q 100% offairmarketval
                                                                                              ue,upto
      Schedule4/8. '                                                       anyapplicable statutoryIim i
                                                                                                      t

      Bri
        ef                                             $                 D $
      description:
      Line from                                                          D 100% offairmarketvalue,upto
      Schedule4/8. .                                                       anyappl
                                                                                 icablestatutoryIimit

      Brief                                            $                 Q$
      description:
      Linefrom                                                           Q 100% offairmarketval
                                                                                              ue,upto
      ScheduleA/  S.
                   '                                                       anyapplicable statutoryIim i
                                                                                                      t

      Brief
      description:                                                       Q$
      Line from                                                          Q 100% offairmarketval
                                                                                              ue,upto
      Schedule4/8. .                                                       anyapplicable statutory l
                                                                                                   im i
                                                                                                      t


Offi
   cialForm 106C                                      Schedulec:ThePropertyYouClaim asExempt                                       page 2 of2-
                    Case 2:19-bk-10260-RK                                            Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                   Desc
                                                                                     Main Document    Page 24 of 78
                             @    . @       @ #*                   @          =


    Debtor1              Terry Tyler
                             FirstName                                 MiddleName                  LastName
    Debtor2
    (Spouse,iffiling) FirstName                                        MiddleName                  LastName
    Uni
      tedstatesBankruptcycourtforthe: DistrictofCalifornia Central
    Case number
    (Ifknown)                                                                                                                                        Q checkifthisisan
                                                                                                                                                        amended fili
                                                                                                                                                                   ng

    OfficialForm 106D
    Schedule D :C reditors W ho H ave C laim s Secured by Proped y                                                                                               12/1s
    Be ascomplete and accurateaspossible.lftw o married peoplearesling together,both are equally responsible forsupplying correct
    inform ation.Ifmorespace is needed,copy the AdditionalPage,5I1i
                                                                  tout,num berthe entries,and attach ittothis form .O nthetop ofany
    additionalpages,writeyournameandcasenumber(ifknown).
    1. Do any creditors have claims secured by yourproperty:/
             D No.Checkthisboxandsubmi    tthi
                                             sform tothecourtwi
                                                              thyourotherschedules.Youhavenothi
                                                                                              ngel
                                                                                                 setoreportonthi
                                                                                                               sform.
             3 Yes.Filli
                       naIIoftheinformationbelow.
     '
         .              ListAIISecured Claim s

    zkuyt:
         aii---<Q - I.> '
                        liEp,
                            cQ itùrhxm                                               (
                                                                                     ,m:                      ,
     EE2
       :/4:lciki
               tl*- .i
                     fmtketl
                           ie p
                              r
                              oàèTte:t'iktigil
                                             r
                                             ijl
                                               ye ktiarcjpwkIisitieùtàercre àijixT
                                                                                 iù'
                                                                                   lladà'
                                                                                        .:
         E
         :5
         ,E
          x::.
             j
             j
             .
             (
             q
             .j
              y
              '
              (ju:q:';(:ë.ë
              E:          j
                          .uw
                          i@
                           ë
                           r
                           qi:
                             .
                             ië
                              :(
                               j;
                                i
                                .j:.j
                                :i
                                 :
                                 i  u
                                    !
                                    y
                                    f:j
                                     ) ijjj
                                      :.  u.(:.
                                          :   l
                                              t
                                              ..(..:qzïyLj
                                              r
                                              '
                                              .           j
                                                          y
                                                          :
                                                          ,.k@
                                                         .L  yàj
                                                             .'.j
                                                             ;
                                                             '  kjjwj
                                                                 ''
                                                           . . . .
                                                         . . .. . .
                                                                   y';
                                                                    '',
                                                                      'e
                                                                       'y
                                                                        w
                                                                        s
                                                                        .)'
                                                                           ,:k
                                                                          ..
                                                                              j
                                                                              .
                                                                             ..
                                                                               j('j
                                                                              :'
                                                                             . .
                                                                                   e.y.,
                                                                                  ..:
                                                                                       xEt
                                                                                       ..
                                                                                       .
                                                                                          jjjrtj
                                                                                         .. .
                                                                                               k
                                                                                               tk-jjoo:eyosoryypkjjq
                                                                                               '
                                                                                               .                   .
                                                                                                                    .
    2'1 capitalOne Auto Finance                                                     Describethepropeo thatsecurestheaaim:            $24,839.00   $11,463.00   $13,376.0C
l             credi
                  tor.
                     sxame                                                         zcjjBuw vscl
i                                                                                                      .   iwith 69c00 miles.
j             PO Box259407
j             Number             Street
ë                                                                                   Asovthedateyoufile,theclaim is:checkaIthatappl
                                                                                                                                 y
t
i
                                                                                    u conti
                                                                                          ngent                                     .
l                Plano                              TX        75025                 1 unli
                                                                                         qui
                                                                                           dated
j             ci
               p                                    state zIpcode                   u oj
                                                                                       sputed
j whoowesthedebt?checkone.                                                          NatureofIien.CheckaIthatapply.
l 3 oebtor1only                                                                     œ Anagreementyoumade(suchasmortgageorsecured
j
i Q Debtor2only                                                                        carI
                                                                                          oan)
j Q Debtor1andDebtor2only                                                           Q St
                                                                                       atutoryI
                                                                                              ien(suchastaxIi
                                                                                                            en,mechani
                                                                                                                     c,
                                                                                                                      sIien)
p Q AtIeastoneofthedebtorsandanother                                                Q JudgmentIienfromaI
                                                                                                       awsui
                                                                                                           t
l                                                                                   Q other(i
                                                                                            ncl
                                                                                              udingarighttooffset)
q Q checkifthisclaim rel atestoa
!      communi  tydebt
I
, Date debtwas incurred 04/2018                                                     Last4 digits ofaccountnumber
  2.2 Hawthorne Auto square                                                         oescribethepropeo thatsecurestheclaim:           $7,000.00    $2,347.00    $4,653.00
k Credi  tor'
            sName                                                                  2010 ChevroletMalibu LT with 120000
( 11646 Prairie Avenue                                                               jj
; Number         St
                  reet                                                             m es.
i
ë                                                                                  Asofthe dateyoufile,the claim is:checkaIIthatapply.
1
1                                                                                   u contingent
l                Hawthorne                          CA 90250                        Q Unli
                                                                                         quidated
j
l             cj
               ty                                   state zlF>code                  D ojsputed
'
1
j        Whoowesthedebt?Checkone.                                                   Natureoflien.CheckaIIthatapply.
ù        u
j          Debtor1only                                                              2 Anagreementyoumade(suchasmodgageorsecured
5
ë        Q Debtor2only                                                                 carI
                                                                                          oan)
r        D oebtor1andoebtor2only                                                    Q statutoryIi
                                                                                                en(sucbastaxIien,mechani
                                                                                                                       c,sI
                                                                                                                          ien)
l        o AtIeastoneofthedebtorsandanother                                         Q JudgmentI ienfromaIawsuit
l Q checkifthisclaim relatesto a                                                    D Other(includingari
                                                                                                       ghttooffset)
t   communiw debt
l
r oatedebtwasincurred 10/2018                                                       Last4digitsofaccountnumber
    .     .         .    '         ' ':'   .'       .   ;::'.' '       '
                 Addtl+dùllàrkklùèe lùrèuœk::ei
                                             ,.
                                              '
                                              jl;
                                                dt/-i
                                                .
                                                  '..'
                                                     .i
                                                      ...
                                                        i.A.:
                                                            ik:,
                                                               ilv''
                                                                   i
                                                                   g.e'
                                                                      j2:;
                                                                       .
                                                                         :'W:
                                                                           : V ihé
                                                                                ''tnulb'kktie
                                                                                            'i
                                                                                             'é
                                                                                              .
                                                                                              7:''
                                                                                                 :lj
                                                                                                   ::
                                                                                                    !
                                                                                                    '
                                                                                                    :
                                                                                                    E 31,839.00
        Offi
           cialForm 106D                                                   ScheduleD:CreditorsWhoHaveClaimsSecuredbyProperty                             page1of 1
'
                  Case 2:19-bk-10260-RK                             Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                          Desc
                             *   ., @     * .*       @       .   '' Main Document    Page 25 of 78

        oebtor1            Ter  ryTyler
                           FirstName                     MiddleName                    LastName                 -'

        Debtor2
        (Spouse,iffiling) FirstName                      MiddleName                    LastName
        uni
          tedstatesBankruptcycourtforthe: DistrictofCali
                                                       fornia Central
                                                                                                                                                                           1
                                                                                                                                                                           -1 checkifthisis an
        Case number
        (Ifknown)                                                                                                                                                            am endedfiling

    O fficialForm 106E/F
    Schedule E/F:C reditors W ho H ave U nsecured C laim s                                                                                                                                    12/1s
    Beascomplete and accurate as possible.Use Part1forcreditorswith PRIORIW claimsand Part2forcreditorswith NONPRIORIW claims.
    Listthe otherpartyto any executory contracts orunexpired Ieases thatcould resultin aclaim .Also Iistexecutory contracts on Schedule
    A/B:Property (OmcialForm 106N B)and onScheduleG;Executory ContractsandUnexpired Leases(OfficialForm 106G).Donotincludeany
    creditorswi
              thpartiallysecuredclaimsthatareIistedinScheduleD:CreditorsWhoHoldClaimsSecuredbyProperty.lfmorespaceis
    needed,copy the Partyou need,fillitout,numbertheentries in theboxes onthe left Attach the Continuatlon Page to this page.Onthetop of
    anyadditionalpages,wri
                         teyournameandcasenumber(ifknown).
         -
             .         ListAIlofYourPRIO RITY Unsecured Claim s
    11. Doanycreditorshavepriorityunsecuredclaimsagainstyou?
    i
    i
    I
         U No.Gotopart2.
    I 3 ves.
    !
    i 2.1-1,zIIofw urpriprityl- pmrede4,x1> ,lf#rprpdRvrhapqmprvltiinpppyprzigodtynpv r: lr4dlcle àli
                                                                                                    ttlG:i
                                                                                                         gprliyee                                                nEr'k.n
                                                                                                                                                                       lr
                                                                                                                                                                        o !y-:.*l :
                                                                                                                                                                                  p  e Jé,,.'lz
    f eacf,u'là.i
                ',
                 .nI
                   isted,zà
                          . ,-
                             Ad e. .F
                             .       .''.l'
                                          'J
                                           ,
                                           4
                                           .   %..im'
                                           ... .      i,'
                                                        ..
                                                         :k
                                                          ''#.#
                                                          i   ù.f;
                                                              -  à.ài
                                                                    .::h
                                                                       .e
                                                                        .::è>
                                                                            ;: .à
                                                                            ,   ...,
                                                                                   .&
                                                                                    ..:
                                                                                    .
                                                                                       '::
                                                                                         .'
                                                                                          .L
                                                                                           .
                                                                                           ,. f
                                                                                              l
                                                                                              .-,.,dk
                                                                                                    E.i
                                                                                                   .,
                                                                                                   .  t
                                                                                                      Ck
                                                                                                      . i
                                                                                                       ;.
                                                                                                        :
                                                                                                        ;pz
                                                                                                          ,j
                                                                                                           :t
                                                                                                            .j
                                                                                                             .c.
                                                                                                              , lyE%'
                                                                                                                    ,,..E
                                                                                                                        :(.i
                                                                                                                           .:i
                                                                                                                             rj
                                                                                                                             ,,
                                                                                                                              .
                                                                                                                              ,j
                                                                                                                               kx
                                                                                                                               :
                                                                                                                               ,
                                                                                                                               ..p.,
                                                                                                                                   .:,.
                                                                                                                                      ::t
                                                                                                                                        .l
                                                                                                                                         t
                                                                                                                                         :i
                                                                                                                                          :î
                                                                                                                                          !.F
                                                                                                                                            .E
                                                                                                                                             :t
                                                                                                                                              ,?yg.i,k
                                                                                                                                                     -kk
                                                                                                                                                      ..i
                                                                                                                                                        j
                                                                                                                                                       ,F,I
                                                                                                                                                          w
                                                                                                                                                          ,
                                                                                                                                                          .     ,,i
                                                                                                                                                           ,.,,,b
                                                                                                                                                          ,g          .
                                                                                                                                                                      .
                                                                                                                                                                       à
                                                                                                                                                                       ë
                                                                                                                                                                       ,'
                                                                                                                                                                        -i
                                                                                                                                                                       ëj
                                                                                                                                                                        ..è.,  . t.
                                                                                                                                                                               ;,,i
                                                                                                                                                                                  ke
                                                                                                                                                                                  :,,,..,('   ?7i
                                                                                                                                                                                             ,.
                                                                                                                                                                                                m.
                                                                                                                                                                                                '.k.,
                                                                                                                                                                                                .
                                                                                                                                                                                                     :
                                                                                                                                                                                                     Fo.r
                                                                                                                                                                                                     1
                                                                                                                                                                                                     u'd..
    j 0
    l 1
      ï
       o
      l1
       r
        f
        1
        )
         l
         p
        !!
         ;
         4E!
           8
           1
           :21
             Lrè :
                 i DD
                    l
                    a d
                      nU
                       iN
                        sY.
                          N
             l lrl;... , zullo
                          .. .
                               E
                               i
                               ar
                                ià
                                 u
                                 it
                                  i
                                  eh e'
                                    c.i  lv
                                          '
                                          wt
                                           t e
                                             ;
                                           1Gé   kq'
                                                   j
                                                   #l
                                                    id
                                                     à t
                                                       g i
                                                         '
                                                         .t
                                                          .
                                                          e
                                                          '
                                                          4   *t
                                                               à lo'C
                                                                    i'.
                                                                      à
                                                                      d
                                                                      ft
                                                                       à(
                                                                        +ipp
                                                                           % éh
                                                                              'èù. .
                                                                                   e  .
                                                                                      n'
                                                                                       q
                                                                                       .4l d#
                                                                                            è.i
                                                                                              : ki
                                                                                                 (,'
                                                                                                   -
                                                                                                 11r   iA
                                                                                                        t
                                                                                                        i
                                                                                                        * e  &'ttu
                                                                                                                 à j
                                                                                                                   q
                                                                                                                   p4'e  : k .
                                                                                                                            1i 1i   . ,
                                                                                                                                      '
                                                                                                                                      -E
                                                                                                                                       i
                                                                                                                                       ''q
                                                                                                                                         ïèe
                                                                                                                                          :@ q
                                                                                                                                             iG
                                                                                                                                              è  ii
                                                                                                                                                  :
                                                                                                                                                  il
                                                                                                                                                   j
                                                                                                                                                   é
                                                                                                                                                   Ek'hf4
                                                                                                                                                        ë>wir
                                                                                                                                                            i àG, i
                                                                                                                                                                  %    (t
                                                                                                                                                                        i il>   i
                                                                                                                                                                                t
                                                                                                                                                                                lie
                                                                                                                                                                                  : lë
                                                                                                                                                                                     é  (
                                                                                                                                                                                        1t
                                                                                                                                                                                         e (à (
                                                                                                                                                                                              (
                                                                                                                                                                                              ë.(.
                                                                                                                                                                                                 ,:r.y. .
                                                                                                                                                                                                        ,2:E (
                                           . :( ::y....y . ......Lt..y...y.; jq
                                                         .
                                                                              j.y
                                                                                :.
                                                                                 ry.y
                                                                                    )
                                                                                    .jr.y:.u. ...yz..j .r
                                                                                                        ttr
                                                                                                          .
                                                                                                          ;,
                                                                                                           .
                                                                                                           (.j.?rs
                                                                                                                 :
                                                                                                                 y
                                                                                                                 rj
                                                                                                                  yE
                                                                                                                   y
                                                                                                                   ,r :..   y.
                                                                                                                             :r
                                                                                                                              (
                                                                                                                              y
                                                                                                                              t.
                                                                                                                               j
                                                                                                                               .yyjy
                                                                                                                                   ,j
                                                                                                                                    .
                                                                                                                                    (q,
                                                                                                                                      r
                                                                                                                                      jjr
                                                                                                                                      .
                                                                                                                                        jt
                                                                                                                                         jv
                                                                                                                                          j
                                                                                                                                          tyyrj
                                                                                                                                           jr .y..
                                                                                                                                                 jj
                                                                                                                                                  .
                                                                                                                                                  j:r
                                                                                                                                                    .
                                                                                                                                                     jy
                                                                                                                                                      r
                                                                                                                                                      ix
                                                                                                                                                       y
                                                                                                                                                       jy
                                                                                                                                                        j:r
                                                                                                                                                          :
                                                                                                                                                          ;
                                                                                                                                                          j,
                                                                                                                                                           E
                                                                                                                                                           .:
                                                                                                                                                            .
                                                                                                                                                            (.
                                                                                                                                                             yr
                                                                                                                                                              jjj:j
                                                                                                                                                                  :jj: rj
                                                                                                                                                                        .
                                                                                                                                                                        :
                                                                                                                                                                        j.
                                                                                                                                                                         :r
                                                                                                                                                                          srj.
                                                                                                                                                                             j
                                                                                                                                                                             g(j
                                                                                                                                                                               q,jj
                                                                                                                                                                                  .
                                                                                                                                                                                  j
                                                                                                                                                                                  g,
                                                                                                                                                                                   j.
                                                                                                                                                                                    )                 ;
                                                                                             .                               .       .yygj         .                                jj
                                                                                                                                                                                    g.
                                                                                                                                                                                     :
                                                                                                                                                                                     y
                                                                                                                                                                                     :g
                                                                                                                                                                                      .j
                                                                                                                                                                                       :
                                                                                                                                                                                       r
                                                                                                                                                                                       ,
                                                                                                                                                                                       ;:
                                                                                                                                                                                        jy
                                                                                                                                                                                         j
                                                                                                                                                                                         .j
                                                                                                                                                                                          .j..
                                                                                                                                                                                             j.....     .
                                                                                                                                                                                                            . .

    1 (Forurïexplana:oh:tj
                         féae;
                             ht/* 1/déli
                                       m;àqitGr E
                                                l
                                                kilt
                                                   l
                                                   fùe- ry4f# *lif*.                                                                 ..                 ;r
                                                                                                                                                        .
                                                                                                                                                               .
                                                                                                                                                                      ;s,;.. : E         .;
                                                                                                                                                                                                        y

    f
    I                                                                                                                                                                                                             .;

        2.1 Anne ArundelCounty                                                 Last4digitsofaccountnumber G 4 5 6                                   $2.006.00             $200.00          $1,806.00
    l            Priori
                      tycreditor'
                                sNar
                                   ne
    i
    t            7 Church Circle                                               Whenwasthedebtincurred? 06/201()
    i            Number          street
    l
    l                                                                  -       Asofthe dateyou51e,the claim is:checka1Ithatapply.
    1             Annapolis              MD           21404
    ;                                                                          u conti
                                                                                     ngent
    j             city                         state zlecode                   2 U
    l                                                                                 nl
                                                                                       iquidated
    j            Whoincurredthedebt?Checkone.                                  u Disputed
    l             3 Debtor1onl     y
    i
    !             u Debtor2onl     y                                           Type ofPRIO RIW unsecured claim :
    I
    1             Q Debtor1andDebtor2onl     y                                 u    oomestic supportobligations
    l             Z AtI   eastoneofthedebtorsandanother                        u
    i                                                                            yaxesandcertainotherdebtsyouowethegovemment
    ;             Q Checki     fthisclaim isforacommuni tydebt                 u cjajmsfordeathorpersonalinjurywbi
                                                                                                                 lemuwere
    t
    1            Isthe claim subjecttoolsetp                                     i
                                                                                 ntoxicated
    l            2 No                                                          u other.specify
    $
    I            u ves
    2.2           Anne ArundelCounty                                           Last4digitsofaccountnumber G 3 9 9                                   $1,224.00             $1,224.00        s0.00
    '
    1            P7rioch
                      ri
                       tyCu
                          rerdc
                              i
                              to
                               l
                               a
                               r'sci
                                  Narmcl
                                      ee                                       wbenwast',edebtincurred? 07/2011
    '            Nu-be-          st--t     --
    1
    j                                                                          As ortl,eaateyou gle,theclaim is:checkalIthatappl
                                                                                                                               y
    .
    !             Annapolis         MD            21404                        u contingent
    j            Ci
                  N                       st
                                           at
                                            e ZIPCode                          Q Unli
                                                                                    quidated
    1            who incurred thedebt? checkone.                               D oispllted
    i            Qx oebtor1onl
                             y
    1                                                                          Type ofPRIORIW unsecured claim :
    ,            Q Debtor2only                                                 Q
                 Q Debtor1andD                                                      Domesticsupportobli
                                                                                                      gati
                                                                                                         ons
                                ebtor2only                                     Q   T
                 D AtIeastoneofthedebtorsandanother                                  axesandcerlainotherdebtsyouowethegovemment
                 Q checkifthisclaim isfora comm unity debt                     D   Claimsfordeathorpersonalinjurywhil
                                                                                   jntoxicat
                                                                                                                    eyouwere
                                                                                             ed
                                                                               Q other.specify-                                  .




    Offici
         alForm 106E/F                                           ScheduleE/F:CreditorsWhoHaveUnsecuredClaims                                                                      paqe 1of9
                 Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                         Desc
    Debtor'f           Terry Tyler                                                  Case numberfifknownt
                       FirstName       MiddleName      LasMain
                                                          tName Document    Page 26 of 78
     '
         .             YourPRIO RIW Unsecured Claim s '-continuation Page
                   .    .    . . :. . .  ..
                                               .
                                                  .. . .
                                                         :.g.. . . . . . . ' ...
                                                                               ''''.'..'.;
                                                                                         (
                                                                                         :;::'.
                                                                                              (tj
                                                                                                (
                                                                                                tr;'
                                                                                                   (
                                                                                                   i
                                                                                                   .)r                                                             '.
t
@AftèrIistlnganka trlsoivthipppqpintlm6éi'i,ù,*m'G,ginàip:vithz4,,,
                                                                  f#lpWdbyà.4xEe#@:
                                                                                  ju:
                                                                                    #,#
                                                                                      :
                                                                                      ,F/(:jtirl
                                                                                               t
                                                       .   .   ..   :.                . ...      .       . ... ....: .E::r:..........
                                                                                                                                                                    1
2.a                                                                                                                                                                 I
    see Attachm ent1                                                 Last4digi
                                                                             tsofaccountnumber 1 7 8 4                              $600.00     $600.
                                                                                                                                                    00    $0.00     I
l eriori
       tycredi
             tor'sName                                                                                                                                              1
i                                                                                                                                                                   i
1   PO Box 7346                                                      whenwasthedebtincurred? 12/2016                                                                !
I Number st
          reet                                                                                                                                                      t
!                                                                    Asofthedateyoufile,theclai
                                                                                              m is:checkalIthatappl
                                                                                                                  y.                                                l
t                                                                                                                                                                    l
                                                                                                                                                                     $
l            Philadelphia              PA           19101            u contingent                                                                                    1
J            ci
              tp                            sl
                                             ale    zl
                                                     Pcode           D Unliquidated                                                                                 p
                                                                                                                                                                    '
i
j
                                                                     Q Disputed                                                                                     l
'            W ho incurred thedebt?Checkone.                                                                                                                        j
                                                                                                                                                                    l
t
'
1            2 Debtor1only                                           TypeofPRIORIR unsecuredcIaim:                                                                  1
!                                                                                                                                                                   l
             Q Debtor2only                                           u oomesticsupportobligations                                                                   I
                                                                                                                                                                    l
!
i            Q Debtor1andDebt
             Q                or2only                                u yZOSZR(jcertain otherdebtsyou owethe governrnent                                             1
I              AtIeastoneofthedebtorsandanother                      u cjaj
                                                                          msfordeathorpersonali  njul
                                                                                                    ywhi
                                                                                                       leyouwere                                                    1
1            u                                                                                                                                                      l
I                checki
                      vthisclaim isf'
                                    oracommunitydebt                 Q i
                                                                       ntoxicated                                                                                   1
                                                                                                                                                                    .
!
l                                  '                                                                                                                                l
1            Istheclaim subjecttooffset?                                                                                                                            !
                                                                                                                                                                    l
I            u No                                                                                                                                                   !
!            ulves                                                                                                                                                  )   .

2.
 4                                                                                                                                                                      i
             See Attachm ent2                                        Last:digi
                                                                             tsofaccountnumber 1 7 8 4                              $500.00     $500.00   $0.00         l
j            Pri
               ori
                 tyCredit
                        orsName
1            PO Box 7346                                            whenwasthedebtincurred?           12/2017                                                           l
1                                                                                                                                                                       p
j
i
             Number        St
                            reet                                                                                                                                     ë
1                                                                    Asofthedateyoufile,theclaim is:checkaIlthatapply.                                               !
!                                                                                                                                                                    l
i
!            Philadelphia              PA            19101           u Contingent                                                                                   l
                                                                                                                                                                    j
1            ci
              ty                            St
                                             at
                                              e     ZI
                                                     PCode           Q Unliquidated                                                                                 1
i                                                                    Q Disputed                                                                                     :
i            Whoincurredthedebt?checkone.                                                                                                                           I
                                                                                                                                                                    1
i                                                                                                                                                                   i
1            2 Debtor1only                                           TypeofPRIORIR unsecuredclaim:                                                                  !
1
I            Q Debtor2only                                           u                                                                                              1
                                                                        oomesticsupportobligations
l            Q Debtor1andDebtor2only                                 u yuxesand certain otherdebtsyou owe the govemment
l
i
             Q Atleastoneofthedebtorsandanother                      u cjaimsfordeathorpersonali  njurywhil
                                                                                                          eyouwere
                                                                                                                                                                        l
                                                                                                                                                                        y
i                                                                                                                                                                       l
l
I            u checki éthisclaim isforacommunitydebt                    i
                                                                        ntoxicated                                                                                  !
                                                                     u otlaer.specify                                                                               l
l                                                                                                                                                                   1
1            lstheclaim subjecttooffset?                                                                                                                            I
l
I            D No                                                                                                                                                   1
                                                                                                                                                                    f
I
l            C1 Yes
2.5                                                                                                                                                                 I
I            Prince Georges Circui
                                 tCoud                               Last4digi
                                                                             tsofaccountnumber 9 9 3 8                              $1,831.00   $1,831.
                                                                                                                                                    ' 00 $0.00      j
t            Pri
               ori
                 tyCredi
                       tor'sName                                                                                                                                    i
                                                                                                                                                                    !
i            14735 Main Street                                      whenwasthedebtincurred?           07/2013                                                       i
1            N                                                                                                                                                      i
I             umber        St
                            reet                                                                                                                                    )
t
!                                                                    As ofthe date you file, theclaim is:checkaIIthatapply.                                         !
f                                                                                                                                                                   i
1            UpperM arlboro M D                     20772            Q Conti
                                                                           ngent                                                                                    f
                                                                                                                                                                    l
)
1            Ci
              W                             Statc   ZI
                                                     PCode           Z Unli
                                                                          qui
                                                                            dated                                                                                   1
                                                                                                                                                                    )
'
l                                                                    Q oisputed                                                                                     l
1
l            W ho incurredthedebt?Checkone.                                                                                                                         1
                                                                                                                                                                    l
I            3 Debtor1only                                          TypeofPRIORITYunsecured claim:                                                                  i
i
j            Q Debtor2only                                          u oomesticsupportobligations                                                                    !
i                                                                                                                                                                   1
j            Q Debtor1andDebtor2Onl y                               z yuxesandcertain otherdebtsm u owe the govemment
l D
f              AtIeastoneofthedebtorsandanother                     u cj  ajmsfordeathorpersonalinjulwhi
                                                                                                       leyouwere
                                                                                                                                                                    1
                                                                                                                                                                    l
                                                                                                                                                                    t
!
1
i            u checki fthisclaim isforacommunitydebt                   intoxicated
1                                                                   u otuer.speci  fy                                                                               I
                                                                                                                                                                    I
,
i
!            lstheclaim subjecttooffset?                                                                                                                            t
                                                                                                                                                                    l
j (
  32Ye
    Nos                                                                                                                                                             I
                                                                                                                                                                    l
                                                                                                                                                                    ;
     OfficialForm 106E/F                                   Schedule E/F:CreditorsW ho HaveUnsecured Claim s                                               paqe 2 of 9
            Case 2:19-bk-10260-RK                                           Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                Desc
Debtor1               Terry Tyler                                                                     Case number(ifknownb
                      FiratName          MiddleName                          Main
                                                                           Las   Document
                                                                             tName           Page 27 of 78
     '.
                      List AIIofYourNONPRIORITY Unseoured claim s

13. Doanycreditorshavenonpriorityunsecuredclaimsagainstyou?
l D
l   u No Youhavenothingtoreportinthispart.Submi
                  .
                                              tthisform tothecourtwithyourotherschedul
                                                                                     es.
            ves
$                                  ;:u:
                :. .::.. :.. a . ...  )
                                      ..      :
                                              ......
                                                   z.'
                                                     :
                                                     .:
                                                      ';:22
                                                          .:u(
                                                             .:.E.
                                                                 :
                                                                 .:.l
                                                                    .r
                                                                     .'
                                                                      .
                                                                      c(
                                                                       u.L
                                                                         ...
                                                                           :
                                                                           .
                                                                           t;
                                                                            ,
                                                                            à(
                                                                             j
                                                                             ;:.:
                                                                                '...
                                                                                   '.' ... 7 :
                                                                                             T
                                                                                             ..
                                                                                              ,
                                                                                              ..
                                                                                               k'.
                                                                                                 j
                                                                                                 (
                                                                                                 ).'
                                                                                                   . :
                                                                                                     '
                                                                                                     .:::..:E.cu
                                                                                                               .r
                                                                                                                z..
                                                                                                                  .,
                                                                                                                   .
                                                                                                                    .i
                                                                                                                     r
                                                                                                                     L
                                                                                                                     ;;
                                                                                                                     :.
                                                                                                                      'q
                                                                                                                       (
                                                                                                                       .
                                                                                                                       :.
                                                                                                                        )
                                                                                                                        r
                                                                                                                        :.
                                                                                                                         j
                                                                                                                         ;
                                                                                                                         j)
                                                                                                                          :
                                                                                                                          (
                                                                                                                          E:E
                                                                                                                            :E
                                                                                                                             :2
                                                                                                                              .
                                                                                                                              E
                                                                                                                              .q
                                                                                                                               ..
                                                                                                                               .:'E
                                                                                                                                  .
                                                                                                                                  T
                                                                                                                                  .:.
                                                                                                                                    q
                                                                                                                                    )
                                                                                                                                    j.
                                                                                                                                     E
                                                                                                                                     ,
                                                                                                                                     :@
                                                                                                                                      :
                                                                                                                                      p:j:
                                                                                                                                         )
                                                                                                                                         t
                                                                                                                                         ):
                                                                                                                                          )
                                                                                                                                          ::
                                                                                                                                           j
                                                                                                                                           ;
                                                                                                                                           j.
                                                                                                                                            g
                                                                                                                                            :
                                                                                                                                            E:
                                                                                                                                             J
                                                                                                                                             .
                                                                                                                                             ':)
                                                                                                                                               :.
                                                                                                                                                j
                                                                                                                                                (
                                                                                                                                                j
                                                                                                                                                .'
                                                                                                                                                 :
                                                                                                                                                 2
                                                                                                                                                 .
                                                                                                                                                 :E
                                                                                                                                                  p:
                                                                                                                                                   .
                                                                                                                                                   Ej
                                                                                                                                                    :
                                                                                                                                                    g
                                                                                                                                                    :((..::
                                                                                                                                                          ..
                                                                                                                                                           !
                                                                                                                                                           :
                                                                                                                                                           ..;
                                                                                                                                                             ?
                                                                                                                                                             .
                                                                                                                                                             :;
                                                                                                                                                              (
                                                                                                                                                              .:
                                                                                                                                                               E
                                                                                                                                                               j
                                                                                                                                                               (g
                                                                                                                                                                2
                                                                                                                                                                .
                                                                                                                                                                :j
                                                                                                                                                                 E:
                                                                                                                                                                  .
                                                                                                                                                                  u
                                                                                                                                                                  :)
                                                                                                                                                                   ..
                                                                                                                                                                    :
                                                                                                                                                                    r
                                                                                                                                                                    :i
                                                                                                                                                                     j
                                                                                                                                                                     :
                                                                                                                                                                     .
                                                                                                                                                                     ik
                                                                                                                                                                      ..7:
                                                                                                                                                                         E
                                                                                                                                                                         ::ë
                                                                                                                                                                           ).
                                                                                                                                                                            :
                                                                                                                                                                            .
                                                                                                                                                                            àt
                                                                                                                                                                             y
                                                                                                                                                                             ).:
                                                                                                                                                                               )
                                                                                                                                                                               ;
                                                                                                                                                                               ,'n!
                                                                                                                                                                                  j
                                                                                                                                                                                  :j
                                                                                                                                                                                   :.
 4.ul#
    yyyjyts !4:
              j jsyé4uj r: kig)
                           yi .j%
                              t  u4sj+*k
                                     bïjj :jjjyj-    1
                                                ykjyww  Ol
                                                         'jjjk
                                                         .    y ,
                                                                :#
                                                                j j =
                                                                  qj: -
                                                                    ;y:
                                                                      q
                                                                      :'
                                                                       )(
                                                                       !
                                                                       :  )
                                                                          j*
                                                                           ,,'
                                                                             jt#jg#j4u1peo
                                                                                      xy :u-,  -
                                                                                               j'-'
                                                                                                  -
                                                                                                 jg
                                                                                                  i
                                                                                                  t,ti
                                                                                                   y  y'rj      -f
                                                                                                                gzgj   plf
                                                                                                                         af-jykjt
                                                                                                                                r
                                                                                                                                mï  è
                                                                                                                                    !y, -
                                                                                                                                        ye
                                                                                                                                         :
                                                                                                                                         ):,,
                                                                                                                                            jjj)
                                                                                                                                               j-y 't
                                                                                                                                                    s
                                                                                                                                                    jq'
                                                                                                                                                      -
                                                                                                                                                      '
                                                                                                                                                      ,
                                                                                                                                                      k
                                                                                                                                                      j
                                                                                                                                                      jy@
                                                                                                                                                        '
                                                                                                                                                        ,
                                                                                                                                                        e
                                                                                                                                                        ,
                                                                                                                                                        r'<)
                                                                                                                                                         uj   j'I
                                                                                                                                                                '
                                                                                                                                                                r
                                                                                                                                                                l
                                                                                                                                                                j
                                                                                                                                                                y'
                                                                                                                                                                 ,'
                                                                                                                                                                  r
                                                                                                                                                                  .
                                                                                                                                                                  qy
                                                                                                                                                                  ,
                                                                                                                                                                  s'
                                                                                                                                                                   *r
                                                                                                                                                                    tjà'
                                                                                                                                                                       rj;
                                                                                                                                                                         y'
                                                                                                                                                                          ';
                                                                                                                                                                         .-''''qyj
                                                                                                                                                                          oj    l!#
                                                                                                                                                                                '   t
                                                                                                                                                                                    r
                                                                                                                                                                                    '
                                                                                                                                                                                    j-E
                                                                                                                                                                                      'g
                                                                                                                                                                                       ''j
                                                                                                                                                                                         jzj   q#
                                                                                                                                                                                                's
                                                                                                                                                                                                 sixt tmjo tùqtkep   tmz
                                                                                                                                                                                                                      '; ,;E,
                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                             ,
 ''ë
   'ik
     yl
      i'
       :
       )ikIk
           fi
            l
            tp
             'r
              t
              r:
               .
               l
               k.
                ih' i
                    h'i.   :
                          il
                           .
                           :
                           i:j
                             .C
                              l
                              g
                              dlij 'y:
                                 l       j
                                         (..,:.
                                                     yy
                                                  r: .( .:
                                                  ..         .
                                                              jvt
                                                             :::s(,
                                                                  g:
                                                                    y j
                                                                      a
                                                                      %
                                                                      :
                                                                      1!
                                                                       : : :i
                                                                            :j  it
                                                                                 l
                                                                                 yr
                                                                                  l: y kjçyj     jij
                                                                                                   (
                                                                                                   t j     k   : ji
                                                                                                                  s   yj  jj
                                                                                                                           gg y aj       j
                                                                                                                                         v  J) (
                                                                                                                                               j  j l
                                                                                                                                                   .jv
                                                                                                                                                    ):.
                                                                                                                                                      j
                                                                                                                                                      :
                                                                                                                                                      ..y
                                                                                                                                                        g
                                                                                                                                                        :.
                                                                                                                                                         j
                                                                                                                                                         .y
                                                                                                                                                          :
                                                                                                                                                          .)
                                                                                                                                                           .
                                                                                                                                                           k rj
                                                                                                                                                              jso   j
                                                                                                                                                                    u:il
                                                                                                                                                                       z
                                                                                                                                                                       :
                                                                                                                                                                       p
                                                                                                                                                                       w
                                                                                                                                                                       iri
                                                                                                                                                                         o
                                                                                                                                                                         :l
                                                                                                                                                                          :
                                                                                                                                                                          tj
                                                                                                                                                                           y j
                                                                                                                                                                             kj j g
                                                                                                                                                                                  j
                                                                                                                                                                                  j4j
                                                                                                                                                                                    gj
                                                                                                                                                                                     :
                                                                                                                                                                                     yj
                                                                                                                                                                                      j
                                                                                                                                                                                      g
                                                                                                                                                                                      jj
                                                                                                                                                                                       ë
                                                                                                                                                                                       t
                                                                                                                                                                                       g
                                                                                                                                                                                       y
                                                                                                                                                                                       jg
                                                                                                                                                                                        tëj
                                                                                                                                                                                         jyy
                                                                                                                                                                                          jj
                                                                                                                                                                                           yj
                                                                                                                                                                                            rj
                                                                                                                                                                                             y
                                                                                                                                                                                             ë
                                                                                                                                                                                             l(
                                                                                                                                                                                              jtj
                                                                                                                                                                                                y
                                                                                                                                                                                                j
                                                                                                                                                                                              j:j
                                                                                                                                                                                                 gji
                                                                                                                                                                                                 ;.y
                                                                                                                                                                                                  yjgj   j
                                                                                                                                                                                                         j
                                                                                                                                                                                                         jyut
                                                                                                                                                                                                            y
                                                                                                                                                                                                            j
                                                                                                                                                                                                            tj
                                                                                                                                                                                                             j
                                                                                                                                                                                                             g
                                                                                                                                                                                                             ry
                                                                                                                                                                                                              .j
                                                                                                                                                                                                               i
                                                                                                                                                                                                                 jjs:gy
                                                                                                                                                                                                                uj      yggj
                                                                                                                                                                                                                 j:y yq....ë.j
                                                                                                                                                                                                                jr   jutjuj    s
                                                                                                                                                            .:
                                                                                                                                                             jj
                                                                                                                                                              l
                                                                                                                                                              j
                                                                                                                                                              ly
                                                                                                                                                               i
                                                                                                                                                               k
                                                                                                                                                               rj
                                                                                                                                                                y
                                                                                                                                                                g
                                                                                                                                                                yj
                                                                                                                                                                 tj
                                                                                                                                                                  g
                                                                                                                                                                  jt
                                                                                                                                                                   j
                                                                                                                                                                   y
                                                                                                                                                                   lt
                                                                                                                                                                    i
                                                                                                                                                                    l
                                                                                                                                                                    j t
                                                                                                                                                                      jt
                                                                                                                                                                       l
                                                                                                                                                                       jy
                                                                                                                                                                        j
                                                                                                                                                                        .
                                                                                                                                                                        yj
                                                                                                                                                                         l
                                                                                                                                                                         jr
                                                                                                                                                                          y
                                                                                                                                                                          k
                                                                                                                                                                          jjjj
                                                                                                                                                                             l
                                                                                                                                                                             jy
                                                                                                                                                                              jjr
                                                                                                                                                                                g
                                                                                                                                                                                jg
                                                                                                                                                                                 l
                                                                                                                                                                                 j
                                                                                                                                                                                 yt
                                                                                                                                                                                  r
                                                                                                                                                                                  y
                                                                                                                                                                                  j
                                                                                                                                                                                  tj
                                                                                                                                                                                   z
                                                                                                                                                                                   E
                                                                                                                                                                                   r:
                                                                                                                                                                                    j
                                                                                                                                                                                    r
                                                                                                                                                                                    j
                                                                    j
                                                                    ,E
                                                                     2.
                                                                      y
                                                                      .
                                                                      j(
                                                                       :
                                                                       (:(y
                                                                          (E
                                                                           j.j
                                                                             gj.y:
                                                                                 ,
                                                                                 (
                                                                                 y
                                                                                 :
                                                                                 jy
                                                                                  (   . y.,(yyy: (   yg(.:..:y.:.::(g.. j
                                                                                                    ... .. .., .
                                                                                                                        ,r.:
                                                                                                                        .  i
                                                                                                                           r
                                                                                                                           y.
                                                                                                                            .(
                                                                                                                             ,
                                                                                                                             .
                                                                                                                             :r
                                                                                                                              .
                                                                                                                              y:
                                                                                                                               ).r:)(.y..g(jy                                                   yj
                                                                                                                                                                                                 s
                                                                                                                                                                                                 .
                                                                                                                                                                                                 rs
                                                                                                                                                                                                  .
                                                                                                                                                                                                  yjjyr
                                                                                                                                                                                                      g.y
                                                                                                                                                                                                        lj
                                                                                                                                      .. ..
I lg il
      i.i
        r
        :p'
          lk
           i
           rl
            ïi
             :ë
              i
              1
              ,,
               81E
                1
                2'
                 ,(.
                   :.
                    i
                 7 ':t
                     :
                     )k'
                       i
                       ;1
                        hlji
                           1
                           j
                           t01
                             k
                             1E
                              '
                              11ù14
                                  8
                                  1919
                                     ki
                                      (!;
                                      1k
                                      ld ,
                                         8$
                                          ;i
                                       '' '
                                            9
                                            1,
                                             .1.k
                                                é)
                                                 i1
                                                  r.;
                                                    i
                                                    j
                                                    iI
                                                     l
                                                     F
                                                     ii:
                                                       ':
                                                        itj
                                                          :
                                                          (Ej
                                                            :. '
                                                             ..(.;
                                                                 E.
                                                                  )yj
                                                                    (       ,
                                                                                  j..g
                                                                                     .y    :
                                                                                           :     .
                                                                                                 y.
                                                                                                  j(
                                                                                                   ky
                                                                                                    .         ,; r
                                                                                                                  :.::.
                                                                                                                                     y. :.
                                                                                                                                           .(
                                                                                                                                            :
                                                                                                                                            y
                                                                                                                                            :(
                                                                                                                                             j
                                                                                                                                             .:
                                                                                                                                              (
                                                                                                                                              E.
                                                                                                                                               ë
                                                                                                                                               y
                                                                                                                                               :j.:  . , :
                                                                                                                                                    . . ;:.        ..                                    z
                                                                                                                                                                                                         .
                                                                                                                                                                                                         j
                                                                                                                                                                                                         rl
                                                                                                                                                                                                          jy               .        yyz           , ,.          .
                                                                                                                                                                                                                                                                  .    .

                                                                        ::.:y
                                                                            :.
                                                                             :
                                                                             ( y .
                                                                                 :
                                                                                 ,::
                                                                                   .                           .: 2p.:,
                                                                                                                       .       .
                                                                                                                        .....:.y            :
                                                                                                                                            j
                                                                                                                                            .y
                                                                                                                                             j
                                                                                                                                             ( (
                                                                                                                                               gE.....j
                                                                                                                                                      :
                                                                                                                                                      (g ,
                                                                                                                                                        ::
                                                                                                                                                         y..
                                                                                                                                                           .  j
                                                                                                                                                              ë
                                                                                                                                                              (y
                                                                                                                                                               ë         (4
                                                                                                                                                                          k
                                                                                                                                                                          :      j
                                                                                                                                                                                 :,
                                                                                                                                                                                  (
                                                                                                                                                                                  j(
                                                                                                                                                                                   :
                                                                                                                                                                                   tg
                                                                                                                                                                                    i        j j
                                                                                                                                                                                               yf
                                                                                                                                                                                               ...;        j: y
                                                                                                                                                                                                              .:k
                                                                                                                                                                                                                y
                                                                                                                                                                                                                j;y.
                                                                                                                                                                                                                   r
                                                                                                                                                                                                                   ;r#
                                                                                                                                                                                                                     g y
                                                                                                                                                                                                                       :    . .                                . .
                                                                                                                                                                                                                                                             . . .
j
,. ....     ':. '.
             . ..
                 '.. E
                     ..,
                       .......   (:
                                  .J
                                  ..
                                    ....
                                       '....:......
                                              .
                                                    é
                                                    ..
                                                     jrJ
                                                       ..(.'... .
                                                            . .. . :.. .
                                                                                .: ,
                                                                                       .
                                                                                   ..: .
                                                                                                    ..
                                                                                                ... . ....   ....          jy
                                                                                                                            ..,
                                                                                                                              q.   ... .. .:... .       ,,
                                                                                                                                                        .
                                                                                                                                                              .
                                                                                                                                                                j
                                                                                                                                                                :
                                                                                                                                                                .
                                                                                                                                                                gi
                                                                                                                                                              . .:x
                                                                                                                                                                  j
                                                                                                                                                                  y
                                                                                                                                                                  t
                                                                                                                                                                  .j
                                                                                                                                                                   r
                                                                                                                                                                   xj
                                                                                                                                                                    r  g
                                                                                                                                                                       :
                                                                                                                                                                     tjjr
                                                                                                                                                                        kgE
                                                                                                                                                                          t
                                                                                                                                                                       , (g
                                                                                                                                                                 .. .. ....j
                                                                                                                                                                           2 j
                                                                                                                                                                             (
                                                                                                                                                                             Ej(
                                                                                                                                                                               jy
                                                                                                                                                                                g
                                                                                                                                                                              :(.   (
                                                                                                                                                                                  ...
                                                                                                                                                                                  .  y
                                                                                                                                                                                     rj
                                                                                                                                                                                      k
                                                                                                                                                                                      t
                                                                                                                                                                                      j:
                                                                                                                                                                                       j,
                                                                                                                                                                                        ;
                                                                                                                                                                                        .
                                                                                                                                                                                        :;
                                                                                                                                                                                         j
                                                                                                                                                                                         ,;
                                                                                                                                                                                          jjjg
                                                                                                                                                                                             j
                                                                                                                                                                                             ;j y
                                                                                                                                                                                                jt
                                                                                                                                                                                                 .
                                                                                                                                                                                                 jy(
                                                                                                                                                                                                   ë
                                                                                                                                                                                                   j
                                                                                                                                                                                            ....,:..;
                                                                                                                                                                                                    yj
                                                                                                                                                                                                    ...y:
                                                                                                                                                                                                        y
                                                                                                                                                                                                        tj
                                                                                                                                                                                                         r
                                                                                                                                                                                                         f(t
                                                                                                                                                                                                           .
                                                                                                                                                                                                           :
                                                                                                                                                                                                           ;r
                                                                                                                                                                                                            (j
                                                                                                                                                                                                         . ..k    k   y j.,y :
                                                                                                                                                                                                                             .;
                                                                                                                                                                                                                .... .;. . . , .;
                                                                                                                                                                                                                                ,   . .r
                                                                                                                                                                                                                                       .   . .;
                                                                                                                                                                                                                                                          .   . .
                                                                                                                                                                                                                                              ., ;r.,;.,,,,;.,,.,. ...



4.1       Ad Astra RecoveryServices Inc                                                                                             Last4digitsofaccountnumber 0 () 8 8
1         Nonphori
                 tycredi
                       tor'
                          sName                                                                                                                                                                                                     $4''4'j
                                                                                                                                                                                                                                          '%
                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                           '''
                                                                                                                                                                                                                                             n'u
                                                                                                                                                                                                                                               n
!         7330w 33rdstre                                                                                                            whenwast:edebtincurred? 07/2014
1                               et#118
1         xumber            street
!
1
          W ichi
          city
               ta                                       KS            state
                                                                                       6720 5
                                                                                          zlPcode                                   As ofthedateyoufile,theclaim is:checkaIIthatapply.
!
.

                                                                                                                                    Q contingent
          W hoincurredthedebt? Checkone.                                                                                            3 unliqui
                                                                                                                                            dated
          3 Debtor1onl y                                                                                                            Q Disputed
i         Q oebtor2only
i
l
          Q Debtor1andDebtor2only                                                                                                   TypeofNONPRIORIW unsecuredclaim:
l
1         Z AtIeastoneofthedebtorsandanother                                                                                        D studentIoans
I         u checki  vtuisclaim i
                               sforacommunitydebt                                                                                   Q      Obligationsari
                                                                                                                                                        si
                                                                                                                                                         ngoutofaseparati
                                                                                                                                                                        onagreementordivorce
!                                                                                                                                          thatyoudi
                                                                                                                                                   dnotreportaspriori
                                                                                                                                                                    tyclai
                                                                                                                                                                         rns
1         Istheclaim subjecttooffset?                                                                                               Q      Debtstopensi
                                                                                                                                                      onorprotit
l                                                                                                                                                               sharingplans,andothersi
                                                                                                                                                                              -
                                                                                                                                                                                      milardebts
l
!         3 No                                                                                                                      1      other.speci
                                                                                                                                                     fyGeneralServices
1
?
          :2 Yes
4'
 2        Bank OfAmerica                                                                                                            Last4digitsofaccountnumber 7 5 2 8                                                              $9,406.00
1         Nonpri
               orit
                  ycredi
                       tor'sName                                                                                                    w henwasthedebtincurred? 05/2018
I
l         PO Box982238
1         Number            street
1                                                                                                                                   Asofthe dateyoufiles
i         EIPaso                                       TX                      79998                                                                                    theclaim is:CheckaIthatappl
                                                                                                                                                                                                  y.
i         ci+                                                         st
                                                                           ate   zlpcode                                            u contingent
          Whoincurredthedebt?checkone                          .                                                                    2 Unliqui
                                                                                                                                            dated
          3 Debtor1only                                                                                                             Q Disputed
          Q Debtor2only
          Q Debtor1andDebtor2onl y                                                                                                  TypeofNONPRIORITY unsecuredclaim :
          Q AtIeastoneofthedebtoo andanother                                                                                        Q Studentloans
          Q                                                                                                                         Q Obligati
                                                                                                                                             onsari
                                                                                                                                                  si
                                                                                                                                                   ngoutofaseparati
                                                                                                                                                                  onagreementordivorce
                Check ifthisclaim isfora comm unity debt                                                                                   thatyoudidnotrepod aspriorityclaims
          Isthe claim subjectto offset?                                                                                             Q Debtstopensionorprofit-shari
                                                                                                                                                                 ngpl
                                                                                                                                                                    anssandothersirni
                                                                                                                                                                                    lardebts
          3 No                                                                                                                      2 other.speci
                                                                                                                                                fyCredi tcardcharges
'
3
(
.
          kj ygs
4.
 3        Bank ofM issouri                                                                                                          Last4digitsofaccountnumber 0 0 9 6
I
l                  yCreditor,
          Nonpriorit        sName                                     ..                                                            w henwasthedebtincurred:
                                                                                                                                                           z  04/2009
                                                                                                                                                                                                                                    $6jg.()c
'
,         5109 S Broadband Lane
k         Number            Street
1
2         Sioux Falls                                  SD                              57108                                        Asofthedateyoufil
                                                                                                                                                    e,tbeclaim is:checkalIthatapply.
i
t         cit
            y                                                         state                    zlpcode
i                                                                                                                                   Q      contingent
j         whoincurredthedebtpcl aeckone.                                                                                            2      U
i         u o                                                                                                                               nl
                                                                                                                                             iquidated
l            ebtor1only                                                                                                             u      oi
                                                                                                                                            sputed
!         Q oebtor2only
1         D Debtor1andDebtor2only                                                                                                   Type ofNONPRIORITY unsecured claim :
t         Q AtIeastoneofthedebtorsandanother                                                                                        Q
!                                                                                                                                         studentIoans
l         D checkifthisclaim isforacommunitydebt                                                                                    Q      obligationsarisingoutofaseparationagreementordivorce
t                                                                                                                                         thatyoudi
                                                                                                                                                  dnotreportaspri
                                                                                                                                                                oritycl
                                                                                                                                                                      aims
!         Istheclaim subjecttooffset?                                                                                               Q      D
'         u x                                                                                                                               ebtstopensionorprofi t-sharingpl
                                                                                                                                                                           ans,andothersimi
                                                                                                                                                                                          lardebts
i
!         u o                                                                                                                       Q      otber. speci
                                                                                                                                                      fycreditcardcharges
l             yes
p

    OfficialForm 106E/F                                                    Schedule E/F:Creditors W ho Have Unsecured Claims                                                                                                                Paoe3 Of9
                 Case 2:19-bk-10260-RK
                    Ter
                      ryTyler                                Doc 1 Filed 01/10/19 Entered
                                                                                      Casenu01/10/19
                                                                                            mberfœknownb 15:53:43                                                              Desc
    Debtor1
                     FirstName        MiddleName           LasMainDocument
                                                              tName           Page 28 of 78
'


     '
         .         Your NO NPRIO RITY Unsecured Glaim s '-continuation Page
                                 '                                                                                                                                  7':''E''
)                                                            :        '            :.     .' p..
                                                                                         . . . .
                                                                                                                 '                                              '
                                                                                                                                                                  ':....:(  '.(..'' .:'.j'
                                                                                                                                                                                         :
                                                                                                                                                                                         J:
                                                                                                                                                                                          5.
                                                                                                                                                                                           '.'
                                                                                                                                                                                             E
                                                                                            i, (..,
                                                                                                  j,
                                                                                                   y
                                                                                                   .ury
                                                                                                      l
                                                                                                      .E.
                                                                                                        ::.                                                    .:.          .                '
                                                                              u     ..                               .. .
                                       'ikshaie,nt- hèrtb.etilbe ifmingwith4.:,
                                                                  .
                                                                                - loweuKyu t                               - .-'x
1MerIKtlW an.
j           y*.
              ntriel*:      .
                            .
                                         : ... y .. . :
                                                   .
                                                   .
                                                   .
                                                             ..            .... .
                                                                          ....
                                                                                             .
                                                                                             .
                                                                                                     . .
                                                                                                      r... .:        ...
                                                                                                                            ....   *z
                                                                                                                                    sùwi..::
                                                                                                                                       .
                                                                                                                                    . .. ... ...
                                                                                                                                     ..
                                                                                                                                                .    ..
                                                                                                                                               . . .. .
                                                                                                                                                          .r                     ..    :''
                                                                                                                                                                                 . ..... ,
                                                                                                                                                                                         'E'
                                                                                                                                                                                      (.....)r

                                                                                                                                                                                                           l
    4.
14           Barclays Bank Delaware                                                              Last4digi
                                                                                                         tsofaccountnumber 8 6 8 9                                                               $3,288.00 ij
i            sonpriohtycredit
                            or'
                              sName                                                                                                                                                                        l
I             PO B                                                                               Whenwasthedebtincurred? ()6/g:j8                                                                          j
p                     ox8803                                                                                                                                                                               !
             Number        Street                                                        .                                                                                                                  t
i            W il                                                                                Asofthedateyoufile,theclaim is:CheckaIIthatapply.                                                          j
                  m inqton          DE                         19899                                                                                                                                        2
i            Ci
              t
              y                                          State    ZIPCode            --          Q Contingent                                                                                                1
f                                                                                                c..
                                                                                                   a                                                                                                         ?
J                                                                                                œ Unli
                                                                                                      quidated                                                                                               I
j
1
l
  whoincurredthedebt?Checkone.
  D Debtor1only
                                                                                                 u ajsputed                                                                                                  j
                                                                                                                                                                                                             t
1            D Debtor2only                                                                       TypeofNONPRIORII'
                                                                                                                 Y unsecuredcl
                                                                                                                             aim'
                                                                                                                                .                                                                            1
!
1            Q                                                                                                                                                                                               l
I               Debtor1andDebtor2only                                                            u studentIoans                                                                                              $
                                                                                                                                                                                                             1
l            Q AtIeastoneofthedebtorsandanother                                                  u objigationsarisingoutofaseparati
                                                                                                                                  onagreementordi
                                                                                                                                                vorcethat                                                    1
1                                                                                                          did notreportas priorityclaims                                                                    '
!            Q checki  fthisclaim isforacommunitydebt                                            rn VOU                                                                                                      l
(                                                                                                = Debtstopensionorprofit-shari
                                                                                                                              ngpl
                                                                                                                                 ans.andothersimi
                                                                                                                                                lardebts                                                     !
1            lstheclaim subjecttooffset?                                                         2 other.soecifvCreditCard Charges                                                                           i
                                                                                                                                                                                                             l
i                                                                                                               ' ''                                                                                         ,
                                                                                                                                                                                                             1
I
1            3 No                                                                                                                                                                                            l
                                                                                                                                                                                                             f
l            L1Yes                                                                                                                                                                                           l
I
j
                                                                                                                                                                                                             l
                                                                                                                                                                                                             l
    4.5
i            CapitalOne Bank USA NA                                                              Last4digi
                                                                                                         tsofaccountnumber 4 0 3 5                                                               $4,746.00 )
1            NonpAo,wcredzor'sName     -                                                                                                                                                                   1
1                                                                                                Whenwasthedebtincurred?                                  09/2011                                          l
i            PO Box 30285                                                                                                                                                                                  1
$
J            Number      street                                                                                                                                                                            i
!            S                                                                                   Asofthedateyoufile,theclaim is:checkaIthatappl
                                                                                                                                              y.                                                           1
i              altLake Ci    ty     UT    84130                                                                                                                                                            i
t            Ci
              ty                      St
                                       at
                                        e   ZIPCode                                              Q Contingent                                                                                              t
i
!
                                                                                                 u Unliquidated                                                                                            i
                                                                                                                                                                                                           '
                                                                                                                                                                                                           !
(            Whoincurredthedebt?Checkone.                                                        = ojsputed                                                                                                l
l            u Debtor1onl
                        y                                                                                                                                                                                    i
                                                                                                                                                                                                             I
i            Q oebtor2onl
                        y                                                                        TypeofNONPRIORITY unsecuredclai
                                                                                                                               m:                                                                            1
1            Z Debtor1andDebtof2Onl
                                  y                                                              D studentIoans
1 Q                                                                                                                                                                                                          l
l                AtIeastoneofthedebtorsandanother                                                u obji
                                                                                                      gati
                                                                                                         onsari
                                                                                                              si
                                                                                                               ngoutofaseparati
                                                                                                                              onagreementordi
                                                                                                                                            vorcethat                                                        l
1            u Checki
                    fthi                                                                            mudi
                                                                                                       dnotreportasprioritycl
                                                                                                                            aims                                                                             !
l
I                           sclaim isforacommunit-
                                                 vdebt                                           ,
                                                                                                 L
                                                                                                 -..
                                                                                                   l Debtstopensi
                                                                                                                onorprofit-shari
                                                                                                                               ngpl
                                                                                                                                  ans,andothersimi
                                                                                                                                                 lardebts                                                    !
                                                                                                                                                                                                             '
                                                                                                                                                                                                             t
!            Istheclaim subjecttooffset?                                                         2 other.speci
                                                                                                             fyCreditCardCharges                                                                             !
j Q
  3YNeos                                                                                                                                                                                                     1
                                                                                                                                                                                                             j
                                                                                                                                                                                                             l
4.6                                                                                                                                                                                              s1c,68a.0o!
i            chase Bank UsA                                                                      Last4di
                                                                                                       gitsofaccountnumber 6 9 4 9                                                                         1
l            Nonpri
                  ori
                    ty.Credi
                           tor,
                              sName                                                                                                                                                                          i
                                                                                                                                                                                                             1
1
J                                                                                                Whenwasthedebtincurred? oso ()j8                                                                            I
i            PO Box 15298                                                                                                                                                                                    1
!            Number     street                                                                                                                                                                               '
                                                                                                                                                                                                             $
1                                                                                                Asofthedate you 5Ie,theclaim is:checkaIIthatapply.                                                          !
i            W ilm ington                              DE      19850                                                                                                                                         j
                                                                                                                                                                                                             l
1            city -'                                     state    zlPcode                        D contingent                                                                                                t
l
1
1
             whoincurredthedebt?checkone.                                                        u un
                                                                                                 u oi
                                                                                                     l
                                                                                                     i
                                                                                                     quidated
                                                                                                    sputed
                                                                                                                                                                                                             )
                                                                                                                                                                                                             l
i
(            u   Debtor1only                                                                                                                                                                                 !
                                                                                                                                                                                                             j
l            Q   oebtor2only                                                                     TypeofNONPRIORITYunsecuredclaim:                                                                            l
                                                                                                                                                                                                             !
I            u
!                Debtor1andDebtor2only                                                           uj studentIoans                                                                                             1
                                                                                                                                                                                                             ;
i            Q   AtI
                   eastoneofthedebtorsandanother                                                 u
                                                                                                    objgati
                                                                                                          onsarisingot
                                                                                                                     ltofaseparationagreementordi vorcethat                                                  )
             Q   Checkifthisclaim isforacommunitydebt                                               yOUdidnOtreportaSpriori
                                                                                                                          tyClaims                                                                           j
                                                                                                 Q Debtstopensionorprotit-sharingplans,andothersi
                                                                                                                                                milardebts                                                   i
             Istheclaim subjecttooffset?                                                         2 other,SpecifyCredi tCardCharges                                                                           ë
                                                                                                                                                                                                             @
             2 No
             Q Yes



         OfficialForm 106E/F                                ScheduleE/F:Creditors W ho Have Unsecured Claims                                                                                     paqe4 of9
                Case 2:19-bk-10260-RK
                   Ter
                     ry Tyler                                         Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                Desc
    Debtor1
                       FirstName        MiddleName                   Main
                                                                  LastName Document    Page 29 of 78
'


     ' .
                   YourNON PRIO RITY U nsecured Claim s '-continuation Page
                                                 '
!                                             ;..(..)..T.
                                                        i.r.;:
                                                             .:.
                                                               :...
                                                                  E7..u :        ....
                                                                                    ,(......
                                                                                           ..:
                                                                                             ...
                                                                                               .:..u.:
                                                                                                     ...q...j....u. ...:.:...::..:.:,.:z..7...:...c..g:...y.i
                                                                                                                                                            (
                                                                                                                                                            .
                                                                                                                                                            .()
                                                                                                                                                              .)
                                                                                                                                                               ..
                                                                                                                                                                .g.
                                                                                                                                                                  .r!..
                                                                                                                                                                      )
                                                                                                                                                                      j(
                                                                                                                                                                       à.
                                                                                                                                                                        :.:j
                                                                                                                                                                           k.:.
                                                                                                                                                                              :..
                                                                                                                                                                                :.)
                                                                                                                                                                                  r.E
                                                                                                                                                                                    )..:
                                                                                                                                                                                       .j. :
                                                                                                                                                                                           .
                                                                                                                                                                                           (E:r
                                                                                                                                                                                              .
                                                                                                                                                                                              :
                                                                                                                                                                                              E
                                                                                                                                                                                              .
                                                                                                                                                                                              .:
                                                                                                                                                                                               (:
                                                                                                                                                                                                . .
                                                                                                                                                                                                  ik.
                                                                                                                                                                                                    '
                                                                                                                                                                                                    :'
                                                                                                                                                                                                     ...
                                                                                                                                                                                                       ..t.:'E
                                                                                                                                                                                                             ''
                                                                                                                                                                                                              .,
                                                                                                                                                                                                               .:
                                                                                                                                                                                                                ...'
                                                                                                                                                                                                                   .'               .
                                                                                                                                                                                                                                    7
                                                                                                                                                  .
                              .. . .                                    . .T
                                                                           ;
                                                                           .
                                                                           '..:r
                                                                               .,.     )
                                                                                       q.  :                                                                                    y
                                                                                                                                                                                ..
                                                                                                                                                                                 :. g
                                                                                                                                                                                    .
l                                         .                                                                                                                     .;
                                                                                                                                                                .            ..     ..,j
                                                                                                                                                                                       .
                                                                                                                                                                                       : .
                                                                                                                                                                                         (
                                                                                                                                                                                         j.:
                                                                                                                                                                                           ..
                                                                                                                                                                                            : ..E
                                                                                                                                                                                                .:.       .j
                                                                                                                                                                                                           .L      2
                                                                                                                                                                                                                   ..
IAfterIistin:any*ntri.xortmispàiè,wtlfilbe .ttie 't- ttmifk *itù'
                                                     .
                                            : ... ru.. .
                                                                4.
                                                                : A.zt.oilow- * <k:-
                                                                  .. .
                                                                                    -*.7
                                                                                   z z.r4
                                                                                        .:.:':404*.2..u
                                                                                              .j'..
                                                                                                       ..
                                                                                                                      . ,.     . . . . ...  . .
                                                                                                                                         . ..
                                                                                                                                                                                                       .
                                                                                                                                                                                                           .. :
                                                                                                                                                                                                                  '
                                                                                                                                                                                                            .. .. .
                                                                                                                                                                                                                 :.             ,
I                                                                        j.:....                               '.'                 ..'.:' z.E:':i.. :.'. .   ':.....r                                      ..
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                   :

    4.                                                                                                                                                                                                                              !
     7 CreditOne Bank                                                                                            Last4digitsofaccountnumber 1 1 9 1                                                                    $2,374.00 I
                                                                                                                                                                                                                                 l
            Nonphohtycredi
                         tor'
                            sName                                                                                                                                                                                                   I
                                                                                                                 w henwasthedebtincurred?                               08/2013
            PO Box 98875
,           Number         Street
j
j           LasVegas                          NV                         89193                                   Asofthedateyoufile,theclaim is:checkalIthatapply.                                                                  1
$
l           ci
             ty                                               St
                                                               at
                                                                e               Z1PCode                          D conti
                                                                                                                       ngent                                                                                                        j
l                                                                                                                2 Unliqui
                                                                                                                         dated                                                                                                      I
1           whoincurredthedebt?Checkone.                                                                         u oisputed                                                                                                         1
                                                                                                                                                                                                                                    $
I           D Debtor1only                                                                                                                                                                                                           l
!
j           Q Debtor2only                                                                                        TypeofNONPRIORIR unsecuredclai
                                                                                                                                              m:                                                                                    I
                                                                                                                                                                                                                                    j
l           Q Debtor1andDebtor2onl y                                                                             D studentloans                                                                                                     1
1           Q AtIeastoneofthedebtorsandanother                                                                   u                                                                                                                  j
$                                                                                                                  obli
                                                                                                                      gationsari
                                                                                                                               singoutofaseparati
                                                                                                                                                onagreementordi vorcethat                                                           i
l                                                                                                                     didnotreportaspri
                                                                                                                                      oritycl
                                                                                                                                            aims                                                                                    !
l           Q checki  fthisclaim isforacommunitydebt                                                             Q XOU                                                                                                              1
!                                                                                                                  Debtstopensionorprofi
                                                                                                                                       t-shari
                                                                                                                                             ngplans,andothersimilardebts                                                           !
l           Istheclaim subjecttooffset?                                                                          Z otherspeci
                                                                                                                            fyCredi
                                                                                                                               .  tCardCharges                                                                                      i
                                                                                                                                                                                                                                    '
i           3 No                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                    1
I           E2 v                                                                                                                                                                                                                    I
I               es                                                                                                                                                                                                                  j
l
!
                                                                                                                                                                                                                                    l
    4.                                                                                                                                                                                                                              1
     8                                                                                                           L
!           DepartmentofEducation/Nelnet                                                                           ast4digitsofaccountnumber 2 9 3 6                                                                  $95,860.00I
                                                                                                                                                                                                                                I
j           Nonpri
                 ori
                   t
                   yCredi
                        torsName
                              '                                                                                                                                                                                                     l
1                                                                                                                Wbenwasthedebtincurred?                                10/2004                                                     i
l
'           121S 13th Street                                                                                                                                                                                                        !
!
'           Number street                                                                                        A                                                                                                                  1
1           Lincoln                                      NE               68508                                      softhedateyou5le,theclaim is:GheckaIthatappl
                                                                                                                                                                y.                                                                  !
j cj
   ty                                                         st
                                                               at
                                                                e               zlPcode -                        Q conti
                                                                                                                       ngent                                                                                                        I
l                                                                                                                Q Unl
                                                                                                                     iqui
                                                                                                                        dated                                                                                                       !
!
1
1
  whoincurredythedebt?Checkone.
  u oebtor1onl
                                                                                                                 u oisputed                                                                                                         l
                                                                                                                                                                                                                                    l
i           Q   Debtor2only                                                                                      TypeofNONPRIORITY unsecuredclai
                                                                                                                                               m:                                                                                   )
                                                                                                                                                                                                                                    .
l           D   D                                                                                                                                                                                                                   l
I                ebtor1andDebtor2onl y                                                                           2 studentI oans                                                                                                    $
1           Q   AtIeast0neOfthedebtorsandanother                                                                 u obli
l
1           Q Checkifthisclaim isforacommuniw debt
                                                                                                                       gations arising outofaseparation agreernentordivorce that
                                                                                                                   yOudidnotrepodasphoritycl aims
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    l
l
1                                           -                                                                    r
                                                                                                                 =
                                                                                                                 n Debtstopensionorprofit-shari
                                                                                                                                              ngplans,andothersimilardebts                                                          !
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    j
j           Istheclaim subjecttooffset?                                                                          Q Other.speci
                                                                                                                             fy                                                                                                     I
                                                                                                                                                                                                                                    !
1
'           2 No                                                                                                                                                                                                                    t
i           u v                                                                                                                                                                                                                     I
i
j
                  es                                                                                                                                                                                                                j
                                                                                                                                                                                                                                    i
    4.                                                                                                                                                                                                                              l
     9                                                                                                                                                                                                                $532.00       p
!           FirstPrem ierBank                                                                                    Last4digitsofaccountnumber 8 7 2 1                                                                                 t
            NonpriorityCreditor'sName                                                                                                                                                                                               ;
                                                                                                                                                                                                                                    :
                                                                                                                 when wasthedebtincurred?                               07/2017                                                     !
            601S Minnesota Avenue
            Number   Street                                                                                      A
            Sious Falls                                  SD     57104                                             softhedateyoufil
                                                                                                                                 e,theclaim i
                                                                                                                                            s:CheckaI
                                                                                                                                                    lthatapply.
            ci
             ty                                            st
                                                            ate   ZIPCode                                        Q Contingent
                                                                                                                 Z Unliquidated
            whoincurredthedebt?Checkone.                                                                         u oisputed
            Q Debtor1only
            Q Debtor2only                                                                                        TypeofNONPRIORIW unsecuredclai       m:
            Q Debtor1andDebtor2onl y                                                                             Q studentIoans
            Q Atl
                eastoneofthedebtorsandanother                                                                    Q Obligati
                                                                                                                          onsarisi
                                                                                                                                 ngoutofaseparationagreementordi  vorcethat
            Q Checki fthisclaim isforacommuni tydebt                                                                youdi
                                                                                                                        dno1repodaspriori tyclaims
                                                                                                                 Q Debtstopensi onorprofit
                                                                                                                                         -sharingpl
                                                                                                                                                  ans.andothersirnilardebts
            Istheclaim subjecttooffset?                                                                          2 other.specifyCreditCardCharges
            3 No
            Q yes



         Offi
            cialForm 106E/F                                         Schedule E/F:CreditorsW ho HaveUnsecured Claim s                                                                                                    paqe5 of9
               Case
                  Ter  2:19-bk-10260-RK
                         ryTyler                                  Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                         Desc
    Debtor1                                                      LasMain
                  FirstName    MiddleName                              Document
                                                                    tName
                                                                        -          Page 30 of 78
'


     '.
                  YourNO NPRIO RITY Unsecured Claim s - continuation Page

t     .       :     . .
                          j(
                           ...g
                          . ..
                              ;..
                                t...
                                 .    .
                                       :
                                       2.2 .:((
                                              2:.:..
                                          . . .. . .
                                                    :
                                                    /.:..g
                                                         y
                                                         ..- ingq
                                                               ..W.
                                                                  i. . ,-.'.   ..; j 'j
                                                                                      y.kju   g
                                                                                              '.j:r
                                                                                                  ..sj(
                                                                                                      .;:jj:;
                                                                                                            (j.
                                                                                                              :
                                                                                                              j:t.:.
                                                                                                                   r(.
                                                                                                                     t.:
                                                                                                                       ..j
                                                                                                                         :
                                                                                                                         .r
                                                                                                                          (.jj
                                                                                                                             .
                                                                                                                             j
                                                                                                                             g2.
                                                                                                                               ,
                                                                                                                               :j.
                                                                                                                                 j(,
                                                                                                                                   .g;
                                                                                                                                     jj
                                                                                                                                      .jjjy:.jsjj.. j..
                                                                                                                                         y            ,
                                                                                                                                                      2
                                                                                                                                                      j
                                                                                                                                                      .:
                                                                                                                                                       ...                  . .
                                                                                                                                                                            . .. .

fv - qa l aqypn- - tsfs-àsw-    .rr.:rbe:::E+ki,                                                                                                                                               )
           .                                     ,

                       :..   ..
                              r.r           . :.::..ë    ki        thix, ,I  w 4k #,
                                                                                   ;tr-
                                                                                      r.t-
                                                                                         jrj:...,
                                                                                                oi
                                                                                                 :! .,
                                                                                                     w   r
                                                                                                         .:t
                                                                                                           *:.$.E
                                                                                                                .: E':'.' ,    E
                                                                                                                               .
                                                                                                                               ;...,
                                                                                                                                   ...
                                                                                                                                     u,
                                                                                                                                      ,E,j,,j.E,.@t
                                                                                                                                                  ., .ë ,
                                                                                                                                                                .
                                                            .z
                                                            ..        .   .. : . ... .   . .. . '    '
                                                                                                     ::q:: :           .      :...   ......   .... .   . .:. .. ......




    4.10 G                                                                                        Last4digi
                                                                                                          tsofaccountnumber 0 4 4 8                                                   j4 jj6 ()c1
             oldman Sachs Bank USA                                                                                                                                                   $ , . l
           Nonpuohtycredit
                         or'
                           sName                                                                                                                                                                I
            PO Box45400                                                                           whenwasthedebtincurred? 05/2018                                                               I
                                                                                                                                                                                                t
I
'          Number  street                                                                         Asofthedateyoufile,theclaim is:checkalIthatapply.                                              )
                                                                                                                                                                                                 i
1          SaltLake City                   UT                      84101                                                                                                                         !
                                                                                                                                                                                                 '
I
i          ci
            ty                                               state    zlpcode                     Q contingent                                                                                   f
i                                                                                                 Q Unli
                                                                                                       quidated                                                                                  1
j whoincurredthedebt?Checkone.
i                                                                                                 u aisputed                                                                                     l
                                                                                                                                                                                                 t
j          Q Debtor1only                                                                                                                                                                         !
l
1          Q Debtor2only                                                                          TypeofNONPRIORIR unsecuredcl
                                                                                                                             aim'
                                                                                                                                .                                                                1
                                                                                                                                                                                                 !
l          Q Debtor1andDebtor2Only                                                                u studentIoans                                                                                 1
t          U AtI
               eastoneofthedebtorsandanother                                                      u objgationsarisingoutofaseparationagreementordivorcethat                                      j
1                                                                                                      didnotreportaspriorityclaims                                                              !
!
t
           Q checki
                  fthisclaim isforacommunitydebt                                                    YOU
                                                                                                  D Debtstopensionorprofit-sharingplansjandothersi
                                                                                                                                                 milardebts
                                                                                                                                                                                                 l
                                                                                                                                                                                                 j
I
i          l
           stheclaim subjecttooffset?                                                             2 Other. specifyGeneralSeNi   ces                                                              j
                                                                                                                                                                                                 !
1          3 No
j Dves
1
                                                                                                                                                                                                 !
                                                                                                                                                                                                 I
    4.11                                                                                                                                                                                         t
à          Macys                                                                                  Last4digi
                                                                                                          tsofaccountnumber 0 6 3 7                                                  $293.00     i
i          Nonphohtycreditor'sName                                                                                                                                                               I
                                                                                                                                                                                                 1
1                                                                                                 whenwast:edebtincurred? 05/2006                                                                $
                                                                                                                                                                                                 1
/          PO Box8218                                                                                                                                                                            l
!
l          xumuer         st
                           reet                                                                                                                                                                  !
l          Mason                                       OH            45040                        Asofthedateyoufile,theclaim is:checkalIthatapply.                                              )
)                                                                                                                                                                                                !
i                                                                                                 ,
                                                                                                  ...
                                                                                                    a                                                                                            1
)
;
f          Whoincurredthedebt?Checkone.                                                           t
                                                                                                  uzl Un
                                                                                                      oisl
                                                                                                         i
                                                                                                         quuti
                                                                                                         p   edd
                                                                                                               ated                                                                              1
                                                                                                                                                                                                 1
i          u                                                                                                                                                                                     i
j              oebtor1onl
                        y                                                                                                                                                                        :
l          Q oebtor2onl
                      y                                                                           TypeofNONPRIORITYunsecuredcl
                                                                                                                             ai
                                                                                                                              m:                                                                 1
l          Q Debtor1andDebtor2only                                                                u
1 Q
1            AtIeastoneofthedebtorsandanother
                                                                                                     studentIoans
                                                                                                  u oxi gati
                                                                                                           onsari singoutofasepaoti onagreementordivorcethat
                                                                                                                                                                                                 l
                                                                                                                                                                                                 y
                                                                                                                                                                                                 j
!
!          Q Checkifthisclaim isforacommunitydebt                                                 rn you di
                                                                                                          d notrepo rtaspri
                                                                                                                          orityclai
                                                                                                                                  ms                                                             l
                                                                                                                                                                                                 I
i                                                                                                 = Debtstopensi  onorprofit-shari
                                                                                                                                 ngplans,andothersimi
                                                                                                                                                    lardebts                                     j
j          lstheclaim subjecttooffset?                                                            2 other.speci fyCredi tCardCharges                                                             l
)
l           u No                                                                                                                                                                                 (
1
j          u Yes                                                                                                                                                                                 !
:                                                                                                                                                                                                l
                                                                                                                                                                                                 !
                                                                                                                                                                                                 .


    4.12                                                                                          L                                                                                  $6,78s.()o i
                                                                                                                                                                                                !

1
           Onemain
           Nonpri
                o
                                                                                                   ast4digitsofaccountnumber4 4 0 9                                                              I
l          eo   BrityCreditor'sName                                                               whenwasthedebtincurred?                04/2018                                                 I
                                                                                                                                                                                                 l
1                   ox 1010                                                                                                                                                                      l
ï
!          Number street                                                                          Asofthedateyoufile,the claim is:CheckaIIthatapply.                                             I
                                                                                                                                                                                                 )
j          Evansville                                  IN         47706                                                                                                                          I
j          ci
            ty                                               st
                                                              ate    ZIPCode                      Q conti
                                                                                                        ngent                                                                                    !
i
l                                                                                                 3 Unjqui
                                                                                                         dated                                                                                   1
1          W ho incurredthedebt?Checkone.                                                                                                                                                        t
l                                                                                                 u oi
                                                                                                     sputed                                                                                      I
4          D oebtor1onl y                                                                                                                                                                        !
                                                                                                                                                                                                 I
i
j          Q Debtor2onl
                      y                                                                           TypeofNONPRIORIR unsecuredclai
                                                                                                                               m:                                                                1
                                                                                                                                                                                                 l
l          Q   Debtor1andDebtor2only                                                              D studentI oans                                                                                i
i          Q   Atl
                 east0neofthedebtorsandanother                                                    u objigationsarising outofa separation agreementordivorcethat
                                                                                                                                                                                                 i
i                                                                                                                                                                                                j
l
l          Q   checkifthisclaim isforacommunitydebt                                                 V0Udi
                                                                                                  Q D     dnOtrepodaspriori  tyclaims                                                            i
l                                                                                                    ebtstopensi  onorprofit-shari
                                                                                                                                 ngpl ans,andothersirni
                                                                                                                                                      lardebts                                   l
;          lstheclaim subjecttooffset?                                                            2 other.speci fyGeneralServices                                                                l
l                                                                                                                                                                                                j
!          3 No                                                                                                                                                                                  I
J          :2 ves                                                                                                                                                                                p
l                                                                                                                                                                                                p



      Offi
         cialForm 106E/F                                         Schedule E/F:CreditorsW ho HaveUnsecured Claim s                                                                    paqe6 of9
                    Case 2:19-bk-10260-RK                                                            Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                      Desc
    Debtor1            TerryTyler                                                                                              CasenumberLi
                                                                                                                                          fknownt
                               FirstName                   MiddleName                               Main
                                                                                                 t-as
                                                                                                    tName Document    Page 31 of 78
     '.
                          YourNONPRIORIR Unsecured Claim s - continuation Page
j                 ....' ..'. .:'..'(,.'. '..'.'..:.. ::...'.''....â..'.:j
                                                                        i.f
                                                                          .
                                                                          E::
                                                                            ...é
                                                                               j
                                                                               '
                                                                               ::
                                                                                '
                                                                                ,..
                                                                                  i'.
                                                                                  : (:
                                                                                     '.'
                                                                                      r: .
                                                                                       ':.
                                                                                       .  :
                                                                                         :y .
                                                                                           'i
                                                                                            :.!
                                                                                             'iE7.iE.:::2)7
                                                                                                         .   :'r'
                                                                                                                :..   .'  .'
                                                                                                                           .':::.'
                                                                                                                                 'E.'''.7i
                                                                                                                                      ''      :
                                                                                                                                            ..i
                                                                                                                                        '' .:
                                                                                                                                                ;!       ' ''   :'' ''(:'7
                                                                                                                                                                    ..l
                                                                                                                                                                  ..'     '
                                                                                                                                                                          ::'
                                                                                                                                                                          !
                                                                                                                                                                          : :'
                                                                                                                                                                            .:i
                                                                                                                                                                               !
                                                                                                                                                                               :LE
                                                                                                                                                                                 i
                                                                                                                                                                                 '
                                                                                                                                                                                 :i:Ei! :j E:j:
                                                                                                                                                                                              qi
                                                                                                                                                                                               riJ
                                                                                                                                                                                                 y.
                                                                                                                                                                                                  :;Ei
                                                                                                                                                                                                     .t
                                                                                                                                                                                                       '
                                                                                                                                                                                                       :
                                                                                                                                                                                                       (
                                                                                                                                                                                                       r
                                                                                                                                                                                                       .
                                                                                                                                                                                                       jrèr
                                                                                                                                                                                                          '
                                                                                                                                                                                                          .
                                                                                                                                                                                                          i'
                                                                                                                                                                                                           (
                                                                                                                                                                                                           .
                                                                                                                                                                                                           (;
                                                                                                                                                                                                            .
                                                                                                                                                                                                            é'
                                                                                                                                                                                                             (
                                                                                                                                                                                                             )
                                                                                                                                                                                                             :
                                                                                                                                                                                                             .i
                                                                                                                                                                                                              :.
                                                                                                                                                                                                               .
                                                                                                                                                                                                               '(.
                                                                                                                                                                                                                ('(
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  (
                                                                                                                                                                                                                  .):
                                                                                                                                                                                                                   î
                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                    ''t
                                                                                                                                                                                                                      l
                                                                                                                                                                                                                      .ii i'
                                                                                                                                                                                                                           !)
                                                                                                                                                                                                                            .J:i:;
                                                                                                                                                                                                                                f'
                                                                                                                                                                                                                                 'i
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  qi
                                                                                                                                                                                                                                   yr::)
                                                                                                                                                                                                                                       . :,
                                                                                                                                                                                                                                          ' ''   :
                                                                                                                                                                                                                                              '.'l7'.:
                                                                                                                                                                                                                                                     6
                                                                                                                                                                                                                                                     :(:.:
                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         'E:('
                                                                                                                                                                                                                                                             i. ji'.i
                                                                                                                                                                                                                                                                    E.':q.'.  .''
                                                                                                                                                                                                                                                                                ''7':
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                    6
                                                                                                                                                                                                                                                                                    . Eq'
                                                                                                                                                                                                                                                                                        ..  ' '.'
                                                  j . .',:. ......j .:. '..,..,.j....g..é        ;.:
                                                                                                   .... '..'j..t...t
                                                                                                                   .                          .(:                                                 :t;r
                                                                                                                                                                                                     '
                                                                                                                                                   ..';
                                                                                                                                                      (
                                                                                                                                                      ,
                                                                                                                                                      .!
                                                                                                                                                      '   7' ..i'                                                                                                                    .'
                                                                                                                           .: j  ......:, .,.                                                                                                             . :, .:..j      (
                                                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                                                           '..   .
                                                                                                                                                                                                                                                                                 '.'.
                                                                                                                   .:  .
                                                                                                                       . .(                                                    .
                                                                                                                                                                               . ::                                                         ...,... .
                                                                                                                                                                                                                                                                    :                 .
                                                                                                                                                                                                                                                                                    .. . .
  M -.    .   .                                                                                          :      .   .. ,                        .   ..      .   .
                                                                                                                                                                        . .. j    .w
                                                                                                                                                                                   .)
                                                                                                                                                                                    j:j )  g: ,
                                                                                                                                                                                              ..j y
                                                                                                                                                                                                  ...y
                                                                                                                                                                                                     . ;
                                                                                                                                                                                                       .       ..  g   kty     r tk.
                                                                                                                                                                                                                                   j  .t  (.  y ..g  .   .g: .: j .jjg    y.     t..    .  . .j
        I
        li
         '
         .
         'k
          lji1
             r
             ,
             k,I
               1r1E
                  11
                   r
                  .i
                    1
                    r
                    li
                     l
                     ryl'.
                         ly
                          lk1
                            1,
                             :
                             14
                              dh
                               jit
                                 l'.' tm      !l
                                               .
                                               i  i#:.
                                                     14
                                                      1 4t
                                                        .4
                                                         1 ii
                                                           .l lr.qw.
                                                                ?
                                                                '
                                                                ;.  . . .l
                                                                    '-    t.
                                                                           jiijù
                                                                               lr
                                                                                @ii
                                                                                  l l
                                                                                    i
                                                                                    ) *     :jl
                                                                                              .
                                                                                              i.
                                                                                               ,
                                                                                               r'
                                                                                                .1.:
                                                                                                   '
                                                                                                   .
                                                                                                   it1Ii
                                                                                                       k
                                                                                                       ,ti
                                                                                                         .
                                                                                                         t
                                                                                                         lr
                                                                                                          hk.dlr.
                                                                                                                l
                                                                                                                i
                                                                                                                1.1
                                                                                                                  .L
                                                                                                                   .
                                                                                                                   !9!
                                                                                                                     hri:t
                                                                                                                         l:1
                                                                                                                           Ii.'4.,
                                                                                                                                 lrl
                                                                                                                                   1i8.ë
                                                                                                                                       t
                                                                                                                                       1.
                                                                                                                                        '
                                                                                                                                        119.
                                                                                                                                           11:i
                                                                                                                                              .l
                                                                                                                                               .ik.
                                                                                                                                                  i
                                                                                                                                                  :
                                                                                                                                                  ' ri!
                                                                                                                                                     :,
                                                                                                                                                      t4i.
                                                                                                                                                         j
                                                                                                                                                         ir
                                                                                                                                                          .:
                                                                                                                                                           I.kif
                                                                                                                                                               '!
                                                                                                                                                                i! (.
                                                                                                                                                                    :k4
                                                                                                                                                                      .
                                                                                                                                                                      1k
                                                                                                                                                                       2 .:kk
                                                                                                                                                                            :  - -
                                                                                                                                                                                 '     ,
                                                                                                                                                                                       :  1  .
                                                                                                                                                                                             '4
                                                                                                                                                                                              11!:
                                                                                                                                                                                                 rili
                                                                                                                                                                                                    rl l
                                                                                                                                                                                                       r
                                                                                                                                                                                                       i
                                                                                                                                                                                                       ld l
                                                                                                                                                                                                          ti
                                                                                                                                                                                                           k(:
                                                                                                                                                                                                             .
                                                                                                                                                                                                             5i
                                                                                                                                                                                                              tE@
                                                                                                                                                                                                                ('
                                                                                                                                                                                                                 t.
                                                                                                                                                                                                                  :@
                                                                                                                                                                                                                   (
                                                                                                                                                                                                                   i;'
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                      j(ëgë:
                                                                                                                                                                                                                           @i7( @
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                .(
                                                                                                                                                                                                                                 :(( .
                                                                                                                                                                                                                                  @::.(E t
                                                                                                                                                                                                                                         .   (: (
                                                                                                                                                                                                                                                .(j
                                                                                                                                                                                                                                                 '   jë.::
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         .                      :ëj .
                                                                                                                                                                                                                                                                                    :.:    E
                                                                                                                                                                                                                                                     . .:  E(r  .TT:
                                                                                                                                                                                                                                                                E    :
                                                                                                                                                                                                                                                                     ë:.:..q
                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           :    . .(
                                                                                                                                                                                                                                                                            r....       (....y.EE
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                      . u. , . .. .(   ..  : E E
                                                                                                                                                                               .):
                                                                                                                                                                                 (
                                                                                                                                                                                 j
                                                                                                                                                                                 ..:
                                                                                                                                                                                   .
                                                                                                                                                                                   'E
                                                                                                                                                                                    :ji jE .
                                                                                                                                                                                           é(.'. i'
                                                                                                                                                                                                  :'
                                                                                                                                                                                                   :j
                                                                                                                                                                                                    E(:.
                                                                                                                                                                                                       '
                                                                                                                                                                                                       (
                                                                                                                                                                                                       E
                                                                                                                                                                                                       :. g
                                                                                                                                                                                                          '7
                                                                                                                                                                                                           4 j
                                                                                                                                                                                                             :  .
                                                                                                                                                                                                                u.(::(                         .::   :
    .
                         . . .'.. r   . .. ..  .
                                               .::.
                                                  .
                                                  . .        ..                   .                                                                                                                                         .g                                                        ,:
                                                    ..
                                                     u . .
                                                         .  . .    .
                                                                   ( .   . ..
                                                                            !.t
                                                                              .:
                                                                               :
                                                                               !
                                                                               :r
                                                                                .!:
                                                                                  .
                                                                                  ')':
                                                                                     !:r
                                                                                       E:.
                                                                                         :
                                                                                         , ..
                                                                                            .   .: ,. ::. .
                                                                                                          ,     .
                                                                                                                .                . .:.r(..
                                                                                                                                         :
                                                                                                                                         .. .. i .                                                                            :.(
                                                               .            .
                                                       .     .            .     . .    .  .                                                                                           .       :                 y
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                 . :            . .j   .   :.j                          .   .         .
T     .                   .            .                           .     . . .
                                                                              '' .(..7.j   (.
                                                                                            (...:...  ...:.
                                                                                                          g:. ... . . g..g                   ...  g...  .:.;..(.....(.u.   .g..gg... ,...,...g..,,. .g.gg
                                                                                                                                                                                                     .
                                                                                                                                                                                                         ..
                                                                                                                                                                                                          jr
                                                                                                                                                                                                           yjs
                                                                                                                                                                                                             y
                                                                                                                                                                                                             .j.' ..gg...,.gj...:jg,...g,.....;.g,jy.j.g.. ....g;g.y... . . ..j.t...........
                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                            l
 4.13 Plaza Services                                                                                                                                          Last4digitsofaccountnumber 7 2 2 1                                                                                               $30000 1l
                                                                                                                                                                                                                                                                                                    .

i
1             Nonpriori
                      l
                      yCredi
                           torsName                                                                                                                           whenwasthedebtincurred?                                             03/2018                                                                   i
l              110 Ham mond Dri     ve                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                            ,
1             Number       str
                             eet                                                                                                                              Asofthedateyoufile,                                                                                                                           !
1             Atlanta                                                GA                                   30328                                                                                             theclaim is:checkaIIthatapply.                                                                  j
I                                                                                                                                                             j
                                                                                                                                                              .
                                                                                                                                                              ..
                                                                                                                                                               .j                                                                                                                                           l
)             Ci
               ty                                                                           St
                                                                                             at
                                                                                              e                   ZlPCode                                     w Contingent                                                                                                                                  (
I                                                                                                                                                             u unliqui
                                                                                                                                                                      dated                                                                                                                                 1
                                                                                                                                                                                                                                                                                                            I
!
!
'             Whoincurredthedebt?Checkone.                                                                                                                    u oisputed                                                                                                                                    1
                                                                                                                                                                                                                                                                                                            l
1             Q oebtor1only                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                            .

1
l D
  u oebtor2only                                                                                                                                               TypeofNONPRIORIR unsecuredcl
                                                                                                                                                                                         ai
                                                                                                                                                                                          m:                                                                                                                j
1
t
i
  Qoebtor1andDebtor2only
   Atleastoneofthedebtorsandanother
                                                                                                                                                              u studgeart,
                                                                                                                                                              u objj
                                                                                                                                                                         t
                                                                                                                                                                         i
                                                                                                                                                                          l
                                                                                                                                                                          oanssingoutofaseparationagreementordivorcethat
                                                                                                                                                                         onsari
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            1
I                                                                                                                                                                     youdi
                                                                                                                                                                          dnotreportaspri
                                                                                                                                                                                        oritycl
                                                                                                                                                                                              aims                                                                                                          (
)             Q Checkifthisclaim isforacommuni
                                             tydebt                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                            4
i                                                                                                                                                             D Debtstopensionorprofit-shari
                                                                                                                                                                                           ngpl
                                                                                                                                                                                              ans,andothersimi
                                                                                                                                                                                                             lardebts                                                                                       )
l             lstheclaim subjecttooffset?                                                                                                                     2 other.specifyGeneralSeNices                                                                                                                 1
l
1             3 No                                                                                                                                                                                                                                                                                          i
J                                                                                                                                                                                                                                                                                                           l
1
,
              u) ves                                                                                                                                                                                                                                                                                        (
p
l
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            .


4.14                                                                                                                                                          L                                                                                                                                          !
$    Risecso                                                                                                                                                   ast4digitsofaccountnumber 6 0 9 3                                                                                               $4,957.00 )
'
l    Nonp:ohtycr
               edi
                 tor'
                    sName                                                                                                                                                                                                                                                                                1
1                                                                                                                                                             whenwasthedebtincurred?                                            06/2018                                                                 p
1    4150 InternationalPlaza #300                                                                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                                                                                                         !
t            Numuer                   street                                                                                                                  Asofthedateyoufile,                                                                                                                           t
j UF
$
    odvvodh
   it
    y
                                                                                     TXState 76109
                                                                                               ZIPCode                                                        Q Conti
                                                                                                                                                                    rlgent
                                                                                                                                                                                                            thecl
                                                                                                                                                                                                                aimis:Checka1
                                                                                                                                                                                                                            Ithatapply.                                                                     )
                                                                                                                                                                                                                                                                                                            l
i                                                                                                                                                             u                                                                                                                                             l
l                                                                                                                                                               unl
                                                                                                                                                                  iquidated                                                                                                                                 !
i            Whoincurredthedebt?Checkone.                                                                                                                     u oi
                                                                                                                                                                 sputed                                                                                                                                     1
!            DD                                                                                                                                                                                                                                                                                             1
i
!               ebtor1only                                                                                                                                                                                                                                                                                  (
i            Q Debtor2only                                                                                                                                    TypeofNONPRIORITY unsecuredclai
                                                                                                                                                                                            m:                                                                                                              l
j            D Debtor1andDebtor2onl y                                                                                                                         u studentI
                                                                                                                                                                       oans                                                                                                                                 1
1            Q AtIeastoneofthedebtorsandanother                                                                                                               u obli                                                                                                                                        r
I                                                                                                                                                                 gati
                                                                                                                                                                     onsari
                                                                                                                                                                          si
                                                                                                                                                                           ngoutofaseparationagreementordivorcethat                                                                                         j
1             r
              =n -
                 C.
                  heckift-
                         hisc.
                             lat
                               .m.
                                 lsforacommun-
                                             ltydebt                                                                                                          Qyo
                                                                                                                                                                u didnotrep
                                                                                                                                                                          o
                                                                                                                                                               Debtstopensi r
                                                                                                                                                                            taspri
                                                                                                                                                                                 o
                                                                                                                                                                          onorprofir
                                                                                                                                                                                   itycl
                                                                                                                                                                                       ai
                                                                                                                                                                                  t-sharims
                                                                                                                                                                                        ngplans,andothersimi
                                                                                                                                                                                                           lardebts                                                                                         j
                                                                                                                                                                                                                                                                                                            1
l             Istheclaimsubjecttooffset?                                                                                                                      W other.speci
                                                                                                                                                                          fyCreditCardCharges                                                                                                               1
                                                                                                                                                                                                                                                                                                            $
l             u No                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                            '
l             u ves                                                                                                                                                                                                                                                                                         i
1
.
                                                                                                                                                                                                                                                                                                            j
4.1s                                                                                                                                                                                                                                                                                           s            l
j                                                                                                                                                             Last4di
                                                                                                                                                                    gitsofaccountnumber                                                                                                                     1
                                                                                                                                                                                                                                                                                                            j
1
l                                                                                                                                                                                                                                                                                                           j
i                                                                                                                                                             Wbenwasthedebtincurred?                                                                                                                       t
$                                                                                                                                                                                                                                                                                                           I
l                                                                                                                                                                                                                                                                                                           i
!                                                                                                                                                             Asofthedateyou5I
                                                                                                                                                                             e,theclaimis:CheckaIthatappl
                                                                                                                                                                                                        y.                                                                                                  j
1
l
'
                                                                                                                                                              u contingent
                                                                                                                                                              u unliquidated
                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                            1
i
!            whoincurredthedebt?checkone.                                                                                                                     u oi
                                                                                                                                                                 sputed                                                                                                                                     j
                                                                                                                                                                                                                                                                                                            j
i            Q Debtor1only                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                            $
1
l            Q Debtor2only                                                                                                                                    TypeofNONPRIORIW unsecuredclaim:                                                                                                              i
             r...a                                                                                                                                                                                                                                                                                          l
l            = Debtor1andDebtor2onl y                                                                                                                         u studentIoans                                                                                                                                i
             Q AtIeastoneofthedebtorsandanother                                                                                                               D oyjgatjorysafjsingctltofaseparati                                                                                                           j
l                                                                                                                                                                                                onagreementordivorcethat                                                                                   ;
1
i            Q checkifthisclaim isforacomm unitydebt                                                                                                             XOUdidnotreportaspri orityclaims                                                                                                           l
J
1                                                                                                                                                             Q Debtstopensionorprofi  t-sharingplans,andothersimilardebts                                                                                  l
                                                                                                                                                                                                                                                                                                            I
!            lstheclaim subjecttooffset?                                                                                                                      Q other.Specify                                                                                                                               i
!
l            Q N                                                                                                                                                                                                                                                                                            !
'                o                                                                                                                                                                                                                                                                                          j
!
l
             Eàves                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                            I



      OfficialForm 106E/F                                                                          ScheduleE/F:CreditorsW ho Have Unsecured Claim s                                                                                                                                             pane-
                                                                                                                                                                                                                                                                                                    / of9
                Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                          Desc
 Debtor1              TerryTyler                                                   casenumbertykr
                                                                                                .wnl
                      FirstName    MiddleName           t-asMain
                                                               Document
                                                            tName          Page 32 of 78
    -
        .           List others to Be Notified Ahouta DebtThatYou A lready Listed

i5.Usethispageonlyi
                  fyouhaveotherstobenotifi
                                         edaboutyourbankruptcy,foradebtthatyoualreadylistedin Parts1or2.For
l
!           exam ple,i
                     fa collection agencyis trying to collectfrom youforadebtyou ow eto someoneelse,Iisttheoriginalcreditorin Parts 1 or
'
j 2,thenlistthecollectionagencyhere,Similarly,ifyouhavemorethanonecreditorforanyofthedebtsthatyoulistedinParts1or2,listthe
$ additionalcreditorshere.Ifyou do nothave addltionalpersonsto benotifiedforanydebtsInParls1or2,do notfilloutorsubmitthis page.
i

             Speedy Cash                                                   OnwhichentryinPart1orPart2did#ouIisttheoriginalcredi
                                                                                                                              tor?
             Name
             PO Box780408                                                  Line 4.1 of (CheckonelLQ Part1:CreditorswithPri
                                                                                                                         ori
                                                                                                                           tyUnsecuredClaims
             Number Street                                                                        3 Part2:Credi
                                                                                                              torswithNonpriorityUnsecuredClaims
                                                                           Last4digitsofaccountnumber 0 0 8 8
             W ichi
                  ta,Kansas 67278
             City                               State          ZIPCode

                                                                           Onw hich entry in Part1orPart2 did you Iistthe originalcredi
                                                                                                                                      tor:/

                                                                           Li
                                                                            ne       of (CheckonellQ Part1:CreditorswithPri
                                                                                                                          ori
                                                                                                                            tyUnsecuredClaims
                                                                                                   Q Part2:Creditorswi
                                                                                                                     thNonpriorityUnsecured
                                                                           Claims

                                                                           Last4 digits ofaccountnumber
             city                               state          ziecode

                                                                           On w hich entry in Part1orPart2 did you Iisttheoriginalcreditor?

                                                                           Li
                                                                            ne       of (CheckonelLQ Part1:CreditorswithPri
                                                                                                                          ori
                                                                                                                            tyUnsecuredCl aims
                                                                                                   Q Part2:Creditoe wi
                                                                                                                     thNonpriorityUnsecured
                                                                           Cl
                                                                            aim s

                                                                           Last4 digits ofaccountnumber
             City                               State          ZIPCode
                                                                           On w hich entry in Part1orPart2 did you Iistthe originalcreditor?

                                                                           Line      of (Checkorle):Q Part1:Credi
                                                                                                                torswi
                                                                                                                     thPri
                                                                                                                         ori
                                                                                                                           tyUnsecuredClai ms
                                                                                                    Q Part2:Credi
                                                                                                                toO wi
                                                                                                                     thNonpriori
                                                                                                                               tyUnsecured
                                                                           Cl
                                                                            aim s

                                                                           Last4 digits ofaccountnumber
             City                               State          ZIPCode

                                                                           On w hich entry in Part1orPart2 did you Iistthe originalcreditor?

                                                                           Line      of (Checkorle):Q Pad1:CreditorswithPri
                                                                                                                          ori
                                                                                                                            tyUnsecuredClaims
                                                                                                    Q Part2:Credi
                                                                                                                too wi
                                                                                                                     thNonpriori
                                                                                                                               tyUnsecured
                                                                           Claim s

                                                                           Last4 digits ofaccountnumber
             city                               sute           zIPcode
                                                                           On which entry in Part1orPart2 did you Iisttheoriginalcreditor?

                                                                           Line      of (checkcw*:D part1:credi
                                                                                                              torswithPriorityUnsecuredclaims
                                                                                                  u Part2:credi
                                                                                                              toa withNonpriorityunsecured
                                                                           claim s

                                                                           Last4 digitsofaccountnumber
             city                               State          zlPcode

                                                                           On which entryin Part1ofPart2did you listthe originalcreditor?

                                                                           Line      of fcheckonelLQ Part1:CreditorswithPriori
                                                                                                                             tyUnsecuredClaims
             Number       Street                                                                   Q Part23CreditorswithNonpriori
                                                                                                                                tyUnsecured
                                                                           Claim s

                                                                           Last4 digitsofaccountnumber


    Offi
       cialForm 106E/F                                   Schedule E/F:CreditorsW ho HaveUnsecured Claim s                                      paqe8 of9
                Case 2:19-bk-10260-RK               Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                           Desc
'
    Debtor1        Terw Tyler                                                Case number(jfkncwn)
                   FirstName      MiddleName      uasMainDocument
                                                     tName -         Page 33 of 78
    ' .     '    Add the A- ounts f@r Each Type ofUnsecured c laim
(                                                                                                                                                                               )
                                                                                                                                                                                '
j
f6. Totaltheamountsofcertaintypesofunsecured claims.Thisinformationisforstatisticalreportingpurposesonly.28U.S.C.1159.                                                          '
                                                                                                                                                                                E
1         Add the am ountsforeachtype ofunsecured claim.                                                                                                                        :
I                                                                                                                                                                               i
I
l
j                                                                                               i           yyj  ....y;y .. yyysyy..j;jypy.
                                                                                                                              .


l
!                                                                                     k
                                                                                      fp   v
                                                                                       ..:.E..
                                                                                             yuy:
                                                                                                t
                                                                                                .ej
                                                                                                (q.
                                                                                                  y
                                                                                                  :
                                                                                                  rlé
                                                                                                   :t:(j).i
                                                                                                         :.j
                                                                                                           y
                                                                                                           jt
                                                                                                            r  tt
                                                                                                                :
                                                                                                             t:.(:
                                                                                                                  :
                                                                                                                  :;)    è:(:
                                                                                                                            j7(::(   j(yqjq j2Ey
                                                                                                                  !.::ir.::.:.ji..j:.. .:..:Ejy...y
                                                                                      .(          .
                                                                                                  .r.l    :.
                                                                                                           j
                                                                                                           l..
                                                                                                            :    ,
                                                                                                                 .:
                                                                                                                  .                               ry:.j
1
2
j
(Totaldaim s 6a.Domestic supportobligations                                  6a.       $()'()c
ifr*m PM .1 6bTaxesand cedain otherdebts you owethe
                       .
)                          government                                        6b.       $6,161.00
9
l
l                   6c claimsfordeathorpersonalinjurywhileyouwere
                       .

ù                          intoxicated                                       6c. $().cc
i
'
t                   6d.Other.AddaIIotherpriori
                                             tyunsecuredcl
                                                         aims.
j                      W ri
                          tethatamounthere.                                  6d. + $().ctl
1
l
@
î
t                   6e.Total.AddIines6athrough6d.                            6e.
i                                                                                      $6,161.00
:
l                                                                                  ... '. .
                                                                                          q.
                                                                                           .'
                                                                                            ..
                                                                                             r
                                                                                             ;:.'.gq:'.(.).r,:':;...'''''(.:'.;:(.::)E.,E:.j.i'.g:.y:.r:''
)                                                                                    rtèaj   - *,          (.2 :E,(.. ,..
I                                                                                  .     '.. .. .' j.:'     L1;:':    .'''   :l 'j(..  (:'      ruu' )'.
)
.

k
iToolùl alms 6f.studentIoans                                                 6f.        $#5,860.00
 from Partk
j            6g.Obli
                   jationsarisingoutofaseparationagreement
!                          ordlvorce thatyou did notreportas priori
                                                                  ty
i                          claims                                            6g.        $0.00
p
l                   6h.Debtstopensionorprofi
                                           t-sharingplans,andother
.                      similardebts                                          6h.       $0.00
!
i
!                   6i. other.AddaIIothernonpriori
                                                 tyunsecured cl
                                                              aims.
!                       w rite thatamounthere.                               6i. + $-59,205.00
!
r
!
)
i                   6j.Total.AddIines6fthrough6i.                            6j.        $155,065.00
i
l
i




    Offici
         alForm 106E/F                             Schedule E/F:Creditors W ho Have Unsecured Claim s                                                               naqeg of9
Case 2:19-bk-10260-RK     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                          Main Document    Page 34 of 78



                                  Attachm ent
                         Debtor:Terry Tyler   Case No:

 Attachm ent1
          InternalRevenue Service SpecialProcedures/Bankruptcy
 Attachm ent2
          InternalRevenue Service SpecialProcedures/Bankruptcy
                     Case 2:19-bk-10260-RK                                              Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                     Desc
                                                                                        Main Document    Page 35 of 78

                         *      . *           @ #*                      @        . ''


      Debtor            Ter  ryTyl er
                         FirstName                                          MiddleName                     LastName                             -

      Debtor2
      (SpouseIffiling) Firs'
                           tName                                            MiddleName                     LastName
      Uni
        tedstatesBankruptcycourtforthe:Distri
                                            ctofCali
                                                   fomia Central
      Case number
        (Ifknown)                                                                                                                                                                                                                        Q checki
                                                                                                                                                                                                                                                fthisi
                                                                                                                                                                                                                                                     san
                                                                                                                                                                                                                                                am ended filing


O fficialForm 106G
Schedule G : Executoe c ontracts and U nexpired Leases                                                                                                                                                                                                              l2Ms
Be as com plete and accurate as possible.Iftwo marri
                                                   ed people are filing together,both areequally responsibleforsupplying correct
inform ation.Ifmore space is needed,copytheadditionalpage,fillitout,numbertheentries,and attach itto this page.Onthetop ofany
additionalpages,writeyournameand casenumber(i
                                            fknown).

      1. Do you haveany executory contracts orunexpired I
                                                        eases?
               DX No.Checkthisboxandfilethi sform withthecourtwithyourotherschedul
                                                                                 es.Youhavenothingelsetoreportonthisform.
               D Yes.FillinaI
                            Ioftheinformationbelow evenifthecontractsorIeasesareIi
                                                                                 stedonScheduleA/8:Propert
                                                                                                         y(OfficialForm 106A/B).
     2.Listseparatelyeach personorcompanywithwhom you havethecontractorIease.Thenstatewhateach contractorIeaseisfor(for
       example,rent,vehicleIease,cellphone).Seetheinstrudionsforthisform inthei
                                                                              nstructionbookl
                                                                                            etformoreexamplesofexecutorycontractsand
               unexpired I
                         eases.
                                ..
                              . .                             .. ,).        .....g:
                                                                                  :r
                                                                                   ..(.j..
                                                                                         .r
                                                                                          .y
                                                                                           .;
                                                                                            .jgyijr
                                                                                             k.   j....r....
                                                                                                  .        j ..y
                                                                                                           ...
                                                                                                             : r.....        ), .   .
                                                                                                                                    :
                                                                                                                                 ):js
                                                                                                                              . , ;  j:.
                                                                                                                                     q
                                                                                                                                     . '.;..gr ..... .
                                                                                                                                       !             qy.    ..;
                                                                                                                                                       ...j.: :
                                                                                                                                                              s r
                                                                                                                                                                .
                                                                                                                                                              g.(
                                                                                                                                                                (E.E
                                                                                                                                                                 F :
                                                                                                                                                                   .
                                                                                                                                                                   g
                                                                                                                                                                   ; (
                                                                                                                                                                     '
                                                                                                                                                                     .
                                                                                                                                                                    jq
                                                                                                                                                                     :
                                                                                                                                                                     jj
                                                                                                                                                                      :
                                                                                                                                                                      E:
                                                                                                                                                                       E:j
                                                                                                                                                                       ( :
                                                                                                                                                                         .
                                                                                                                                                                         ë .:
                                                                                                                                                                          y; (t..
                                                                                                                                                                            ..  t
                                                                                                                                                                                ,
                                                                                                                                                                                jgt..
                                                                                                                                                                                    rL
                                                                                                                                                                                     ,.
                                                                                                                                                                                      y(()r
                                                                                                                                                                                          y
                                                                                                                                                                                          i
                                                                                                                                                                                          y.
                                                                                                                                                                                           '
                                                                                                                                                                                           )
                                                                                                                                                                                           y.
                                                                                                                                                                                            :
                                                                                                                                                                                            2
                                                                                                                                                                                            )i
                                                                                                                                                                                             ;.
                                                                                                                                                                                              '
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ;;
                                                                                                                                                                                               ''  .:
                                                                                                                                                                                                 ..t
                                                                                                                                                                                                ljè'
                                                                                                                                                                                                   ,,
                                                                                                                                                                                                    'j.
                                                                                                                                                                                                     l,
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      j
                                                                                                                                                                                                      l
                                                                                                                                                                                                      tr
                                                                                                                                                                                                       f
                                                                                                                                                                                                       )'
                                                                                                                                                                                                        y
                                                                                                                                                                                                        y
                                                                                                                                                                                                        )'
                                                                                                                                                                                                         j
                                                                                                                                                                                                         )
                                                                                                                                                                                                         ('
                                                                                                                                                                                                          .
                                                                                                                                                                                                          ï'
                                                                                                                                                                                                          )
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          ty
                                                                                                                                                                                                           jy
                                                                                                                                                                                                            t
                                                                                                                                                                                                            i
                                                                                                                                                                                                            lj
                                                                                                                                                                                                             .
                                                                                                                                                                                                             y
                                                                                                                                                                                                             ('
                                                                                                                                                                                                              :
                                                                                                                                                                                                              .
                                                                                                                                                                                                              F.
                                                                                                                                                                                                               '
                                                                                                                                                                                                               ij.:
                                                                                                                                                                                                               J  );;
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                  y ).
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     t'
                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                       y('jq
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           i,
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            t.r.i...:.r.i'
                                                                                                                                                                                                                             :           kE:
                                                                                                                                                                                                                                           i.
                                                                                                                               'L(@.y
                                                         ..                                                                                                                                    r
                                                                                                                                                                                               ,r
                                                                                 + :k-'';.,'Tly i
                                                                                                                                                                             ,
               p- onorel- pà:yw*iw.ulyleKàkw''',     prx---, ':t':,
                                               - % ut'            (,,L:E ts- 0,
                                                                  q           *e ?              le efti- tjz
                                                                                                           i(1f
                                                                                                              t.i
                                                                                                                ,.
                                                                                                                 ,..t
                                                                                                                  ''
                                                                                                                   i!tit).  yr.'
                                                                                                                         ' 't
                         .. .'' '. ' '.. .   '7'.'   .        '
                                                                   (..'..:. .'
                                                                  ..              '.     ..,s. ,., ....'.:.r      '.''.'.'.....(''':'..
                                                                                                                                      ':':. ..''.. .:..1'.'.
                                                                                                                                                           '.:'.k''rk:'.''.;':'
                                                                                                                                                                              k;''k:'..';'..
                                                                                                                                                                                           '.:...:(.';':''u.
                                                                                                                                                                                                           7 :'.'u:.''
                                                                                                                                                                                                                     :...kk.''(.
                                                                                                                                                                                                                               ''''
                                                                                                                                                                                                                                  .:....'.E''k':'''''''.''.';'.
                                                                                                                                                                                                                                                              ':'
                                                                                                                                                                                                                                                                . .r'.''.'.'....'..'..'.
                                                                                                                                                                                                                                                                                       '...




1

1              City                                                    State      ZIP Code
:
i2.2't1
l   . .,...-
l
1
i
k              Number        street
!
E              city                                                    state      zIPcode
(
2
I2.
  3
f
!

;              Number        Street
!
.              Cit                                                     State      ZIP Code
2
$2.4
L-..-.1
l              Name                                                                                                              -..-.
r
l
i
7              ci
                ty                                                     state      ziecode
i2sj
1        -1Name




OfficialForm 106G                                                              Schedule G:Executory Contracts and Unexpired Leases                                                                                                                   page 1of 1
                  Case 2:19-bk-10260-RK                                                 Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                              Desc
                                                                                        Main Document    Page 36 of 78
                                 @      w #        * **               @             *


        Debtor1                 TerryTyler
                                 Firs!Name                                  MiddleName                   LastName
        Debtor2
        (Spouse,iffiling) FirstName                                         MiddleName                   LastName
        uni
          tedstatesBankruptcycourtforthe:DistrictofCali
                                                      fornia Central

        case number
        (Ifknownl                                                                                                                                                                                   Q checkifthi
                                                                                                                                                                                                               sisan
                                                                                                                                                                                                        amended filing

    OfficialForm 106H
    Schedule H :Y our C odebtors                                                                                                                                                                                        12/1s
    CodebtorsarepeopleorentitieswhoarealsoIiableforanydebtsyoumayhave.Beascompleteandaccurateaspossible.I      ftwomarriedpeople
    arefilingtogether,bothareequallyresponsibleforsupplylngcorrectinformation.Ifmorespaceisneeded,coqytheAddi
                                                                                                            tionalPage,fillitout,
    and num berthe entries in the boxes on the I
                                               eft.Attach the AdditionalPagetothis page.Ontbetop ofany AddltlonalPages,w riteyournam e and
    casenumber(ifknown).Answereveryquestion.
'

    ! 1.                                                                                                                                                                                                                             '
    l Doyouhaveanycodebtors?(I
                             fyouarefi
                                     lingajointcase,donotI
                                                         istei
                                                             therspouseasacodebtor.)                                                                                                                                                 j
    1 U No
    1 E3
    1       Yes
    i                                                                                                                                                                                                                                l
    p2. Withinthelast8years,haveyouIivedinacommunitypropertystateorterritory?fcommunit  ypropert
                                                                                               ystatesandtenitoriesinclude                                                                                                           1
    i
    r   Arizona,Cali
                   fornia,Idaho,Loui
                                   siana,Nevada,NewMexico,PuedoRico,Texas,Washington,andWisconsin.)                                                                                                                                  l
    f Q No
t   ù                    ,
                             GotoI
                                 ine3.
l 3 Yes.Didyourspouse,formerspouse,orl  egalequivalentIivewi
                                                           thyouatthetime?                                                                                                                                                           j
                                                                                                                                                                                                                                     f
l   u xo
i
i
1   Q Yes. lnwhichcommunitystate orterritorydidyouIive?                  .Fi
                                                                           llinthe name andcurrentaddressofthatperson.
i
5                                                                                                                                                                                                                                    l
i                                                                                                                                                                                                                                    I
g
!                            Nar
                               peofyourspouse,formerspouse,orIegalequi
                                                                     valent                                                                                                                                                          ,
                                                                                                                                                                                                                                     j
l                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                     1
l
l
ù           ci
             w                                                                          state                       zlpcode
i
    1 Incolumn1,
    13.                               Iistallofyourcodebtors.Donotincludeyourspouseasacodebtorifyourspouseisfilingwithyou.Listtheperson
    k
    1      show n in line2 againasa codebtoronly iftbatperson is aguarantororcosigner.Makesureyou have Iistedthe creditoron
    j ScheduleD (OfficialForm 106D),Schedule&F(OfficialForm 106E/F),orScheduleG (Offi
                                                                                    cialForm 106G).UseScheduleD,
    1 Schedule&F.orScheduleG tofilloutColumn2.
1
!
I              /ILkf/irPrj,I.j..#tmjz                                                                                                                    :
                                                                                                                                                         2,' jt
                                                                                                                                                              r(
                                                                                                                                                               éj
                                                                                                                                                                'jjywj-i  :(:::y
                                                                                                                                                                               :-;.
                                                                                                                                                                                  y-j:. :(
             3
             1
             L
             ;
             .$6
               ï
               t                    uoj
                                      j-
                                       .x
                                        .x.-
                                           :;
                                            -:.r...z.:)...:.u .                 z
                                                                                                                    :. s.:
                                                                                                                    .    !
                                                                                                                           ,
                                                                                                                           :.
                                                                                                                           jy
                                                                                                                            (;.
                                                                                                                              ,(.y(
                                                                                                                                  ,
                                                                                                                                  .
                                                                                                                                  y:: :
                                                                                                                                    jr
                                                                                                                                     :.
                                                                                                                                      t
                                                                                                                                      .
                                                                                                                                        grï
                                                                                                                                          Anttkrvy xj
                                                                                                                                                 .. j
                                                                                                                                                    g
                                                                                                                                                    y
                                                                                                                                                    .
                                                                                                                                                    y
                                                                                                                                                     yé
                                                                                                                                                     :
                                                                                                                                                     y
                                                                                                                                                     .
                                                                                                                                                       :4j
                                                                                                                                                       .yg
                                                                                                                                                      :E
                                                                                                                                                       ,
                                                                                                                                                       : j jr
                                                                                                                                                            y
                                                                                                                                                            j
                                                                                                                                                            ry
                                                                                                                                                             ljyjj
                                                                                                                                                                 r
                                                                                                                                                                 ,
                                                                                                                                                                 g      -yr
                                                                                                                                                                  l y qly j
                                                                                                                                                                          yy
                                                                                                                                                                           j
                                                                                                                                                                           gq
                                                                                                                                                                            .
                                                                                                                                                                            !
                                                                                                                                                                            j4ru
                                                                                                                                                                               !
                                                                                                                                                                               , :       -
                                                                                                                                                                                         gijjé(j
                                                                                                                                                                                               (j
                                                                                                                                                                                                :
                                                                                                                                                                                                j
                                                                                                                                                                                                )y
                                . .                                                                                           ,        .    . ..
                                                                                                                                                . .
                                                                                                                                                 E    L
                                                                                                                                                      L
                                                                                                                                                      ..
                                                                                                                                                       (y:
                                                                                                                                                         ::
                                                                                                                                                          y.
                                                                                                                                                           .
                                                                                                                                                           : .j
                                                                                                                                                             .
                                                                                                                                                            ..
                                                                                                                                                             y :y
                                                                                                                                                                .:
                                                                                                                                                                 .
                                                                                                                                                                 y
                                                                                                                                                                 .
                                                                                                                                                                 jjr..:yj.:
                                                                                                                                                                  :
                                                                                                                                                                  .           .   ygjt
                                                                                                                                                                                     s
                                                                                                                                                                                       g
                                                                                                                                                                                       jjjj
                                                                                                                                                                                          r
                                                                                                                                                                                          j
                                                                                                                                                                                          q
                                                                                                                                                                                          ssj
                                                                                                                                                                                            s.
                                                                                                                                                                                             v
                                                                                                                                                                                             ,
                                                                                                                                                                                             r
                                                                                                                                                                                             g
                                                                                                                                                                                             jg
                                                                                                                                                                                              jg
                                                                                                                                                                                               r
                                                                                                                                                                                               y
                                                                                                                                                                                               i
                                                                                                                                                                                               j
                                                                                                                                                                                               ss
                                                                                                                                                                                                    .   yrj
                                                                                                                                                                                                          x
                                                                                                                                                                                                          j
                                                                                                                                                                                                          x
                                                                                                                                                                                                          jqy
                                                                                                                                                                                                            :
                                                                                                                                                                                                            .
                                                                                                                                                                                                            :
                                                                                                                                                                                                            j:j
                                                                                                                                                                                                              ::
                                                                                                                                                                                                               g
                                                                                                                                                                                                               j
                                                                                                                                                                                                               y
                                                                                                                                                                                                               .
                                                                                                                                                                                                               :.:
                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                  j(..y.y...yk.jT
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                          ....  j
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                sy
j
'                                                                           :                                             g
                                                                                                                          :
                                                                                                                          gy
                                                                                                                    . ..''.
                                                                                                                           rj              gjjii g'j
                                                                                                                                  .. . .' ....
                                                                                                                                                    gsk
                                                                                                                                                    :w
                                                                                                                                                   J'g.s..
                                                                                                                                                         j'
                                                                                                                                                          xj  j
                                                                                                                                                              'my
                                                                                                                                                          ...j.
                                                                                                                                                              xguj
                                                                                                                                                                o.j
                                                                                                                                                                  tj
                                                                                                                                                                   x
                                                                                                                                                                   xuoa
                                                                                                                                                                      u   .j
                                                                                                                                                                           uswu
                                                                                                                                                                      ....sw
                                                                                                                                                                           .    ...,..ga
                                                                                                                                                                                xo
                                                                                                                                                                            .....         sjjgg
                                                                                                                                                                                       m mm   jyy
                                                                                                                                                                                                j(j gjyggg                       g
 3.1                                                                                                                                                                                                                                 1
i                                                                                                    .                                                    Q scheduleD,line                                                           I
,
1
     Name                                                                                                                                                 Q ScheduleE/F,li
                                                                                                                                                                         ne
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     1
.

                                                                                                                                                          o scueduleo,I
                                                                                                                                                                      ine                                                            l
                                                                                                                                                                                                                                     l
                 çét
                   y--       -...-- - --..--.--   .--   -   -- .- -   - -    .- -
                                                                                            >.
                                                                                        - - -
                                                                                             ta3x---. -.--.------ Z(
                                                                                                                   P(
                                                                                                                    Do4.
                                                                                                                       q---
                                                                                                                          .-. - -                                                            -             --           - --i
                                                                                                                                                                                                                            j
3.2                                                                                                                                                                                                                                  I
!                                                                                                                                                         Q scheduleD,Iine                                                           l
                                                                                                                                                                                                                                     1
i
i                                                                                                                                                         u scl
                                                                                                                                                              aeduleEs , I
                                                                                                                                                                         ine                                                         E
                                                                                                                                                                                                                                     j
h                                                                                                                                                         u scheduleo,I
                                                                                                                                                                      ine                                                            I
                                                                                                                                                                                                                                     I
!
,                Ci                                                                         st
                                                                                             ate                        a e code                                                                                                     I
                                                                                                                                                                                                                                     .
    3.3
i                                                                                                                                                         Q scheduleD,Ii
                                                                                                                                                                       ne
l                                                                                                                                                         Q scheduleE/F,                                                             l
!                                                                                                                                                                        I
                                                                                                                                                                         ine                                                         l
l
i                Number                 St
                                         reet                                                                                                             Q ScheduleG, I
                                                                                                                                                                       ine                                                           1
I                                                                                                                                                                                                                                    i
$                                                                                                                                                                                                                                    !
                 city                                                                       state                       zIp code                      -                                                                              l
OffcialForm 106H                                                                                    ScheduleH:YourCodebtors                                                                               page1of 1.
              Case 2:19-bk-10260-RK                        Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                            Desc
                                                           Main Document    Page 37 of 78
                    #     e @      @ @*     @          *


  Debtor1            TerryTyler
                    FirstName                    MiddleName            LastName
  Debtor2
  (Spouse,iffiling) FirstName                    MiddleName            LastName
  unitedstatesBankruptcycourtforthe: Di
                                      strictofCali
                                                 forniaCentral
  Casenumber                                                                                                                                        Check ifthis is:
     (Ifknown)
                                                                                                                                                      Q Anamendedfiling
                                                                                                                                                      Q A supplementshowingpost-petitfon
                                                                                                                                                              chapter13 income as ofthe following date:
OfficialForm 1061                                                                                                                                             VM /oo/vvvv
Schedule 1: Y our Incom e                                                                                                                                                                                                                                              l2/ls
Beascompleteandaccurateaspossible.Iftwomardedpeoplearefilingtogether(DebtorfandDebtor2)!bothareequallyresponsiblefor
supplyingcorrectinformation.Ifyouaremarriedandnotfilingjointly,andyourspouseislivingwithyou,Includeinformationaboutyourspouse.
I
fyou are separated and yourspouseisnotfiling with you,do notinclude information aboutyourspouse.I
                                                                                                fm orespace is needed,attach a
separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.
      '
          .         Describe Em ployment

 71. IFCiIliI
            Rljlr
                d:)k
                   1
                   :Ir4:
                       ,1
                        ,1r1Ir
                             l
                             pI4
                               :
                               1,!
                                 i
                                 !1
                                  lq
                                   '
                                   ql1
                                     2,
                                      141
                                        t                                     .'r ::'u..E. E.y....'
                                                                                           '
                                                                                                           :..... .... ..:..:N.u.:..: ..:
                                                                                                           :j
                                                                                                            ;.,.:(
                                                                                                                 ':..!.:..j.Eij:!'E''
                                                                                                                                    2.(p
                                                                                                                                       'iEj!.ià''ir..',.;')':E..E.E'EE.:.... :EE:((i'E:.EëEE.:E'
                                                                                                                                               ..                                              .E
                                                                                                                                                                                                 '
                                                                                                                                                                                                ..
                                                                                                                                                                                                 'iEE!ii:'.:.i'
                                                                                                                                                                                                 .            tE.'''
                                                                                                                                                                                                                   !iii'
                                                                                                                                                                                                                       .rii:ëài:E' .i       :E:.::3r2..2:''.'.' .'.' '.':':'':!'.i..:
                                                                                                                                                                                                                                     .':è.:!.                                         '' '
                                                                                                                                                                                                                                                                                              .: :..'..' '
                                                                                                                                                                                                                                                                                             . :(
                                                                                                                                                                                                                                                                                     y.:Eq.:.;    '
 !                                                                                :.-.:.::-
                                                                                          .-:.'.....                                                                                                             .:                                                                 'E
 7        i1
           4l
            r
            oIr
              I
              !rI1
                 !
                 11
                  ki4
                    :
                    1
                    4I
                     r
                     1.                                                  . .. z.:.        !
                                                                                          .
                                                                                          j
                                                                                          'l..r.p ..:
                                                                                                    ...
                                                                                                      :..E .
                                                                                                   k.-.
                                                                                                      -...
                                                                                                         -.
                                                                                                          .-
                                                                                 ::. ;::..:....:u...:. ...:..
                                                                                                              .
                                                                                                           .:. '
                                                                                                             i.
                                                                                                                 :.
                                                                                                              g::'.   .
                                                                                                                      . .:;j.p, :Ei,.
                                                                                                                                  . .
                                                                                                                             .;:qEyjE
                                                                                                                                  '  y.(
                                                                                                                                    ,i  i.:'
                                                                                                                                           f
                                                                                                                     .... .;. ..ï...,:......
                                                                                                                    . n
                                                                                                                       .E                    !;ih
                                                                                                                                                ,:
                                                                                                                                                 q.:
                                                                                                                                                  . q .y: rEr   E
                                                                                                                                                                .
                                                                                                                                                                :.:iE
                                                                                                                                                                    r
                                                                                                                                                                    :.
                                                                                                                                                                     uE.:j,..p
                                                                                                                                                                       :      .
                                                                                                                                                                             :::
                                                                                                                                                                              E:  -.:
                                                                                                                                                                                :r:     .
                                                                                                                                                                                     r::. .
                                                                                                                                                                                         ..:
                                                                                                                                                                                           :-
                                                                                                                                                                                            :  .
                                                                                                                                                                                             :::
                                                                                                                                                                                               ::-
                                                                                                                                                                                                 . .
                                                                                                                                                                                                 ::: .
                                                                                                                                                                                                    :: :
                                                                                                                                                                                                      :;:....E
                                                                                                                                                                                                           : !
                                                                                                                                                                                                             j.
                                                                                                                                                                                                              :
                                                                                                                                                                                                              :;
                                                                                                                                                                                                               :!
                                                                                                                                                                                                                :  !
                                                                                                                                                                                                                 ;:ii
                                                                                                                                                                                                                    : i:@
                                                                                                                                                                                                                     .:  i
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         ;/
                                                                                                                                                                                                                          : t
                                                                                                                                                                                                                           :;.
                                                                                                                                                                                                                             :-
                                                                                                                                                                                                                              ë:.
                                                                                                                                                                                                                                :-
                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                  r:-
                                                                                                                                                                                                                                    ,v
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                        ;-
                                                                                                                                                                                                                                         :::.
                                                                                                                                                                                                                                            z.w
                                                                                                                                                                                                                                            :E  ;:::j
                                                                                                                                                                                                                                              E:.    e
                                                                                                                                                                                                                                                    .:.
                                                                                                                                                                                                                                                      :::..   i.
                                                                                                                                                                                                                                                              .   ::tE
                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                             .. ... j
                                                                                                                                                                                                                                                              -      .;
                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                       ':
                                                                                                                                                                                                                                                                        :::
                                                                                                                                                                                                                                                                          :;.
                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                             ...::,: E'Ei.. 'E:E
                                                                                                                                                                                                                                                                                               .E:
                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  .....:.
                                                                                                                .....:                            :         .:                    .z                            ,                            .       .:
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                  ... . ..u


          Ifyoubavemorethanonejob,
          attacha separatepagewi  th
          information aboutaddi
                              tional            Employmentstatus             D Employed                                                                                                       Q Employed
          empl oyers.                                                        Q Notemployed                                                                                                    Q Notemployed
          Include part-ti
                        m e,seasonal,or
          self-employed work.
                                                Occupation                 SalesAssoci
                                                                                     ate
          Occupation mayInclude student
          orhom em aker,ifitapplies.
                                                Employer's name           T Mobi
                                                                               le

                                                Employer's address       129% sE 38th Street
                                                                           Number Street                                                                                                 Number Street




                                                                         Ballvue,W ashi
                                                                                      ngton98006
                                                                           city                                       State              ZIP Code                                        c1ty                                                    state zle code -
                                                How long em ployed there?           3 years
 !
1
     -.
                    Give Details About Monlhly lnoom e
i
!         Estimate monthly incomeasofthe date you file thisform.Ifyouhave nothing to repod forany Ii
                                                                                                   ne,wri
                                                                                                        te$0 inthespace.Includeyournon-filing
l         spouseunlessyou areseparated.
!         Ifyouoryournon-filingspousehave more than oneem ployer,com bine theinformation foraIIem ployersforthatpersononthe l
                                                                                                                            ines
i         below. Ifyou need m orespace,attach a separate sheettothisform .

                                                                                                                                 (
                                                                                                                                 i:::'rj
                                                                                                                                       qq.4t
                                                                                                                                          ....:j
                                                                                                                                               .::(W:
                                                                                                                                                   .:..y::.,.:.;
                                                                                                                                                               : 1j
                                                                                                                                                                  y),lr
                                                                                                                                                                      jyj i'i
                                                                                                                                                                            k
                                                                                                                                                                            r
                                                                                                                                                                            jj
                                                                                                                                                                             q
                                                                                                                                                                             r(
                                                                                                                                                                              g
                                                                                                                                                                              :
                                                                                                                                                                              ;
                                                                                                                                                                              .k
                                                                                                                                                                               .;
                                                                                                                                                                                .
                                                                                                                                                                                (
                                                                                                                                                                                g
                                                                                                                                                                                .
                                                                                                                                                                                r
                                                                                                                                                                                '
                                                                                                                                                                                jjk
                                                                                                                                                                                  .j
                                                                                                                                                                                   .
                                                                                                                                                                                   u
                                                                                                                                                                                   j
                                                                                                                                                                                   .
                                                                                                                                                                                   j'
                                                                                                                                                                                    jg
                                                                                                                                                                                     ,
                                                                                                                                                                                     j
                                                                                                                                                                                     .j
                                                                                                                                                                                      ,
                                                                                                                                                                                      u
                                                                                                                                                                                      j
                                                                                                                                                                                      g
                                                                                                                                                                                      uj
                                                                                                                                                                                       ,
                                                                                                                                                                                       y
                                                                                                                                                                                       ijjjj
                                                                                                                                                                                           :
                                                                                                                                                                                           ;
                                                                                                                                                                                           jp
                                                                                                                                                                                            ;
                                                                                                                                                                                            .
                                                                                                                                                                                            k
                                                                                                                                                                                            ;
                                                                                                                                                                                            q
                                                                                                                                                                                            ,
                                                                                                                                                                                            (x
                                                                                                                                                                                             ij
                                                                                                                                                                                              r
                                                                                                                                                                                              'g
                                                                                                                                                                                               j.
                                                                                                                                                                                                t
                                                                                                                                                                                                z
                                                                                                                                                                                                j
                                                                                                                                                                                                l
                                                                                                                                   ..
                                                                                                                                        (1l
                                                                                                                                        '
                                                                                                                                          ur
                                                                                                                                .....r'..:...ur
                                                                                                                                              (
                                                                                                                                              .', ,
                                                                                                                                              .(
                                                                                                                                               . :. .u
                                                                                                                                                         ,
                                                                                                                                                     .....u    y
                                                                                                                                                               j
                                                                                                                                                               t
                                                                                                                                                               y
                                                                                                                                                               . :;
                                                                                                                                                                ty
                                                                                                                                                                 g   ;t
                                                                                                                                                                      jyr                     -,ihil
                                                                                                                                                                                                   kikikk,.
                                                                                                                                                                                                          ,
     2.de
       Lisdtuc
             mont
              tions
                  bl
                   ).
                    yIf
                      gr
                       no
                        os
                         tp
                          sai
                            wage
                            dmos,
                                nth
                                  sa
                                   ly,
                                     lar
                                      cal
                                       y,cand
                                          ulatecwh
                                                ommi
                                                  atthe
                                                     ssi
                                                       mon
                                                        onsthl
                                                            (by
                                                              ef
                                                               wag
                                                                oree
                                                                   aIIPayrol
                                                                           l
                                                                                    would be.                                           $ 5,230.90                                              $0.00
           EstimateandIistmonthlyovedimepay.                                                                                    + $0.00                                                 + $0.00

     4. Calculate gross incom e.Add Iine2 + Iine 3.                                                                   4.                $ 5,
                                                                                                                                           230.90                                               $ 0.00


OfficialForm 1061                                                    Schedule1:YourIncom e                                                                                                                                                                   Pafe f
          Case 2:19-bk-10260-RK                 Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                    Desc
                                                Main Document    Page 38 of 78
Debtor1        TerryTyler
              FirstName     MiddleName      LastName

                                                                                ' lgojkbkho/jllk :
                                                                                                 #2
                                                                                                  4(kuJ
                                                                                                      =;.-o o
                                                                                                            :tl:
'                                                                                    (J.:. ,1'
                                                                                    ''       ...
                                                                                             .I
                                                                                               ;'
                                                                                                .::
                                                                                               .: j'(
                                                                                                    '.
                                                                                                     E,
                                                                                                      E.
                                                                                                       :::
                                                                                                    . . .)
                                                                                                         '.
                                                                                                          i
                                                                                                          :
                                                                                                          '
                                                                                                          q
                                                                                                          .(
                                                                                                           r   .ir
                                                                                                                 jj
                                                                                                                  gj
                                                                                                                   .
                                                                                                                   iik S;
                                                                                                                       ..
                                                                                                                     .jj
                                                                                                                       iij
                                                                                                                         q
                                                                                                                         j
                                                                                                                         :
                                                                                                                         .;
                                                                                                                          jj
                                                                                                                          y
                                                                                                                          .(j
                                                                                                                            ;
                                                                                                                            .
                                                                                                                            j
                                                                                                                            .:
                                                                                                                             r,
                                                                                                                              j
                                                                                                                              r
                                                                                                                              ..
                                                                                                                               j
                                                                                                                               4
                                                                                                                               .
                                                                                                                               I
                                                                                                                               .j
                                                                                                                                ;
                                                                                                                                jj;(
                                                                                                                                .  ;...
)
!
l                                                                                   $5,230.90                     $0.00
i
i
.   5.ListaIIpayrolldeductions:
?      5a.Tax,M edicare,and SocialSecurity deductions                         5a.   $965.51                      $0.00
'
       5b.Mandatorycontributionsforretirementplans                            5b.   $0.00                        $0.00
       5c.Voluntarycontributionsforretirem entplans                           sc.   $231.99                      $ 0.00
       5d.Required repam entsofretirementfund Ioans                           sd.   $106.71                      $0.00
       5e.Insurance                                                           5e.   $130.00                      $0.00
       5f. Domesticsupportobligations                                         5f.   $0.00                        $0.00
       5g.Union dues                                                          5g.   $0.00                        $0.00
       5h.otherdeductions.Specify:Ltderpaid                                   5h. + $4.05                      + $0.00
       Add tbe payrolldeductions.Add Ii
                                      nes5a+ 5b+ 5c + 5d + 5e +5f+ 5g + 5h.         $1,
                                                                                      438.26                      $0.00

i7.Calculatetotalmonthlytake-homepay.SubtractIine6from I
                                                       ine4.                        $3,792.64                     $0.00
1
1
I
;8.ListalIotherincome regularlyrecei ved:
i
: 8a.Netincomefrom rentalpropertyand from operating a business,
1
;      profession,orfarm
l      Attacha statementforeach propertyand businessshowing gross
       receipts,ordinaryand necessarybusiness expenses,and the total 8a. $0.00                                    $ 0.00
       m onthlynetincome.
    8b.lnterestand dividends                                         8b. $ 0.
                                                                            00                                    $0.00
    8c.Familysupportpayments thatyou,a non-filing spouse,oradependent
       regularly receive
           Include alimony,spousalsuppod,chi
                                           ld support,maintenance,divorce           $ ().cc                       $0.00
           settlement,and propertysettlement.                                 8c.
       8d Unemplom entcompensation                                            8d. $ 0.00                          $0.00
       8e.SocialSecurity                                                      8e. $ 0.00                          $0.00
       8f. Othergovernmentassistance thatyou regularlyreceive
           Includecashassistanceandthevalue(ifknown)ofanynon-cashassi
                                                                    stance
           thatyoureceive,suchasftmdstamps(benestsundertheSupplemental              $0.00                         $0.00
           NutritionAssi
                       stanceProgram)orhousingsubsidies.
           Speci
               fy:                                                            8f.
       8g.Pension orretirementincome                                          8g. $ 0.
                                                                                     00                           $o.otl
   8h.othermonthlyincome.specify:                                             8h. + $0.
                                                                                      00                        +$0.00
f
!9.Add aIIotherincome.AddI
                         ines8a+8b+8c+8d+8e+8f+8g+8h.                         9.    $#.
                                                                                     .00                          $0.00
j                                                                                    '
'   Calculate m onthly income. d I
i
g10.Addtheentries in Iine 10forAd  ine7 + Ii
                                           ne9.                                     $ 3,792.64             +      $0.00                   = $3,792.64 -
                               Debtor1andDebtor2ornon-filing spouse.          10.
 11.State alIotherregularcontributionstothe expensesthatyou Iistin ScheduleJ.
) lncludecontributi
1                  onsfrom an unmanied padner,membersofyourhousehold,yourdependents,yourroom mates,andother
E friendsorrelatives.
; Do notincludeany amountsalready i  ncluded inIines 2-10oramountsthatarenotavailabl
                                                                                   e to payexpenses I
                                                                                                    istedin ScheduleJ.
l
2 speci
      N:                                                                                                                          11.+ $0.00
2
!12.Addthe am ountin the Iastcolumn ofIine 10 to the amountin Iine ï1.The resul   tisthecombined monthlyincome.
' W rite thatamountonthe Summ ary ofYourAssetsand Liabi lities and Certain StatisticalInformation,ifitapplies                               $3,792.64
                                                                                                                                            Com bined
                                                                                                                                            m onthly income
    13.Do you expectan increaseordecreasewi
                                          thin the yearafteryou 5Ie thi
                                                                      s form ?
       3 No.
       Q Yes.Expl
                ain:

    Offici
         alForm 1061                                     Schedule 1:YourIncom e                                                              Pago2
             Case 2:19-bk-10260-RK                    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                         Desc
                                                      Main Document    Page 39 of 78

                    *    . @     @ #*   @       . *


 Debtor1            TerryTyler
                    FirstName               Middle Name                     LnstName             Check i
                                                                                                       fthis is:
 Debtor2                                                                                         Q Anamendedfiling
 (Spouse,iffiling) FirstNarne               MiddleName                      LastName
                                                                                                 Q A supplementshowing post-peti
                                                                                                                               tionchapter13
 unitedstatesBankruptcycourtforthe: DistrictofCali
                                                 forni
                                                     a Central                                      expenses as ofthe fol
                                                                                                                        lowing date:
 case number                                                                                        MM / DD / YYYY
 (lfknown)

OfficialForm 106J
S chedule J:Your Expenses                                                                                                                                   lwls
Be as complete and accurateaspossible.Iftwo married peopleare filing together,both are equally responsibleforsupplying correct
information.Ifmore space is needed,attach anothersheetto thisform .On thetop ofanyadditionalpages,write yourname and casenumber
(ifknown).Answereveryquestion.
 -
      .             Describe YourHousehold

1.Isthisajointcase?
      2 No. GotoI
                ine2.
      Q Yes.DoesDebtor2Iiveinaseparatehousehold?
            Q No
            Q Yes.Debtor2must5IeOffi
                                   cialForms106J-2,ExpensesforSeparateHouseholdofDebtor2.
2.Doyou havedependenl?                      3 No                            Dependent's relationship to              Dependent's             : Does dependentIive
  DonotIi    stDebtor1and                   D Yes.Filloutthisinformationfor Debtor1orDebtor2                         age                     : wi
                                                                                                                                                thyou?
  ()i)t)ttlr;!.                                ()1,ch d()r)()n(jf)r)t.........................                                               ;
                                                                                                                                             '
  D                                                                                                                                            Q No
    onotstatethedependents                                                                                                                   I u ves
      nam es.
                                                                                                                                                  U   No
                                                                                                                                                  D   Yes
                                                                                                                                                  Q   No
                                                                                                                                                  U   ves
                                                                                                                                                  D   No
                                                                                                                                                  U   ves
                                                                                                                                                  U   No
                                                                                                                                                  D   Yes
3.Doyourexpensesinclude          3 No
   expensesofpeopleotherthan Q Yes
  wypurselfqqéy-
               ll.
                -p-l-/epepdents?
* .
                 Eslim a'e YourO ngoing Monthly Expenses
Estim ate yourexpenses as ofyourbankruptcyfiling date unless you are using thisform as a supplem entin a Chapter13 caseto report
expensesasofa dateafterthe bankruptcy is filed.Ifthisisa supplem entalSchedule J,check the box atthe top oftheform and fillin the
applicable date.
lnclude expensespaid forwith non-cash governmentassistance i  fyou know thevalue of
such assistanceandhaveincluded i
                               tonSchedule1:Yourlncome(OfficialForm B 1061.)                                         E
                                                                                                                     E'
                                                                                                                      '
                                                                                                                      @
                                                                                                                      :'
                                                                                                                       .
                                                                                                                       i
                                                                                                                       ,
                                                                                                                       '5
                                                                                                                        E
                                                                                                                        :
                                                                                                                        è:
                                                                                                                        '
                                                                                                                        tr,9:l.
                                                                                                                              '
                                                                                                                              t
                                                                                                                           ,,,P
                                                                                                                           '
                                                                                                                               .
                                                                                                                               @j
                                                                                                                                :E
                                                                                                                              ,,r
                                                                                                                                 :
                                                                                                                                 ip
                                                                                                                                 t:
                                                                                                                                 i:
                                                                                                                                  L
                                                                                                                                  (
                                                                                                                                  ,
                                                                                                                                  ,(
                                                                                                                                   i
                                                                                                                                   p,
                                                                                                                                   :
                                                                                                                                   ,
                                                                                                                                   ,:
                                                                                                                                    .
                                                                                                                                    (
                                                                                                                                    j
                                                                                                                                    :
                                                                                                                                    ë'
                                                                                                                                     (
                                                                                                                                     :
                                                                                                                                     (.
                                                                                                                                     j
                                                                                                                                     ,F
                                                                                                                                      i
                                                                                                                                      l
                                                                                                                                      j
                                                                                                                                      s
                                                                                                                                      ,E
                                                                                                                                       r
                                                                                                                                       l
                                                                                                                                       tq
                                                                                                                                        è
                                                                                                                                        '
                                                                                                                                        (
                                                                                                                                        q(
                                                                                                                                       /i
                                                                                                                                       , .
                                                                                                                                         ;
                                                                                                                                         ,
                                                                                                                                         :E
                                                                                                                                          7
                                                                                                                                          :,
                                                                                                                                           l
                                                                                                                                           '
                                                                                                                                           .
                                                                                                                                           E
                                                                                                                                           1
                                                                                                                                           '
                                                                                                                                           ,4
                                                                                                                                            (
                                                                                                                                            i'
                                                                                                                                             -:
                                                                                                                                            E;
                                                                                                                                             (
                                                                                                                                             :
                                                                                                                                             ,i
                                                                                                                                              ::uu'E
                                                                                                                                              .
                                                                                                                                                   '
                                                                                                                                                   E
                                                                                                                                                   :
                                                                                                                                                   ',
                                                                                                                                                   ,y'
                                                                                                                                    ..:
                                                                                                                     . .............' ....

 4. The rentalorhome ownership expensesforyourresidence.Includefirstmort
                                                                       gagepaymentsand
    anyrentforthe ground orI
                           ot.                                                                                 4.         $1,975.
                                                                                                                                00
          Ifnotincluded in line4:
              Realestate taxes                                                                                 4a.        $0.00
          4b. Property,hom eowner's orrenter'sinsurance                                                        4b.        $0.00
          4c. Home maintenance,repair,andupkeep expenses                                                       4c.        $0.00
          4d. Homeowner'sassociati
                                 onorcondom inium dues                                                         4d.        $0.00
 OfficialForm 106J                                              Schedule J:YourExpenses                                                                page 1
        Case 2:19-bk-10260-RK                Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                              Desc
                                             Main Document    Page 40 of 78
             TerryTyler
             FirstName     MiddleName      LastName

                                                                                                    '

                                                                                                    l
                                                                                                    .t
                                                                                                   ,, l
                                                                                                      :
                                                                                                      ,'
                                                                                                      èr
                                                                                                       '
                                                                                                       klu,:
                                                                                                       è
                                                                                                       (
                                                                                                       :   E,r(,4i
                                                                                                           k     .
                                                                                                                 '
                                                                                                                 i.
                                                                                                                  u
                                                                                                                  '.'
                                                                                                                    .g
                                                                                                                     '
                                                                                                                     r
                                                                                                                     E
                                                                                                                     (:
                                                                                                                      ).
                                                                                                                       ju;
                                                                                                                        .r(
                                                                                                                          2
                                                                                                                          jj:
                                                                                                                            '
                                                                                                                            g
                                                                                                                            :ru
                                                                                                                              yy.
                                                                                                                                '.à'
                                                                                                                                   ),
                                                                                                   '. (. ' '   ''.   E,r(
                                                                                                                        ,,,,    y
                                                                                                        $ 0.00
 5. Additionalmortgage paymentsforyourresidence,such as homeequi
                                                               tyIoans

 6. Utilities:
    6a. Eledricity,heat,naturalgas                                                          6a. $ 140.00
    6b. W ater,sewer,garbagecollection                                                      6b. $30.00
         Telephone,cellphone,Intem et,satellite,and cableservices                           6c. $160. 00
    6d. Other.Speci
                  fy:                                                                       6d. $ 0.00
 7. Foodand housekeeping supplies                                                               $ 300.00
    Childcare and children's educationcosts                                                     $ 0.00
    Clothing,Iaundry,and dry cleaning                                                           $ 100.00
10. Personalcare products and services                                                      10. $30.00
    M edicaland dentalexpenses                                                                  $ 0.00
12. Transportation.Includegas,mai
                                ntenance,busortrain fare.
                                                                                                        $ 300.00
    Do notincludecarpayments.
    Entertainment,clubs,recreation,newspapers,magazines,and books                                       $0.00
    Charitable contributions and religious donations                                                    $ 0.00
    Insurance.
    Donotinclude insurancededucted from yourpayori
                                                 ncludedin Iines 4or20.
    15a.Life insurance                                                                           $0.00
    15b.HeaIth insurance                                                                    15b. $ 0.00
    15c.Vehicle.insurance                                                                        $ 150.00
    15d.Otherinsurance.Speci
                           fy:                                                                   $ 0.00

16. Taxes.Donotincludetaxesdeducted from yourpayorincl
                                                     uded in I
                                                             ines4 or20.
                                                                                            16.

    Installm entorIease paym ents:
    17a.CarpaymentsforVehicle 1                                                                         $ 500.00
    l'
     /b.CarpaymentsforVehicle2




18. Yourpaymentsofalimony,maintenance,andsupqortthatyoudid notrepod asdeductedfrom
    yourpayonIine5,Schedule1
                           ,YourlncomelofficlalForm 1061).                                      18. $(),()()
19. Otherpaymentsyou maketo suppod otherswho do notlivew ith you.
   Specify:                                                                                     19. $0.00
20. Otherrealpropedy expensesnotincluded in Iines 4 or5ofthisform oron Schedule1:Yourlncom e.
    20a. Modgagesonotherproperty                                                            20a. $0.00
    20b.Realestatetaxes                                                                     20b. $ 0.00
    20c. Propedy,homeowner's,orrenter'
                                     sinsurance                                             20c. $0.00
    20d. Maintenance,repair,andupkeepexpenses                                               20d. $0. 00
    20e.Homeowner'
                 s associ
                        ation orcondomi
                                      nium dues                                             20e. $ 0.00


 Offici
      alForm 106J                                     ScheduleJ:YourExpenses                                                    Pafe 2
          Case 2:19-bk-10260-RK          Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                          Desc
                                         Main Document    Page 41 of 78
Debtor1      TerryTyler
             FirstName    MiddleName   LastName




    Other.Specify:                                                                                   +$ 0.00

    Calculate yourm onthlyexpenses.                                                                  $3,685.00                   I
    22a.AddIines4 through 21.
                                                                                                     $
    22b.CopyI
            ine22(monthlyexpensesforDebtor2),i
                                             fany,from OfficialForm 1062-2                     22.   $3,685.00
    22c.Add Iine22a and22b.The resul
                                   tis yourm onthl
                                                 y expenses.


23.Calculate yourm onthlynetincom e.
  23a. CopyIine12(yourcombinedmonthlyincomejfrom Schedule1.                                   23a.    $3,
                                                                                                        792.64
  23b. Copyyourm onthlyexpensesfrom I
                                    ine 22above.                                              23b. - $3,685.00
  23c. Subtractyourmonthlyexpensesfrom yourmonthlyincome.
       Theresultisyourmonthly netincom e.                                                     23c.    $ 107.64



24.Do you expectan increaseordecrease in yourexpensesw ithin the yearafteryou 51ethisform ?
   Forexample,doyouexpecttofinish payingforyourcarloanwi thinthe yearordo you expectyour
   m odgagepaymentto increase ordecrease becauseofa m odi
                                                        scationtothe term sofyourmortgage?
  1 No
  Q Yes.




 Offi
    cialForm 106J                                 Schedul
                                                        e J:YourExpenses                                                Pago 3
             Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                 Desc
                                                       Main Document    Page 42 of 78
                 @     . @     @ #*   *      . *


Debtor1         TerryTyler
                  FirstName               MiddleName               LastName
Debtor2
(Spouse,iffiiing) FlrstNarne              MiddleName               LA
                                                                    'SIName
unitedstatesBankruptcycourtforthe:                 Distrid OfCalifom ia Central
case number
(Ifknown)
                                                                                                                                     Q checkifthisisan
                                                                                                                                        amended filing


  O fficialForm 106Dec
  Declaralion A bout an Individual D ebtor's S chedules                                                                                              Swls
  lftwo married people arefilingtogether,both are equally responsibleforsuppl
                                                                            ying correctinformation.
  You m ustfilethis form wheneveryou5Ie bankruptcyschedules oramendedschedules.Making afalse statement,concealing property,or
  obtaining moneyorpropertybyfraud inconnectionwithabankruptcycasecanresultinfinesupto$250,000,orimprisonmentforupto 20
  years,orboth.18U.S.G.jb152,1M 1,1519,and 3571.


                  Sign Below


      Did you payoragree to pay someone who is NOT an attorney to help you5IIoutbankruptcy forms?
       Q No
       Q Yes. NameofpersonKentBarr                                                        .Attacheanknmt
                                                                                                       cyPeti
                                                                                                            tionPreparer'
                                                                                                                        sNotice,Decl
                                                                                                                                   aration,and
                                                                                           si
                                                                                            gnature(officialForm 119).




       Underpenaltyofperjury,IdeclarethatIhavereadthesummaryandschedulesfiledwiththisdeclarationand
       thattheyare trueand correct.



    x                                                            x
        Signature Debtor1                                             SignatureofDebtor2

        Date l                 iq'                                    oate
               MM / DD / YYYY                                                 MM l DD / YY'ï'Y




 OfficialForm 106Dec                                       Declaration Aboutan IndividualDebtor's Schedules                                      Page 1
                Case 2:19-bk-10260-RK                            Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                    Desc
                                                                 Main Document    Page 43 of 78

                          *   w :    * **         *          *


        Debtor1

        Debtor2
        (Spouse,iffiling)FllstName                     MiddleName                       LastName
        unitedstatesBankruptcycourtforthe: DistrictofCali
                                                        fornia Central

        Case number
        (I
         fknown)                                                                                                                                                                  Q checki
                                                                                                                                                                                         fthisisan
                                                                                                                                                                                      am ended filing


'

    OfficialForm 107
    Statem ent of FinancialA l airs for Individuals Filing for B ankruptcy                                                                                                                               04/16
    Be as complete and accurateaspossible.Iftwo married people are slingtogether,b0th are equall
                                                                                               y responsibl
                                                                                                          e forsupplying correct
    inform ati
             on. l
                 fmore spaceis needed,attach a separatesheetto this form .On the top ofanyadditionalpages,writeyournam e and case
    number(i
           fknown).Answereveryquestion.
        *.
                     Give Details AboutYourM aritalm atus and W here You Lived Before
    l
    è
        1. W hatis yourcurrentmaritalstatus?
    ï        u uarrjed
             1 Notmarried

        2. During the Iast3 years,haveyou Iived anywhere otherthan whereyou Iivenow?
             U No
             3 Yes.Li
                    stalIoftheplacesyouI
                                       ivedintheI
                                                ast3years.Donotincludewhereyouli
                                                                               venow.
                                                      )j::r..qy.yr(:..;'.:'r. 'p'..:;p-
                                                                                     '.'jj:.'();.j'(:'r.t)( ,y'l 'j:j'j:r' ' , ..    '.'' , .,
                                                                                                                                    j:gyj:j
                                                                                                                                          '2 'j..:
                                                                                                                                             . .
                  sa yyg; q r                   j;J                                       uujjy K ugjp                                        jjj'yy
                                                                                                                                                   (:.yrjtj u
                                                                                                                                                            y ..r ..    :jj.
                                                                                                                                                                        jjjjy(:'jrj.yjyg'g'j'pq'j'jJu(g(gjyyyi
                                                                                                                                                                                                        '
                                                                                                                                                                                                        J:. J
                                                                                                                     .
                                                      g                                                                                    tjjg           tjj
                                                                                                                                                            jjjyjyjjry
                                                                                                                                                                     jyyy
                                     (      j         q            ): : jkèéW / rr                                 :2qy              yy: y:$y(y y
                                                                                                           Z SameasDebtor1                                                              Z SameasDebtor1
                   5202 DupontLane                                               From       07/01/17                                                                                        From
                   Number        Street                                                                         Number Street                                                                               -
                                                                                            06/0111.
                                                                                                   8



                                                                                                           U sameasoebtor1                                                              Q sameasoebtor1
                                                                                 From                                                                                                       From
                   Number        Street                                                                         Number Street
                                                                                To



                   City                          State ZIP Code                                                 City                                    State      ZIP Code
    7

    ,
    '
        3.Withinthelast8years,didyoueverIivewithaspouseorlegalequivalentinacommunitypropertystateorterritorr (Communitypropertystates
    .     andtenitoriesi
                       ncl
                         udeAri
                              zona,Cali
                                      fomia,Idaho,Louisiana,Nevada,New Mexi
                                                                          co,PuedoRico,Texas,Washington,andWisconsin.)
          3 No
          Q Yes.MakesureyoufilloutScheduleH:YourCodebtors(OfficialForm 106H).


        Offi
           cialForm 107                                   StatementofFinancialAffairs forIndividuals FilingforBankruptcy                                                                       Page f
          Case 2:19-bk-10260-RK                 Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                            Desc
                                                Main Document    Page 44 of 78
Debt
   or1         TerryTyl
                      er
               FirstName   MiddleName        LastName                      -



  '.
             Explain the Sources ofYourInrom e
                                                                                                                                                                                                                                                                                j
       Didyouhaveanyincomefrom employmentorfrom operatingabusinessduringthisyearorthetwopreviouscalendaryears?                                                                                                                                                                  t
       Filinthetotalamountofincomeyourecei
                                         vedfrom a1IjobsandaI
                                                            Ibusinesses,includingpart-timeacti
                                                                                             vi
                                                                                              ti
                                                                                               es.                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                !
       Ifyouarefili
                  ngajointcaseandyouhaveincomethatyoureceivetogether,IistitonlyonceunderDebtor1.                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                I
       D No                                                                                                                                                                                                                                                                     !
       u ves.nl
              linthedetail
                         s.                                                                                                                                                                                                                                                     l
                                                 '                                                                                                                                                                                '                                    '
                                                 (
                                                 '
                                                 @EE
                                                   '(
                                                    '
                                                    i'
                                                     y
                                                     @
                                                     j
                                                     i(j
                                                       ''
                                                        é
                                                        E'
                                                         ('
                                                          @
                                                          Eji
                                                            @(2(;   (
                                                                    i'
                                                                     .
                                                                     E'j
                                                                       :'
                                                                        .'J''E
                                                                             )
                                                                             .E
                                                                              .
                                                                              ':'
                                                                                2'
                                                                                 q@
                                                                                  :
                                                                                  (i
                                                                                   :
                                                                                   'ëq'
                                                                                      zj
                                                                                       ij
                                                                                        ;
                                                                                        '
                                                                                        .:
                                                                                         .
                                                                                         '5
                                                                                          i('i'i
                                                                                               @@è
                                                                                                 j:
                                                                                                  ''@ t:
                                                                                                       q)i
                                                                                                         @
                                                                                                         i
                                                                                                         (j
                                                                                                          '@ 'j(! (
                                                                                                                  j')
                                                                                                                    !'
                                                                                                                     j
                                                                                                                     (':@
                                                                                                                        (
                                                                                                                        '@
                                                                                                                         'jr
                                                                                                                           '
                                                                                                                           (,
                                                                                                                            'Ej(    j
                                                                                                                                    E:(E j  E ('  .(E
                                                                                                                                                    'E(
                                                                                                                                                      E
                                                                                                                                                      (
                                                                                                                                                      7'
                                                                                                                                                       j
                                                                                                                                                       .l
                                                                                                                                                        qx:
                                                                                                                                                          ë
                                                                                                                                                          qE
                                                                                                                                                           .
                                                                                                                                                           j
                                                                                                                                                           zl
                                                                                                                                                            tp
                                                                                                                                                             t
                                                                                                                                                             jl
                                                                                                                                                              E
                                                                                                                                                              l
                                                                                                                                                              jqlj
                                                                                                                                                                 E
                                                                                                                                                                 q
                                                                                                                                                                 ljjl
                                                                                                                                                                    j
                                                                                                                                                                    l
                                                                                                                                                                    rj
                                                                                                                                                                     lji
                                                                                                                                                                       t
                                                                                                                                                                       lq
                                                                                                                                                                        l
                                                                                                                                                                        s
                                                                                                                                                                        j':j
                                                                                                                                                                           t
                                                                                                                                                                           i
                                                                                                                                                                           ljjq
                                                                                                                                                                              jjl
                                                                                                                                                                                t
                                                                                                                                                                                j
                                                                                                                                                                                ijjt
                                                                                                                                                                                   jjjj
                                                                                                                                                                                      li
                                                                                                                                                                                       q
                                                                                                                                                                                       jjj
                                                                                                                                                                                         àq
                                                                                                                                                                                          j
                                                                                                                                                                                          Ejq
                                                                                                                                                                                            l
                                                                                                                                                                                            jlë
                                                                                                                                                                                              l(
                                                                                                                                                                                               jl
                                                                                                                                                                                                j
                                                                                                                                                                                                i
                                                                                                                                                                                                t
                                                                                                                                                                                                ji
                                                                                                                                                                                                 jjj'
                                                                                                                                                                                                    jC
                                                                                                                                                                                                     jl
                                                                                                                                                                                                      j
                                                                                                                                                                                                      qll
                                                                                                                                                                                                        tlt
                                                                                                                                                                                                          j
                                                                                                                                                                                                          q
                                                                                                                                                                                                          ljëjh
                                                                                                                                                                                                              'jlj
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 f;
                                                                                                                                                                                                                  'j6
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    i:
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     (
                                                                                                                                                                                                                     àj
                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                       J'
                                                                                                                                                                                                                        ('E
                                                                                                                                                                                                                          (
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          (':(ë
                                                                                                                                                                                                                              Ej:
                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                 :...
                                                 j
                                                 e
                                                 j
                                                 :   u
                                                  (q::
                                                     !é
                                                      'f
                                                       'c
                                                        >
                                                        :
                                                        ':
                                                         '
                                                         :'
                                                          ; lr
                                                          :;j;..CE..j
                                                                    l
                                                                    .a
                                                                     j
                                                                     r:j     éj l ::t j::jg
                                                                                          ù   j o:
                                                                                                 (/l!
                                                                                                   ...k  jé
                                                                                                          ,
                                                                                                          ':  :'j.k
                                                                                                                  tl y
                                                                                                                     k k l
                                                                                                                         :
                                                                                                                         qgrjj'y r  j j  y j
                                                                                                                                           t   j Ej j
                                                                                                                                                    y
                                                                                                                                                    qsj
                                                                                                                                                      y
                                                                                                                                                      i:
                                                                                                                                                       ër
                                                                                                                                                        jl
                                                                                                                                                         y
                                                                                                                                                         t -
                                                                                                                                                           yy
                                                                                                                                                            jt
                                                                                                                                                             ..
                                                                                                                                                              j
                                                                                                                                                              y
                                                                                                                                                              -
                                                                                                                                                              y  :
                                                                                                                                                                 k
                                                                                                                                                                 y
                                                                                                                                                                 jyk
                                                                                                                                                                   jy
                                                                                                                                                                    j
                                                                                                                                                                    q
                                                                                                                                                                    wyi
                                                                                                                                                                      yy
                                                                                                                                                                       c
                                                                                                                                                                       jg
                                                                                                                                                                        yyjg
                                                                                                                                                                           y
                                                                                                                                                                           g
                                                                                                                                                                           yyjg
                                                                                                                                                                              yy
                                                                                                                                                                               :g
                                                                                                                                                                                /
                                                                                                                                                                                y j
                                                                                                                                                                                  yj
                                                                                                                                                                                   i
                                                                                                                                                                                   tjjj
                                                                                                                                                                                      jg
                                                                                                                                                                                       j
                                                                                                                                                                                       ljr
                                                                                                                                                                                         j
                                                                                                                                                                                         r
                                                                                                                                                                                         Ejjj
                                                                                                                                                                                            jt
                                                                                                                                                                                             jjjj
                                                                                                                                                                                                j
                                                                                                                                                                                                g
                                                                                                                                                                                                G
                                                                                                                                                                                                tj
                                                                                                                                                                                                 jyy g
                                                                                                                                                                                                     ry
                                                                                                                                                                                                      j
                                                                                                                                                                                                      ryy
                                                                                                                                                                                                        gjc
                                                                                                                                                                                                          y
                                                                                                                                                                                                          gy
                                                                                                                                                                                                           gy
                                                                                                                                                                                                            yyg
                                                                                                                                                                                                              y
                                                                                                                                                                                                              yryy
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 ik
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                   z
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                   yi
                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                     jjrl
                                                                                                                                                                                                                       jjl
                                                                                                                                                                                                                         jm
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          jtrp
                                                                                                                                                                                                                             yj
                                                                                                                                                                                                                              jrl
                                                                                                                                                                                                                                jë y
                                                                   ,: jt;
                                                                        '
                                                                        .(
                                                                         't
                                                                          r)
                                                                           .
                                                                           (
                                                                           .)j
                                                                             7:
                                                                              pj:.
                                                                                 :.
                                                                                  'j.g....jj
                                                                                         z. s:
                                                                                             ;.: ry
                                                                                               ..,    su.:
                                                                                                         '
                                                                                                         (
                                                                                                         .,
                                                                                                            r      ys
                                                                                                          j.......aj j
                                                                                                                     r
                                                                                                                     j
                                                                                                                     si
                                                                                                                      !
                                                                                                                      xj'
                                                                                                                        y
                                                                                                                        j
                                                                                                                        :,
                                                                                                                         :
                                                                                                                         o
                                                                                                                         (ikj kg    jy. k y   y .
                                                                                                                                                t k
                                                                                                                                                  ,uj
                                                                                                                                                    y.j
                                                                                                                                                      jy
                                                                                                                                                       jgjtj
                                                                                                                                                           ,
                                                                                                                                                           jyjj
                                                                                                                                                              j jy
                                                                                                                                                                 jyjj
                                                                                                                                                                    jj j
                                                                                                                                                                       yjj
                                                                                                                                                                         ;.a     a jt
                                                                                                                                                                                    jt
                                                                                                                                                                                     jr
                                                                                                                                                                                      y
                                                                                                                                                                                      jy
                                                                                                                                                                                       j
                                                                                                                                                                                       r
                                                                                                                                                                                       g
                                                                                                                                                                                       .
                                                                                                                                                                                       tyj
                                                                                                                                                                                         jyjj
                                                                                                                                                                                            g
                                                                                                                                                                                            rj           yj
                                                                                                                                                                                                          r           iy
                                                                                                                                                                                                                       yy
                                                                                                                                                                                                                        y       yj
                                                 è
                                                 :
                                                 L
                                                 :9
                                                  t:
                                                   ;*. .: .9'
                                                          1 :1tl? lk5
                                                                    .
                                                                    1,
                                                                     1k:
                                                                       ijk
                                                                         ;.
                                                                          )
                                                                          9$
                                                                           (
                                                                           :
                                                                           jI;
                                                                             !.
                                                                              t
                                                                              E.:
                                                                              . .E::.:... :
                                                                                          !tIE
                                                                                             pfkli
                                                                                                 rumj    ,
                                                                                                         .1, .,
                                                                                                               ..
                                                                                                               1. ,-
                                                                                                                   .::g( :
                                                                                                                         .          ,
                                                                                                                                                                                             gj
                                                                                                                                                                                              jj(
                                                                                                                                                                                                jj jjjy
                                                                                                                                                                                                      j y
                                                                                                                                                                                                        .
                                                                                                                                                                                                        j j
                                                                                                                                                                                                          a
                                                                                                                                                                                                          yjzzj
                                                                                                                                                                                                              yjjyyjyj
                                                                                                                                                                                                                     jyj
                                                                                                                                                                                                                       yy;j
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          ss
                                                                                                                                                                                                                           . ;
                                                                                                                                                                                                                             os
                                                                                                                                                                                                                              a
                                                                                                                                                                                                                              x
                                                                                                                                                                                                                              jg
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ys
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                ym. .
                                                  rE)
                                                    (Ej
                                                      ((i((EE i?) lgi4jc jljll                                         jlr:jg,E:.jy;.j.a:..:,.pë..(jEy.
                                                                                                                                                      :
                                                                                                                                                      y
                                                                                                                                                      j.
                                                                                                                                                       :
                                                                                                                                                       yj
                                                                                                                                                       , yj.
                                                                                                                                                           g
                                                                                                                                                           j
                                                                                                                                                           s
                                                                                                                                                           rj
                                                                                                                                                            yj
                                                                                                                                                             sr
                                                                                                                                                              g
                                                                                                                                                              j
                                                                                                                                                              r
                                                                                                                                                              y
                                                                                                                                                              q-
                                                                                                                                                               .
                                                                                                                                                               rjn
                                                                                                                                                                 g
                                                                                                                                                                 y
                                                                                                                                                                 j
                                                                                                                                                                 r
                                                                                                                                                                 x
                                                                                                                                                                 ië
                                                                                                                                                                 =
                                                                                                                                                                 j .
                                                                                                                                                                   ,y
                                                                                                                                                                    .
                                                                                                                                                                    ,
                                                                                                                                                                    :
                                                                                                                                                                    t
                                                                                                                                                                    ,
                                                                                                                                                                    (y
                                                                                                                                                                     j(
                                                                                                                                                                      : ,
                                                                                                                                                                      jj:
                                                                                                                                                                        ;
                                                                                                                                                                        rj
                                                                                                                                                                        j :
                                                                                                                                                                          Ej
                                                                                                                                                                           w
                                                                                                                                                                           y
                                                                                                                                                                           j
                                                                                                                                                                           sjg
                                                                                                                                                                             j,
                                                                                                                                                                              s
                                                                                                                                                                              yj
                                                                                                                                                                               yj
                                                                                                                                                                                k
                                                                                                                                                                                gz
                                                                                                                                                                                js.t
                                                                                                                                                                                   y
                                                                                                                                                                                   jjy
                                                                                                                                                                                   x s
                                                                                                                                                                                     j
                                                                                                                                                                                     .y
                                                                                                                                                                                      r
                                                                                                                                                                                      j
                                                                                                                                                                                      g
                                                                                                                                                                                      ij
                                                                                                                                                                                       .
                                                                                                                                                                                       gjy
                                                                                                                                                                                         s
                                                                                                                                                                                         .
                                                                                                                                                                                         r
                                                                                                                                                                                         ,
                                                                                                                                                                                         x
                                                                                                                                                                                         isz
                                                                                                                                                                                          j
                                                                                                                                                                                          r g
                                                                                                                                                                                           yi
                                                                                                                                                                                            y
                                                                                                                                                                                            ,
                                                                                                                                                                                            :y
                                                                                                                                                                                             s,
                                                                                                                                                                                              g
                                                                                                                                                                                              ja
                                                                                                                                                                                               .l
                                                                                                                                                                                                g
                                                                                                                                                                                                jy
                                                                                                                                                                                                 jjjyjk
                                                                                                                                                                                                      jjjj.
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          jj
                                                                                                                                                                                                          ..jjy..
                                                                                                                                                                                                                j(
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 yj
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  jg.
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    yy
                                                                                                                                                                                                                     jj
                                                                                                                                                                                                                      Ej
                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        :yr
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          (
                                                                                                                                                                                                                          :..:
                                                                                                                                                                                                                           j  .
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              .yj
                                                                                                                                                                                                                                :y..
           From January1ofcurrentyearuntil            3       wa
                                                              bonges,commi  ssions, 49 995()0                                                                Q wages.commissi
                                                                                                                                                                            ons,
                                                                 uses,tips         $ . '                                                                             bonuses,tips                                      $
           thedateyoufiledforbankruptcy:              Q       operating a business                                                                           D operati
                                                                                                                                                                     ngabusi
                                                                                                                                                                           ness

           ForIastcalendaryear:                       QX Wages,commissions,                                                                                  Q Wages,commi
                                                                                                                                                                         ssi
                                                                                                                                                                           ons,
                                                              bonuses,ti
                                                                       ps                                 $58166.00                                                 bonuses,tips                                       $
           (January1toDecember31,2017           ) Q Operatingabusiness                                                                                       Q Operatingabusiness

           Forthecalendaryearbeforethat:          QX Wages,commi ssions.                                                                                     Q Wages,commi
                                                                                                                                                                         ssi
                                                                                                                                                                           ons,
                                                     bonuses,t
                                                             ips         $23,890.00                                                                                  bonuses,tips
           (JanuaryJt
                    oDecember31,2016            ) D Operatingabusiness                                                                                       Z Operatingabusiness


       Did you receive anyotherincome duringthis yearorthe tw o previous calendaryears?
       Include income regardl
                            essofwhetherthatincome istaxable.Examplesofotherincome are al  imony',childsupport;Soci  alSecurity,unempl
                                                                                                                                     oyment,
       and otherpublicbenefitpayments'
                                     ,pensi
                                          ons',rentali
                                                     ncome',interest'
                                                                    ,dividends'
                                                                              ,moneycollected from Iawsuits'
                                                                                                           ,royaltjes'
                                                                                                                     ,andgambling and Iottery
       winni
           ngs.l
               fyouarefil
                        ingajointcaseandyouhavei
                                               ncomethatyourecei
                                                               vedtogether.Iisti
                                                                               tonlyonceunderDebtor1.
       Listeachsourceandthe grossincome from each sourceseparately.Donotincl
                                                                           ude incomethatyouIisted inIine 4.
       3 No
       Q Yes.Filinthedetail
                          s.

                                                 :i7<'C'   E7' èî
                                                                IF '
                                                                   -l(i)i)l25Ej:@      (j
                                                                                        1 ):i    jù<)hj)  j qi:   j)   (  i(( èq (è@    (
                                                                                                                                        ;5è
                                                                                                                                          j #
                                                                                                                                            Ei
                                                                                                                                             :@
                                                                                                                                              7 jE
                                                                                                                                                 (:(
                                                                                                                                                   (
                                                                                                                                                   .
                                                                                                                                                   'j
                                                                                                                                                    E
                                                                                                                                                    '7
                                                                                                                                                     (
                                                                                                                                                     (:
                                                                                                                                                      y (
                                                                                                                                                        i
                                                                                                                                                        :
                                                                                                                                                        %
                                                                                                                                                        j
                                                                                                                                                        oE
                                                                                                                                                         1
                                                                                                                                                         E(j,@
                                                                                                                                                             j
                                                                                                                                                             :(j
                                                                                                                                                               (jj(
                                                                                                                                                                  oj!
                                                                                                                                                                    ji
                                                                                                                                                                     é
                                                                                                                                                                     q
                                                                                                                                                                     i
                                                                                                                                                                     j:
                                                                                                                                                                      (
                                                                                                                                                                      :
                                                                                                                                                                      Gj
                                                                                                                                                                       :(
                                                                                                                                                                        )
                                                                                                                                                                        j
                                                                                                                                                                        .()
                                                                                                                                                                          q)
                                                                                                                                                                           4;j
                                                                                                                                                                             .
                                                                                                                                                                             :
                                                                                                                                                                             iqg
                                                                                                                                                                               l
                                                                                                                                                                               jq
                                                                                                                                                                                qq
                                                                                                                                                                                E
                                                                                                                                                                                G jqj jé
                                                                                                                                                                                       jq
                                                                                                                                                                                        j
                                                                                                                                                                                        i,qé
                                                                                                                                                                                           lj
                                                                                                                                                                                            qj
                                                                                                                                                                                             l@t
                                                                                                                                                                                             q i
                                                                                                                                                                                               pj?i
                                                                                                                                                                                                  q
                                                                                                                                                                                                  i
                                                                                                                                                                                                  jl
                                                                                                                                                                                                   jjiié
                                                                                                                                                                                                       jq jl qjqjql
                                                                                                                                                                                                                  ti
                                                                                                                                                                                                                  jlà
                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                     èj
                                                                                                                                                                                                                      ql
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       gq
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                        lq
                                                                                                                                                                                                                         ill
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           q
                                                                                                                                                                                                                           li
                                                                                                                                                                                                                            éjq
                                                                                                                                                                                                                            l j
                                                                                                                                                                                                                              q
                                                                                                                                                                                                                              éjq
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                é
                                                                                                                                                                                                                                gq
                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                  é
                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                  il
                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   lq
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    lt
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     tlj
                                                                                                                                                                                                                                       ljjj
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          lz
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           fqql
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              jjj
                                                                                                                                                                                                                                                àà
                                                                                                                                                                                                                                                 jjk
                                                                                                                                                                                                                                                   ylljl
                                                                                                                                                                                                                                                       à
                                                                                                                                                                                                                                                       jql
                                                                                                                                                                                                                                                         jt
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          lj
                                                                                                                                                                                                                                                           kéj
                                                                                                                                                                                                                                                             lj
                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                              làj
                                                                                                                                                                                                                                                                lj
                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                 li
                                                                                                                                                                                                                                                                  jllà
                                                                                                                                                                                                                                                                     ità
                                                                                                                                                                                                                                                                      l tj
                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         lj
                                                                                                                                                                                                                                                                          :E:
                                                                                                                                                                                                                                                                            (
                                                          .            .            . .
                                                                                                                                                (@
                                                                                                                                                 ) (
                                                                                                                                                   E
                                                                                                                                                   (
                                                                                                                                                   rk
                                                                                                                                                    E
                                                                                                                                                    i
                                                                                                                                                    (   E
                                                                                                                                                        q
                                                                                                                                                        .                                   ël
                                                                                                                                                                                             q
                                                                                                                                                                                             g ë
                                                 è
                                                 gi k  l  Qk                 k          ,c k                      i ' i l
                                                                                                                        @ (,
                                                                                                                           '  !(
                                                                                                                               i (E (i  )
                                                                                                                                        i  @ Eë  i
                                                 .yfg.)':gJ.,.'tlg;,ëJ.':.ir.:'.jg(;..t:'':'.:g..:J.'nf.'J:;rJ.:'rE(.jr:.:F.jg;.@;.j:L.;.iE.fg;.f. )
                                                                                                                                                   (i
                                                                                                                                                    (
                                                                                                                                                    j
                                                                                                                                                    ((y j   ru  ,yjgijjuw
                                                                                                                                                                        r
                                                                                                                                                                             yl
                                                                                                                                                                             E
                                                                                                                                                                               r
                                                                                                                                                                               l
                                                                                                                                                                               r
                                                                                                                                                                               j
                                                                                                                                                                              Er
                                                                                                                                                                               j
                                                                                                                                                                                l
                                                                                                                                                                                jjl
                                                                                                                                                                                  jE
                                                                                                                                                                               u.zEyq
                                                                                                                                                                                j
                                                                                                                                                                                     gjg
                                                                                                                                                                                     lwj
                                                                                                                                                                                        j
                                                                                                                                                                                        l
                                                                                                                                                                                        tljgj
                                                                                                                                                                                            g
                                                                                                                                                                                            j
                                                                                                                                                                                            gt
                                                                                                                                                                                             j
                                                                                                                                                                                            lytë
                                                                                                                                                                                               j
                                                                                                                                                                                               jl
                                                                                                                                                                                               yjï
                                                                                                                                                                                                q(i
                                                                                                                                                                                                  j
                                                                                                                                                                                                  t
                                                                                                                                                                                                  t
                                                                                                                                                                                                  jù
                                                                                                                                                                                                   jl
                                                                                                                                                                                                    -
                                                                                                                                                                                                    j
                                                                                                                                                                                                    < jyjyjljylj( ,,  #
                                                                                                                                                                                                                      q
                                                                                                                                                                                                                      è
                                                                                                                                                                                                                      ë>-    èi
                                                                                                                                                                                                                              @
                                                                                                                                                                                                                              k
                                                                                                                                                                                                                              i@@
                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                ië
                                                                                                                                                                                                                                 Eï
                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                  è
                                                                                                                                                                                                                                  t@
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                   jt
                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                    @
                                                                                                                                                                                                                                   (i
                                                                                                                                                                                                                                    @
                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                    @è
                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                     j@
                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      @é
                                                                                                                                                                                                                                       @
                                                                                                                                                                                                                                       @@
                                                                                                                                                                                                                                       (fë
                                                                                                                                                                                                                                         @
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         @(
                                                                                                                                                                                                                                          @
                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                         Ey
                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                          t-
                                                                                                                                                                                                                                          !j
                                                                                                                                                                                                                                           -qkj  #
                                                                                                                                                                                                                                                 -  -     ,
                                                                                                                                                                                                                                                          #i
                                                                                                                                                                                                                                                           à
                                                                                                                                                                                                                                                           7è#
                                                                                                                                                                                                                                                             i-
                                                                                                                                                                                                                                                              è
                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                              i#i
                                                                                                                                                                                                                                                                #
                                                                                                                                                                                                                                                                li
                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                 ?ë
                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                  ki
                                                                                                                                                                                                                                                                   è:
                                                                                                                                                                                                                                                                    Fj
                                                                                                                                                                                                                                                                     ij
                                                                                                                                                                                                                                                                      ,4j
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        (j
                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         :y
                                                                                                                                                                                                                                                                          ( t
                                                                                                                                                                                                                                                                            (
                                                  .

                                                 ::
                                                      .                     .
                                                                                      .
                                                                                     ..
                                                                                                           . 2(                          . ,.    j
                                                                                                                                                 :)
                                                                                                                                                  #
                                                                                                                                                  .
                                                                                                                                                  :;
                                                                                                                                                   .
                                                                                                                                                   E
                                                                                                                                                   qf
                                                                                                                                                    :
                                                                                                                                                    J,,::
                                                                                                                                                    :
                                                                                                                                                    .   f
                                                                                                                                                        ?
                                                                                                                                                        o
                                                                                                                                                        y
                                                                                                                                                        :.
                                                                                                                                                         .
                                                                                                                                                         y..
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .,:
                                                                                                                                                             .jr.    L.
                                                                                                                                                                     .j
                                                                                                                                                                      j
                                                                                                                                                                      v..
                                                                                                                                                                      . j
                                                                                                                                                                        ;g
                                                                                                                                                                         ky.
                                                                                                                                                                        .. yr.
                                                                                                                                                                             )
                                                                                                                                                                             y:.
                                                                                                                                                                               ..
                                                                                                                                                                               y    r..::.y.:
                                                                                                                                                                                            .y
                                                                                                                                                                                             r jty
                                                                                                                                                                                               j
                                                                                                                                                                                               q  ë
                                                                                                                                                                                                  r
                                                                                                                                                                                                  g
                                                                                                                                                                                                  y
                                                                                                                                                                                                  .
                                                                                                                                                                                                  :t
                                                                                                                                                                                                   g
                                                                                                                                                                                                   t
                                                                                                                                                                                                   j
                                                                                                                                                                                                   .
                                                                                                                                                                                                   y.j
                                                                                                                                                                                                     lj
                                                                                                                                                                                                      .;
                                                                                                                                                                                                       .:.:..  ,jry
                                                                                                                                                                                                                ) f
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  yj
                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                   Ej
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      y
                                                                                                                                                                                                                      ;F
                                                                                                                                                                                                                       q
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       g
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       :g
                                                                                                                                                                                                                        t
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        :j
                                                                                                                                                                                                                         qg
                                                                                                                                                                                                                          rg
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           g
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           g
                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            yg
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                              é
                                                                                                                                                                                                                              g
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                               jd
                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                é
                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                 gg
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  .é
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   é
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                   aj
                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    tj
                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     yl
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     tj
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      yj
                                                                                                                                                                                                                                       jjI
                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                         .g
                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          jjj
                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                          y j.:
                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              i.
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               j!
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 k.
                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   ù
                                                                                                                                                                                                                                                   w.
                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                        y.
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         jù
                                                                                                                                                                                                                                                          é
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                          ji
                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                           rt
                                                                                                                                                                                                                                                           jg
                                                                                                                                                                                                                                                             h
                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                              ù
                                                                                                                                                                                                                                                             jy
                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                j.
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                              jjjj
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                 y.
                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                  js
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                                                        f;
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         zf
                                                                                                                                                                                                                                                                     lytgt
                                                                                                                                                                                                                                                                    jt
                                                                                                                                                                                                                                                                          y..
                                                                                                                                                                                                                                                                            .
                                                                                    ;(: : :em jpaj
                                                                                                 xml :r
                                                                                                      E:g:
                                                                                                         ;:y
                                                                                                           .
                                                                                                             :gr tjytj
                                                                                                                     y
                                                                                                                     .
                                                                                                                      jyrj
                                                                                                                         yyg
                                                                                                                           z
                                                                                                                           yyjy
                                                                                                                              jjj
                                                                                                                                g
                                                                                                                                :
                                                                                                                                yjy:jjyyygt
                                                                                                                                         .
                                                                                                                                          g
                                                                                                                                          .(
                                                                                                                                           rrjasy
                                                                                                                                              .
                                                                                                                                                u-uowurj;yy ygr
                                                                                                                                                              ,
                                                                                                                                                                yyj jy.y .                                                                                   .




           From January 1ofcurrentyearuntil
           thedate youfiled forbankruptcy:



           ForIastcalendaryear:
           (January1toDecember31,           )



           Forthe cal
                    endaryearbeforethat;
           (Januaw 1toDecember31,           )



OfficialForm 107                        StatementofFinancialAffairsforIndividualsFiling forBankruptcy                                                                                                                                          Dage 2
                  Case 2:19-bk-10260-RK                       Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                 Desc
                                                              Main Document    Page 45 of 78
    Debt
       or1             TerryTyler
                      FirstName        MiddleName           LastName

'


        '
            .        ListCee ain Paym entsY ou M ade Before Y ou Filed forB ankruptey
    ,                                                                                                                                                                                j
                                                                                                                                                                                     '
                                                                                                                                                                                     i
                                                                                                                                                                                     l
        6.Are eitherDebtor1's orDebtor2's debts primarily consumerdebts?                                                                                                             1
                                                                                                                                                                                     i
                Q No.NeitherDebtor1norDebtor2hasprimaril
                                                       yconsumerdebts.Consumerdebtsaredefinedin11U.S.C.j10148)as                                                                     l
                                                                                                                                                                                     l
                      'incurred byanindi
                                       vidualprimarilyfora personal,family,orhousehold purpose.
                                                                                              r                                                                                      1
                                                                                                                                                                                     l
                      CUFiRUthO90daysboforo#OUt
                                              iledf0rbankruptcy,didyoupayanycredi
                                                                                toratotalof$6425*ormore?
                      D so.GotoIi
                                ne7.
                      Q Yes.Listbelow eachcreditortowhom youpai
                                                              datotalof$6,
                                                                         425*ormoreinoneormorepaymentsandthe
                                   totalamountyoupaidthatcreditor.Do noti nclude paymentsfordom esticsuppod obligations,such as
                                   child supportand al
                                                     im ony.Also,do notincl
                                                                          ude paymentsto anattorneyforthis bankruptcycase.
                      *Subjecttoadjustmenton4/01/19andevery3yearsafterthatforcasesfi
                                                                                   ledonoraft
                                                                                            erthedateofadjustment.
                Q Yes.Debtor1orDebtor2orbothhaveprimarilyconsumerdebts.
                      Duringthe 90 daysbeforeyoufil
                                                  edforbankruptcy,di
                                                                   d you payanycreditora totalof$600ormore?
                      Q No.GotoI
                               ine7.
                      DX Yes.Li
                              stbel
                                  ow eachcredi
                                             tortowhom youpaidatotalof$600ormoreandthetotalamountyoupaidthat
                                   creditor.Do notincludepaym entsfordom estic supportobligations,such as childsupportand
                                   alimony.Also,do notinclude paymentstoanattomeyforthi    sbankruptcycase.
                                                                                                  '
                                                                                   . . ..   . .'.
                                                                          ,
                                                                              '   e
                                                                                  :
                                                                                  '---.i
                                                                                       #,
                                                                                  : ':::
                                                                                       ''iE
                                                                                           :
                                                                                           '(
                                                                                            g,
                                                                                             gy
                                                                                              ,(
                                                                                               !j
                                                                                                -,,:
                                                                                           . :.:.,j
                                                                                          ::
                                                                                           E
                                                                                           '
                                                                                                   - e.-
                                                                                                    *E
                                                                                                   :è.E
                                                                                                      )
                                                                                                      l
                                                                                                      f
                                                                                                       .


                                                                                                       )
                                                                                                       @
                                                                                                       (
                                                                                                        (
                                                                                                        .
                                                                                                       )i
                                                                                                        :
                                                                                                        é
                                                                                                         ..z.
                                                                                                            '
                                                                                                            .
                                                                                                          '-,
                                                                                                         F(
                                                                                                          ë
                                                                                                          @)
                                                                                                           ë
                                                                                                           :'
                                                                                                            r
                                                                                                            '
                                                                                                            (
                                                                                                             .
                                                                                                             q
                                                                                                             .
                                                                                                             >
                                                                                                             q
                                                                                                             '
                                                                                                             ;
                                                                                                             :
                                                                                                             j
                                                                                                              (
                                                                                                              .
                                                                                                               ,
                                                                                                               r
                                                                                                               :.
                                                                                                               '
                                                                                                              '.
                                                                                                              ;:
                                                                                                               g
                                                                                                               ;.
                                                                                                                 '
                                                                                                                !(
                                                                                                                  '
                                                                                                                 ,j
                                                                                                                  i
                                                                                                                  ,
                                                                                                                  '
                                                                                                                   yE
                                                                                                                   .
                                                                                                                  ..
                                                                                                                  @
                                                                                                                  (
                                                                                                                  ë
                                                                                                                  ê
                                                                                                                  ;
                                                                                                                  :
                                                                                                                    7
                                                                                                                    l
                                                                                                                    ,
                                                                                                                    l
                                                                                                                   yq
                                                                                                                    ;
                                                                                                                    !
                                                                                                                     '
                                                                                                                     ij
                                                                                                                     t;
                                                                                                                      rrj
                                                                                                                        y:
                                                                                                                        )
                                                                                                                        @
                                                                                                                    étE.r
                                                                                                                        q
                                                                                                                        @
                                                                                                                         r
                                                                                                                         l
                                                                                                                         ,.
                                                                                                                           :
                                                                                                                           j
                                                                                                                           )
                                                                                                                           )
                                                                                                                           ,
                                                                                                                           :
                                                                                                                           A
                                                                                                                           )
                                                                                                                           .
                                                                                                                           j
                                                                                                                           :
                                                                                                                            .
                                                                                                                            rjF
                                                                                                                            ;
                                                                                                                            .y
                                                                                                                              .
                                                                                                                              ''
                                                                                                                               :
                                                                                                                               .
                                                                                                                               )
                                                                                                                               :
                                                                                                                               j
                                                                                                                              -:
                                                                                                                               (
                                                                                                                               à
                                                                                                                               '
                                                                                                                              ((
                                                                                                                               @
                                                                                                                                E
                                                                                                                                i
                                                                                                                                ié
                                                                                                                                 .
                                                                                                                                 E
                                                                                                                                 (
                                                                                                                                 k
                                                                                                                                 :
                                                                                                                                 q
                                                                                                                                 ë
                                                                                                                                 '2
                                                                                                                                  '
                                                                                                                                  k
                                                                                                                                  i
                                                                                                                                  @
                                                                                                                                  ët
                                                                                                                                   j
                                                                                                                                   E
                                                                                                                                   ë
                                                                                                                                   E'
                                                                                                                                    >
                                                                                                                                    i
                                                                                                                                    E
                                                                                                                                    ::
                                                                                                                                     I
                                                                                                                                     (
                                                                                                                                     '
                                                                                                                                     :
                                                                                                                                     ':
                                                                                                                                      '
                                                                                                                                      :.
                                                                                                                                       E
                                                                                                                                       '
                                                                                                                                       (.
                                                                                                                                        .
                                                                                                                                        1
                                                                                                                                        ,
                                                                                                                                        :
                                                                                                                                        .
                                                                                                                                        i.
                                                                                                                                         '
                                                                                                                                         '
                                                                                                                                         E
                                                                                                                                         '
                                                                                                                                         .z
                                                                                                                                          ;
                                                                                                                                          '
                                                                                                                                          '
                                                                                                                                          :
                                                                                                                                          T
                                                                                                                                          .'
                                                                                                                                           '
                                                                                                                                           (
                                                                                                                                           é
                                                                                                                                           J
                                                                                                                                           tE
                                                                                                                                            t
                                                                                                                                            :
                                                                                                                                            E4k
                                                                                                                                            )E
                                                                                                                                             :
                                                                                                                                             (.
                                                                                                                                              :
                                                                                                                                              i
                                                                                                                                              (g
                                                                                                                                               @
                                                                                                                                               :
                                                                                                                                               ((
                                                                                                                                                ,
                                                                                                                                                '
                                                                                                                                                (
                                                                                                                                                y
                                                                                                                                                :'
                                                                                                                                                 é
                                                                                                                                                 ë
                                                                                                                                                 @L
                                                                                                                                                  '
                                                                                                                                                  i
                                                                                                                                                  E
                                                                                                                                                  (
                                                                                                                                                  è
                                                                                                                                                  #
                                                                                                                                                  E
                                                                                                                                                  q
                                                                                                                                                  :(
                                                                                                                                                   :
                                                                                                                                                   (
                                                                                                                                                   ,
                                                                                                                                                   j
                                                                                                                                                   (
                                                                                                                                                   p,
                                                                                                                                                    i
                                                                                                                                                    '
                                                                                                                                                    i
                                                                                                                                                    .
                                                                                                                                                    (
                                                                                                                                                    7.Eij
                                                                                                                                                     è
                                                                                                                                                     '  '
                                                                                                                                                        :
                                                                                                                                                        '
                                                                                                                                                        q(i@'
                                                                                                                                                        E
                                                                                                                                                        w
                                                                                                                                                        g
                                                                                                                                                        (   :
                                                                                                                                                            'i'j
                                                                                                                                                            eE
                                                                                                                                                            j  :
                                                                                                                                                               i:
                                                                                                                                                                ji
                                                                                                                                                                 '.gl
                                                                                                                                                                    .
                                                                                                                                                                    (.
                                                                                                                                                                    -:EE
                                                                                                                                                                       j.':
                                                                                                                                                                          iu
                                                                                                                                                                           t.
                                                                                                                                                                            ë
                                                                                                                                                                            G.J
                                                                                                                                                                              :
                                                                                                                                                                              .
                                                                                                                                                                              r
                                                                                                                                                                              k
                                                                          le                                            .
                                                                                                                        ).
                                                                                                                       :,ë
                                                                                                                       .. .           :(
                                                                                                                                   . ..        ))   E
                                                                                                                                                    qLqgq
                                                                                                                                                        :r!
                                                                                                                                                    . . . y
                                                                                                                                                          :q
                                                                                                                                                          .jl
                                                                                                                                                            gq
                                                                                                                                                             y
                                                                                                                                                             t
                                                                                                                                                             i
                                                                                                                                                             jg
                                                                                                                                                              T
                                                                                                                                                              x
                                                                                                                                                              y
                                                                                                                                                              jF
                                                                                                                                                               ,
                                                                                                                                                               .:
                                                                                                                                                               'r
                                                                                                                                                                .
                                                                                                                                                                2
                                                                                                                                                                j
                                                                                                                                                                :
                                                                                                                                                                .')
                                                                                                                                                                 ::
                                                                                                                                                                  '
                                                                                                                                                                  j
                                                                                                                                                                  k
                                                                                                                                                                  :f
                                                                                                                                                                   :
                                                                                                                                                                   ''
                                                                                                                                                                    ;
                                                                                                                                                                    '
                                                                                                                                                                    t
                                                                                                                                                                    :;
                                                                                                                                                                    y:
                                                                                                                                                                     f
                                                                                                                                                                     L
                                                                                                                                                                     :(
                                                                                                                                                                     .'
                                                                                                                                                                      )
                                                                                                                                                                      rq
                                                                                                                                                                       (
                                                                                                                                                                       :
                                                                                                                                                                       .
                                                                                                                                                                       (.:'
                                                                                                                                                                          ..
                                                                                                                                                                           LJ..
                             CapitalOneAuto Finance                           09/10/18                $ 1,500.
                                                                                                             00                   $24,839.00                u Mortgage
                            Creditor'sName
                                                                                                                                                            Q car
                             PO Box259407                                     10/10/18                                                                      Q creditcard
                            Number Street
                                                                              11/10/19                                                                      Q Loanrepayment
                                                                                                                                                            U suppli
                                                                                                                                                                   ersorvendors
                             Pl
                              ano
                            City
                                                    TX
                                                    State
                                                               75 025
                                                               ZlP Code
                                                                                                                                                            Q otber


                            Creditor'sName
                                                                                                                                                            U   Mortgage
                                                                                                                                                            U   car
                                                                                                                                                            U   credi
                                                                                                                                                                    tcard
                                                                                                                                                            U   Loanrepayment
                                                                                                                                                            U   suppli
                                                                                                                                                                     ersorvendors
                            City                    State      Z1P Code                                                                                     U   other



                            Creditor'sName
                                                                                                                                                            U   Mortgage
                                                                                                                                                            U   car
                                                                                                                                                            Q   creditcard
                                                                                                                                                            U   uoanrepam ent
                                                                                                                                                            U   suppliersorvendors
                            Ci
                             ty                     State      ZIP Code                                                                                     U   other



    OfficialForm 107                                    StatementofFinancialAffairsforlndividualsFilingforBankruptcy                                                   Page 3
        Case 2:19-bk-10260-RK                        Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                Desc
                                                     Main Document    Page 46 of 78
                TerryTyler
                IrirstName   uidclleName           LaslName             -




 7. W ithin 1yearbeforeyoufiled forbankruptcy,didyou m ake a paym enton adebtyou owed anyone who wasan insider?
    Insidersincludeyourrelatives'
                                ,anygeneralpartners'
                                                   ,relati
                                                         vesofanygeneralpartners'
                                                                                ,partnershipsofwhichyouare a generalpadner'
                                                                                                                          ,
    corporationsofwhich youare anofficer,di
                                          rector,personincontrol,orownerof20% ormoreoftheirvoting securities'
                                                                                                            ,and any managi
                                                                                                                          ng
    agent,includingoneforabusinessyouoperateasasol
                                                 eproprietor.11U.S.C.j101.Includepaymentsfordomesti
                                                                                                  csupportobligati
                                                                                                                 ons,
    suchas chil
              d suppod and alimony.
    3 No
    Q Yes.Li
           staIIpaymentstoaninsi
                               der.



         Insider'sName


         Number Street




 8. W ithin 1 yearbeforeyoufiled forbankruptcy,didyou m akeanypayments ortransferany propertyon accountofa debtthatbenefited
    an insider?
    Includepaymentson debtsguaranteed orcosigned byan insider.

    3 No
    Q Yes.ListaIIpaymentsthatbenefitedani
                                        nsi
                                          der.



         Insider'sNarne




         City                              State   ZIP Code



         Insider'sName


         Number Street




Offici
     alForm 107                               StatementofFinancialAffairsforIndividualsFiling forBankruptcy                Page 4
             Case 2:19-bk-10260-RK                             Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                                                                 Desc
                                                               Main Document    Page 47 of 78
Debtor1            TerryTyler
                  FirslName                MiddleName         LastName



  -
      .      Identify LegalActions,Repossessions,and Foreclosures
             '


l 9. W ithin 1yearbefore#ou filedforbankruptcy,wereyoua partyin any I
                                                                    awsui
                                                                        t,courtaction,oradministrative proceeding?
          Li
           staIlsuchmatters,includingpersonalinjurycases,smallcl
                                                               aimsactions,divorces,coll
                                                                                       ectionsui
                                                                                               ts,patemi
                                                                                                       tyactions,supportorcustodymodifi
                                                                                                                                      cations,
          and contractdisputes.
          3 No
          Q Yes.Fili
                   nthedetails.


                                                                                                                                                                                                                                                                                        Q eending
                                                                                                                                                                                                                                                                                        Q onappeal
                                                                                                                                                                                                                                                                                        Q concluded



                                                                                                                                                                                                                                                                                       Q eendi
                                                                                                                                                                                                                                                                                             ng
                                                                                                                                                                                                                                                                                       Q onappeal
                                                                                                                                                                                                                                                                                       D concs
                                                                                                                                                                                                                                                                                             uded



 10.W ithin 1yearbefore#oufiledforbankruptcy,wasany ofyourpropertyrepossessed,foreclosed,garnished,attached,seized,orIevied?
    CheckaIIthatapplyand hI1inthe detai
                                      lsbelow.
          QX No. GotoIine11.
          Q Yes.Filintheinformationbelow.
                                                                         E                                 E'.::...:.r'
                                                                                      p-' ...!:;.i@ti:2:?:@'
                                                                                                                       '
                                                                                ....:
                                                                          ::'.:.'   ::..r...ry..:.j.'':: . .E
                                                                                                          '(:
                                                                                                            .'
                                                                                                             E
                                                                                                             (
                                                                                                             j.
                                                                                                              j
                                                                                                              .:
                                                                                                               q
                                                                                                               ('
                                                                                                                g
                                                                                                                :
                                                                                                                jë
                                                                                                                 j
                                                                                                                 (
                                                                                                                 ::
                                                                                                                  j'
                                                                                                                   (
                                                                                                                   '
                                                                                                                   qj
                                                                                                                    E
                                                                                                                    (E
                                                                                                                     j
                                                                                                                     g
                                                                                                                     j
                                                                                                                     (j
                                                                                                                      q(
                                                                                                                       E
                                                                                                                       .(
                                                                                                                        jE
                                                                                                                         :t
                                                                                                                      ...:i
                                                                                                                          jj
                                                                                                                           E
                                                                                                                           (t:j
                                                                                                                              :(jjr
                                                                                                                                  'q
                                                                                                                                   jj
                                                                                                                                    (i
                                                                                                                                     jk.jy
                                                                                                                                         'j)
                                                                                                                                           ?
                                                                                                                                           i
                                                                                                                                           (
                                                                                                                                           :j,j
                                                                                                                                              ;j
                                                                                                                                               :
                                                                                                                                               .i
                                                                                                                                                .
                                                                                                                                                :
                                                                                                                                                (i
                                                                                                                                                 ::
                                                                                                                          .;é.:(:.....E...':::. .'E
                                                                                                                                                  '
                                                                                                                                                  .
                                                                                                                                                  (
                                                                                                                                                  :!
                                                                                                                                                   :
                                                                                                                                                   !j
                                                                                                                                                    .
                                                                                                                                                    :
                                                                                                                                                    .Si
                                                                                                                                                   .!'!
                                                                                                                                                      (
                                                                                                                                                      ')
                                                                                                                                                       '
                                                                                                                                                       .
                                                                                                                                                       )(
                                                                                                                                                        !
                                                                                                                                                        :'
                                                                                                                                                     (.' .
                                                                                                                                                         èE
                                                                                                                                                          (
                                                                                                                                                          !g
                                                                                                                                                           j
                                                                                                                                                           ëE
                                                                                                                                                            .q
                                                                                                                                                             '
                                                                                                                                                             .
                                                                                                                                                             :E;
                                                                                                                                                               '.FkiJ
                                                                                                                                                                    !'
                                                                                                                                                                     .
                                                                                                                                                                     k
                                                                                                                                                                     .TE!
                                                                                                                                                                        I:
                                                                                                                                                                         j
                                                                                                                                                                         ,i
                                                                                                                                                                          :1
                                                                                                                                                                           .E
                                                                                                                                                                            (
                                                                                                                                                                            E
                                                                                                                                                                            '
                                                                                                                                                                            k
                                                                                                                                                                            .
                                                                                                                                                                            1(:
                                                                                                                                                                              E
                                                                                                                                                                              (E
                                                                                                                                                                               :'
                                                                                                                                                                                :'
                                                                                                                                                                                 ::'  q
                                                                                                                                                                                      E.j
                                                                                                                                                                                        :ë
                                                                                                                                                                                         !i:iE
                                                                                                                                                                                             ':
                                                                                                                                                                                              q
                                                                                                                                                                                              i:
                                                                                                                                                                                               '
                                                                                                                                                                                               iL
                                                                                                                                                                                                '
                                                                                                                                                                                                .''
                                                                                                                                                                                                  7:
                                                                                                                                                                                                   '.
                                                                                                                                                                                                    ;'
                                                                                                                                                                                                     L'.
                                                                                       I''-                                                                                  :.
                                                                                                                                                                              $
                                                                                                                                                                              .,
                                                                                                                                                                               1IG                                                                                               '   ..
                                                                              '
                                                                              iiL
                                                                                i:
                                                                                 '
                                                                                 i
                                                                                 ':
                                                                                  ;(
                                                                                   d
                                                                                   ji
                                                                                    h
                                                                                    i
                                                                                    /
                                                                                    'ds                                                                -@
                                                                                                                                                        ë
                                                                                                                                                        fè             E                                                                                                                      ''
                                                                         '.;E
                                                                            :..I
                                                                            (:!
                                                                              ..r
                                                                               .
                                                                               j t''
                                                                                 : r'.
                                                                                     .'
                                                                                          '
                                                                                          r'-
                                                                                            -            ..
                                                                                                       . :j
                                                                         1.t)-'...-.-.-.-L...o).--.J.kfi.    :ë
                                                                                                            ..
                                                                                                             j
                                                                                                             g  'y
                                                                                                                i
                                                                                                                u
                                                                                                                .
                                                                                                           'tjJJ.
                                                                                                                    .
                                                                                                                    t
                                                                                                                    y
                                                                                                                    .)
                                                                                                                     z
                                                                                                                     .
                                                                                                                     :
                                                                                                                  ..((
                                                                                                                ::.
                                                                                                                :    '
                                                                                                                     .
                                                                                                                      .
                                                                                                                      ,
                                                                                                                      i@
                                                                                                                       .
                                                                                                                       uj
                                                                                                                        ..
                                                                                                                         :
                                                                                                                       g j
                                                                                                                      .p
                                                                                                                          :
                                                                                                                          y
                                                                                                                          j
                                                                                                                          @:
                                                                                                                           J.
                                                                                                                        .:u.
                                                                                                                             :(
                                                                                                                           .:g.j
                                                                                                                             (. j(
                                                                                                                                 j(
                                                                                                                                  @(
                                                                                                                               .@:j
                                                                                                                               .lx.
                                                                                                                                2  :,r
                                                                                                                                    )J :ë
                                                                                                                                    qjki;
                                                                                                                                      ---
                                                                                                                                         :
                                                                                                                                         #
                                                                                                                                         g
                                                                                                                                         .jr
                                                                                                                                           j
                                                                                                                                           ;
                                                                                                                                           ,
                                                                                                                                           )
                                                                                                                                           -
                                                                                                                                           @y
                                                                                                                                            .
                                                                                                                                            ;ë(
                                                                                                                                              :
                                                                                                                                              r
                                                                                                                                              ë@
                                                                                                                                               i
                                                                                                                                               .(
                                                                                                                                                :
                                                                                                                                                g
                                                                                                                                                (
                                                                                                                                                q'
                                                                                                                                                 :
                                                                                                                                                 (
                                                                                                                                                 ;
                                                                                                                                                 '
                                                                                                                                          ).-.-)u.
                                                                                                                                         ;.
                                                                                                                                          - ..
                                                                                                                                                  -
                                                                                                                                                  r
                                                                                                                                                  :
                                                                                                                                                  '
                                                                                                                                                  ;-
                                                                                                                                                   i
                                                                                                                                                   ,
                                                                                                                                                   i(
                                                                                                                                                    ;
                                                                                                                                                    :
                                                                                                                                                    i:
                                                                                                                                                     ;
                                                                                                                                                     .
                                                                                                                                                     .
                                                                                                                                                      T
                                                                                                                                                      j
                                                                                                                                                      !
                                                                                                                                                      '
                                                                                                                                                      Ej
                                                                                                                                                       g
                                                                                                                                                     ..j
                                                                                                                                                 -L-.a  :i
                                                                                                                                                         .
                                                                                                                                                         j
                                                                                                                                                         .
                                                                                                                                                       ..j
                                                                                                                                                         .
                                                                                                                                                         .
                                                                                                                                                         :
                                                                                                                                                          ë
                                                                                                                                                          :
                                                                                                                                                          ::
                                                                                                                                                           .
                                                                                                                                                           :
                                                                                                                                                           ;g
                                                                                                                                                            :
                                                                                                                                                            ,
                                                                                                                                                            i:
                                                                                                                                                          -,.:.
                                                                                                                                                              q
                                                                                                                                                              .
                                                                                                                                                    .q ::: ygp,
                                                                                                                                                              .
                                                                                                                                                             -,
                                                                                                                                                              -
                                                                                                                                                               ?
                                                                                                                                                               : .ë
                                                                                                                                                                  .
                                                                                                                                                                  t.i
                                                                                                                                                               y.. ;..
                                                                                                                                                               ,
                                                                                                                                                                      .                 q
                                                                                                                                                                                        !r'.',
                                                                                                                                                                                             .j
                                                                                                                                                                                        ...:!)
                                                                                                                                                              ..:.-jjj:j.:::ér.Jj:..:(j.'
                                                                                                                                                                     yjy
                                                                                                                                                                                              ,
                                                                                                                                                                                              'q
                                                                                                                                                                                               !
                                                                                                                                                                                              ::
                                                                                                                                                                                                'i
                                                                                                                                                                                                 .
                                                                                                                                                                                               j.'
                                                                                                                                                                                                  1
                                                                                                                                                                                                  '.p
                                                                                                                                                                                                  :
                                                                                                                                                                                                  .
                                                                                                                                                                                                  ).
                                                                                                                                                                                                    '
                                                                                                                                                                                                    '
                                                                                                                                                                                                    .!
                                                                                                                                                                                                     .I'
                                                                                                                                                                                                     ' .
                                                                                                                                                                                                    .... .        ..
                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                    . ,. .
                                                                                                                                                                                                                                                                                 . .. ..
                                                                                                                                                                                                                                                                                       . .. .    ..



                                                                         I
                                                                                                                                                                                                                                                                                  $
                   Credi
                       tor'sNarne                                        i                                                                l
                                                                         1
                                                                         ,
                                                                         .     '         '                                               J
                                                                              ;)'
                                                                                .r .N.'7
                                                                                       :7. è qu 7
                                                                               .     .
                                                                                                ...
                                                                                                  5
                                                                                                  .
                                                                                                  7).7E-     7.u:
                                                                                                                7 7.j'(
                                                                                                                      7
                                                                                                                      :(:(
                                                                                                                         .J
                                                                                                                          :(.:è
                                                                                                                              !
                                                                                                                              q'
                                                                                                                               rj
                                                                                                                                il
                                                                                                                                 :)
                                                                                                                                  r r
                                                                                                                                    .7j77
                                                                                                : .:::.('...E..:rJ
                                                                                                                 :.:       .j
                                                                                                                            t
                                                                                                                            .j
                                                                                                                             r.
                                                                                                                              .j
                                                                                                                               ..
                                                                                                                                y
                                                                                                                                i y
                                                                                                                                  j
                                                                                                                                  :i
                                                                                                                                   (;                                                                                ..
                   Number st
                           reet                                            '
                                                                           Ek#1ée. hàe iiâd :.
                                                                          ..
                                                                                                 .
                                                                                                                :
                                                                                                                E   .ë.
                                                                                                                      ::   ::
                                                                                                                            .., :      ..
                                                                                                                                        j:
                                                                                                                                         .                                              .                           ..



                                                                           D Propedywasrepossessed.
                                                                           Q Propertywasforeclosed.
                                                                           Q Propertywasgarnished.
                   ci
                    ty
                  *V*RM**RMe
                                                        st
                                                         at
                                                          e ZlPCode        Q Propertywasattached,seized,orIevi               ed.
                                                                              ' . '' ''' ' ' ' r
                                                                                       ; .''.. .                     ' '.''''                '.'.
                                                                                                                                                :;w
                                                                                                                                                  .é'J'jj  . ''' :'' '''.'.''. :''' .'. ' '''
                                                                                                                                                         yyu,i'j :'
                                                                                                                                                                  .jii                                                                       ':.          .'':..'.::::.'''.' '''                '                 '
                                                                                                                                                                     7.j
                                                                                                                                                                       jy
                                                                                                                                                                        à'(
                                                                                                                                                                        :      ( '.:.:2u.E.:.
                                                                                                                                                                                            .E::.:..:: '::.  .ji.
                                                                                                                                                                                                                .:jE:E.
                                                                                                                                                                                                                      .)
                                                                                                                                                                                                                       :'::
                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                           r:ii!
                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                (::
                                                                                                                                                                                                                                  2!L
                                                                                                                                                                                                                                    .Ej
                                                                                                                                                                                                                                      :E:
                                                                                                                                                                                                                                        t..Ej
                                                                                                                                                                                                                                            :;::.,'j
                                                                                                                                                                                                                                                   )kJiJ(.  g.i2..
                                                                                                                                                                                                                                                                 j.j
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                   .r:.
                                                                                                                                                                                                                                                                      ').
                                                                                                                                                                                                                                                                        (r
                                                                                                                                                                                                                                                                         yr'
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                           :yyj
                                                                                                                                                                                                                                                                              @.j '. y'
                                                                                                                                                                                                                                                                                     ' .':r:
                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                            ...::.
                                                                                                                                                                                                                                                                                                 .j::..:(Ei :..:.l. ::....j.'r::j'.......
                                                                              . .
                                                                          :'eIn-rli'nze-dm=uzz-y--z''-..j-d;ljAk;JjMs.j.jFrj3j:jz;1uzj;dF.K2.j1jh                                                           .::.(                                    2. ?.:   ;.   .
                                                                                                                                                                                                                                                                   :t;
                                                                                                                                                                                                                                                                     F!
                                                                                                                                                                                                                                                                      : ;L
                                                                                                                                                                                                                                                                         j q
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           j;
                                                                                                                                                                                                                                                                            j .
                                                                                                                                                                                                                                                                              I à
                                                                                                                                                                                                                                                                                .jN:r ;.                  'ji
                                                                                                                                                                                                                                                                                                            7!
                                                                                                                                                                                                                                                                                                             '::i
                                                                                                                                                                                                                                                                                                                ::j
                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                  :'j
                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                    r:
                                                                                                                                                                                                                                                                                                                     -j
                                                                                                                                                                                                                                                                                                                      -j
                                                                                                                                                                                                                                                                                                                       -j
                                                                                                                                                                                                                                                                                                                        -.j
                                                                                                                                                                                                                                                                                                                          -j
                                                                                                                                                                                                                                                                                                                           .r
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            4r
                                                                                                                                                                                                                                                                                                                             -.-l j
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                  .jjj .j
                                                                                                                                                                                                                                                                                                                                        tjj,
                                                                                                                                                                                                                                                                                                                                           j,
                                                                                                                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                              j
                                                                            .                                                                               ruz..yi
                                                                                                                                                             .. ..... .   .j'r:.          .                                   .:
                                                                                                                                                 4:!4%4q!h!!84q!;!$j!q:;..::,j!.....j..E.:..:,:::.    L.:.j...:j.:.ëj....Lg...:.:.z.j:rj.qr:.j  ('i':.
                                                                                                                                .           . . ..                               ..                     .. .                                         ..   ...
                                                                                                                                                                                                                                                            . .. .
                                                                         .-
                                                                           .. ...... . .. . ..
                                                                               == z=
                                                                               .                               7E:                ::: ( :2.aw                     :                   E :EE.::i :i:2:5
                                                                                                                                                                                                     T7
                                                                                                                                                                                                      :
                                                                                                                                                                                                      E
                                                                                                                                                                                                      :S:                                             !'
                                                                                                                                                                                                                                                       .qjq.'...:L'
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                   ,'.
                                                                                                                                                                                                                                                         .; ,. ..:.. .('...j;,,jyy.j.
                                                                                                                                                                                                                                                                                    ;zj.
                                                                                                                                                                                                                                                                                       ..,.2 ..2 ;z.. j
                                                                                                                                                                                                                                                                             :::lzwiliktkjéùàxjr . .      .                           . -.= ..
                                                                                                                                                                                                                                                                                                                                y r.-.n:.

                                                                         l                                                                                                                           I
                                                                         !                                                                                                                           l
                                                                         i                                                                                                                                                       p
                  Credit
                       or'sNarr'e                                        l
                                                                         1
                                                                         1
                                                                         !                                                                                                                                                       1
                  l$ltdrlrlt)(5:r 1E9tr'e(!t                              E.'..''';:r..$.:.b:.':.:::EE::.'i..;;.:;(.'...*
                                                                                                                        .:7  7..-;.:.:..n:.. .'' ..'ir'
                                                                                                                          ..;                              ryr.(
                                                                                                                                                               .j'jirrj.r.:rE:r.
                                                                                                                                                                               :.:::!!.
                                                                                                                                                                                      '(
                                                                                                                                                                                       n-.'.:.,.<ë:u
                                                                                                                                                                                                   yj.         i.j..u'.:'yyj'u
                                                                                                                                                                                                                             ry:.'
                                                                                                                                                                                                                                 :,.:
                                                                         ..':j
                                                                             :j j.jug
                                                                                    j
                                                                                    i
                                                                                    y
                                                                                    j;j
                                                                                    .  .jj
                                                                                        :.
                                                                                        . .jj
                                                                                            :;
                                                                                             .
                                                                                            ..j
                                                                                              . j
                                                                                              .:.j
                                                                                                 :j
                                                                                                .: j
                                                                                                   y
                                                                                                   j
                                                                                                   .uj
                                                                                                     j
                                                                                                     zt
                                                                                                      j:..:.::.r      ;.
                                                                                                                 rE.:;.      2
                                                                                                                             .r.:....
                                                                                                                       :...:.;         'i'.r
                                                                                                                                           ,à
                                                                                                                                            .:
                                                                                                                                            '
                                                                                                                                            i .
                                                                                                                                              ..
                                                                                                                                              '
                                                                                                                                             ..2:
                                                                                                                                                :.':
                                                                                                                                                   u.
                                                                                                                                                    .j.j
                                                                                                                                                     :q ::
                                                                                                                                                       '1j
                                                                                                                                                         : 'q::1:rT7;.
                                                                                                                                                         .:r         j
                                                                                                                                                                     .
                                                                                                                                                                     r:.
                                                                                                                                                                      i.      hj
                                                                                                                                                                               .
                                                                                                                                                                              ..
                                                                                                                                                                        ?àyFy.'.i.
                                                                                                                                                                                 j.j.j
                                                                                                                                                                                     yj
                                                                                                                                                                                      :)sj
                                                                                                                                                                                         .zj
                                                                                                                                                                                           ar
                                                                                                                                                                                            ..
                                                                                                                                                                                             .j:j;
                                                                                                                                                                                                 jj,
                                                                                                                                                                                                   :r.el
                                                                                                                                                                                                    y  ::ë'
                                                                                                                                                                                                       jxg.J'ë'%
                                                                                                                                                                                                          ry
                                                                                                                                                                                                           .ja
                                                                                                                                                                                                             .r
                                                                                                                                                                                                              ;y
                                                                                                                                                                                                               i:y.:;E. y
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                        Er
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         jyr
                                                                                                                                                                                                                           .:.  g
                                                                                                                                                                                                                               E2 :E
                                                                                                                                                                                                                                 E:
                                                                             Q               Propertywasrepossessed.
                                                                             Q               Propedywasforeclosed.
                                                                             Q               Propertywasgarnished.
                  ci
                   ty                                   state zI
                                                               ecode         D               Propertywasaqached, seized,orIevied.


Offi
   cialForm 107                                          StatementofFinanciatAffairs forIndividuals FilingforBankruptcy                                                                                                                                                                                    page5
           Case 2:19-bk-10260-RK                         Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43              Desc
                                                         Main Document    Page 48 of 78
Debtor1            Terfy Tyler
                  FirstName      MiddleName          LastName


!
; 14.w ithin 9: daysbeforeyou filedforbankruptcy,did anycreditor,including a bank orfinancialinstitution,setoffanyamounts from your
t
I
  accountsorrefusetomakeapaymentbecauseyouowedadebt?
l
1
'
  3 No
.
  u veS.Fillinthedetail
                      s.
t
1

;
!




            ci
             ty                          state ZIPcode        Last4 digitsofaccountnumber:XXXX-

)
1
  12.Within 1yearbeforeyou filed forbankruptcy,was anyofyourpropertyinthe possession ofan assignee forthe benefi
                                                                                                               tof
I credi  tors,acourt-appointed receiver,acustodian,oranotherofficial?
t
'
  3 No
: u y05
    '-
                  Listçertain G ifts and Gtm tributions
;

y 13'W i
       thin2 yearsbeforeyou filedforbankruptcy,did you give anygiftswith a totalvalue ofm ore than $600 perperson?
         W No
         Q Yes.Filli
                   nthedetailsforeachgift.




            PersontoW hom YouGavetheGift                  '
                                                                                                                      $
                                                          f


            Number Street                                                                                             $




                                                                                                                       $

                                                                                                                       $




           Person's relationship toyou

Offici
     alForm 10?                                 StatementofFinancialAffairsforIndividualsFili
                                                                                            ng forBankruptcy                pa9e 6
                   Case 2:19-bk-10260-RK                                                                          Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                                                           Desc
                                                                                                                  Main Document    Page 49 of 78
    Debtor1                       TerryTyler                                                                                                                                                                                  Case number(ifknownt
                              FfrsfName                        Middfe Name                                   LastName                                                     --



'

7 l4.Wi
;     thin2yearsbeforeyoufiledforbankruptcy,didyougi
                                                   veanygi
                                                         ftsorcontributionswithatotalvalueofmorethan$680toanycharitp
'
,
  z No
l
l D Yes. Fi
          llinthedetai
                     lsforeachgi
                               ftorcontri
                                        bution.




                                                                                                                                                                                                                                                                                                                                   $

                                                                                                                                                                                                                                                                                                                                   $




L


     '.        .              ListGed ain Losses

:    15.W ithin 1yearbeforeyoufiled forbankruptcyorsinceyoufiledforbankruptcy,did you Ioseanything because oftheftfire,otherdisaster,
        orgambling?
             3 No
             Q Yes.Fi
                    llinthedetai
                               ls.
               '
                                        ' ' '' .'
                                        j.u.':'jz..,.E.;uj:.:7.EErr
                                  . . ...                             !j
                                                                  yi..j'.:....:'j::
                                                                                  .''
                                                                                    .:
                                                                                     ::,:.2Jj.J'
                                                                                               ;.;:'.E'Ej..:'.':...:. j:
                                                                                                                       ..
                                                                                                                        il'
                                                                                                                          ërrE7:j'.
                                                                                                                          r       ''...:.....
                                                                                                                                            ,.'.
                                                                                                                                             ;)    '.i'....';y)q..yg;!.''
                                                                                                                                               EEE:.                    .E'
                                                                                                                                                                          .:::àE'
                                                                                                                                                                                :'..:'E.à :y.'
                                                                                                                                                                                             y'
                                                                                                                                                                                              ;,;;.::'.i;x.jjqij!'
                                                                                                                                                                                                                 2!.
                                                                                                                                                                                                                   :.     ':.:::E
                                                                                                                                                                                                                    :j...:.     ''.
                                                                                                                                                                                                                                  -.:Er
                                                                                                                                                                                                                                  q    q;r(;!àjt'-
                                                                                                                                                                                                                                      .'         j..:.:
                                                                                                                                                                                                                                                      .:.'j'
                                                                                                                                                                                                                                                           .Eq:''
                                                                                                                                                                                                                                                                E:j'
                                                                                                                                                                                                                                                                   uj'E.
                                                                                                                                                                                                                                                                       u:'
                                                                                                                                                                                                                                                                         JJë(''.
                                                                                                                                                                                                                                                                               :.'7iiu.:.:'
                                                                                                                                                                                                                                                                                          ..2..(,;h'(.j!;'
                                                                                                                                                                                                                                                                                                         :().:!:j.:i..jiE':.
                                                                                                                                                                                                                                                                                                                           '.(E.:j.-'
                                                                                                                                                                                                                                                                                                                                    q,.irk;u;'
                                                                                                                                                                                                                                                                                                                                             àEE.''
                                                                                                                                                                                                                                                                                                                                                  .::'E.::::E.::.iu.'.:'''
                                                                                                                                                                                                                                                                                                                                                                         ..u....u..
                     te n% :           -E        y- > :,* :                           Ei4i      :* EEë::'  :E :
                                                                                                              (
                                                                                                              -      ':: -, ,;
                                                                                                                             :!
                                                                                                                              1,- ..y:
                                                                                                                                     =:E,::4;.3 *:.rr:E:,r>:;,,:t,r:
                                                                                                                                                                   e ;E
                                                                                                                                                                      *    i:e  q! è
                                                                                                                                                                                   qqq
                                                                                                                                                                                     E
                                                                                                                                                                                     !  E
                                                                                                                                                                                        !
                                                                                                                                                                                        rè
                                                                                                                                                                                         i
                                                                                                                                                                                         @!:
                                                                                                                                                                                           ?q
                                                                                                                                                                                            :
                                                                                                                                                                                            q F
                                                                                                                                                                                              ri
                                                                                                                                                                                               E
                                                                                                                                                                                               sE
                                                                                                                                                                                                :E
                                                                                                                                                                                                 :Ejë :::!
                                                                                                                                                                                                         EE
                                                                                                                                                                                                          ij:jj!
                                                                                                                                                                                                               ,rti
                                                                                                                                                                                                                 j   !:( E';* 'i*:i; '4i:                    2
                                                                                                                                                                                                                                                             j:#> E    #E  p- ;iE;
                         1j:1j
                             g
                             j
                             ..
                              j
                              .j
                               .j.;
                                  .. jj .
                                        j
                                        .r .
                                           j;jj j jj j jj  j;
                                                            y!
                                                             .;.:
                                                                j.
                                                                 '
                                                                 !.
                                                                  (k
                                                                   .
                                                                   'r
                                                                    '. .jr.
                                                                          ''
                                                                           :g
                                                                            u  :.  .
                                                                                   '    ,:.: :' T
                                                                                                g
                                                                                                .
                                                                                                ;j
                                                                                                 (:
                                                                                                  !
                                                                                                  .':
                                                                                                    u.'q:: j  :
                                                                                                              j.
                                                                                                               :::.
                                                                                                                  r.
                                                                                                                   .:
                                                                                                                    j:
                                                                                                                     .
                                                                                                                     ..2
                                                                                                                       : j
                                                                                                                         r:
                                                                                                                          (y;
                                                                                                                            y
                                                                                                                            jg
                                                                                                                             y
                                                                                                                             rr
                                                                                                                              jgy
                                                                                                                                .
                                                                                                                                ::y
                                                                                                                                  .
                                                                                                                                  g. y  .g:                                                                       :êj:
                                                                                                                                                                                                                     E q
                                                                                                                                                                                                                       gj j : r
                                                                                                                                                                                                                              j j:
                                                                                                                                                                                                                                 (:  y
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     r j
                                                                                                                                                                                                                                       ;j&jg
                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                           ty
                                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                                             rkjyt
                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 sr
                                                                                                                                                                                                                                                  l k
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    r  y rjqy
                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                            ,ëjyy
                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                jay  jy
                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                      jy
                                                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                                                        rr
                                                                                                                                                                                                                                                                         yy y
                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                            y t g
                                                                                                                                                                                                                                                                                :  yg  j    q rjjj
                                                                                                                                                                                                                                                                                                 :
                                                                                                :              :   : :       ,    :
                                                                                                                                  rE                               ë
                                                                                                                                                                   j
                                                                                                                                                                   yj;E
                                                                                                                                                                      ,::Eyy
                                                                                                                                                                           iër
                                                                                                                                                                             g
                                                                                                                                                                             :,r     y
                                                                                                                                                                                     q
                                                                                                                                                                                     yrj:
                                                                                                                                                                                        y
                                                                                                                                                                                        yr
                                                                                                                                                                                         i
                                                                                                                                                                                         y
                                                                                                                                                                                         jy:y
                                                                                                                                                                                            y
                                                                                                                                                                                            gyy
                                                                                                                                                                                              j :q       :
                                                                                                                                                                                                         E:
                                                                                                                                                                                                          y
                                                                                                                                                                                                          Er  E:
                                                                                                                                                                                                               ,,t
                   ..S
                     kl.i
                        d4                .             t           z :  . g:  .  . . rj
                                                                                       . .. g .j(
                                                                                                ...
                                                                                                  :.
                                                                                                   :u.. .
                                                                                                        ..
                                                                                                         :.. :E
                                                                                                              .k
                                                                                                               E
                                                                                                               y.
                                                                                                                jr
                                                                                                                 j
                                                                                                                 q
                                                                                                                 gj
                                                                                                                  :
                                                                                                                  j.
                                                                                                                   2
                                                                                                                   j
                                                                                                                   E
                                                                                                                   :
                                                                                                                   jt
                                                                                                                    jj
                                                                                                                     .
                                                                                                                     k
                                                                                                                     yj.. ..  . .          j.y ;   tj
                                                                                                                                                    ty
                                                                                                                                                     ; .
                                                                                                                                                       ;;
                                                                                                                                                        .
                                                                                                                                                        rt
                                                                                                                                                         .j
                                                                                                                                                          .j
                                                                                                                                                           ..y.                    ..          yyr                                                                                       g.:. g
                                                                                                                                                                                                                                                                                              g  g..
                                                                                                                                                                                                                                                                                                   .
                          .
                              .
                                          .. ..'.:     7.. r
                                                     . ...
                                                                     .2,:.'0.y'..gxrjrrjj.j..7:y.. ':.j;,
                                                              .:(:'::'
                                                            g.:       .       .      ..
                                                                         . . . . .. ....
                                                                                            ''
                                                                                              . ..      r
                                                                                                        .g
                                                                                                         j
                                                                                                         :'1j:1. '                     j
                                                                                                                                       kjj
                                                                                                                                        , ;
                                                                                                                                          kjjjjkjjj  jyjj
                                                                                                                                                        j     j.r;:jj;j
                                                                                                                                                                      r
                                                                                                                                                                      g
                                                                                                                                                                      r
                                                                                                                                                                      j:
                                                                                                                                                                       y
                                                                                                                                                                       j
                                                                                                                                                                     , .g
                                                                                                                                                                        ;
                                                                                                                                                                        y :
                                                                                                                                                                         j;
                                                                                                                                                                          jygj
                                                                                                                                                                             xs
                                                                                                                                                                              yy;
                                                                                                                                                                                ...
                                                                                                                                                                                  y
                                                                                                                                                                                  jy
                                                                                                                                                                                   (
                                                                                                                                                                                   j;,
                                                                                                                                                                                     .
                                                                                                                                                                                     ;
                                                                                                                                                                                     y
                                                                                                                                                                                     j
                                                                                                                                                                                     y
                                                                                                                                                                                     j.
                                                                                                                                                                                      jyj
                                                                                                                                                                                        y
                                                                                                                                                                                        .(
                                                                                                                                                                                         .
                                                                                                                                                                                        jj
                                                                                                                                                                                         yj
                                                                                                                                                                                          .j
                                                                                                                                                                                          ryj
                                                                                                                                                                                            .
                                                                                                                                                                                            yy;
                                                                                                                                                                                              jj
                                                                                                                                                                                               rj;
                                                                                                                                                                                               jy j; gjjjj;
                                                                                                                                                                                                          .
                                                                                                                                                                                                          jjj
                                                                                                                                                                                                        . .
                                                                                                                                                                                                              tjjy
                                                                                                                                                                                                               y  4g
                                                                                                                                                                                                                   y:gyj
                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                        gr
                                                                                                                                                                                                                         g.
                                                                                                                                                                                                                          gjj
                                                                                                                                                                                                                            gr
                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                              .jj
                                                                                                                                                                                                                              kg
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              i y
                                                                                                                                                                                                                                tg
                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                 js g
                                                                                                                                                                                                                                   ,l
                                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     ja
                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      jjg
                                                                                                                                                                                                                                      g j
                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                        yt
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                         yy
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          y,
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                          js
                                                                                                                                                                                                                                           s.
                                                                                                                                                                                                                                            yy
                                                                                                                                                                                                                                           sj
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                             t.
                                                                                                                                                                                                                                              jj
                                                                                                                                                                                                                                               yjj
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 yk
                                                                                                                                                                                                                                                  .jj
                                                                                                                                                                                                                                                   ir
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    g.
                                                                                                                                                                                                                                                     y;
                                                                                                                                                                                                                                                      i.
                                                                                                                                                                                                                                                       yya
                                                                                                                                                                                                                                                         yjj
                                                                                                                                                                                                                                                           yg
                                                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                                                            k.
                                                                                                                                                                                                                                                             yjj
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                               jy
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                  yj
                                                                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                    yjy
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      ys
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       yy
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                        iy
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         jy
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             jg
                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                               gs
                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                 y,y.j
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     gj;j
                                                                                                                                                                                                                                                                                 gysjjggysgggjg
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                        .     s
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              gya
                                                                                                                                                                                                                                                                                                 gs.
                                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                                            s                              s         , s .s ,
                                                                                                                                                                                                                                                                                                                                                            , ss
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                                                                                                                                           s
                   .                                           .
                                                                                                        (
                                                                                                        ..
                                                                                                         . . 2:
                                                                                                              jk
                                                                                                               ;jjj
                                                                                                                  jy
                                                                                                                   j
                                                                                                                   jyj
                                                                                                                     j
                                                                                                                     y.
                                                                                                                      j.
                                                                                                                       jj
                                                                                                                        j;
                                                                                                                         j
                                                                                                                         .y
                                                                                                                          jy
                                                                                                                           jm
                                                                                                                            .,N
                                                                                                                              k
                                                                                                                              j. ,
                                                                                                                                 jj
                                                                                                                                  j
                                                                                                                                  .kjy
                                                                                                                                     jy.
                                                                                                                                       ,k,
                                                                                                                                         j
                                                                                                                                         .pu
                                                                                                                                           . .    . .....
                                                                                                                                                        SA
                                                                                                                                                         .Z
                                                                                                                                                          ..;
                                                                                                                                                            .   ., ...
                                                                                                                                                                     j
                                                                                                                                                                     4.
                                                                                                                                                                      y
                                                                                                                                                                      .p
                                                                                                                                                                       .y
                                                                                                                                                                        , .
                                                                                                                                                                          ;
                                                                                                                                                                          4vaj
                                                                                                                                                                             .  gj  yj
                                                                                                                                                                                     . y jy.yysjyyj.y.gjj
                                                                                                                                                                                                        t
                                                                                                                                                                                                                     jyyyjyj(   jjjyr           yy
                                                                                                                                                                                                                                                 jjy.
                                                                                                                                                                                                                                                    j          ..
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      gj
                                                                                                                                                                                                                                                                       yg
                                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                                         yj jjy
                                                                                                                                                                                                                                                                              jjj
                                                                                                                                                                                                          j
                                                                                                                                                                                                          .y
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           gj ,
                                                                                                                                                                                                              .
                                                                                                                                                                                                              .,
                                                                                                                                                                                                               yg j
                                                                                                                                                                                                                  . j
                                                                                                                                                                                                                    ..                                           y
                                                                                                                                                                                                                                                                 jyj
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                   jj     .j
                                                                                                                                                                                                                                                                           .y
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            g   gj j.jy
                                                                                                                                                                                                                                                                                      .jj.j
                                                                      . ..                      y ..                                                                                                                                        .      .                                                                     .
                                                                                                                                                                                                                                    yj
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                                      .jj
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        gj
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         y;
                                                                                                                                                                                                                                          .g
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           yg
                                                                                                                                                                                                                                           ;,
                                                                                                                                                                                                                                            jyjt             jj
                                                                                       .                                                                                                                                                                                                                                                       ..
                   7            :----....-..s-:-g.a..---.-:-i
                                   --
                                                           .            '    ' '
                                                                                              ;f :
                                                           ........ . .. ........... ... .... ..
                                                              .   .                          . ......       Tzj
                                                                                                              L
                                                                                                              z
                                                                                                              ..
                                                                                                               j
                                                                                                               L
                                                                                                    ......... .-.u
                                                                                                                 (
                                                                                                                 '.
                                                                                                                  -
                                                                                                                  ù'
                                                                                                                   (
                                                                                                                   a
                                                                                                                   -
                                                                                                                   .:
                                                                                                                    '
                                                                                                                    -
                                                                                                                    ..
                                                                                                                     n
                                                                                                                     .--
                                                                                                                       t
                                                                                                                       -u.
                                                                                                                         ;..
                                                                                                                           u.
                                                                                                                            :
                                                                                                                            u.
                                                                                                                            .'
                                                                                                                             .'
                                                                                                                              ..u.:
                                                                                                                                  '
                                                                                                                                  i
                                                                                                                                  .
                                                                                                                                  i....;i.
                                                                                                                                        .'...i
                                                                                                                                             ...
                                                                                                                                               7:
                                                                                                                                                ..ui..
                                                                                                                                                     :...
                                                                                                                                                        c.:
                                                                                                                                                          ....  L. t
                                                                                                                                                                   -
                                                                                                                                                                   L'
                                                                                                                                                                    .
                                                                                                                                                                    Z.
                                                                                                                                                                     ?
                                                                                                                                                                     LV
                                                                                                                                                                      .
                                                                                                                                                                      L
                                                                                                                                                                      'L
                                                                                                                                                                       ;
                                                                                                                                                                       'L
                                                                                                                                                                        'L
                                                                                                                                                                         ,..
                                                                                                                                                                           :.u
                                                                                                                                                                             .:
                                                                                                                                                                              ...
                                                                                                                                                                                :
                                                                                                                                                                                7.
                                                                                                                                                                                .:.;
                                                                                                                                                                                   .;
                                                                                                                                                                                    .;
                                                                                                                                                                                     .'.i
                                                                                                                                                                                        ..
                                                                                                                                                                                         :.
                                                                                                                                                                                          i:.
                                                                                                                                                                                           .9
                                                                                                                                                                                            .iu........
                                                                                                                                                                                              .           ..   . . . .        .
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              g
                                                                                                                                                                                                                              ..   .
                                                                                                                                                                                                                                        .. . . .. .. ....
                                                                                                                                                                                                                                                    yyjjyjjj
                                                                                                                                                                                                                                                     ..    jj
                                                                                                                                                                                                                                                           .y  jj
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                j  , y:
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                       :..   .       . . . . :y
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                            . .jy
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 y.             . . .... .
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                                .        . ..
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     .         .
                                                                                                                                                                                                                                                                                                                                                                              ..

                                                                                                                        '
                   q
                   (                                                                                                                                                                                                                                                                                                                 $
                   !                                                                                                    .                                                                                                                                                        I
                   ;                                                                                                    i                                                                                                                                                        1
'
'                                                               .                                                                                                                                             .

     -
         .                    ListCed ain Payments orTransfers
     16.W ithin 1yearbefore youfiledforbankruptcy,did you oranyone else acting on yourbehalfpayortransferanypropertyto anyoneyou
        consultedaboutseeking bankruptcy orpreparing a bankruptcypetition?
        Include anyattorneys,bankruptcypeti
                                          tionpreparers,orcreditcounsel
                                                                      ingagenciesforservices requi
                                                                                                 red inyourbankruptcy.
             D No
             1 Yes.Filinthedetails.
                                                                                                                            '
                                                                                                                            ;    .r. *,. .-. rJJUfJqf . uzst'...u')Lï.:..:..........:7J:::.:.y.. '.''.J..!.;J
                                                                                                                                    ..                                                                         .:.E.
                                                                                                                                                                                                                   E
                                                                                                                                                                                                                   .g
                                                                                                                                                                                                                    '.f.'   ' :y.
                                                                                                                                                                                                                                ':j
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  J:: .
                                                                                                                                                                                                                                      g:
                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                       .s:).f':.j.wu.;n.      i3
                                                                                                                                                                                                                                                               'ê
                                                                                                                                                                                                                                                                jf.'
                                                                                                                                                                                                                                                                   j' )
                                                                                                                                                                                                                                                                      'J
                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                        j;..J    j;:.r  2:E;.'  :z:i  .'. jrx'
                                                                                                                                                                                                                                                                                                             ir  :. :
                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                    .: ;'7:'
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           .':.
                                                                                                                                                                                                                                                                                                                              u:').Er'
                                                                                                                                                                                                                                                                                                                                     .:..:..
                                                                                                                                                ::-    '
                                                                                                                                                       #r
                                                                                                                                                        T> :r@ Ra:                              e r :.:w:) :            j::y:
                                                                                                                                                                                                                            ;j'
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              jj:'
                                                                                                                                                                                                                                !E
                                                                                                                                                                                                                                 !à
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  (  :è
                                                                                                                                                                                                                                      :E
                                                                                                                                                                                                                                       (y
                                                                                                                                                                                                                                        ( :
                                                                                                                                                                                                                                          E j:
                                                                                                                                                                                                                                             gj   (
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                               :u :   .                     i.                         .   x
                                                                                                                                                                                                                                                                                                                           xo
j                      ji
                        jI
                         ;t:E
                            !
                            ;                                                                                           :
                                                                                                                        .....'
                                                                                                                             .
                                                                                                                             ')j
                                                                                                                               '
                                                                                                                               t::
                                                                                                                                 'j
                                                                                                                                 ..''.g.. jg......:.
                                                                                                                                  7:. ...:,:.:
                                                                                                                            .... . . ::    .y.k. . :
                                                                                                                                                   L
                                                                                                                                                   .'
                                                                                                                                                    j
                                                                                                                                                    :
                                                                                                                                                    j
                                                                                                                                                    (
                                                                                                                                                    g
                                                                                                                                                    .j
                                                                                                                                                     â
                                                                                                                                                     j
                                                                                                                                                     â
                                                                                                                                                     :(
                                                                                                                                                      '
                                                                                                                                                      j
                                                                                                                                                      :
                                                                                                                                                      kj
                                                                                                                                                       ;
                                                                                                                                                       j
                                                                                                                                                       .
                                                                                                                                                       .,
                                                                                                                                                        '
                                                                                                                                                        .
                                                                                                                                                        '
                                                                                                                                                        ;
                                                                                                                                                        .
                                                                                                                                                        j:
                                                                                                                                                         ..
                                                                                                                                                          :.
                                                                                                                                                          yr
                                                                                                                                                           (
                                                                                                                                                           .g
                                                                                                                                                           :
                                                                                                                                                           .
                                                                                                                                                           q r..
                                                                                                                                                               j..:(:.
                                                                                                                                                                     .yi .
                                                                                                                                                                         .!
                                                                                                                                                                        .j
                                                                                                                                                                          ;
                                                                                                                                                                          .j
                                                                                                                                                                           .y..y
                                                                                                                                                                              .r
                                                                                                                                                                               ,
                                                                                                                                                                         .. .;;.
                                                                                                                                                                                j..  j.:
                                                                                                                                                                                     grijr
                                                                                                                                                                                           j
                                                                                                                                                                                           E
                                                                                                                                                                                           t
                                                                                                                                                                                           j.
                                                                                                                                                                                            .,l
                                                                                                                                                                                             js
                                                                                                                                                                                            .: :g
                                                                                                                                                                                                trys jyjj  tjy
                                                                                                                                                                                                             à
                                                                                                                                                                                                             t.
                                                                                                                                                                                                              jyj
                                                                                                                                                                                                                ..:
                                                                                                                                                                                                             . .j
                                                                                                                                                                                                jysj..y.;t:gy.
                                                                                                                                                                                            .. .y            k
                                                                                                                                                                                                             .. . j
                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                  .y
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   g
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   jyjj
                                                                                                                                                                                                                    . (
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      z.
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      k
                                                                                                                                                                                                                      sj
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         yy
                                                                                                                                                                                                                          r
                                                                                                                                                                                                                          .g
                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                            x
                                                                                                                                                                                                                            r
                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             ry
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              j.
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                               yg
                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                v
                                                                                                                                                                                                                                .r
                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                  jj.
                                                                                                                                                                                                                                 sr
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                       j..y .,,r jg
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                  gsr.ugy...r:.....
                                                                                                                                                                                                                                                     ::;;,r.,t
                                                                                                                                                                                                                                                              :.gg@
                                                                                                                                                                                                                                                  :j.:.....jgg.
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                .2

                                                                                                                                                                                                                                                              ..g
                                                                                                                                                                                                                                                                  :uy.j...,.
                                                                                                                                                                                                                                                                  .g..j
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                            :.:
                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                               ,.::.;.   g:
                                                                                                                                                                                                                                                                                         j t
                                                                                                                                                                                                                                                                                ,y.iyrjyayjj
                                                                                                                                                                                                                                                                           gg.yr.
                                                                                                                                                                                                                                                                                            ;:
                                                                                                                                                                                                                                                                                             y :: x:.:g    jy
                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                             . E
                                                                                                                                                                                                                                                                                                               .g..g,...yj..j
                                                                                                                                                                                                                                                                                           yyg.........y. .,.:,.r.,.a.,.r.j
                                                                                                                                                                                                                                                                                                                            .r
                                                                                                                                                                                                                                                                                                                          .ugj
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                              T
                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                  .yj
                                                                                                                                                                                                                                                                                                                                g.g
                                                                                                                                                                                                                                                                                                                                  . j
                                                                                                                                                                                                                                                                                                                                      :y
                                                                                                                                                                                                                                                                                                                                    ...z
                       PersonWhoWasPaid                                                                                 inone
                        1134Centinel aAvenue                                                                                                                                                                                                                                         1
                       Number Street                                                                                                                                                                                                                                                  0/26/18                                      $200.00
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                 I                                                 $
                       I
                       nglewood                                           cA scacz                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                 l
                       Emailorwebsiteaddress
                                                                                                                        i                                                                                                                                                        J
                                                                                                                                                                                                                                                                                 '
                       PersonWhoMadethePayment,i
                                               fNotY'
                                                    ou                                                                 f                                                                                                                                                         t
Offi
   cialForm 107                                                                                 StatementofFinancialAlairsforlndividuals Filing forBankruptcy                                                                                                                                                                                       Rage 7
        Case 2:19-bk-10260-RK                                Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                                                                          Desc
                                                             Main Document    Page 50 of 78
                      TerryTyler
                      FirstName    MiddleName              LastName

       '
                                                                      ; EN (::.:.;r(
                                                                      r
                                                                :. ... u:..u. .. .          .U
                                                                                             ..)r q:E:.:
                                                                                              .
                                                                                           . . .... .
                                                                                                       ..           E'.;::y
                                                                                                                          .r
                                                                                                                           :t.:.:j
                                                                                                                    .:::..r:..
                                                                                                                   .:             E:.,éN.r).rj
                                                                                                                             .....)            ti..
                                                                                                                                                  r2iiEjEji!.::.:::2Eî
                                                                                                                                                                     Lj
                                                                                                                                                                      ,:.2:E!Ej
                                                                                                                                                                          .E   .i
                                                                                                                                                                                j::E.E:EjE
                                                                                                                                                                                         y:E!:Erj:
                                                                                                                                                                                                 .j
                                                                                                                                                                                                  ëE:jj
                                                                                                                                                                                                      .:
                                                                                                                                                                                                       E:.:j:.
                                                                                                                                                                                                           . jj.
                                                                                                                                                                                                               j.j
                                                                                                                                                                                                                 gj2Ej..gj;z.jqu
                                                                                                                                                                                                                               ;!
                                                                                                                                                                                                                                ,r
                                                                                                                                                                                                                                  jjjil
                                                                                                                                                                                                                                  .r    (j:
                                                                                                                                                                                                                                         .q
                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                             j.:i:j
                                                                                                                                                                                                                                            .:    .r j:.
                                                                                                                                                                                                                                                   .:. rg
                                                                                                                                                                                                                                                        jjj;)j
                                                                                                                                                                                                                                                          .)  )j
                                                                                                                                                                                                                                                             .E
                                                                                                                                                                                                                                                              ..:.rij
                                                                                                                                                                                                                                                                    z,jsj
                                                                                                                                                                                                                                                                        ijj,.j
                                                                                                                                                                                                                                                                             .jj
                                                                                                                                                                                                                                                                             .y
                                                                                                                                                                                                                                                                                rj. ij
                                                                                                                                                                                                                                                                               .:.).   ..r.qj
                                                                                                                                                                                                                                                                                            quy
                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                               rj
                                                                                                                                                                                                                                                                                               : j
                                                                                                                                                                                                                                                                                                 ,jjrj
                                                                                                                                                                                                                                                                                                   a:.;.r
                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                         .EàE.j;j
                                                                                                                                                                                                                                                                                                                .y
                                                                                                                                                                                                                                                                                                                  jjij
                                                                                                                                                                                                                                                                                                                    ,  Ej
                                                                                                                                                                                                                                                                                                                        .Ej
                                                                                                                                                                                                                                                                                                                        ë  jJj
                                                                                                                                                                                                                                                                                                                           .. .j.jj
                                                                                                                                                                                                                                                                                                                              .j    .i
                                                                                                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                                                                                                     . . u.
                                                                 f.-. .
                                                                 '       ..
                                                                .: ...:...i#..iV gùdx=sxx'v -l (..: :j,r.y.,:q.E:%
                                                                           :... . ..::........... ;,.:.r.:y.....:.:: ..p..      . .         ù
                                                                                                                                    E:Erë::E.  &
                                                                                                                                             .E:       !
                                                                                                                                               :,::.(,ë:=
                                                                                                                                                        ::
                                                                                                                                                         r:.(::   '
                                                                                                                                                              .:::.  à
                                                                                                                                                                     r
                                                                                                                                                                     y
                                                                                                                                                                  :ir.
                                                                                                                                                                     :
                                                                                                                                                                     r          :
                                                                                                                                                                      ;:..:q.s!:j  j
                                                                                                                                                                                q!E!!
                                                                                                                                                                                    ;à   j
                                                                                                                                                                                      !qyg  j
                                                                                                                                                                                          y:5
                                                                                                                                                                                          :   (
                                                                                                                                                                                            !!:   :
                                                                                                                                                                                                  Ej!Eyj
                                                                                                                                                                                               :EE.          ;
                                                                                                                                                                                                       yyr..:! .s
                                                                                                                                                                                                              ëE jiiE:j
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 y    ;go
                                                                                                                                                                                                                        r.:.:.;;:;;,:,r j
                                                                                                                                                                                                                                      .r.
                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                        ..;;;;::.Err::r;::::
                                                                                                                                                                                                                                                           :::
                                                                                                                                                                                                                                                             ;y
                                                                                                                                                                                                                                                              y.
                                                                                                                                                                                                                                                               :;:
                                                                                                                                                                                                                                                                 :iy
                                                                                                                                                                                                                                                                   ;(:L
                                                                                                                                                                                                                                                                      -:
                                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                        :::  :
                                                                                                                                                                                                                                                                            à;! g
                                                                                                                                                                                                                                                                              ës::r
                                                                                                                                                                                                                                                                                  ..E.iEj  o
                                                                                                                                                                                                                                                                                        y:t:!:::::r::.a   x
                                                                                                                                                                                                                                                                                                       ;:::::oy
                                                                                                                                                                                                                                                                                                              .::;;:::;:.
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        g..!.ijji:,EEj
                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                     ë y
                                                                                                                                                                                                                                                                                                                                      ëjj
                                                                                                                                                                                                                                                                                                                                        .g
                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                        ( Eq
                                                                                                                                                                                                                                                                                                                                           yi:...:
                                                                                                                                                                                                                                                                                                                                                 :
                                                                .
                                                                .
                                                                .?.::.
                                                                     :'
                                                                     :
                                                                     .:'
                                                                      .j
                                                                       :
                                                                       :
                                                                       '
                                                                       :(.
                                                                        '
                                                                        .(:
                                                                         :.
                                                                          '
                                                                          '.
                                                                           .
                                                                           .:
                                                                            .2
                                                                             .:.
                                                                              .J
                                                                               : .).'',.
                                                                                       J.f:...:.;:.
                                                                                                  ::
                                                                                                   j
                                                                                                   :.
                                                                                                    J
                                                                                                    f:,
                                                                                                     ::;
                                                                                                      .
                                                                                                      J.
                                                                                                       J
                                                                                                       :.
                                                                                                        J :
                                                                                                        j::
                                                                                                          :
                                                                                                          ;
                                                                                                          :!
                                                                                                           :
                                                                                                           .
                                                                                                           .
                                                                                                           :t
                                                                                                            .:
                                                                                                            j  :
                                                                                                             .:j
                                                                                                               .
                                                                                                               fr.
                                                                                                                .
                                                                                                                '
                                                                                                                . ::
                                                                                                                 .j .  ysj
                                                                                                                          :)
                                                                                                                          y.
                                                                                                                           .: )r.
                                                                                                                              . .
                                                                                                                                 )
                                                                                                                                 :.:.
                                                                                                                                    t.'.
                                                                                                                                         :
                                                                                                                                         .jj j
                                                                                                                                             y.j
                                                                                                                                               ,:
                                                                                                                                                yj :
                                                                                                                                                   .2::y;
                                                                                                                                                        .j:r
                                                                                                                                                           ;  jj:(::   zy
                                                                                                                                                                       .yj
                                                                                                                                                                         .jy
                                                                                                                                                                           .j
                                                                                                                                                                            .j
                                                                                                                                                                             vyj
                                                                                                                                                                               rr
                                                                                                                                                                                r
                                                                                                                                                                                .jrr yg
                                                                                                                                                                                      .;
                                                                                                                                                                                       .y:
                                                                                                                                                                                         y  j
                                                                                                                                                                                            jyyr
                                                                                                                                                                                               .j
                                                                                                                                                                                                .jj
                                                                                                                                                                                                  :
                                                                                                                                                                                                  yy
                                                                                                                                                                                                   : j
                                                                                                                                                                                                     .j
                                                                                                                                                                                                      ,y
                                                                                                                                                                                                       .j
                                                                                                                                                                                                        :.j
                                                                                                                                                                                                          .j
                                                                                                                                                                                                           . ry
                                                                                                                                                                                                              y y
                                                                                                                                                                                                                t
                                                                                                                                                                                                                kyt jj;erjjy.       j .
                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                      g g
                                                                                                                                                                                                                                        .r
                                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                                          jyyyyyj:
                                                                                                                                                                                                                                                 iy
                                                                                                                                                                                                                                                  two
                                                                                                                                                                                                                                                   jyg.
                                                                                                                                                                                                                                                      sgxjy
                                                                                                                                                                                                                                                          ryyy
                                                                                                                                                                                                                                                             .y
                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                              yj.jjgjyryjygjjj.
                                                                                                                                                                                                                                                                              jy j
                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                 gj j
                                                                                                                                                                                                                                                                                    r j)y yo
                                                                                                                                                                                                                                                                                           .  y y   .         o
                                                                                                                                                                                                                                                                                                              yrygyr.jy.r
                                                                                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                                                                                         r..y.;jjj. ;g
                                                                                                                                                                                                                                                                                                                                     ty
                                                                                                                                                                                                                                                                                                                                      t jj
                                                                                                                                                                                                                                                                                                                                         ::j r:j
                                                                -u-.(-(-u-----.
                                                                '              é'.
                                                                                 ---:
                                                                                    .
                                                                                    '
                                                                                    :-i-'---'1'    .u-u.
                                                                                                       -i
                                                                                                        .---.t.u--
                                                                                                                 .f
                                                                                                                  u.,
                                                                                                                    k(j(
                                                                                                                       .-
                                                                                                                       .
                                                                                                                           . :
                                                                                                                          .-uu- ..
                                                                                                                                 .(u.
                                                                                                                                    .
                                                                                                                                    .
                                                                                                                                       Là.
                                                                                                                                         :.u.u.
                                                                                                                                              ztjkï:azx.)   .:
                                                                                                                                                             a.k :k
                                                                                                                                                                  .
                                                                                                                                                                  j
                                                                                                                                                                  :.j.jaj(-kf     ....  rsy j..
                                                                                                                                                                                            .  r.j  yu.....y        ( .(;jyjj      .y . . .. . y.r,jy                                   .
                                                                                                                                                                                                                                                                                        .q
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                             ): rër.  :.:.:. .:              ...:     ...tgj.
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       ;y
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                        :. ..rj   .
                                                                I
               PersonW hoW asPaid                               I
                                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                     f                                                        $
                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                     '
                                                                '                                                                                                                                                                    j
                                                                                                                                                                                                                                     j
                                                                '                                                                                                                                                                    I
               Emailorwebsiteaddress
                                                                '                                                                                                                                                                    1
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     à
                                                                                                                                                                                                                                     !
               PersonW hoMadethePayment,ifNotYou                                                                                                                                                                                     i
                                                                                                                                                                                                                                     l

  17.W ithin 1yearbeforeyou tiled forbankruptcy,did you oranyoneelse acting on yourbehal
                                                                                       fpay ortransferanypropedyto anyonew ho
     promisedto help you dealwithyourcreditorsorto makepayments toyourcreditors?
     Do notincludeanypaymentortransferthatyouIisted on Iine 16.

     2 No
     Q Yes.Fi
           'llinthedetai
                       ls.
                                                                .      :.'...'.           J          :' ..r:' .'....,(.
                                                                                                                      (.'... .. . :..                             .       . . . . ..  )(..(r..T
                                                                                                                                                                                              .........'....                                        '
                                                                                                                                                                                                           ':(:'.i...... .. ...!::.::.qrii.'r;.(.tj.'
                                                                                                                                                                                                                                                    ..é
                                                                                                                                                                                                                                                      ..;
                                                                                                                                                                                                                                                        .i'.j:.'::.j:....,'.J7'q..:.j:.       ,i..'.i:..:::..::.. ..'.......
                                                                                                                                                                                                                                                                                      jj..2..''
                                                                ,
                                                                . '
                                                                     -=' < '% 4:û'  * 2'        ,- N-                  EW ';. ''ti        ,
                                                                                                                                          .E'E'
                                                                                                                                              i
                                                                                                                                              'i
                                                                                                                                               !
                                                                                                                                               E:
                                                                                                                                                !'
                                                                                                                                                 ,,,
                                                                                                                                                   E',
                                                                                                                                                     EEE
                                                                                                                                                       ,
                                                                                                                                                       'E
                                                                                                                                                        ,.E   ?.i
                                                                                                                                                                ,* '     - r ,*
                                                                                                                                                                         ,          E,  !
                                                                                                                                                                                        :
                                                                                                                                                                                        E
                                                                                                                                                                                        iE
                                                                                                                                                                                         j
                                                                                                                                                                                         :E::a- '.-.:#:     -    ,.

                                                                     t........r
                                                                        .     l
                                                                              J''
                                                                                ''
                                                                                 .
                                                                                 r2'
                                                                                   '
                                                                                   :'
                                                                                    t'
                                                                                     .
                                                                                     =.
                                                                                      .'
                                                                                       9
                                                                                       '::
                                                                                         f:'.Jf .
                                                                                                '
                                                                                              ...
                                                                                                . :
                                                                                                  %
                                                                                                .-.
                                                                                                  .:
                                                                                                   -f
                                                                                                  z.'
                                                                                                    .-.-.-
                                                                                                         -.
                                                                                                          -:
                                                                                                           ..
                                                                                                            ..'.,-
                                                                                                            -    ;
                                                                                                                 '
                                                                                                                 :
                                                                                                                 ;
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ..,'
                                                                                                                    :
                                                                                                                    L
                                                                                                                    .up
                                                                                                                    . u'
                                                                                                                       ..
                                                                                                                        '=:
                                                                                                                        .
                                                                                                                        ? '
                                                                                                                          :
                                                                                                                          .-:
                                                                                                                            :
                                                                                                                            .'
                                                                                                                            .:g
                                                                                                                              ..
                                                                                                                              .J
                                                                                                                               ,'
                                                                                                                               .
                                                                                                                               J..'
                                                                                                                                  )
                                                                                                                                 Iz
                                                                                                                                  1:
                                                                                                                                   )
                                                                                                                                  ..
                                                                                                                                   . tL?ur
                                                                                                                                    -L    .
                                                                                                                                          '
                                                                                                                                          ;
                                                                                                                                         -u
                                                                                                                                          .
                                                                                                                                          L..-:
                                                                                                                                              '
                                                                                                                                              r.
                                                                                                                                               '
                                                                                                                                               :
                                                                                                                                              J.r
                                                                                                                                                (
                                                                                                                                               =wr
                                                                                                                                                 '
                                                                                                                                                 c:
                                                                                                                                                  .
                                                                                                                                                  #
                                                                                                                                                  i.
                                                                                                                                                   rj.
                                                                                                                                                   -c'
                                                                                                                                                     ::
                                                                                                                                                     -u......:g
                                                                                                                                                              =,t
                                                                                                                                                             ,. .
                                                                                                                                                                j
                                                                                                                                                                w
                                                                                                                                                                '''...u
                                                                                                                                                                      ..ww
                                                                                                                                                                        ......:'
                                                                                                                                                                               E% .
                                                                                                                                                                                  :..:.'
                                                                                                                                                                                       x.
                                                                                                                                                                                       .'.)
                                                                                                                                                                                       '   .
                                                                                                                                                                                           ..
                                                                                                                                                                                           .':
                                                                                                                                                                                             )'.'r.':....:.
                                                                                                                                                                                                          r..
                                                                                                                                                                                                            ':':
                                                                                                                                                                                                               ..''.
                                                                                                                                                                                                               '
                                                               p
                                                               '
                                                               :
               PersonW hoW asPaid
                                                                                                                                                                                                                                     1                                                        $
               Number Street                                                                                                                                                                                                         1
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     !
                                                               .
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                              $
                                                               !                                                                                                                                                                     1
                                                                                                                                                                                                                                     1
               cf
                ty                     state zlecode                                                                                                                                                                                 l
  18.W ithin2 yearsbeforeyou5Iedforbankruptcy,did yousell,trade,orotherwisetransferany propertyto anyone,otherthan property
     transferred intheordinary course ofyourbusinessorfinancialaffairs?
     Includebothoutrighttransfersandtransfersmadeassecurity(suchasthegrantingofasecurityinterestormodgageonyourpropedy).
     Donotincludegi
                  ftsandtransfersthatyou havealreadyIisted on thi
                                                                sstatem ent.
     3 No
     D Yes.Fi
       '
            llinthedetai
                       ls.                                                                            ' .,
                                                                   .. '  .
                                                                                           ;.'.':.'.'uà
                                                                                                      ;,..    '.,a'),'..2.....'
                                                                                                                              .' 7. ......'
                                                                                                                                          . .
                                                                                                                                           ' '.I.).(   ,. :
                                                                                                                                                     '..
                                                                                                                                                    .-  .
                                                                                                                                                        2.
                                                                                                                                                         ;;
                                                                                                                                                          L2,        :'.::.:. ''
                                                                                                                                                                               ,:
                                                                                                                                                                                ::.!
                                                                                                                                                                                   ..;
                                                                                                                                                                                     :r:..
                                                                                                                                                                                         : :  .:..:;.:
                                                                                                                                                                                                     .
                                                                                                                                                                                                     j;J.
                                                                                                                                                                                                        ;j
                                                                                                                                                                                                         .7.;'.'.2,   .6(t.
                                                                                                                                                                                                                          ).'.
                                                                                                                                                                                                                             :;r.
                                                                                                                                                                                                                                :...:',ltj.41ved:
                                                                                                                                                                                                                                             :..!:..:::.''':..:...',y';'.'.'::..'
                                                                                 ., .
                                                                                                                                                            G(.
                                                                                                                                                              '::i;
                                                                                                                                                                  '?::      .''
                                                                                                                                                                              . .:':   r.:r.
                                                                                                                                                                                           .:
                                                                                                                                                                                            .!    '     .'    .;  :)
                                                                                                                                                                                                                   .r:
                                                                                                                                                                                                                     êt
                                                                                                                                                                                                                      L.  .                                                anxfe..
                                                                                           '
                                                                     '
                                                                     * --.-..' .e   otl'andval             ùfpr                                    -
                                                                                                                                                   .    - -          e
                                                                                                                                                                     -:  . .  i    . E . ;       :*e     h
                                                                                                                                                                                                         '
                                                                                                                                                                                                         -;.
                                                                                                                                                                                                           ;..                  .
                                                                                                                                                                                                                                ,èl :1z..i     u.           :'..nx
                                                                                                                                                                                                                                                                 . o..lle
                                                                     . . '.''.;.-
                                                                                '''
                                                                                  .                .;
                                                                                                    ' .77
                                                                                                        )( .  '
                                                                                                              Y  . ''
                                                                                                                    7t     :. ..          C      )::  ''
                                                                                                                                                       '%;'
                                                                                                                                                          '   .
                                                                                                                                                              ';:
                                                                                                                                                                ;rr  ''   .
                                                                                                                                                                          +'   ..'' :)
                                                                                                                                                                                     . ::::. :  .:
                                                                                                                                                                                                 .:
                                                                                                                                                                                                  : ;:: .'
                                                                                                                                                                                                         T
                                                                                                                                                                                                         ; .
                                                                                                                                                                                                           n   . r   2:    ' .       .    .  )      '                     ..
                                                                   ..1
                                                                     111
                                                                       9
                                                                       112
                                                                         111                         .t.  .   . : :'. :           .  . ..       .   :   -   '   - ?
                                                                                                                                                                  ;                 - -
                                                                                                                                                                                      '= - K' -' -        ':
                                                                                                                                                                                                           '  :
                                                                                                                                                                                                              ':: ' :'::  7   : '
                                                                                                                                                                                                                                :''  '7:  :.7         :
                                                                                                                                                                                                                                                      . '7 .q               '
                                                                     .      i
                                                                            r'
                                                                             l
                                                                             l i
                                                                               .lIr
                                                                                  Ir
                                                                                   II!!
                                                                                      .
                                                                                      .I
                                                                                       .   ..   ' .
                                                                                                        .    .  .  .   ..     ..       .  .   .re   .
                                                                                                                                                   . ..           .
                                                                                                                                                                  .* :11        r1;
                                                                                                                                                                                  ... .!             Ii
                                                                              ;.u.==.=-=...----..-...-.*.-=x.==.-1.-.-- x-===-wxX.-r..=-=====.x.-ï*.O .Z.xJ..fw= =u1x..ZLZzizkxxu.-a:-u.uuwuu'nx'uiuûuw
                                                                                                                                                                                                        1!6.'.
                                                                                                                                                                                                             :.
                                                                                                                                                                                                              F.' :E
                                                                                                                                                                                                                   :  C
                                                                                                                                                                                                                    .:.. '.'.
                                                                                                                                                                                                                           c :  :
                                                                                                                                                                                                                                :.c.E.:
                                                                                                                                                                                                                                      g::...:.
                                                                                                                                                                                                                                             :::
                                                                                                                                                                                                                                             ..-
                                                                                                                                                                                                                                                .:.7
                                                                                                                                                                                                                                                   ,:'
                                                                                                                                                                                                                                                   -x:.x(
                                                                                                                                                                                                                                                 :.-    m. iE
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            uu.: i
                                                                                                                                                                                                                                                                 li
                                                                                                                                                                                                                                                                  pl
                                                                                                                                                                                                                                                               .' 1:
                                                                                                                                                                                                                                                                    iij
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      li
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                        rt
                                                                                                                                                                                                                                                                         ri
                                                                                                                                                                                                                                                                    .'u.. .4
                                                                                                                                                                                                                                                                          124
                                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                                             1r u.'
                                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                            . '
                                                                                                                                                                                                                                                                                                  '(
               PersonW hoReceivedTransfer                                                                                                                               1                                                                                                                          :
                                                                                                                                                                        '                                                                                                                          j
               Number street                                                                                                                                            '
                                                                                                                                                                        .
                                                                                                                                                                        ;
                                                                                                                                                                        j                                                                                                                          i
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                        t                                                                                                                          1
                                                                                                                                                                        l
                                                                                                                                                                        '
                                                                                                                                                                        '                                                                                                                          J
                                                                                                                                                                                                                                                                                                   ù
                                                                                                                                                                        ;                                                                                                                          '
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                        y                                                                                                                          '
               City                    State    ZIP Code                                                                                                                ;                                                                                                                          '
                                                               .                                                                                                        k                                                                                                                          I



           PersonW hoReceivedTransfer

           Number Street



           City                        State    Z1PCode
           Person's relationship to you
OfficialForm 107                                  StatementofFinancialAffairsforlndividual
                                                                                         s Filing forBankruptcy                                                                                                                                                                                                Page 8
          Case 2:19-bk-10260-RK                         Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                  Desc
                                                        Main Document    Page 51 of 78
Debtor1           TerfyTyler                                                                                                      Casenumber(ifknownt                                                                                                  .-
                  FirstName     MicldleName         LastName




  19.Within 10 yearsbeforeyou filed forbankruptcy,didyoutransferany propertyto a sel
                                                                                   f-sehledtrustorsim ilardevice ofw hich you
       area beneficiary? (These aregften cal
                                           led asset-protection devices.)
       3 No
       Q Yes.Filli
                 nthedetails.




  '.
         : List certain FinancialAccounts,Instrum entsysafe DepositBoxes,and Storage Units
  2:.W i
       thin 1yearbeforeyoufiledforbankruptcy,w ere anyfinancialaccountsorinstrum ents held inyournam e,orforyourbenest,
     closed,sold,m oved,ortransferred?
     lnclude checking,savings,m oneymarket,orotherfinancialaccoun/ :cedifi
                                                                         cates ofdeposit;shares in banks,creditunions,
     brokeragehouses,pensionfunds,cooperatives,associations,and otherfinancialinstitutions.
       Q No
       Q Yes.Fillinthedetails.                                     .. .                   .   .       .   .. .             . ..       :.'g:7:'2.r:..'.': ':'' t. .)'.:'1:2..:...j '.'..''.''n'....:...' .
                                                                                                                                  ' '::                                                                 '''j..':E''..:.j. ' . .
                                                             Ixe4kjo iofw 5,y:uw.jriùiw- .#:- y:! .E
                                                                  .. ...        ..
                                                                                 ..
                                                         .
                                                                                                  r
                                                                                                  lf:-z..x.
                                                                                                          :.t
                                                                                                            :
                                                                                                            kki ...:
                                                                                                                   i::
                                                                                                                   .
                                                                                                                     .
                                                                                                                     y
                                                                                                                     r
                                                                                                                     :.r
                                                                                                                      ).
                                                                                                                       j.;
                                                                                                                       . .:
                                                                                                                          j,
                                                                                                                           .:
                                                                                                                           .
                                                                                                                            .:
                                                                                                                             :
                                                                                                                             ,
                                                                                                                             ..:
                                                                                                                             : r
                                                                                                                               y
                                                                                                                               gj
                                                                                                                                .
                                                                                                                                rj
                                                                                                                                 .r
                                                                                                                                  j
                                                                                                                                  .
                                                                                                                                  j.
                                                                                                                                   j.
                                                                                                                                    j
                                                                                                                                    r
                                                                                                                                    k
                                                                                                                                    .
                                                                                                                                    y
                                                                                                                                    g
                                                                                                                                    ::
                                                                                                                                     y
                                                                                                                                     j
                                                                                                                                     .y
                                                                                                                                      j
                                                                                                                                      .j
                                                                                                                                      .
                                                                                                                                       t
                                                                                                                                       y
                                                                                                                                       .
                                                                                                                                       r
                                                                                                                                       ),
                                                                                                                                        .
                                                                                                                                        ,
                                                                                                                                        .z
                                                                                                                                         .
                                                                                                                                         :.:
                                                                                                                                           ..
                                                                                                                                            j:
                                                                                                                                             j
                                                                                                                                             :::
                                                                                                                                               g
                                                                                                                                               .
                                                                                                                                               :.(j
                                                                                                                                                  .
                                                                                                                                                  :g
                                                                                                                                                   ..
                                                                                                                                                    x..
                                                                                                                                                      4.z.
                                                                                                                                                         ,
                                                                                                                                                         ...
                                                                                                                                                         : :
                                                                                                                                                           x
                                                                                                                                                           .
                                                                                                                                                           ;
                                                                                                                                                           .y
                                                                                                                                                            ...g
                                                                                                                                                               .,
                                                                                                                                                               .y
                                                                                                                                                                .
                                                                                                                                                                u
                                                                                                                                                                :.
                                                                                                                                                                 ,u.
                                                                                                                                                                   j
                                                                                                                                                                   u
                                                                                                                                                                   m
                                                                                                                                                                   y.
                                                                                                                                                                   ::.
                                                                                                                                                                     ,
                                                                                                                                                                     .:
                                                                                                                                                                      .
                                                                                                                                                                      y...
                                                               y ,,,,f r , ,,,   .r,,r,y,,
                                                                                         ,
                                                                                        E:, ,
                                                                                            i-     ié4i; ,f;j:yE)
                                                                                                                .
                                                                                                                J,j, ,
                                                                                                                     ,k     : ,:r>,   ,
                                                                                                                                      .,
                                                                                                                                       ,  ,  ,,,
                                                                                                                                               f ;m -,   #y, j,j,
                                                                                                                                                                j
                                                                                                                                                                ,;,ayy
                                                                                                      )il; :;:::: YW W (::                            :j
           NameofFinancialInstitution
                                                             xxxx-                                                         Q checking                                                                                             $
           Number      street                                                                                              Q savings
                                                                                                                           Q Moneymarket
l                                                                                                                          Q srokerage
           city                     state zmcode                                                                           u other

                                                             xx:cx-                                                        (; checking                                                                                           $
           NameofFinancialI
                          nsti
                             tuti
                                on                                                                                         Q savings
           Number street                                                                                                   Q Moneymarket
                                                                                                                           Q Brokerage
                                                                                                                           (:1cxher
           city                     state     zlecode

 21.Do you now have,ordid you havewi thin1 yearbeforeyou filed forbankruptcy,anysafedeposi
                                                                                         tboxorotherdepositoryfor
    securities,cash,orothervaluables?
       Qx No
       Q Yes.Fillinthedetails.
                                                          l
                                                          k  '        .     .             :E:.;.'..       .:'::ë...:.. ...E::.:....;w..'
                                                                                                                                       .:.'.;
                                                                                                                                            .;.k'
                                                                                                                                                r7#
                                                                                                                                                  '
                                                                                                                                                  - -.
                                                                                                                                                     :7î7' i:yii.:.:::.:;.:.::;
                                                                                                                                                                              :.:''
                                                                                                                                                                                  .E'j'g E :
                                                                                                                                                                                           E:.fE.E. E...EEqF:.. ... .ë:2E'
                                                                                                                                                                                                                         ::::''.k'
                                                         '.l..
                                                         .'
                                                          ,
                                                          .
                                                          r  l
                                                             i
                                                             .
                                                             .
                                                             .p
                                                              i
                                                              .:l.
                                                                 i
                                                                 C
                                                                 .
                                                                 :
                                                                 .4
                                                                  i
                                                                  .i1t'
                                                                 . .
                                                                      1
                                                                      i.
                                                                      :I
                                                                       C
                                                                       F
                                                                       ::
                                                                        '*
                                                                         -
                                                                         '
                                                                         ,
                                                                         '
                                                                         '
                                                                         u.
                                                                          -
                                                                          .'
                                                                           .
                                                                           1'         -.--.1
                                                                            ,,.,,--.-..
                                                                             (r:'
                                                                                .'''...
                                                                                        :l'.(
                                                                                       :;
                                                                                        .   :
                                                                                            .
                                                                                            ')j
                                                                                              !
                                                                                              is
                                                                                              .
                                                                                              '
                                                                                              .2
                                                                                               '
                                                                                               :
                                                                                                i:
                                                                                                :..
                                                                                                  :
                                                                                                  ::t:
                                                                                                  '
                                                                                                  .
                                                                                                  '
                                                                                                     .Ei:
                                                                                                        f
                                                                                                        ..:.
                                                                                                           .::r
                                                                                                            ;.:..rrE.
                                                                                                                    ..
                                                                                                                     ..
                                                                                                                      E..j.r(
                                                                                                                       .
                                                                                                                       ;
                                                                                                                       '
                                                                                                                             .r
                                                                                                                              :p..(
                                                                                                                           .. .

                                                                                                                            ï' : (:
                                                                                                                                    q
                                                                                                                                    t
                                                                                                                                    il.
                                                                                                                                  .jt
                                                                                                                                    :
                                                                                                                                    .'
                                                                                                                                      r
                                                                                                                                      k
                                                                                                                                      i
                                                                                                                                     :;
                                                                                                                                      .
                                                                                                                                      :j.
                                                                                                                                        t
                                                                                                                                        Ej::F'r
                                                                                                                                        :!r'  j.
                                                                                                                                               -:
                                                                                                                                                -
                                                                                                                                                .
                                                                                                                                                :
                                                                                                                                                q
                                                                                                                                                -
                                                                                                                                                ë
                                                                                                                                                :-
                                                                                                                                                 g
                                                                                                                                                 -
                                                                                                                                                 :
                                                                                                                                                 .
                                                                                                                                                 :
                                                                                                                                                 '
                                                                                                                                                  '
                                                                                                                                                  -
                                                                                                                                                  j
                                                                                                                                                  .
                                                                                                                                                  ij
                                                                                                                                                   v
                                                                                                                                                   E
                                                                                                                                                   -
                                                                                                                                                   :
                                                                                                                                                   q
                                                                                                                                                   -.
                                                                                                                                                    E
                                                                                                                                                    :
                                                                                                                                                   ..
                                                                                                                                                    E
                                                                                                                                                    :'
                                                                                                                                                     E
                                                                                                                                                     ::
                                                                                                                                                      '
                                                                                                                                                      :
                                                                                                                                                      j
                                                                                                                                                      .
                                                                                                                                                      E(:y..
                                                                                                                                                           r
                                                                                                                                                           :y..
                                                                                                                                                              2
                                                                                                                                                              :
                                                                                                                                                              .
                                                                                                                                                              ,.
                                                                                                                                                              .
                                                                                                                                                              ;2
                                                                                                                                                               .r
                                                                                                                                                                .:
                                                                                                                                                                 .
                                                                                                                                                                 :
                                                                                                                                                                 .'
                                                                                                                                                                  :j
                                                                                                                                                                  ..
                                                                                                                                                                   r..
                                                                                                                                                                     f
                                                                                                                                                                     ..
                                                                                                                                                                      r
                                                                                                                                                                      ji
                                                                                                                                                                   ,. .
                                                                                                                                                                       .
                                                                                                                                                                       à
                                                                                                                                                                       .
                                                                                                                                                                       q
                                                                                                                                                                       .
                                                                                                                                                                       ï
                                                                                                                                                                       L
                                                                                                                                                                         (.
                                                                                                                                                                          ((
                                                                                                                                                                           .
                                                                                                                                                                           y
                                                                                                                                                                           ..
                                                                                                                                                                            r..j
                                                                                                                                                                               .
                                                                                                                                                                               I
                                                                                                                                                                               .
                                                                                                                                                                               r
                                                                                                                                                                               ù
                                                                                                                                                                        Là:=:-..
                                                                                                                                                                                1,!
                                                                                                                                                                                  u) !
                                                                                                                                                                                   q'c
                                                                                                                                                                                      :j,j;.
                                                                                                                                                                                           j4?
                                                                                                                                                                                     ,KA:*7:y
                                                                                                                                                                                             i
                                                                                                                                                                                             :
                                                                                                                                                                                             .:
                                                                                                                                                                                              .
                                                                                                                                                                                              ti1
                                                                                                                                                                                                .
                                                                                                                                                                                                1
                                                                                                                                                                                                .
                                                                                                                                                                                                1;
                                                                                                                                                                                                 .
                                                             ..            .. .                                             .                     auJà.L
                                                                                                                                            z.--.- .
                                                                                                                                         ....          .kLo--a=...J-.
                                                                                                                                                                    '-.-JC-.
                                                                                                                                                                           '.-..-I.J-J.
                                                                                                                                                                               *
                                                                                                                                                                               P'>$   JS
                                                                                                                                                                                       r?i
                                                                                                                                                                                         roJJ;;JJ.=c
                                                                                                                                                                                                   .z:..>lLa-otts--------.--).-=r
                                                                                                                                                                                                                                '-...-    '.
                                                                                                                                                                                                                                         ..
                                                                                                                                         1
                                                                                                                                         '
                                                                                                                                         l                                                                                                      Q No
           NameofFlnanci
                       alInsti
                             tution                          xame                                                                        p
                                                                                                                                         l                                                                                                     j
                                                                                                                                                                                                                                               1D yes
                                                                                                                                         j                                                                                                     I
                                                                                                                                         I
                                                                                                                                         l                                                                                                     J
           Nurnber Street                                                                                                                i
                                                             Number street                                                               j
                                                                                                                                         1
                                                                                                                                         1
                                                             Ci
                                                              ty                State             Z1PCode                                i
                                                                                                                                         i
           ci
            ty                      state zl
                                           ecoue                                                                                         !

OfficialForm 107                                StatementofFinancialAffairs forIndividuals FilingforBankruptcy                                                                                                                                 Page9
           Case 2:19-bk-10260-RK                           Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                                                  Desc
                                                           Main Document    Page 52 of 78
Debtor1              TerryTyler                                                                                                                                 Case number(ifknownt
                     FirstName    MiddleName             LastName



 22.Haveyoustored propertyinastorageunitorplaceotherthanyourhomewithin1yearbeforeyouflledforbankruptcp
    Qx No
    Q Yes.Fillinthedetails.                                                       ' '                   ' '                        '       '
                                                                                                                                                                Eg.. .. .. : :
                                                                  !'.
                                                                   1i!i
                                                                      l!il I1i
                                                                             :I
                                                                              l
                                                                              .
                                                                               C'
                                                                                1'lt
                                                                                  i dI
                                                                                     l4i
                                                                                       l
                                                                                       t            'ti
                                                                                                      I
                                                                                                      .i
                                                                                                       1;
                                                                                                        .1
                                                                                                         .I
                                                                                                          i
                                                                                                          l
                                                                                                          9
                                                                                                          i
                                                                                                           .
                                                                                                           l
                                                                                                           1
                                                                                                                                    . .
                                                                                                                                               !.;......(...;....:..::E:...?:..::.::EE.....EE,:..,:E:::(  o..:   'à ::  ::.'
                                                                                                                                                                                                                           :;.r)i;
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 j!::::!':
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ::.
                                                                                                                                                                                                                                          ;l.
                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            pà'.':
                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                 E:..
                                                                                                                                                                                                                                                    'y
                                                                                                                                                                                                                                                    :'j!
                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                        'i
                                                                                                                                                                                                                                                        jé(
                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                           jji
                                                                                                                                                                                                                                                            :'j
                                                                                                                                                                                                                                                              Ej
                                                                                                                                                                                                                                                               !::g
                                                                                                                                                                                                                                                                  EEj.êl
                                                                                                                                                                                                                                                                       :j
                                                                                                                                                                                                                                                                        'i
                                                                                                                                                                                                                                                                        r''h
                                                                                                                                                                                                                                                                           'l
                                                                                                                                                                                                                                                                            'i
                                                                                                                                                                                                                                                                             i!i
                                                                                                                                                                                                                                                                               'j
                                                                                                                                                                                                                                                                                .à
                                                                                                                                                                                                                                                                                 .':'i:::
                                                                                                                                                                                                                                                                                        :.'''.:'''.
                                                                                                                                                                                                                                                                                                  :.'i'
                                                                                                                                                                                                                                                                                                      .l
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       !
                                                                                       .Eli
                                                                                          l.l
                                                                                            lt
                                                                                             à
                                                                                             ir't                                       121!.i
                                                                                                                                             1
                                                                                                                                             @
                                                                                                                                             1kl
                                                                                                                                               1
                                                                                                                                               i
                                                                                                                                               l                                                                        *      .jj
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 rs
                                                                                                                                                                                                                                  l lià
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      !                                                                :I
                                                                                                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                                                                                                         yIt
                                                                                                                                                                                                                                                                                                           i.l1i
                                                                                                                '
                                                                  '':
                                                                    Ji:'.f.::
                                                                            .,J
                                                                            :.f:' '.:;
                                                                                     .:'
                                                                                        '
                                                                                          r     .;
                                                                                                .
                                                                                                 'p
                                                                                                  .i
                                                                                                   1r
                                                                                                   ,.
                                                                                                    .
                                                                                                      '
                                                                                                      . .
                                                                                                       '
                                                                                                             llib'3t.b'3til'''l'Ld1I.::1
                                                                                                           ..i
                                                                                                           ' f
                                                                                                             . : .u  :  . '' '..  ..:
                                                                                                                                       1
                                                                                                                                       .7
                                                                                                                                        i:
                                                                                                                                          '
                                                                                                                                          '  .
                                                                                                                                             :
                                                                                                                                             .                                                         .E
                                                                                                                                                                                                        .!..:.yyj.:E...:j.j:
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           (j
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            j;
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             ; jj j
                                                                                                                                                                                                                                  jj.j
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      rà
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       z:
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ;'
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         jd
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          g'
                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           yl
                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            jr
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              ;i
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               j'
                                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 ij:,
                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                    ji
                                                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                                                      (j
                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                        y(
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         yjgj
                                                                                                                                                                                                                                                            ig(
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              i:
                                                                                                                                                                                                                                                               jj.
                                                                                                                                                                                                                                                                 Ej
                                                                                                                                                                                                                                                                  .j:
                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    Ej:j
                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                        ,i
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         ij!ji
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                             jE
                                                                                                                                                                                                                                                                              t.
                                                                                                                                                                                                                                                                               Eg
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                 j:i
                                                                                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                                                                                    j(
                                                                                                                                                                                                                                                                                     .E:i
                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                        l :
                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                            .(11
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 81!
                                                                                                                                                                                                                                                                                                  . 1:
                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                     4i   ..
                                                                                                                                                                                                                                                                                                           .  ..j...
                                                                                                                                                                                                                                                                                                             !'
                                                                                       f ri , . . :;t       .
                                                                                                                                                                .                     ..;. y            ua   isuuuu;          u
                                                                                                                                                                                                                              .gg :
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                  .;y: : fu:
                                                                                                                                                                                                                                           . rL, .q        '-
                                                                                                                                                                                                                                                            jtol  i
                                                                                                                                                                                                                                                                  :uS,
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     i.6i! jtfi f
                                                                                                                                                                                                                                                                                ;:.j)::;V W:       iti:    '
                                                                                                                                                                        T'                                                                                                         I
                                                                                                                                                                         1                                                                                                         !u xo
                                                                                                                                                                                                                                                                                   r
              NameofStorageFacility                               xame                                                                                                   )                                                                                                        1(ayes
                                                                                                                                                                         l
                                                                                                                                                                         i                                                                                                        1
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                         !                                                                                                        1
              Number Street                                       Number Street                                                                                                                                                                                                   I
                                                                                                                                                                         !
                                                                                                                                                                         f                                                                                                        l
                                                                                                                                                                                                                                                                                  ,

                                                                                                                                                                         '

                                                                  ci
                                                                   tystateZIPCode                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                  1
              City                    Statr     Z1P Cpd:                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                  (..


  * .
          *            Identify Properiy You Hold orControlforSom eone Else
 23.Do you hold orcontrolany propedythatsomeoneel
                                                se owns? Include anypropertyyou borrowed from ,are storingfor,
    orhold in trustforsomeone.
        Q No
        Q Yes.Fillinthedetails.                               '                                                     ' '
                                                                                  .              ..                  . . .
                                                             :e        @*r
                                                                         :
                                                                         * tle'                                     i:!
                                                                                                                      ,f

              (lwner'sName

              Number Street



              City                    State     ZlP Code
  ' .
            I         G ive Details A bout Environm entalInform ation

 Forthepurpose ofPart10,thefollowing definitionsapply:
 K Environm entallaw meansanyfederal,state,orIocalstatute orregulation concerning pollution,contamination,releases of
    haaardousortoxicsubstances,wastes,ormaterialinto theair,land,soil,sudace water,groundwater,orotherm edium ,
    including statutes orregulationscontrolling thecleanup ofthesesubstances,wastes,orm aterial.
 K Sftemeans any Iocation,facility,orproperty as defined underanyenvironm entallaw ,w hetheryou now own,operate,orutilize
   itorused to own,operate,orutilize it,including disposalsites.
 * Haœardous materialmeans an# hing anenvironmentalIaw defines as a hazardous waste,hazardous substance,toxic
   substance,hazardousmaterial,pollutant,contaminant,orsimilarterm.
 ReportaIlnotices,releases,and proceedingsthatyou know about,regardlessofw hen theyoccurred.

 24.Hasany governm entalunitnotified you thatyou maybe Iiable orpotentiallyIiabl
                                                                               e underorinviolation ofan environm entallaw ?

        Q No
        n Yes. Fillin the details.
                                                             ER$VPW                     *W.:
                                                                                           */:                  :
                                                                                                                :.!'r
                                                                                                                .   '
                                                                                                                    .2' :
                                                                                                                        : uGunv
                                                                                                                              xl.
                                                                                                                                Ko...'.  ju
                                                                                                                                      ku.ui
                                                                                                                                          jn
                                                                                                                                           e.
                                                                                                                                            ov
                                                                                                                                             al
                                                                                                                                              .
                                                                                                                                              t
                                                                                                                                              X.O E
                                                                                                                                                  Wx.
                                                                                                                                                    Y
                                                                                                                                                    -uu
                                                                                                                                                      X'
                                                                                                                                                      uuu.
                                                                                                                                                         E
                                                                                                                                                         ij
                                                                                                                                                          iu
                                                                                                                                                           i
                                                                                                                                                           j
                                                                                                                                                           i
                                                                                                                                                           k
                                                                                                                                                           ri
                                                                                                                                                            uu(rj
                                                                                                                                                               7EEE
                                                                                                                                                                  j
                                                                                                                                                                  .
                                                                                                                                                                  kE
                                                                                                                                                                   jg:u:
                                                                                                                                                                       -yx.DG #:
                                                                                                                                                                               %%tjG
                                                                                                                                                .                                                                                                                       )
                                                                                                                                                                                                                                                                        '
                                                                                                                                                q
                                                                                                                                                '                                                                                                                        ,
                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                         y
                                                                                                                                                (                                                                                                                        i
           Nameofsite                                        Govemmentalunit                                                                    f                                                                                                                        j
                                                                                                                                                1
                                                                                                                                                !                                                                                                                        j
           Num ber Street                                    Number Street

                                                             City                                     State ZIPCode

           City                     State      Z1Pcode


Offi
   cialForm 107                                   StatementofFinancialAffairsforlndividuals Filinq forBankruptcy                                                                                                                                                                  page 10
                  Case 2:19-bk-10260-RK                          Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                           Desc
                                                                 Main Document    Page 53 of 78
    Debtor1                TerryTyler                                                                                                                    Case numberfifknownt
                           FirstName    MiddleName             LaslName


    '

    .   25.Have you notified anygovernm entalunitofanyrelease ofhazardous m aterial?
    '
    : B No
    ! Q yes.Fillinthedetails.                                               .                 .                                                           .           .).
                                                                                                                                                                        . '.    .        ..       ..    .::..
                                                                                                                                                                                                            p: .         ..,. ..,. ...' ...         .       . .2
                                                                                                                                                                                                                                                               '. .        .       :.
                                                                                                                                                                 :q -... ';.*...'. '..' X' J'
                                                                                                                                                                                            .'.. :.: . . ' . ' . x '
                                                                      R@  #*rn''. H
                                                                       ' ' .'. .  ''C
                                                                                    *IIt'llli                                                 E:Wr>-..-
                                                                                                                                                      .' '.J
                                                                                                                                                       *-#'x..J.I:
                                                                                                                                                                 I- #:Ke 1- x*d*:% i:E::     2
                                                                                                                                                                                             7:E.'2'E
                                                                                                                                                                                                    w':j:::: r.E .x g.
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     t=.
                                                                                                                                                                                                                      fii@ti'' '
                                                                                                                                                                                                                           e*
                                                                                            . ...                                              ;w...j
                                                                                                                                                    a-zu=:j-u.'s;..ju
                                                                                                                                                                    EIlS):S..:..J?
                                                                                                                                                                                 I.JJ.pjz..JPSJJ'.CE.!.tl''
                                                                                                                                                                                                          .'.)=..:'::
                                                                                                                                                                                                                    ..Ja.Ua
                                                                                                                                                                                                                          ;a:=''.:kJ.22z.u.
                                                                                                                                                                                                                                          :J.'
                                                                                                                                                                                                                                             ..:aa4....' .                 ..          :,
                                                                                                                                          :                                                                                                             I
                                                                                                                                          7
                                                                                                                                          -                                                                                                             )
                     Name ofsite                                     Govemmentalunit                                                -                                                                                                                   j
                                                                                                                                          '                                                                                                             I
                                                                                                                                                                                                                                                        ;
                     Number Street                                   Number Street




    ;
        26.Haveyoubeenapartyinanyjudi
                                    cialoradministrati
                                                     veproceedingunderanyenvironmentalIaw?lncludeseteementsandorders.
                B No
                Q yes.Fillinthedetails.
                                                                         Q6u.e:er4g4s
                                                                                    nqy:
                   ()iliif,titllt
                                                                         Coud Name                                                                                                                                                                         Q eendinq
                                                                                                                                                                                                                                                           Q onappeal
                                                                         Number Street                                                                                                                                                                     Q concluded
                   Case number                                           City                                 State Z1PCode

        '
            .                Give Details A boutY ourBusiness orGonneetions to Any Business
        27.W ithin4 years before youfil
                                      ed forbankruptcy,did you ow n a business orhave anyofthefollowing connections to anybusiness?
                   Q A soleproprietororself-employed inatrade,profession,orotheractivi
                                                                                     ty,eitherfull-timeorpart-time
                   Q A memberofaIimitedliabilitycompany(LLC)orlimitedliabilitypartnersbip(LLP)
                   Q Apartnerinapartnership
                   Q Anofficer,director,ormanagingexecutiveofacorporation
'
                   Q Anownerofatleast5% ofthevotingorequi    tysecuritiesofacorporation
                QX No.Noneoftheaboveapplies.GotoPart12.
                Q Yes.CheckaIlthatapplyaboveandfillinthedetailsbelow foreachbusiness.
                                                                         . ) ...              ... g        .... ..:g...
                                                                                                                      .:js.2........                                        ..:y..g:g.....yry:..;;... $.as..;...:.w..,u.x
                                                                                                                                   ).. .....g... ..,.:...:,j.Jgg.f...:..r.g.;                                           ..
                                                                                                                                                                                                                         ry.j.......
                                                                                                                                                                                                                                   zg.g...r;t(..y
                                                                                                                                                                                                                                                .r..r.r.r;..r)r: .. ...jg.gg.:.;        .
                                                                     .:.p@,,:*;e...*,.iGyp.%.te:.éu.r)#;EA.;!::i.V.:::EEl.r*
                                                                     '     . ,.
                                                                                                    .             ,         -*
                                                                                                                            ::7:::h
                                                                                                                           :!     :v
                                                                                                                                   :7'. r;
                                                                                                                                      r..
                                                                                                                                        :      .. , . . '
                                                                                                                                               .     .
                                                                                                                                                         E,:;ri.
                                                                                                                                                       . ,
                                                                                                                                                               .)j.
                                                                                                                                                                l
                                                                                                                                                              ...
                                                                                                                                                                  :):
                                                                                                                                                                    E.
                                                                                                                                                                jr!::
                                                                                                                                                                    è
                                                                                                                                                                    i
                                                                                                                                                                    E
                                                                                                                                                                     j:
                                                                                                                                                                     :
                                                                                                                                                                     :
                                                                                                                                                                     è
                                                                                                                                                                     k!à.
                                                                                                                                                                      é
                                                                                                                                                                      @
                                                                                                                                                                      i
                                                                                                                                                                      j
                                                                                                                                                                      i)
                                                                                                                                                                        :E.
                                                                                                                                                                       iC
                                                                                                                                                                        i;
                                                                                                                                                                         :
                                                                                                                                                                         !t
                                                                                                                                                                          1
                                                                                                                                                                          :!
                                                                                                                                                                           :
                                                                                                                                                                           !
                                                                                                                                                                           '
                                                                                                                                                                            :.:
                                                                                                                                                                          :j:
                                                                                                                                                                            i
                                                                                                                                                                            :ë
                                                                                                                                                                             :
                                                                                                                                                                             .
                                                                                                                                                                             ::L
                                                                                                                                                                               :;
                                                                                                                                                                              iE
                                                                                                                                                                               !
                                                                                                                                                                               :
                                                                                                                                                                               i
                                                                                                                                                                               :E
                                                                                                                                                                                :
                                                                                                                                                                                :5
                                                                                                                                                                                i
                                                                                                                                                                                l
                                                                                                                                                                                i.:;i
                                                                                                                                                                                 +-
                                                                                                                                                                                 '
                                                                                                                                                                                 i
                                                                                                                                                                                 E
                                                                                                                                                                                 :ii
                                                                                                                                                                                   7
                                                                                                                                                                                   '
                                                                                                                                                                                   (..k
                                                                                                                                                                                    i
                                                                                                                                                                                    !
                                                                                                                                                                                    :E.:
                                                                                                                                                                                     1'
                                                                                                                                                                                      ::E
                                                                                                                                                                                       .
                                                                                                                                                                                      1':i
                                                                                                                                                                                       :!
                                                                                                                                                                                        1
                                                                                                                                                                                        !
                                                                                                                                                                                        ë:!
                                                                                                                                                                                         .
                                                                                                                                                                                         r
                                                                                                                                                                                         !
                                                                                                                                                                                         'E;E.
                                                                                                                                                                                          i
                                                                                                                                                                                          i
                                                                                                                                                                                          '
                                                                                                                                                                                          !
                                                                                                                                                                                          '.
                                                                                                                                                                                           :
                                                                                                                                                                                           i
                                                                                                                                                                                           :
                                                                                                                                                                                           'à
                                                                                                                                                                                            $::
                                                                                                                                                                                              E:
                                                                                                                                                                                               E;
                                                                                                                                                                                                j;.j:
                                                                                                                                                                                            :'iuë
                                                                                                                                                                                                :
                                                                                                                                                                                                !
                                                                                                                                                                                                .
                                                                                                                                                                                                7
                                                                                                                                                                                                ;
                                                                                                                                                                                                :i
                                                                                                                                                                                                 '
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  '
                                                                                                                                                                                                  ;
                                                                                                                                                                                                  :
                                                                                                                                                                                                  E.
                                                                                                                                                                                                  . E:
                                                                                                                                                                                                    :
                                                                                                                                                                                                    '!r:
                                                                                                                                                                                                    :. ..ji
                                                                                                                                                                                                     E::
                                                                                                                                                                                                     : g
                                                                                                                                                                                                       :
                                                                                                                                                                                                       .
                                                                                                                                                                                                       i
                                                                                                                                                                                                       :>E
                                                                                                                                                                                                         ':
                                                                                                                                                                                                         à
                                                                                                                                                                                                         ! :!:'i
                                                                                                                                                                                                          â'
                    BusinessName                                                            .z.-'t:.k.:-::é'.
                                                                                                            '..J'-
                                                                                                                 '''-''
                                                                                                                      ---:
                                                                                                                         ..
                                                                                                                          uu' uLu
                                                                                                                            r
                                                                                                                                -ï.
                                                                                                                                  '
                                                                                                                                  .k
                                                                                                                                   -'
                                                                                                                                    k-
                                                                                                                                     u-u.
                                                                                                                                        c
                                                                                                                                        '
                                                                                                                                        .L
                                                                                                                                         '
                                                                                                                                         u-
                                                                                                                                          '
                                                                                                                                          ..
                                                                                                                                           u-
                                                                                                                                            .
                                                                                                                                            u-'
                                                                                                                                              :2222'
                                                                                                                                                   .
                                                                                                                                                   è
                                                                                                                                                   :ku.
                                                                                                                                                      r-g
                                                                                                                                                        iu
                                                                                                                                                         '
                                                                                                                                                         :
                                                                                                                                                         u'!. :
                                                                                                                                                              ï ... '... . . ...... ....... ......
                                                                     ------:-
                                                                            r2'--'--.uz-'.-!'
                                                                          '
                                                                          u'.'.u
                                                                               .-                                         -uu-
                                                                     l      '                     -..
                                                                     I                                                                                     ù
                                                                     i                                                                                                               , EIN:                          -
                                                                     I                                                                                                               I
                                                                         .. . :i'/...(' 1.;.1..:. . '1 j.. E.      s,,. ......r .       i1:.. r)..;. .
                                                                     r-'
                                                                       :
                                                                       '
                                                                       :N.@
                                                                          .-a;upfMr
                                                                                uwz  :.
                                                                                      r'
                                                                                       z' -
                                                                                          ..:.e    e.
                                                                                                '.'.'#
                                                                                                     .
                                                                                                     n'.ik:
                                                                                                          ...
                                                                                                            #r'
                                                                                                             '.!+...,'=....e
                                                                                                                .:
                                                                                                                '          ..g-.zz:5,.uuXQ=:
                                                                                                                                  =.               ::::
                                                                                                                                              :::'.:  '; .:.
                                                                                                                                                       ..J i
                                                                                                                                                           ,
                                                                                                                                                           2
                                                                                                                                                           :.r,.:.
                                                                                                                                                               .:
                                                                                                                                                                P
                                                                                                                                                                ;   .
                                                                                                                                                                 .::r
                                                                                                                                                                    '':!
                                                                                                                                                                       :.'r
                                                                                                                                                                          S'.r
                                                                                                                                                                             ..:
                                                                                                                                                                               ':
                                                                                                                                                                                1
                                                                                                                                                                                .
                                                                                                                                                                                :r
                                                                                                                                                                                 .'t!
                                                                                                                                                                                    ..
                                                                                                                                                                                     r
                                                                                                                                                                                     t:*
                                                                                                                                                                                       s
                                                                                                                                                                                       ,
                                                                                                                                                                                       r
                                                                                                                                                                                       .!.=
                                                                                                                                                                                          ..
                                                                                                                                                                                           ;
                                                                                                                                                                                           :.:Jt
                                                                                                                                                                                              7é
                                                                                                                                                                                               .:.xl-..:.:.'.r.:t'
                                                                                                                                                                                                   ..            ;
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 (
                                                                                                                                                                                                                 i
                                                                                                                                                                                                                 ::fy
                                                                                                                                                                                                                    'r
                                                                                                                                                                                                                     :f
                                                                                                                                                                                                                      ;:ytJ.
                                                                                                                                                                                                                           i:
                                                                                                                                                                                                                            g.
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                             Jt
                                                                                                                                                                                                                              ':
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               )r
                                                                                                                                                                                                                                t .
                                                                                                                                                                                                                                  ry
                                                                                                                                                                                                                                :.y.
                                                                                                                                                                                                                                   :r
                                                                                                                                                                                                                                   Jj(
                                                                                                                                                                                                                                     J.r... ,.r..r
                                                                     i                                                                                       !
                                                                     i                                                                                       :
                                                                     1
                                                                     I                                                                                                                   From                                  To
                                                                                                                                                                                     .
                                                                     l                                                                                                               ;
                    C!
                     l.             .      .styt: .Zl
                                                    !!çM.
                                                        d.
                                                         s.... ..
                                                                I
                                                                -,..
                                                                   c.w....-.uc.-..-,-s----.....s...ssus.-
                                                                  bèe .ub ui:è.+.   *'.r++ +e:k*1
                                                                                                        .--:--.=s.sy.
                                                                                                                    rt...2-.....y-yy.--y,;pmswsa,:sa.
                                                                                                                                 ::: ;E:E:     E:-,y-.sms
                                                                                                                                                    .
                                                                                                                                                         y.
                                                                                                                                                      1- /y:
                                                                                                                                                           ays:
                                                                                                                                                           1  pt
                                                                                                                                                               .yysr
                                                                                                                                                                  -yygys,y.:jyy
                                                                                                                                                                              '.
                                                                                                                                                                             fi .
                                                                                                                                                                                y:
                                                                                                                                                                               '-ss.
                                                                                                                                                                                  ,.r.
                                                                                                                                                                                     s
                                                                                                                                                                                     :-'
                                                                                                                                                                                       -mi.
                                                                                                                                                                                          xi
                                                                                                                                                                                           r:
                                                                                                                                                                                            y
                                                                                                                                                                                            j:
                                                                                                                                                                                             .
                                                                                                                                                                                             mr.
                                                                                                                                                                                               .;
                                                                                                                                                                                               :
                                                                                                                                                                                               E r
                                                                                                                                                                                                 ..-
                                                                                                                                                                                                   -
                                                                                                                                                                                                   ,-,
                                                                                                                                                                                                   :
                                                                                                                  '                                                             :é hekE
                                                                                                                                                                                      % j> q.œ :G--zo <
                                                                                                                                                                                                                   .'.. .***@'.. . . '4
                                                                                                                                                                                                                                      *#:
                                                                                                                                                                                                                                        ...'..s
                                                                                                                                                                                                                                              *:x
                                                                                                                                                                                                                                                *.F..
                                                                                                                                                                                                                                                    ''j4jN..
                                                                                                                            c ..                                                                                                                   .
                    BusinessName                                     ru....Q---g.t.......,-....2u..--.-.-X.Ji.i-:à.-...a.
                                                                                                                        A QQ...-Xw.l.
                                                                                                                                    - -.m........'
                                                                                                                                                 ..'.''
                                                                                                                                                      .''
                                                                                                                                                        .'.'..'
                                                                                                                                                              .'
                                                                                                                                                               .J'.'.J''!!'''MM.'
                                                                                                                                                                                P*'.
                                                                                                                                                                                   <*
                                                                                                                                                                                   ..:'
                                                                     i

                    NUm ber street                                    . '7'' . .  r' .
                                                                                        . .        ... .,.-7.      .. .r
                                                                                                                       .          . .. .       ..   --7       ..' .   77:- .' .: ..6
                                                                                                                                                                                   ..;.i
                                                                                                                                                                                       .p.'
                                                                                                                                                                                          .f
                                                                                                                                                                                           .r'
                                                                                                                                                                                             ..'
                                                                                                                                                                                               :'  :.:J.:.'.:f'
                                                                                                                                                                                                . .(           '::.':.J'f':.r:;'
                                                                                                                                                                                                              .:                    .'
                                                                                                                                                                                                                               . ...r      .;
                                                                                                                                                                                                                                     .. . ...2..
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                               ......:   9.'
                                                                                                                                                                                                                                                     .:j..   '..'.. ''....'....:.. .
                                                                                                                                                                                                                                                           ...
                                                                         Nàe, *#A,*,w,.*.. ntiv:A.:tr?.u..7...k
                                                                                    .
                                                                                    .
                                                                                    .
                                                                                              ..                    .
                                                                                                                                         ''
                                                                                                                                          .;.: .
                                                                                                                                               ë.
                                                                                                                                                j(.
                                                                                                                                                  :...r.
                                                                                                                                                       '.'
                                                                                                                                                         :.
                                                                                                                                                          '
                                                                                                                                                          j
                                                                                                                                                          :.
                                                                                                                                                           .'
                                                                                                                                                           :.
                                                                                                                                                            ')
                                                                                                                                                             :.
                                                                                                                                                              .Er
                                                                                                                                                                :-'
                                                                                                                                                                  j'.
                                                                                                                                                             ::: :l
                                                                                                                                                                    '
                                                                                                                                                                    :'
                                                                                                                                                                     .'
                                                                                                                                                                      .
                                                                                                                                                                      ':'
                                                                                                                                                                        .ju
                                                                                                                                                                          ..
                                                                                                                                                                         .':.0
                                                                                                                                                                            ,':
                                                                                                                                                                              .
                                                                                                                                                                              :
                                                                                                                                                                             ,.u
                                                                                                                                                                               !':
                                                                                                                                                                                 :
                                                                                                                                                                                 :u. j:':
                                                                                                                                                                                     '
                                                                                                                                                                                 ',:::::
                                                                                                                                                                                        y
                                                                                                                                                                                        a'
                                                                                                                                                                                         :'i
                                                                                                                                                                                           '
                                                                                                                                                                                           r..2
                                                                                                                                                                                              ,
                                                                                                                                                                                              :
                                                                                                                                                                                              :'
                                                                                                                                                                                               .:
                                                                                                                                                                                                ::::'
                                                                                                                                                                                                    :::
                                                                                                                                                                                                      :'
                                                                                                                                                                                                       ::'
                                                                                                                                                                                                         2:':...
                                                                                                                                                                                                         :rr   ,:
                                                                                                                                                                                                                :.:. :::'. :
                                                                                                                                                                                                                          . ''         ' ' ' ''                    ''.' .
                                                                       ..'.'.-
                                                                     7.J     ..
                                                                              --..-.;
                                                                                    .;
                                                                                     .oa:=.-.-- -...a:-.--- .-...-...' ...:.-.ï.-.-z--...--...-J.....-..--...---. 'z-.-'-(
                                                                                                      -.                                                                         .                                                                                                 .

                                                                    h                                                                                                                '
                                                                    t
                                                                    1                                                                                                                l From
                                                                                                                                                                                     !                                        To
                                                                    i                                                                                                                i
                    Citx                    State    ZIP COde       i                                                                                                                :

    Offici
         alForm 10?                                     StatementofFinancialAffairsforIndividualsFiling forBankruptcy                                                                                                                                           page11
              Case 2:19-bk-10260-RK                                  Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                         Desc
                                                                     Main Document    Page 54 of 78
    Debtor1            TerryTyler
                      FirstName               MiddleName         LastName

*

                                                                                                                                           . (u.:':2..:,.:..fê'J::'(
                                                                                                                                           '
                                                                                                                  '.:j':'j:''.2. ...:'.(::.:
                                                                                                                                                                  y:
                                                                                                                                                                   .
                                                                                                                                                                   '.
                                                                                                                                                                    y:
                                                                                                                                                                     ,
                                                                                                                                                                     .!
                                                                                                                                                                      y
                                                                                                                                                                      g:
                                                                                                                                                                       (
                                                                                                                                                                       '
                                                                                                                                                                       .jr.
                                                                                                                                                                         .'
                                                                                                                                                                          2
                                                                                                                                                                          ;(
                                                                                                                                                                          :  '
                                                                                                                                                                             j
                                                                                                                                                                             r
                                                                                                                                                                             '
                                                                                                                                                                             jy
                                                                                                                                                                              6
                                                                                                                                                                              j
                                                                                                                                                                              .
                                                                                                                                                                              4'
                                                                                                                                                                               j
                                                                                                                                                                               ,
                                                                                                                                                                               .
                                                                                                                                                                               !
                                                                                                                                                                               j@
                                                                                                                                                                                1
                                                                                                                                                                                j
                                                                                                                                                                                .
                                                                                                                                                                                '
                                                                                                                                                                                ,jA.a
                                                                                                                                                                                    '
                                                                                                                                                                                    (
                                                                                                                                                                                    3:
                                                                                                                                                                                     3
                                                                                                                                                                                     à
                                                                                                                                                                                     'à
                                                                                                                                                                                      3.
                                                                                                                                                                                       t
                                                                                                                                                                                       jx
                                                                                                                                                                                        ;'
                                                                                                                                                                                        :;
                                                                                                                                                                                         .'
                                                                                                                                                                                         w:
                                                                                                                                                                                          w
                                                                                                                                                                                          .
                                                                                                                                                                                          ':
                                                                                                                                                                                           .:
                                                                                                                                                                                            '-
                                                                                                                                                                                            .''.
                                                                                                                                                                                               J.-
                                                                                                                                                                                                 .
                                                                                                                                                                                                 %
                                                                                                                                                                                                 w
                                                                                                                                                                                                 u
                                                                                                                                                                                                 .K.
                                                                                                                                                                                                   a
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   u
                                                                                                                                                                                                   nk
                                                                                                                                                                                                    .
                                                                                                                                                                                                    :.
                                                                                                                                                                                                     '
                                                                                                                                                                                                     .
                                                                                                                                                                                                     jjjjj
                                                                                                                                                                                                         .k
                                                                                                                                                                                                          t
                                                                                                                                                                                                          ki
                                                                                                                                                                                                           js
                                                                                                                                                                                                            k
                                                                                                                                                                                                            :
                                                                                                                                                                                                            jj:
                                                                                                                                                                                                              ).. y.z: g.'. : .
                                                                       ;:'' '.:(
                                                                               .'':'''.';'         .: .:g.Lf:'j.     '                                                                                                  . . ' '
                                                                               e'ke i        lp-  . . ,.
                                                                                                            gip4:    .
                                                                                                                       $kt .
                                                                                                                               ùùwie jl
                                                                                                                                 ..        .. . .
                                                                                                                                                            2 :    :
                                                                                                                                                                   q::
                                                                                                                                                                     ;
                                                                                                                                                                     :E
                                                                                                                                                                      (
                                                                                                                                                                      :'
                                                                                                                                                                       ::7:
                                                                                                                                                                          ë
                                                                                                                                                                          g
                                                                                                                                                                          (
                                                                                                                                                                          jj
                                                                                                                                                                           ;y
                                                                                                                                                                            :
                                                                                                                                                                            j
                                                                                                                                                                            :(
                                                                                                                                                                             E
                                                                                                                                                                             :E
                                                                                                                                                                              =
                                                                                                                                                                              E:
                                                                                                                                                                               ë
                                                                                                                                                                               :
                                                                                                                                                                               g(
                                                                                                                                                                                E
                                                                                                                                                                                :E
                                                                                                                                                                                 ë
                                                                                                                                                                                 :E
                                                                                                                                                                                  v
                                                                                                                                                                                  i t
                                                                                                                                                                                    :
                                                                                                                                                                                    Ur :
                                                                                                                                                                                       !:
                                                                                                                                                                                        ë)
                                                                                                                                                                                         :
                                                                                                                                                                                         E):E
                                                                                                                                                                                            :iE:
                                                                                                                                                                                               j :
                                                                                                                                                                                                 E
                                                                                                                                                                                                 :E:
                                                                                                                                                                                                   k:
                                                                                                                                                                                                    ;i
                                                                                                                                                                                                     :
                                                                                                                                                                                                     7:E
                                                                                                                                                                                                       - :: t
                                                                                                                                                                                                            : r::::
                                                                                                                                                                                                                  (
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                  : ::
                                                                                                                                                                                                                          . . .. ..


                                                                      7-v :-:---,..:--.
                                                                                      --..--- .-.-.---.-...--..--.
                                                                                                  L. .           --. .--.-- -
                                                                                                                            -.
                                                                                                                            . --.
                                                                                                                                .
                                                                                                                                .-?-)
                                                                                                                                 .   -
                                                                                                                                     ë-.
                                                                                                                                       ;
                                                                                                                                      .--
                                                                                                                                       -...
                                                                                                                                          h--....-----.---:
                                                                                                                                        -..
                                                                                                                                          -
                                                                                                                                          ,
                                                                                                                                          -)-
                                                                                                                                            La-:
                                                                                                                                               .
                                                                                                                                               -..
                                                                                                                                                 -.
                                                                                                                                                  ;
                                                                                                                                                  :F
                                                                                                                                                   -(
                                                                                                                                                    :.
                                                                                                                                                     :
                                                                                                                                                     .                   ..                     . .....            .                  .
                BusinessName                                          f
                                                                      l                                                                                        ,
                                                                      1
                                                                      l                                                                                        1E1N:
                                                                                                                                                               i ...
                                                                                                                                                                                                 -
                                                                      '      = vm            = v-                .        ' v                                                        . . '            ...                 .' ... ..
                1.1';l',r'1:,e,. ll;!rreeIL                                 :
                                                                           t,
                                                                            t
                                                                            jr   ..                                .,(
                                                                                                                     ,,
                                                                                                                      E                            l
                                                                                                                                                   j
                                                                                                                                                   ;,
                                                                                                                                                    ;
                                                                                                                                                    'i
                                                                                                                                                     ;
                                                                                                                                                     ij
                                                                                                                                                      :
                                                                                                                                                      i
                                                                                                                                                      ,:
                                                                                                                                                       .-
                                                                                                                                                        t
                                                                                                                                                        ,
                                                                                                                                                        q
                                                                                                                                                        :-
                                                                                                                                                         :
                                                                                                                                                         -.
                                                                                                                                                          :;
                                                                                                                                                           @
                                                                                                                                                  .'E::::. .
                                                                                                                                             ' .- '
                                                                                                                                                            j(
                                                                                                                                                             '
                                                                                                                                                             j:'
                                                                                                                                                               .:
                                                                                                                                                                ë
                                                                                                                                                                (@
                                                                                                                                                                .:
                                                                                                                                                                  )
                                                                                                                                                                  ?
                                                                                                                                                                  :.
                                                                                                                                                                 ':'(
                                                                                                                                                                    j(.:
                                                                                                                                                                   .;  jE
                                                                                                                                                                        .j
                                                                                                                                                                         :
                                                                                                                                                                         'lë
                                                                                                                                                                           '
                                                                                                                                                                           :.(          (...
                                                                                                                                                                              .r:. ...:.E....jEE..'y
                                                                                                                                                                            il.
                                                                                                                                                                              v-.i'
                                                                                                                                                                                  .E
                                                                                                                                                                                   .7
                                                                                                                                                                                    .:
                                                                                                                                                                                     :
                                                                                                                                                                                     --..  ;:..'..-
                                                                             q.
                                                                              -.
                                                                               -.
                                                                                ;.-..a: :
                                                                                        7.j
                                                                                          .I
                                                                                           '
                                                                                           1
                                                                                           i
                                                                                           l
                                                                                           'ji
                                                                                             -.-'-.
                                                                                             .    ;-.
                                                                                                    '-
                                                                                                     ..j
                                                                                                       '
                                                                                                       i
                                                                                                       jii
                                                                                                         j
                                                                                                         '
                                                                                                         y
                                                                                                         r.:
                                                                                                           .
                                                                                                           r..
                                                                                                             ,j
                                                                                                              ;
                                                                                                              .q,
                                                                                                                ;.
                                                                                                                 ;.
                                                                                                                  :;
                                                                                                                  ',        (ë':j
                                                                                                                                                                    ..
                                                                                                                                                                     .-
                                                                                                                                                                      .-..
                                                                                                                                                                                  @y:j .t           .
                                                                                                                                                                                                    k
                                                                                                                                                                                                    à.j
                                                                                                                                                                                                      y
                                                                                                                                                                                                      :
                                                                                                                                                                                                      (
                                                                       ..
                                                                                                                                :
                                                                                                                                i:
                                                                                                                                (;.
                                                                                                                                  :,         : .: ë
                                                                                                                                   j-.j q.iryEyqjqyy
                                                                                                                                            .;                           -:u.      .-      -.ua..--
                                                                       i
                                                                       Npe l   t        q            (              . u
                                                                                                                   ..
                                                                                                                        -.
                                                                                                                        r;ip
                                                                                                                           E
                                                                                                                           u-u
                                                                                                                           F    j                  jri : , ë
                                                                                                                                                           (Ej
                                                                                                                                                             i
                                                                                                                                                             qé
                                                                                                                                                              qè
                                                                                                                                                               :
                                                                                                                                                               i:
                                                                                                                                                                j:j
                                                                                                                                                                  :E
                                                                                                                                                                   (:EEE
                                                                                                                                                                       (ij@E
                                                                                                                                                                           ((E:.(                       .y
                                                                                                                                                                                                      .:. :
                                                                      I                                                           !
                                                                      i                                                                 .
                                                                                                                                        i
                                                                      I                                                                 .From                                                         'ro
                                                                      8                                                                 I                      .
                City                              State ZI
                                                         PCode        j                                                                 :
                                                                      1--------.---.----.
                                                                                        ----.-.
                                                                                              ---.---.
                                                                                                     -.------.-..
                                                                                                                --------.---.
                                                                                                                            --.
                                                                                                                              ---------=

     2B.W i
          thin 2yearsbefore#ou 5Ied forbankruptcy,did you give afinancialstatementto anyone aboutyourbusiness? Include aIIfinancial
        instittltionsyCredi
                          tors,W Otherparties.
            1 No
            Q Yes.Fillinthedetailsbelow.
                                                                      ..
                                                                          iil
                                                                            i.
                                                                             jtdf*
                                                                                 .
                                                                                 x'
                                                                                  sxsve
                                                                                      xx.
                                                                                        '
                                                                                        1;:-.''.
                                                                                               ':u..
                                                                                                   '


                Name                                                      MM /oo yyyyy


                Number street




               city                               state    ZlPcode




      * -
                      Yign Relow

            Ihavereadtheanswersonthi
                                   sStatementofFînancialAFafrsandanyattachments,and Ideclareunderpenaltyofperjurythatthe
            answersaretrueand correct.Iunderstand thatmaking afalsestatement concealing property,orobtaining moneyorproperty byfraud
            in connedionwitha bankruptcycasecan resultinfinesup to$250,000,orimprisonmentforupto 20years,orboth.
            18U.S.C.M 152,1341,1519,and3571.

                          '
                                                                                             y
               Signatur              Debtor1                                                        Signature ofDebtor2

               Datel 1 19                                                                           oate
            DidyouattachadditionalpagestoYourstatementofFinancialAMairsforIndividualsFiling'brBankruptcy (W icialForm f07)?
            2 No
            Q Yes

            Did you pay oragreeto pay someonewho is notan attorneyto help youfilloutbankruptcy forms?
            Q so
            Q Yes.NameofpersonKentBarr                                                                                                          .Attachthe8ankruptcyPetitionPreparer'
                                                                                                                                                                                    sNotice,
                                                                                                                                                  Declaration,andSi
                                                                                                                                                                  gnature(Offici
                                                                                                                                                                               alForm 119).



    OfficialForm 107                                        statementofFinancialAffairsforIndividuals Filing forBankruptcy                                                                                              Page12
                     Case 2:19-bk-10260-RK                                                         Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                             Desc
                                                                                                   Main Document    Page 55 of 78
                             @       . *              * #*                @             e


Debtor1                   TerryTyl
                                 er                           -
                             FirstName                                           Middle Name                       LastName
Debtor2
(Spouse,iffiling) FirstName                                                      MiddleName                        LastName
UnitedstatesBankruptcycourtforthe:                                                          DistrictOfCaliforniaCentral
Case number                                                                                                                                                                                                                                       D cbecki
                                                                                                                                                                                                                                                         fthisisan
(Ifknown)                                                                                                                                                                                                                                               amended filing



    OfficialForm 108
    S tatem ent of Intention for Individuals Filing U nde r C hapter 7                                                                                                                                                                                                       Swls
    lfyou are an indi
                    vidualfiling underchapter7,you m ust5lloutthisform if:
    * creditors haveclaims secured byyourproperty,or
    * you haveleased personalproperty and the Iease has notexpired.
    You must5lethisform with the courtwithin 30days afteryou fileyourbankruptcy petition orby tbe datesetforthemeeting ofcreditors,
    w hicheverisearlier,unless the courtextends thetime forcause.You m ustalso send copies to the creditors and lessors w u liston the form.
    Iftwomarriedpeopleareilingtogetherinajointcase,bothareequallyresponsibleforsupplyingcorrectinformation.
    Bothdebtors m ustsign and date theform .
    Beas complete and accurate as possible.Ifmorespaceisneeded,attach a separate sheettothis form .On thetop ofany additionalpages,
    writeyournameandcasenumber(i
                               fknown).
         '
             .                   ListYourcreditors W l.o Hold secured claim s
    11                                                                                                                                                                                                                                                                                           !
    l . Foranycreditorsthat#oulistedinPart1ofScheduleD:Creditors WhoHold ClaimsSecuredbyProperty(OfficialForm 106D),5llinthe                                                                                                                                                                     j
                 inform ation below.                                                                                                                                                                                                                                                             q
                 '''''k'di':i,I,i',''hi-'.''-')''ij!:''':'dt'i''''-Ei-'.!iI?;kii- :i-r):
                                                               '          '             q   igë'q
                                                                                             '   7j
                                                                                                  :
                                                                                                  )
                                                                                                  ,
                                                                                                  t
                                                                                                  ':
                                                                                                   $(
                                                                                                    ':
                                                                                                   k,.i y
                                                                                                        r:trj:::r::j@:jj : E-j qyytjjy u t
                                                                                                                                         :j.ij
                                                                                                                                             t:
                                                                                                                                              j?'-j(piil(
                                                                                                                                                   i-   l
                                                                                                                                                        r
                                                                                                                                                        i
                                                                                                                                                        kj
                                                                                                                                                         '
                                                                                                                                                         k
                                                                                                                                                         '
                                                                                                                                                         jk
                                                                                                                                                          i)
                                                                                                                                                          '
                                                                                                                                                          i
                                                                                                                                                          Wëi
                                                                                                                                                            kqk4(t
                                                                                                                                                             j    yj j
                                                                                                                                                                     l jir
                                                                                                                                                                      @ù
                                                                                                                                                                          Tj E4
                                                                                                                                                                                   rijtjr qlj
                                                                                                                                                                                    # èt'+i
                                                                                                                                                                                              tjlEqj y::
                                                                                                                                                                                                       ''j( jrjjj  tyr tyj  rj
                                                                                                                                                                                                                             ty tj
                                                                                                                                                                                                                                :+-*,
                                                                                                                                                                                                                                      :trgigj'j
                                                                                                                                                                                                                                              gj
                                                                                                                                                                                                                                               tyjrjij
                                                                                                                                                                                                                                                     jy
                                                                                                                                                                                                                                                      ljw
                                                                                                                                                                                                                                                        jg
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         jq
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          gl
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           ij
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            yl
                                                                                                                                                                                                                                                             gjkq
                                                                                                                                                                                                                                                                :jy
                                                                                                                                                                                                                                                                  ijjt
                                                                                                                                                                                                                                                                     ji
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                      il
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       :l
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                         'r
                                                                                                                                                                                                                                                                          tr
                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                           ty
                                                                                                                                                                                                                                                                            q(jtjjytjyy
                                                                                                                                                                                                                                                                                      jjrj
                                                                                                                                                                                                                                                                                         yl(q:1
                                                                                                                                                                                                                                                                    .i
                                 -                                                  '
                                                                                       .
                                                                                       :
                                                                                       t.
                                                                                        E
                                                                                        -
                                                                                        !
                                                                                        E-
                                                                                         *
                                                                                         .
                                                                                         E  --@ . E'
                                                                                                   @  ---
                                                                                                               .ïè:'
                                                                                                                        '
                                                                                                                 --'-'..-   '''-
                                                                                                                               -'      ---   #'r  k
                                                                                                                                                  i
                                                                                                                                                  j
                                                                                                                                                  '     '
                                                                                                                                                        k
                                                                                                                                                        hp       @(
                                                                                                                                                                  @'
                                                                                                                                                                   (E@
                                                                                                                                                                     :(  -
                                                                                                                                                                         (Eë
                                                                                                                                                                           E-
                                                                                                                                                                            .- - -i
                                                                                                                                                                                 # ë
                                                                                                                                                                                   -@                                  -                   ëk-f
                                                                                                                                                                                                                                              èiîq?-'-
                                                                                                                                                                                                                                                     iiju.lë
                                                                                                                                                                                                                                                           si
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                            .r
                                                                                                                                                                                                                                                             -'
                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                               .!
                                                                                                                                                                                                                                                                '.'
                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                   .ù
                                                                                                                                                                                                                                                                    i-k
                                                                                                                                                                                                                                                                     f$
                                                                                                                                                                                                                                                                      #
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      'i
                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       à
                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                        Ij
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          -,
                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           ,-
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                            1,.1-           ..
                     .   .
                                    '... .    .
                                               q.     (::27.(. .
                                                                      ...rr- (. .. ..
                                                                                           ëE. .
                                                                                               ë-
                                                                                                i
                                                                                                i(
                                                                                                 -
                                                                                                 @
                                                                                                 E  .
                                                                                                    -
                                                                                                    @
                                                                                                    ë.
                                                                                                     .E
                                                                                                      E
                                                                                                      -ë
                                                                                                       (.
                                                                                                        :ë
                                                                                                         E
                                                                                                         ë(
                                                                                                          2
                                                                                                          -
                                                                                                          i:
                                                                                                           !
                                                                                                           .:
                                                                                                            .-
                                                                                                             t-
                                                                                                                      .
                                                                                                                      --
                                                                                                                       .E-. à
                                                                                                                           E.:
                                                                                                                             i
                                                                                                                             ---
                                                                                                                            . ..-
                                                                                                                                 (:
                                                                                                                                  E.
                                                                                                                                   -
                                                                                                                             :.E::.E-.,..
                                                                                                                                    rr
                                                                                                                                     (
                                                                                                                                     .
                                                                                                                                     -
                                                                                                                                     )i
                                                                                                                                      ,
                                                                                                                                      ;k
                                                                                                                                       t
                                                                                                                                       i
                                                                                                                                       ;ij
                                                                                                                                         ;
                                                                                                                                         i
                                                                                                                                         kij                  i     .         ë
                                                                                                                                                                              .;i        @ è( (  f
                                                                                                                                                                                                 q-
                                                                                                                                                                                                  #.E
                                                                                                                                                                                                    @
                                                                                                                                                                                                       .
                                                                                                                                                                                                     ---
                                                                                                                                                                                                      !  i   E#
                                                                                                                                                                                                              i:
                                                                                                                                                                                                               @i :ë
                                                                                                                                                                                                                   -(
                                                                                                                                                                                                                    ëi .@ Ei(@
                                                                                                                                                                                                                             ë!i
                                                                                                                                                                                                                               -  (ë
                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                   ( -  (
                                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                                        :-ë  ' ( .
                                                                                                                                                                                                                                                  ë  q
                                                                                                                                                                                                                                                     @  (       -- ..--..-      q
                                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                          -.-.- -
                                                                                                                                                                                                                                                                         ..      -
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                -,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 .-- -.1
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                                                         -(  ;';
                                                                                                                                                                                                                                                                                               Lj
                                                                                                                                                                                                                                                                                        .E:
                                                                                                                                                      . . .
                                                  '                           -.
                                                                               r,..
                                                                               ..         E   -         (
                                                                                                        ..
                                                                                                        -        . ., ..        -E                               (:::(:(           .@'
                                                                                                                                                                                     -
                                                                                                                                                                                     :-tE        2:.:.y..y
                                                                                                                                                                                                         @
                                                                                                                                                                                                         .-
                                                                                                                                                                                                          à.
                                                                                                                                                                                                           .k
                                                                                                                                                                                                            .:
                                                                                                                                                                                                             -:.EIr:E:
                                                                                                                                                                                                                     )(EEyëë.::Eë....g(
                                                                                                                                                                                                                                    -.:.
                                                                                                                                                                                                                                       ::.:rE.@  ..
                                                                                                                                                                                                                                                   g()ë                                    ;.-
                                                            . '..
                                                                      .
                                                                    ...   .u. .
                                                                              r.'u
                                                                                    . : ..'':.:
                                                                                        ''       :
                                                                                                 (:
                                                                                                ...
                                                                                                  ::(
                                                                                                    :..    :
                                                                                                           E
                                                                                                           ...
                                                                                                             (.(y..:74..'')(       :   .
                                                                                                                                       .   ::.r
                                                                                                                                              :.r
                                                                                                                                              E  '.
                                                                                                                                                  :.:.... :
                                                                                                                                                          )..:
                                                                                                                                             - ..-,...-.-.....(i :      :.
                                                                                                                                                                         :u::EE..g.Ij
                                                                                                                                                                             .
                                                                                                                                                                           . .      ;:.
                                                                                                                                                                                      !
                                                                                                                                                                                      ! ;q;q:i:rt
                                                                                                                                                                                       ;.       ë2
                                                                                                                                                                                                .      -     .
                                                                                                                                                                                                            .,,
                                                                                                                                                                                                             -      --
                                                                                                                                                                                                                    . -        .,        ,
                                                                                                                                                                                                                                         .    t;;lr. à(
                                                                                                                                                                                                                                                     !.@
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                          .(
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                            2.
                                                                                                                                                                                                                                                             :1.
                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                :::: .:
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      z..:
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                         ..::.u..:
                                                                                                                                                                                                                                                                                 rë!:-..
                                                                                                                                                                                                                                                                                    ...:
                                                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                                                                        :  ...:)
                                                                                                                                                                                                                                                                                           ..


                 Credi
                     tor's                                                                                                                     D Surrendertheproperty.                                                                       Q No
                 name: CapitalOne Auto Finance
                                                                                                                                               Q Retainthepropedyandredeem it.                                                               U Yes
                 Descriptionof
                 property                                                                                                                      2 Retainthepropert
                                                                                                                                                                yandenterintoa
                 securi
                      ngdebt: 2011BMW 7501-1with 69000 mil
                                                         es.                                                                                          Reaffirm ationAgreem ent.
                                                                                                                                               D Retainthepropert
                                                                                                                                                                yandEexplain):
'
                                                                                                                                                                                                                                                                                                 :



                 Credi
                     tor'
                        s                                                                                                                      D surrendertheproperty.                                                                       Q No
    J            nam e:
    ,                                                                                                                                          D Retain thepropertyandredeem i t.                                                            Q Yes
    '
    i De scerdy
      prop   ipti
                onof                                                                                                                           Q Retain theproperty andenterinto a
    7
    i'
                 securing debt:                                                                                                                       ReBffifmltionX#F&&MOOl.
    i
                                                                                                                                               U Retai
                                                                                                                                                     n thepropertyandIexplainl:

                 Creditor's                                                                                                                    U surrenderthepropedy.                                                                        Q No                                                i
                                                                                                                                                                                                                                                                                                 1
                 nam e:              .       . ... .    .
                                                                                                                                               u yutajn tjjepropertyandredeem i
                                                                                                                                                                              t.                                                             Z YeS                                               1
                 Dosfripti
                         onOf                                                                                                                  Q Retainthepropertyandenterintoa
                 property                                                                                                                             R
                 Sfcuring debtz                                                                                                                        eaffirm atifm Xgrooêrlelll.
                                                                                                                                               Q Retain thepropedyand(explain):

                 Credi
                     tor's                                                                                                                     U surrendertheproperty                   .                                                    D No                                                '
                 name:                                                                                                                         D Retainthepropertyandredeem it                              .                                U Yes
                 Descripti
                         onof                                                                                                                  Q Retain thepropertyandenterintoa
                 property
                 securingdebt:                                                                                                                       Re8flim mtl.on Agreement,
                                                                                                                                               Q Retain thepropedyandIexplainl:


    OfficialForm 108                                                               StatementofIntentionforlndividuals Filinq UnderChapter7                                                                                                               page 1
                Case 2:19-bk-10260-RK                           Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                          Desc
                                                                Main Document    Page 56 of 78
Yourname             TerryTyler                                                                                          Case number(;rknownt                -
                     FirstName         MiddleName              LastName


     '.
                     LislY ourU nexpired PersonalProperty Leases

IForanyunexpiredpersonalpropertyleasethatyouIistedinScheduleG:ExecutolyContractsandUnexpiredLeases(OfticialForm 106G),
'
    fillinthe inform ation below .Do notlistrealestateleases.Unexpired Ieases are Ieasesthatare stillin effect;the Iease period hasnotyet
     ended.YoumayassumeanunexpiredpersonalpropertyIeasei
                                                       fthetrusteedoesnotassumeit.11U.
                                                                                     S.C.ï365(p)(2).
              Dese- youru- - dpo- auuli!                          lq- k              ...         , . :..'k...:. .. qg. :,. .j
                                                                                                 u                          ,,
                                                                                                                             .,'
                                                                                                                                ,q,, .
                                                                                                                               ,q.   ''
                                                                                                                                      ,,
                                                                                                                                       E.,'
                                                                                                                                          (
                                                                                                                                          j,E
                                                                                                                                            i1,,,)
                                                                                                                                                 (r..
                                                                                                                                                    .g
                                                                                                                                                     (/i
                                                                                                                                                      u..i
                                                                                                                                                         lg
                                                                                                                                                          iitè,
                                                                                                                                                              pk-'
                                                                                                                                                                 ,1,
                                                                                                                                                                   ,
                                                                                                                                                                   e%!*e                                     ,E '
                          .             .           .. .   .         . ... . .   .         . .                                       ..   : ....s u.     .!r.::.E:.::j..:.:..:r.:. .'u:
                                                                                                                                                                                      q...p:.p.u... :.. ..

             Lessor'sname:                                                                                                                             U No
             DescriptionofIeased
                                                                                                                                                       Q Yes
             property:


             Lessor'sname:                                                                                                                             D No
                                                                                                                                                       Q Yes


             Lessor'sname:                                                                                                                             U No
             Descripti
                     onofIeased                                                                                                                        Q Yes
             propefty:


             Lessor'
                   sname:                                                                                                                              U No
                                                                                                                                                       Q Yes




                                                                                                                                                       Q Yes


             j.essor,
                    sname:                                                                                                                             u xo                                                    '
                                                                                                                                                       U Yes




                                                                                                                                                       U Yes



     -
         .           sign Below


         Underpenaltyofperjug,IdeclarethatIhaveindicatedmyintentionaboutanypropertyofmyestatethatsecuresadebtandany
         personalprope           thatIs s Jed to an unexpired Iease.


                                                                                 x
             Signatur o D btor1                                                      Signature ofDebtor2

             Date                 j                                                  Date
                 MM / D       / YYYY                                                         MM / DD l YFYY



    OfficialForm 108                                       StatementofIntention forIndividuals Filing UnderChapter7                                                              Paoe2
Case 2:19-bk-10260-RK                Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                    Desc
                                     Main Document    Page 57 of 78
82800tForm 2800)(12/15)
                                  United States Bankruptcy Couo
                                     DISTRIG OF CALIFORNIA CENTRAL
 LOS ANGELES DIVISION
     ln re Tcrry Tyler
                            Debtor

                                                                            Chapter 7

               D ISCLO SUR E OF CO M PENSATIO N O F BANK RUPTCY PETITIO N PR EPAR ER


        Under11U.S.C.j110(h),1declareunderpenaltyofperjurythatIam notanattorneyoremployeeofan
         attorney,thatlpreparedorcaused tobepreparedoneorm oredocum entsfortiling bytheabove-nam ed
        debtorts)inconnectionwiththisbankruptcycase,andthatcompensationpaidtomewithinoneyearbeforethe
        Glingofthebankruptcypetition,oragreedtobepaidtome,forservicesrenderedonbehalfofthedebtorts)in
        contemplation oforinconnectionw ith thebankrt
                                                    zptcy caseisasfollow s:

Fordocumentpreparation servicesIhaveagreedto accept...............................$200.00
Priorto thefilingofthisstatementlhavereceived............................................$200.00


        1havepreparedorcausedtobepreparedthefollowing documents(itemize):Chapter7petition;schedules;
        statem entoffinancialaffairsy
                                    'm eanstest;al1otherrelated statements...

        andprovidedthefollowingservices(itemize):none.
        Thesourceofthecom pensationpaidtom ewas:
                         Debtor

4. Thesourceofcompensation tobepaid tom eis:


        Theforegoingisacom pletestatem entofany agreem entorarrangem entforpaym entto m eforpreparationof
        thepetitiontiledbythedebtorts)inthisbankruptcycase.
6. Tom yknow ledgenootherpersonhaspreparedforcom pensationadocumentforfiling in connectionwith this
   banknzptcy case exceptaslisted below :


N AM E                                                    SOCIAL S ECU RITY NU M BER



           Signature
                                                     XXX-XX-XXXX
                                                     SocialSecurity num berofbankruptcy
                                                                                                   ;J/.hs
                                                                                                      Date
                                                     petition preparerl
                                                     1l30 Centinela Avenue
KentBarr                                             lnglewood,California90302
Printednam eandtitle,ifany,of                        A ddress
Bankruptcy PetitionPreparer

llfthe bankruptcy petition preparerisnotan individual,statethe SocialSecurity numberofthe officer,principal,
responsiblepersono.
                  rpartnerofthebankruptcypetitionpreparer.(Requiredby11U.S.C.j110).
4bankruptcypetitionpreparer'
./                         sjàilure&pcompl
                                         y bviththeprovisionst#'/j//c11andtheFederalRulest#'
Bankruptcy Procedurcm ay resultin.jlnesorimpri
                                             sonmentorboth.llU.SC.J l1% 18L/Z,
                                                                             QC..
                                                                                j156.
             Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                            Desc
                                                       Main Document    Page 58 of 78
                    @          @   @ #*     *      *


 Debtor1          TerryTyler
                   FirstName                MiddleName              LastName
 Debtor2
 (Spouse,ifNling) FiirstName                MiddleNarne            t-astName
 unitedstatesBankruptcycourtforthe:              DistrictOfCalifornia Central

 Case number
  (1fknown)


O fficialForm 119
B ankruplcy Petition Preparer's N otice, Declaration,and S isnature                                                                             12/1s
Bankruptcypetitionpreparersasdesnedin11U.S.C.ï110mustfilloutthisform everytimetheyhelppreparedocumentsthatarefiledinthe
case.Ifmore than one bankruptcy petition preparerhelps with the documents,each m ustsi
                                                                                     gn in Part3.A bankruptcypetition preparerwho
does notcomplywi  ththe provisions oftitle 11oftheUnited StatesCode and the FederalRules ofBankruptcyProcedure may befined,
imprisoned,orboth.11U.S.C.ï110;18U.S.C.ï156.


  -
      .         N otice to Debtor
                                                                                                                                                    l


iBankruptcypetition preparersm ustgi
                                   ve the debtora copyofthisform and have thedebtorsign itbefore theyprepare any documents for
 sling oracceptanycom pensation.A signed copyofthisform m ustbe5Ied with any documentprepared.

          Bankruptcy petiti
                          on preparers are notattorneys and maynotpractice law orgive you Iegaladvice,includi
                                                                                                            ng the following:

          * whethertofileapeti
                             tionundertheBankruptcyCode(11U.S.C.j101etseq.l'
                                                                           ,
          * whetherfiling a case underchapter7,11,12,or13 isappropriate'
                                                                       ,
          * whetheryourdebtswilbe eliminated ordi
                                                scharged in acase underthe Bankruptcy Code;
          * whetheryouwi
                       llbe abl
                              e to keepyourhome,car,orotherproperty afterfiling acase underthe Bankruptcy Code;
          * whattaxconsequences may arise because a case isfi
                                                            led underthe Bankruptcy Code'
                                                                                        ,
          * whetheranytax claims may be discharged'
                                                  ,
          K whetheryou may orshould promise to repaydebtsto a creditororenterinto a reaffirmati
                                                                                              on agreement'
                                                                                                          ,
          * how to characterize the nature ofyourinterests i
                                                           n propertyoryourdebts'
                                                                                ,or
          * whatprocedures and rights apply in a bankruptcycase.


          The bankruptcypetition preparer KentBarr                                                                         hasnotified m e of
                                                 Nafne
          anymaximum allowable fee before preparing anydocum entforsling oraccepting anyfee.




           Signature Debtor1ack wledging receiptofthisnotice
                                                                                                     DateMMI/DD:/YYYY/7

                                                                                                     Date
           SignatureofDebtor2,acknowledging receiptofthisnotice                                             MM /DD /Y'Fn




OlicialForm 119                                 Bankruptcy Petition Preparer's Notice,Declaration,and Signature                          Pa9e 1
                 Case 2:19-bk-10260-RK                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                       Desc
                                                           Main Document    Page 59 of 78

DebtorJ             Terry TylerMiddleName -
                   FirstName                            LastName
                                                                                                         casenumberfi
                                                                                                                    fknown,

  *
      .           Declaration and Signature ofthe Bankruptey Petition Preparer


 Underpenaltyofperjury,Ideclarethat:
 * lam a bankruptcy peti
                       tion preparerorthe officer,principal,responsi
                                                                   ble person,orpartnerofa bankruptcy peti
                                                                                                         tion preparer'
                                                                                                                      ,
 * Iormy firm preparedthe documents Ii
                                     sted below and gave the debtora copy ofthem and the Notice to Debtorby Bankruptcy Petition
   Preparerasrequiredby 11U.S.C.jq 110(b),110(h),and342(b)' ,and
 * i
   frul
      esorguidelinesare establishedaccording to 11U.S.C.j 1104h)settingamaximum feeforservicesthatbankruptcypetiti
                                                                                                                 on
          preparers maycharge,Iormytirm notified the debtorofthe maxim um amountbefore preparing any documentfortiling orbefore
          accepting anyfee from the debtor.

           KentBarr                                                                   BarrRenter's Service
          Printed name                                Title,ifany                     Firm name,ifitapplies

           1130 Centinela Avenue
          Number               Street
          Inglewood                                    CA            90302            (310)412-9075
          City                                        State         ZIP Code          Contactphone

          Iormy 5% prepared the docum ents checked below and the com pleted declaration is made a partofeach docum entthatlcheck:
          (CheckaIIthatapply)
          Q VoluntaryPetiti
                          on(Form101)                 Q Schedulel(Form 1061)                                        Q Chapter11StatementofYourCurrentMonthl   y
          Q StatementAboutYourSoci  alSecuriN Numbers Q ScheduleJ(Form106J)                                            IncometForm109)
            (Form 121)                                QX DecfarationAboutan IndividuaqDebtor's                      Q lCh apter13StatementofYourCurrentMonthl y
                                                                                                                        ncome andcalculationofCom mitmentPeriod
          Q YourAssetsandLi  abili
                                 ti
                                  esandCedain            Schedules(Form 106Dec)                                        tyorm 11(>j)
            Stati
                sti
                  calInfofmation(Form 106Sum)         QX statementofFinancialAsairs(Form 107)                       Q chapter13CalculationofYourDisposabl
                                                                                                                                                        e
          Q ScheduleNBtForm 106NB)                    QX Statementoflntenti
                                                                          onfOrIndi vidualsFiling                     IRCOFNO(FOO 110-2)
          3 schedulectForm 106c)                         UnderChapter7lFonn112)                                     I
                                                                                                                    R ApplicationtoPayFi
                                                                                                                                       lingFeeinlnstallments
          1 scheduleolForm 1060)                      Q Chapter7StatementofYourCurrent                                (Form 103A)
          W scheduleE/FlForm 1o6E/F)                     Morlthl
                                                               yIncometForm 108-1)                                  Q Applicati
                                                                                                                              ontoHaveChapter7Fili
                                                                                                                                                 ngFee
                                                      Q StatementofExemptionfromPresumption                           Waived(Form 103B)
          1 scheduleGtyom,1(3i$G)                        ofAbuseUnder5707(b)(2)                                     Q AIistofnamesandaddressesofaIIcreditors
          1 scheduleHtForm 106H)                         (Form 108-1Supp)                                              (credjtorormaili
                                                                                                                                      ngrrlalrj
                                                                                                                                              xl
                                                      Q chapter7MeansTestCal     ctlation                           r-1 other               .
                                                                       (Form 108-2)

          Bankruptcypetition preparersmustsi
                                           gnandgi
                                                 vetheirSoci
                                                           alSecuri
                                                                  tynumbers.Ifmorethanonebankruptcy petitionpreparerpreparedthe documents
          towhichthi
                   sdeclarationappli
                                   es,thesignatureandSoci
                                                        alSecuritynumberofeachpreparermustbeprovided.11U.S.C.ï 110.


                                                                                         1 1 s -s 2- 1 a 8 6                          oate/ z /6
          Signalure ofbankruptcypetition preparerorofscer,principal,responsible         SocialSecuritynumberofperson who signed          MM /DD IYYYY
          person,orpartner

          KentBarr
          Printed name

                                                                                                     -         --                     oate
          Signature ofbankruptcypetition preparerorofficer,principal,responsible        SocialSecuritynumberofpersonwho signed            MM /DD /YYYY
          person,orpadner


          Printedname



OfficialForm 119                                        Bankruptcy Peti
                                                                      tion PrepareësNotice,Declaration,and Signature                                   Page 2
             Case 2:19-bk-10260-RK                                                   Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                 Desc
                             *         . *        @ .*              @         e    *
                                                                                     Main Document    Page 60 of 78
                                                                                                                                                                                   *           * * e@              *          .       @ *      *@                @             .
                                                                                                                                                                               @                       :           .*
 Debtor1                 Terry Tyler
                          FirstNarne                                    MiddleName                                   LaastN'a
                                                                                                                            -me
                                                                                                                                                                             D 1.Therei
                                                                                                                                                                                      snopresumptionofabuse.
 Debtor2
 (Spouse,iffiling)FirstName                                             MiddseName                                   LastName                                                Z 2.Thecalcul
                                                                                                                                                                                         ationtodeterminei
                                                                                                                                                                                                         fapresumpti
                                                                                                                                                                                                                   onof
                                                                                                                                                                                         abuseapplieswillbe made underChapter7
 uni
   tedstatesBankruptcycourtforthe:                                       DISTRICT OF CALIFORNIA CENTRAL                                                                                   MeansTestCalculation(OfficialForm 122A-2).
 Case number                                                                                                                                                                 D 3.TheMeansTestdoesnotapplynow becauseof
  (Ifknown)                                                                                                                                                                               quali
                                                                                                                                                                                              fied mili
                                                                                                                                                                                                      taryservi
                                                                                                                                                                                                              ce butitcould applyIater.


                                                                                                                                                                             Q checkifthisisanamendedfiling

OfficialForm 122A- 1
c hapter 7 Statem ent of Y our current M onthly lncom e                                                                                                                                                                                                                         12?1s
Be as com plete and accurate as possible.Iftwo married people are filingtogether,both are equally responsible forbeing accurate.Ifm ore
space is needed,ahacha separatesheetto this form.Include the line numberto which the additionalinform ation applies.On thetop ofany
additionalpages,writeyournameandcasenumber(ifknown).I
                                                    fyoubelievethatyouareexemptedfrom apresumptionofabusebecauseyou
do nothave prim arily consumerdebtsorbecause ofqualifying military service,complete and5le StatementofExem ption from Presum ption of
AbuseUnder#70Nb)(2)(OfficialForm 122A.1Supp)withthisform.
  -
      -              Galculate YourCurrent Monthly Incom e
  1.W hatis yourmaritaland sling status? Checkoneonly.
          W Notmarried.FiloutCol
                               umnA,li
                                     nes2-11.
1D
 QMMarriedandyourspouseisfi  l
                             i
                             ngwi   thyou.Fi loutbothCol umnsAandB,I ines2-11.
    arried and yourspouse isNoT filing with you.You and yourspouse are:
              D Livinginthesamehouseholdand arenotIegallyseparated.Fi   lloutbothColumnsAandB,lines2-11.
              D Living separatelyorareIegallyseparated.FiloutCol
                                                               umnA,li nes2-11.,donotfi
                                                                                      lloutColumnB.Bycheckingthisbox,youdeclare
                underpenaltyofpeturythatyouandyourspouseareI  egallyseparatedundernonbankruptcyIaw thatappliesorthatyouandyour
                spouseareI ivingapadforreasonsthatdonotincludeevadingtheMeansTestrequirements.11U.
                                 ' .
                                                                                                    S.C.j707(b)(7)(B).
                                                  .' '

                                               4uj#r(              '            ': '. 7j                                 :j '' ' ''''' .'. .2 :.:.: .y..''''(7; : (. 'éj'Ij .'j:7j:j !::.';(r.''r !'.'..:. J. .. ''.':. . 'y': .
                                             ..
   F
   bB  ilnihà,   - rk.k(              m
                                      :k:                         i   ,-  ,,,,,       xj   i
                                                                                           wk:    , o y                    u, ,ù,          al     àw, q      uj
                                                                                                                                                             ,, ,yg
                                                                                                                                                                  ào- ,        l
                                                                                                                                                                               qy
                                                                                                                                                                                zé,,o jjk,u  ,,jl E
                                                                                                                                                                                                  ,y
                                                                                                                                                                                                 ,grE
                                                                                                                                                                                                    -'E,k,
                                                                                                                                                                                                        E  i
                                                                                                                                                                                                           .,ë
                                                                                                                                                                                                             i
                                                                                                                                                                                                             k
                                                                                                                                                                                                             j
                                                                                                                                                                                                             .y
                                                                                                                                                                                                              E,j
                                                                                                                                                                                                                ,,i
                                                                                                                                                                                                                  (
                                                                                                                                                                                                                  ip
                                                                                                                                                                                                                   #Er ,
                                                                                                                                                                                                                      t. ,.
                                                                                                                                                                                                                       .i. ::
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                           -,:
                                                                                                                                                                                                                             të
                                                                                                                                                                                                                              wt,
                                                                                                                                                                                                                              @
                                                                                                                                                                                                                              q ,
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                vj
                                                                                                                                                                                                                                , h
                                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   ;i
                                                                                                                                                                                                                                    kL
                                                                                                                                                                                                                                    g jr
                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                       ,ziii:''i
                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                              , tj(   tjiyj
                                                                                                                                                                                                                                                          :ik
                                                                                                                                                                                                                                                            ,((,EE
                                                                                                                                                                                                                                                                 (E,
                                                                                                                                                                                                                                                                   )(r,)
                                                                                                                                                                                                                                                                      t  ,t(
                                                                                                                                                                                                                                                                         ,  r,(E.q:,
     ankruley         -       à  .   1  4     b   '
                                                  .à    .@u     .   j 'i   t   kl         n  k    ï      d      à   t    l  '
                                                                                                                            v '
                                                                                                                              ng , k : qi  l
                                                                                                                                           è  1 :   #   /,E k ré  à i
                                                                                                                                                                    n  qo    i àk
                                                                                                                                                                                i'pfk
                                                                                                                                                                                    k ki
                                                                                                                                                                                       +f ' i
                                                                                                                                                                                            td  '
                                                                                                                                                                                                i fi
                                                                                                                                                                                                   k  '
                                                                                                                                                                                                      i   tiik
                                                                                                                                                                                                             ok
                                                                                                                                                                                                              ki  i klt  k iik  k       E
                                                                                                                                                                                                                                        M   àla         ,i à    .      ,(q
                                                                                                                                                                                                                                                                         E E( (
   /
   1i
    k'
     I?
      1jl
        j4;
          jl
           1k
            1
            L.:
              6
              .1
               r1
                6:ihlt:1h)l414.lEp1Siq41j2hI)J1Iltlq.'t:)l!q':Lb'Ilqlsllqb'.114)i(,r;.iIT,1l?'1lijrf(:ii:-j1ri':.ij':pi'r/qiljijlii'j!q!qlirj4IEk;1,k'4a
                       ...                   .                                                                  ..                .
                                                                                                                                  .         .          (
                                                                                                                                                       :!,!$l
                                                                                                                                                            j:w
                                                                                                                                                              ç
                                                                                                                                                              '
                                                                                                                                                              ,
                                                                                                                                                              ëp
                                                                                                                                                               ;.
                                                                                                                                                                ; (
                                                                                                                                                                 Iij
                                                                                                                                                                   s
                                                                                                                                                                  )Ee.41r14k
                                                                                                                                                                   Ai
                                                                                                                                                                    :      t
                                                                                                                                                                           !47
                                                                                                                                                                             1
                                                                                                                                                                             ll
                                                                                                                                                                              h,
                                                                                                                                                                              :l
                                                                                                                                                                               i
                                                                                                                                                                               l
                                                                                                                                                                               qq uk
                                                                                                                                                                                jtL
                                                                                                                                                                                  .
                                                                                                                                                                                  '
                                                                                                                                                                                  .nà
                                                                                                                                                                                   ,.
                                                                                                                                                                                   ':
                                                                                                                                                                                    '
                                                                                                                                                                                    z y
                                                                                                                                                                                    ..g
                                                                                                                                                                                      z
                                                                                                                                                                                      'j
                                                                                                                                                                                       u,.tjy
                                                                                                                                                                                      .,
                                                                                                                                                                                       .
                                                                                                                                                                                       '
                                                                                                                                                                                       ,    j
                                                                                                                                                                                            .
                                                                                                                                                                                            .u(t:
                                                                                                                                                                                                s
                                                                                                                                                                                                .
                                                                                                                                                                                                jjj
                                                                                                                                                                                                  .
                                                                                                                                                                                                  ry
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   ?
                                                                                                                                                                                                   r
                                                                                                                                                                                                   j
                                                                                                                                                                                                   rq
                                                                                                                                                                                                    rj
                                                                                                                                                                                                     y
                                                                                                                                                                                                     r
                                                                                                                                                                                                     jy
                                                                                                                                                                                                      qjrojt
                                                                                                                                                                                                       r   .
                                                                                                                                                                                                           r
                                                                                                                                                                                                           y
                                                                                                                                                                                                           l
                                                                                                                                                                                                           ru
                                                                                                                                                                                                            .
                                                                                                                                                                                                            xr
                                                                                                                                                                                                           rj
                                                                                                                                                                                                            r
                                                                                                                                                                                                            yy
                                                                                                                                                                                                             .L
                                                                                                                                                                                                              j
                                                                                                                                                                                                             jw
                                                                                                                                                                                                              . tjg
                                                                                                                                                                                                              .., t
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                  .é
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                    r
                                                                                                                                                                                                                    jy
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     jj(
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        su
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           yj
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            (sj
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                             j.
                                                                                                                                                                                                                              jo;
                                                                                                                                                                                                                               k
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                ,j
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 k(
                                                                                                                                                                                                                                 j.j
                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                   jjyj
                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                     k.
                                                                                                                                                                                                                                      jjj(
                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                          jy
                                                                                                                                                                                                                                           :y
                                                                                                                                                                                                                                           (j
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            y..
                                                                                                                                                                                                                                             y;
                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                              yj
                                                                                                                                                                                                                                               (ryy
                                                                                                                                                                                                                                                .        j
                                                                                                                                                                                                                                                  .:j..Ejr
                                                                                                                                                                                                                                                         g y
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                         jyjy
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                            yy y
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                             jjj
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               .jjij
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   r(
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    zyjyg
                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                     j  :j
                                                                                                                                                                                                                                                                        gj
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                         yyy
                                                                                                                                                                                                                                                                           jjjyjyyp,j y
                                                                                                                                                                                                                                                                             y  .

....
   j
   :jjj.jjr
          j.j
            ..
             j
             y
             .
             ;y
              jj
               .jt
                 jk
                  jkk
                    .g4.,
                        jjg
                        .  ..j.;
                               jj k
                                  jj. (
                                      :y
                                     (r.j
                                        . k
                                          .:
                                           .j.jg:
                                                (j
                                                 .;
                                                  j.r
                                                    ;  k
                                                       .
                                                       r g
                                                         .jk. k j j jy.rjj j .j
                                                                              y j  .   j;
                                                                                        .y
                                                                                         .;j
                                                                                           .j
                                                                                            .;k
                                                                                              .
                                                                                                j
                                                                                                ;
                                                                                                .jr j.k
                                                                                                      r.k jr  (  j
                                                                                                                 . jk
                                                                                                                    .
                                                                                                                    j .jj .
                                                                                                                          j.j.
                                                                                                                             ;.
                                                                                                                              k,
                                                                                                                               g
                                                                                                                               j jj;jg .j jik;j
                                                                                                                                              ;j
                                                                                                                                               . .
                                                                                                                                                 g;
                                                                                                                                                  ..j j s
                                                                                                                                                        .
                                                                                                                                                        kj
                                                                                                                                                         .k
                                                                                                                                                          .
                                                                                                                                                          j .
                                                                                                                                                            ,
                                                                                                                                                            jj
                                                                                                                                                             :j
                                                                                                                                                              .
                                                                                                                                                              j
                                                                                                                                                              (.
                                                                                                                                                               j.j
                                                                                                                                                                 .g
                                                                                                                                                                  ë
                                                                                                                                                                  j
                                                                                                                                                                  .j
                                                                                                                                                                   .
                                                                                                                                                                   jj
                                                                                                                                                                    .((jj4.
                                                                                                                                                                          tj
                                                                                                                                                                           2
                                                                                                                                                                           ;
                                                                                                                                                                           .
                                                                                                                                                                           ,.j
                                                                                                                                                                             ;
                                                                                                                                                                             ..
                                                                                                                                                                              E
                                                                                                                                                                              .?
                                                                                                                                                                               -
                                                                                                                                                                               j
                                                                                                                                                                               ..
                                                                                                                                                                                -
                                                                                                                                                                                t
                                                                                                                                                                                .j;
                                                                                                                                                                                  .
                                                                                                                                                                                  k
                                                                                                                                                                                  j
                                                                                                                                                                                  .
                                                                                                                                                                                  ;j
                                                                                                                                                                                   jj
                                                                                                                                                                                    .
                                                                                                                                                                                     jj
                                                                                                                                                                                      .
                                                                                                                                                                                      g
                                                                                                                                                                                      ,
                                                                                                                                                                                      j.
                                                                                                                                                                                       (
                                                                                                                                                                                       jjE
                                                                                                                                                                                         jr
                                                                                                                                                                                          .j
                                                                                                                                                                                           .k
                                                                                                                                                                                            j
                                                                                                                                                                                            ,
                                                                                                                                                                                            .
                                                                                                                                                                                            jtjy
                                                                                                                                                                                               .
                                                                                                                                                                                               r;
                                                                                                                                                                                                (
                                                                                                                                                                                                , j.
                                                                                                                                                                                                   jj
                                                                                                                                                                                                    yj.
                                                                                                                                                                                                      j   .       .                 .  .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                            gt; .

                                                                                                                                                                                                                                               rtyjg  a
                                                                                                                                                                                                                                                      jzy
                                                                                                                                                                                                                                                        ggyj
                                                                                                                                                                                                                                                          r y
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                            ggyr
                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                                                r    y  jg
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         j .
                                                                                                                                                                                                                                                                               .. .

                                                                                                                                                                                                                                                                   jjjy yjg , ..g;j.
                                                                                                                                                                                                                                                                          ,jy.      j.,
                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                       ,..s.
                                                                                                                                                                                                                                                                                           yj
          iI
           T
           II:
             I
             d:
              )
              t
              rlt
                q
                l
                'r'
                  i$
                   4
                   1
                   r1t
                     1.
                      71
                       .
                       -
                       1ll
                         rl
                          aft
                            r
                            ,
                            1l
                             *.'...1
                                   r
                                   1
                                   4t
                                    9
                                    !; ..,   j:j....    jk j;
                                                           .      j;jyrjrjjj
                                                                         .a
                                                                         -r.
                                                                           y
                                                                           jz
                                                                            j.
                                                                            jj.
                                                                             4j
                                                                              y
                                                                              j:
                                                                               j
                                                                               .
                                                                               :
                                                                               y
                                                                               .
                                                                              .j
                                                                              . j
                                                                                a
                                                                                j
                                                                                ;
                                                                                y
                                                                                .j-g
                                                                                4$4y
                                                                                   .
                                                                                   j
                                                                                   .
                                                                                   .j
                                                                                    y
                                                                                    .
                                                                                    j
                                                                                    gjjy
                                                                                     jyj
                                                                                       g.
                                                                                        j.
                                                                                         :
                                                                                         r
                                                                                         ji
                                                                                          jj
                                                                                           .LL
                                                                                             jIà
                                                                                               ,
                                                                                               .
                                                                                               d
                                                                                               i
                                                                                               )
                                                                                               .p.
                                                                                                :y
                                                                                                 .;
                                                                                                 .
                                                                                                 qy
                                                                                                  j:
                                                                                                  .j
                                                                                                   .
                                                                                                   j
                                                                                                   .;
                                                                                                    y
                                                                                                    jy
                                                                                                     .
                                                                                                     ;jyj
                                                                                                        :j
                                                                                                         :
                                                                                                         r.j
                                                                                                         . .
                                                                                                           qj
                                                                                                            :.j
                                                                                                              .
                                                                                                              k
                                                                                                              .j
                                                                                                               ;jy
                                                                                                                 kg
                                                                                                                ..jjjy
                                                                                                                     gk
                                                                                                                      y
                                                                                                                      r
                                                                                                                      y
                                                                                                                      .
                                                                                                                      j
                                                                                                                      ry
                                                                                                                       .
                                                                                                                       qt
                                                                                                                        :
                                                                                                                        j
                                                                                                                        .:
                                                                                                                         (
                                                                                                                         j
                                                                                                                         .
                                                                                                                        ...j
                                                                                                                           .
                                                                                                                           y
                                                                                                                           ij
                                                                                                                          ..
                                                                                                                           :
                                                                                                                           ..:
                                                                                                                             ;
                                                                                                                             j
                                                                                                                             .
                                                                                                                             r
                                                                                                                             y
                                                                                                                             y
                                                                                                                             y .
                                                                                                                               j..y
                                                                                                                              ..  :
                                                                                                                                  ;j
                                                                                                                                  ..l
                                                                                                                                    .,
                                                                                                                                     .
                                                                                                                                     j
                                                                                                                                     .j
                                                                                                                               ,c : ::.,
                                                                                                                                       g
                                                                                                                                       y
                                                                                                                                       .
                                                                                                                                       jc
                                                                                                                                        +j
                                                                                                                                         r
                                                                                                                                         qjq
                                                                                                                                           jj
                                                                                                                                     :... ..j
                                                                                                                                            ë
                                                                                                                                            (
                                                                                                                                            :y
                                                                                                                                            .
                                                                                                                                            r
                                                                                                                                            ,L
                                                                                                                                             i
                                                                                                                                             (j
                                                                                                                                             :j
                                                                                                                                              .
                                                                                                                                              ku
                                                                                                                                              :
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              :j
                                                                                                                                               E
                                                                                                                                               :j
                                                                                                                                                j
                                                                                                                                                (
                                                                                                                                                :
                                                                                                                                                .
                                                                                                                                                :j
                                                                                                                                                 .
                                                                                                                                                 :
                                                                                                                                                 jg
                                                                                                                                                  j
                                                                                                                                                  :
                                                                                                                                                  :
                                                                                                                                                  y
                                                                                                                                                  :.
                                                                                                                                                   j
                                                                                                                                                   (
                                                                                                                                                   .
                                                                                                                                                   :
                                                                                                                                                   j
                                                                                                                                                   :-
                                                                                                                                                    ;
                                                                                                                                                    E
                                                                                                                                                    j
                                                                                                                                                    .
                                                                                                                                                    ,
                                                                                                                                                    y
                                                                                                                                                    (
                                                                                                                                                    ë.
                                                                                                                                                     )
                                                                                                                                                     j
                                                                                                                                                     :j
                                                                                                                                                     @)
                                                                                                                                                      j
                                                                                                                                                      ;j
                                                                                                                                                       q
                                                                                                                                                       j
                                                                                                                                                       .j;
                                                                                                                                                         j
                                                                                                                                                         :
                                                                                                                                                         !
                                                                                                                                                         j
                                                                                                                                                         (i:
                                                                                                                                                         (
                                                                                                                                                         ?
                                                                                                                                                         q
                                                                                                                                                         1 r
                                                                                                                                                           :
                                                                                                                                                           r
                                                                                                                                                           i
                                                                                                                                                           ,
                                                                                                                                                           (
                                                                                                                                                           .
                                                                                                                                                           '
                                                                                                                                                           r
                                                                                                                                                           (y
                                                                                                                                                            t(
                                                                                                                                                            i:
                                                                                                                                                             y
                                                                                                                                                             j
                                                                                                                                                             g
                                                                                                                                                             '
                                                                                                                                                             t
                                                                                                                                                             L
                                                                                                                                                             -
                                                                                                                                                             ;.
                                                                                                                                                              j
                                                                                                                                                              f
                                                                                                                                                              ,
                                                                                                                                                              ':
                                                                                                                                                               ï:
                                                                                                                                                                (
                                                                                                                                                                2
                                                                                                                                                                b
                                                                                                                                                                p
                                                                                                                                                                :
                                                                                                                                                                .ë
                                                                                                                                                                 j
                                                                                                                                                                 :;
                                                                                                                                                                 ,.
                                                                                                                                                                  (
                                                                                                                                                                  j
                                                                                                                                                                  y
                                                                                                                                                                  g
                                                                                                                                                                  E
                                                                                                                                                                  .
                                                                                                                                                                  :j
                                                                                                                                                                   :
                                                                                                                                                                   .
                                                                                                                                                                   (
                                                                                                                                                                   :
                                                                                                                                                                   gr
                                                                                                                                                                    (
                                                                                                                                                                    (
                                                                                                                                                                    (
                                                                                                                                                                    ,
                                                                                                                                                                    E
                                                                                                                                                                    .
                                                                                                                                                                    y:
                                                                                                                                                                     j
                                                                                                                                                                     (
                                                                                                                                                                     @
                                                                                                                                                                     :
                                                                                                                                                                     ;
                                                                                                                                                                     gj
                                                                                                                                                                      :
                                                                                                                                                                      E
                                                                                                                                                                      r
                                                                                                                                                                      j
                                                                                                                                                                      (
                                                                                                                                                                      g
                                                                                                                                                               .r.... :
                                                                                                                                                                       j
                                                                                                                                                                       (
                                                                                                                                                                       :
                                                                                                                                                                       E
                                                                                                                                                                       jj
                                                                                                                                                                        j
                                                                                                                                                                        :
                                                                                                                                                                        ë
                                                                                                                                                                        E
                                                                                                                                                                        (
                                                                                                                                                                      ...j
                                                                                                                                                                         y
                                                                                                                                                                         :
                                                                                                                                                                         (
                                                                                                                                                                         Ej
                                                                                                                                                                          :r
                                                                                                                                                                           y
                                                                                                                                                                           j
                                                                                                                                                                           :
                                                                                                                                                                           .
                                                                                                                                                                           .j
                                                                                                                                                                            r
                                                                                                                                                                            :
                                                                                                                                                                            E
                                                                                                                                                                            .jj
                                                                                                                                                                              ql
                                                                                                                                                                               j;g
                                                                                                                                                                                 t
                                                                                                                                                                                 j
                                                                                                                                                                                 yg
                                                                                                                                                                                 jj
                                                                                                                                                                                  (.
                                                                                                                                                                                  :;
                                                                                                                                                                                   r
                                                                                                                                                                                   q
                                                                                                                                                                                   ij
                                                                                                                                                                                    p.
                                                                                                                                                                                    ,
                                                                                                                                                                                    ..
                                                                                                                                                                                     :
                                                                                                                                                                                     jy . y
                                                                                                                                                                                      ::.
                                                                                                                                                                                        )
                                                                                                                                                                                        .:
                                                                                                                                                                                          j
                                                                                                                                                                                          ,
                                                                                                                                                                                          ë
                                                                                                                                                                                          ..
                                                                                                                                                                                           jj
                                                                                                                                                                                            yj
                                                                                                                                                                                           :g
                                                                                                                                                                                            .yj
                                                                                                                                                                                             ..
                                                                                                                                                                                              y
                                                                                                                                                                                              :j
                                                                                                                                                                                               s
                                                                                                                                                                                               j.
                                                                                                                                                                                               y
                                                                                                                                                                                               .
                                                                                                                                                                                         .:.;::r,;::.,:.,.:.
                                                                                                                                                                                         r                 :.
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                :,... .:          ,        .: .:
                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                          .. .:
                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                            . g..ay
                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       s   .
                                                                                                                                                                                                                                                                               y.ss
                                                                                                                                                                                                                                                                                   . ,.. . ..
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                            j.j.y
                                                                                                                                                                            J
                                                                                                                                                                            .''!
                                                                                                                                                                            :; ,
                                                                                                                                                                               *:
                                                                                                                                                                               '    .i:Ht
                                                                                                                                                                                        A
                                                                                                                                                                                        .rj
                                                                                                                                                                                          l
                                                                                                                                                                                          jë
                                                                                                                                                                                           i
                                                                                                                                                                                           yj
                                                                                                                                                                                            i
                                                                                                                                                                                            '
                                                                                                                                                                                            (r
                                                                                                                                                                                             f :
                                                                                                                                                                                               (Q.y+)                                  j
                                                                                                                                                                                                                                       yjl
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                         jyyf
                                                                                                                                                                                                                                  , E ,, g  jJ
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             ::;
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               .)J
                                                                                                                                                                             .k;x:
                                                                                                                                                                                 w:.:::.
                                                                                                                                                                                       :
                                                                                                                                                                                       j
                                                                                                                                                                                       :..
                                                                                                                                                                                         :.
                                                                                                                                                                                          ;:
                                                                                                                                                                                           (
                                                                                                                                                                                           ::
                                                                                                                                                                                            .j                             :
                                                                                                                                                                                                                           x::
                                                                                                                                                                                                                             ..:
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               :
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                k.,
                                                                                                                                                                                                                                  ujx
                                                                                                                                                                                                                                    ....j
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        E.rj
                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                           y(
                                                                                                                                                                                                                                            .(
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                             j,
                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                              y
                                                                                                                                                                            :.
                                                                                                                                                                             :
                                                                                                                                                                             '
                                                                                                                                                                             :
                                                                                                                                                                             ':
                                                                                                                                                                             '
                                                                                                                                                                             .,
                                                                                                                                                                              (
                                                                                                                                                                              .!
                                                                                                                                                                               è
                                                                                                                                                                               :
                                                                                                                                                                               5
                                                                                                                                                                               (
                                                                                                                                                                               )
                                                                                                                                                                               .i
                                                                                                                                                                                2
                                                                                                                                                                                @
                                                                                                                                                                                )
                                                                                                                                                                                .i
                                                                                                                                                                                 !
                                                                                                                                                                                 (
                                                                                                                                                                                 :
                                                                                                                                                                                 i
                                                                                                                                                                                 .3
                                                                                                                                                                                  E
                                                                                                                                                                                  i
                                                                                                                                                                                  .
                                                                                                                                                                                  E
                                                                                                                                                                                  .:r@(:(ë@..:z( ë
                                                                                                                                                                                   )       .     uw tj
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .
                                                                                                                                                                                                 ..  y
                                                                                                                                                                                                     v
                                                                                                                                                                                                     à
                                                                                                                                                                                                     ji
                                                                                                                                                                                                      jl
                                                                                                                                                                                                       j
                                                                                                                                                                                                       ?jj
                                                                                                                                                                                                         1
                                                                                                                                                                                                         /,,
                                                                                                                                                                                                         ...
                                                                                                                                                                                                           ;
                                                                                                                                                                                                           44
                                                                                                                                                                                                            1
                                                                                                                                                                                                            h
                                                                                                                                                                                                            .
                                                                                                                                                                                                            1.
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             1
                                                                                                                                                                                                             49
                                                                                                                                                                                                              1.
                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               .




 2. Yourgrosswages,salary,tips,bonuses,overtime,and com m issions
          (beforeaI
                  Ipayrolldeductions).                                                                                                                                        $ 5,230.90
 3. Alimonyand maintenance payments.Do notinclude paymentsfrom a spouse i
                                                                        f
          ColumnBisfill
                      edin.                                                                                                                                                   $                   0'B0                      $
 4.AlIam ounts from any sourcewhich are regularlypaid forhousehold expenses
   of#ouoryourdependents,including child suppod.Include regularcontributi ons
   from an unmarried partner,membeo ofyourhousehold yourdependents,parents,
   and roomm ates.Include regularcontfibuti
                                          onsfrom a spouseonlyifGol
                                                                  umnB is not
          fi
           lled in.Donoti
                        nclude paymentsyoulisted on l
                                                    ine3.                                                                                                                     $                  0'00
                                                                                                              'u'....:
                                                                                                                     '
                                                                                                                     j    '.:.j
                                                                                                                          ... :
                                                                                                                      :u.:.
                                                                                                                     (..      .j
                                                                                                                               .ly:'.
                                                                                                                                    .:
                                                                                                                                     Ej(
                                                                                                                                      . '
                                                                                                                                        .:
                                                                                                                                     ...:
                                                                                                                                         (q
                                                                                                                                          y:
                                                                                                                                           .t
                                                                                                                                            ..)y
                                                                                                                                               ):: E
                                                                                                                                                   ':
                                                                                                                                                    :,
                                                                                                                                               ....,j
                                                                                                                                                     .
                                                                                                                                                     y
                                                                                                                                                     (
                                                                                                                                                     )(
                                                                                                                                                      lr.
                                                                                                                                                        :
                                                                                                                                                        g
                                                                                                                                                        Jr
                                                                                                                                                      ..!
                                                                                                                                                        ;;.
                                                                                                                                                          q.LL..
                                                                                                                                                          .
 5. Netincom efrom operating a business,profession, j
                                                    iw-                ;                                                                     ...      ,        .

    orfarm
                                                       u
                                                       'jç
                                                         ,.rjEy. .
                                                                 :
                                                                 ;
                                                                 x
                                                                  .-.w.
                                                                      :.4(..
          Grossreceipts(beforeaIldeducti
                                       ons)                                                                       $ 0.0* $
          Ordinaryandnecessaw operatingexpenses          - $ 0.00 - $
          NCtmonthlyincomefrom abusiness,professi
                                                on,orfarm $ c.(m $          COP
                                                                            b*T*Y*                                                                                            $                 0'00                        $
                                                         ': i
                                                            : :
                                                              : i
                                                                ::
                                                                 !èi
                                                                   : 7::7
                                                                        r;W
 6.Netincomefrom rentalandotherrealproperty                                                                   (
                                                                                                              .
                                                                                                              ;-/.'
                                                                                                                  .
                                                                                                                  -
                                                                                                                  :
                                                                                                                  '-
                                                                                                                  .
                                                                                                                   :i
                                                                                                                    .
                                                                                                                    j.
                                                                                                                     (2.
                                                                                                                       :
                                                                                                                       ..
                                                                                                                       j(
                                                                                                                        :
                                                                                                                        j.
                                                                                                                         :0-
                                                                                                                           ..-.!
                                                                                                                               -.
                                                                                                                                -
                                                                                                                                .
                                                                                                                                ,j
                                                                                                                                 .
                                                                                                                                 é
                                                                                                                                 J.y
                                                                                                                                   ::
          Grossreceipts(beforeaI
                               1deductions)                                                                       $ j'j, $-
                                                                                                                      .


          Ordi
             naryandnecessaryoperati
                                   ngexpenses                                                                - $ 0.04.- $
   Netmonthl yincomefrom rentalorotherrealpropert
                                                y                                                                 $ :.(m                 $                   he
                                                                                                                                                             COP Y
                                                                                                                                                               ree            $                  ().(jtl                    $
7. Interest,dividends,androyalties                                                                                                                                            $                                             $

Offi
   cialForm 122A-1                                                         Chapter7 StatementofYourCurrentMonthly Income                                                                                                                                               Page1
                    Case 2:19-bk-10260-RK                                        Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                    Desc
                                                                                 Main Document    Page 61 of 78

    Debtor1                 TerryTyler
                            FirstName            MiddleName                   LastName
'
'                                                                                                                        ..
                                                                                                                         ;
'                                                                                                                        k
                                                                                                                         i
                                                                                                                              .
                                                                                                                                  j..
                                                                                                                                  .
                                                                                                                                    ;
                                                                                                                                    Ai
                                                                                                                                     l
                                                                                                                                     .j(l
                                                                                                                                        r.:
                                                                                                                                          (; .
                                                                                                                                             '
                                                                                                                                             .
                                                                                                                                             :
                                                                                                                                             ''
                                                                                                                                              y
                                                                                                                                              .yt
                                                                                                                                                ...
                                                                                                                                                  ;
                                                                                                                                                  .':j(
                                                                                                                                                  :
                                                                                                                                                  à
                                                                                                                                                  r
                                                                                                                                                  a
                                                                                                                                                 yj
                                                                                                                                                      .
                                                                                                                                                      :
                                                                                                                                                      j
                                                                                                                                                      r.:
                                                                                                                                                        .
                                                                                                                                                       (j
                                                                                                                                                        l
                                                                                                                                                        yr:j.
                                                                                                                                                            y:
                                                                                                                        :2:
                                                                                                                         :
                                                                                                                          Xs
                                                                                                                           i?)
                                                                                                                              t
                                                                                                                             :g
                                                                                                                              :
                                                                                                                              r
                                                                                                                              :
                                                                                                                                vj li
                                                                                                                                    l
                                                                                                                                    i
                                                                                                                               iJ::yy
                                                                                                                                    t
                                                                                                                                     E
                                                                                                                                     lgl
                                                                                                                                       r
                                                                                                                                       :
                                                                                                                                       ljEq
                                                                                                                                          )(
                                                                                                                                           y
                                                                                                                                           q: -
                                                                                                                                              2:
                                                                                                                                               -
                                                                                                                                               :u
                                                                                                                                                '--jij:j
                                                                                                                                                       $
                                                                                                                                                       :#
                                                                                                                                                        :
                                                                                                                                                        ;(
                                                                                                                                                         l
                                                                                                                                                         i
                                                                                                                                                         )j
                                                                                                                                                          )
                                                                                                                                                          j
                                                                                                                                                          lyj
                                                                                                                                                            y:
                                                                                                                                                             ;
                                                                                                                                                             (
                                                                                                                                                             :::
                                                                                                                                    :):)::yï zéja jjjjùpo :u2r
        8. Unem plom entcompensation                                                                                       $           ()(m          $
                Do notenterthe amountifyou contend thattheamountreceivedwas abenefit
                undertheSocialSecuri
                                   tyAct.Instead,I
                                                 istithere:.............................#

                   SD()r54()tlrirr)()tlE)i).............................................................. $)
        9. Pension orretirem entincome.Do notincludeany amountrecei
                                                                  vedthatwasa
                benefi
                     tundertheSocialSecurityAct.                                                                           $           0.00
        10.Incomefrom allothersourcesnotIisted above.Speci      fythesource and amount.
           Do noti nclude anybenefitsreceived underthe SocialSecurityActorpayments received
           as avictim ofa warcri
                               m e,acrime againsthumani  ty,orinternati
                                                                      onalordomestic
           terrori
                 sm.Ifnecessary,Ii
                                 stothersourcesona separate page andputthe totalbelow .



                 Totalamountsfrom separatepages,ifany.                                                                  +$            0.0e

        11.Calculate yourtotalcurrentmonthlyincom e.Add lines 2through 10foreach                                                              +                        =
                column.ThenaddthetotalforColumnAtothetotalforColumnB.                                                         $ 5,230.90            $                       $ 5,230.90
                                                                                                                                                                            Totalcurrent
                                                                                                                                                                            monthlyincome
        *
            .             Determ ine W hetherthe M eans TestApplies to You

        12.Calculateyourcurrentm onthly income fortheyear.Follow these steps:
                12a. Copyyourtotalcurrentmonthlyincomefrom I
                                                           ine 11...............................................................................copyI
                                                                                                                                                    ine11heree             $ 5,230.90
                     Multi
                         plyby12(thenumberofmonthsinayear).                                                                                                                x 12
                12b. Theresul
                            tisyourannualincomeforthispadoftheform .                                                                                           12b.        $ 62,770.80

        13.Calculate the medianfamily incom e thatappliestoyou.Follow these steps:
                Filfi
                    n thestate inwhich you Ii
                                            ve.                                                       california

                Fillinthenumberofpeople in yourhousehold.                                             1

                Fillinthemedi
                            anfamil
                                  yincomeforyourstate andsi
                                                          ze ofhousehold.........................................................................................13.       $ 56,580.00
           To find a Iistofappl
                              icablemedian incom e amounts,goonline usingthe I
                                                                             inkspecifi
                                                                                      edinthe separate
           jnstructjonsforthisform.Thislistmayalsobe availableatthebankm ptcy clerk'
                                                                                   s omce.
        14.How do the linescom pare?
                14a.U Line12bisIessthanorequaltoli
                                                 ne13.Onthetopofpage1,checkbox1,Thereisnopresumptionofabuse.
                            Go to Part3.
                14b.DX Line12bismorethanIine13.Onthetopofpage1,checkbox2,ThepresumptionofabuseisdetenninedbyForm 122A-2.
                            G oto Pad 3 andfilloutForm 122A-2.
        - .
                            sign Below

                          Bysigning               , eclareund enal
                                                                 tyofpeturythatthei
                                                                                  nformationonthi
                                                                                                sstatementandi
                                                                                                             nanyattachmentsi
                                                                                                                            strueandcorrect.


                               Slgnature Deb r1                                                                    Signature ofDebtor2
                               Date              1 C                                                               oate
                                               DD                                                                         MM / DD /YYYY
                                 I
                                 fyoucheckedIi
                                             ne14a,doNOTfill0utorfileForm 122A-2.
    1
                                 I
                                 fyoucheckedIi
                                             ne14b,filloutForm 122A-2andfil
                                                                          eitwi
                                                                              ththisform.


    Offi
       cialForm 122A-1                                                  Chapter7 StatementofYourCurrentMonthly Income                                                         Pa9e2
             Case 2:19-bk-10260-RK                                                                      Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                             Desc
                                                                                                        Main Document    Page 62 of 78

                                                                                                                                                                                                                                                .-   @@

     Debtor1                TerryTyler                                                                                                                                                                                                        According to thecalculationsrequi
                                                                                                                                                                                                                                                                              red by
                             FirstNarne                                                 MiddleName                                          l-astName
                                                                                                                                                                                                                                              thisStatement' .
     Debtor2
     (Spouse,iffiling) FirstName                                                        MiddleNane                                          LastName                                                                                          3 1.Thereisnopresumpti
                                                                                                                                                                                                                                                                   onofabuse.
     uni
       tedstatesBankruptcycourtforthe:                                                  DISTRICT OF CALIFORNIA CENTRAL                                                                                                                        Q 2.Thereisàpresumpti
                                                                                                                                                                                                                                                                  onofabuse.
     Casenumber
     (Ifknown)                                                                                                                                                                                                                                Q checkifthisisanamended fi
                                                                                                                                                                                                                                                                        ling



O fficialForm 122A-2
C hapter 7 M eans Test C alculation                                                                                                                                                                                                                                             :4/16
Tofilloutthisfonn,youwillneedyourcompletedcopyofChapter7StatementofYourCurrentMonthl
                                                                                   ylncome(OfficialForm 122A-1).
Be as complete and accurate as possible.Iftwo married people are 5ling together,both areequally responsibleforbeing accurate.Ifmorespace
is needed,attach aseparatesheettothisform.lncludethe Iine num berto whichthe additionalinform ation applies.On the top ofany additional
pages,writeyournameandcasenumber(ifknown).

 '
     .               DetermineYourAdjusted Ineome

1. Copyyourtotalcurrentmonthlyincome..............................................................copyIine11from Offi
                                                                                                                    cialForm 122A-1heree ..........                                                                                                                       $ s#2a().::

2.Did you 5IIoutColumn B in Part1ofForm 122*-1:/
         QX No.Fillin$0forthetotalonl ine3.
         Q Yes.Isyourspousefilingwi  thyou?
            Q No.GotoIine3.
            Q Yes.Fi  llin$0forthetotalonIine3.
3. Adjustyourcurrentmonthlyincomebysubtractinganypartofyourspouse'sincomenotusedto payforthe
         household expensesofyou oryourdependents.Follow thesesteps:
         On Iine 11,Col umnB ofForm 1. 22A-1,was any amountofthe incomeyou reportedforyourspouse NOT
         regularly used forthe household expensesofyou oryourdependents?

         D No.Filin0forthetotalonIine3.
         D Yes.Filintheinformationbel
                                    ow:
                                            L
                                            '( ..' '.'i       r...:jr
                                                                    (gg
                                                                      .
                                                                      j
                                                                      :(
                                                                       j
                                                                       :g(2
                                                                          '
                                                                          .
                                                                          :.
                                                                           rj
                                                                            ra
                                                                             g.ë'. ..                   u.::.y2             .  '(::         ry        ;   .             ï .     .g      .;(g.(  g'(jj
                                                                                                                                                                                                    j
                                                                                                                                                                                                    . :gE:(...
                                                                                                                                                                                                             '.
                                                                                                                                                                                                              .
                                                                                                                                                                                                              7:;
                                                                                                                                                                                                                .j
                                                                                                                                                                                                                 (jt  2
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                      (2.
                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         jg
                                                                                                                                                                                                                          (kjy
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             qj
                                                                                                                                                                                                                              rj
                                                                                                                                                                                                                               y'
                                                                                                                                                                                                                                . j .y
                                                                                                                                                                                                                                     j )()
                                                                                                                                                                                                                                         ly
                                 .        .

               o çg                                                                                                          ,(      gj:jgrj     ,
                                                                                                                                                 : j   j . (.    2 j (
                                                                                                                                                                   g yt
                                                                                                                                                                       t  j ( :                :
                                                                                                                                                                                               y.
                                                                                                                                                                                                (    jà    j
                                                                                                                                                                                                           E  :i
                                                                                                                                                                                                               .
                                                                                                                                                                                                               E(
                                                                                                                                                                                                                y
                                                                                                                                                                                                                .
                                                                                                                                                                                                                jj
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 jy
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                   j:
                                                                                                                                                                                                                   :y;
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     jjj.
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                         ;.
                                                                                                                                                                                                                          j jjjj j y(tj gj
                                                                                                                                                                                                                                         r
                  g.x:g
                      .
                      :F.
                        'x..!.
                             ..
                              Jpg
                                .j
                                 jyj
                                   ;
                                   jjy
                                     j
                                     y
                                     jj;
                                       jjj
                                         jy
                                          Er
                                           ;
                                           V
                                           .,...
                                               j
                                               à.u.j;
                                                    gyk
                                                      i
                                                      ù .
                                                        j.
                                                         j
                                                         ;jù .
                                                             :.
                                                              , ..
                                                                 !
                                                                 .:
                                                                  :
                                                                  ..
                                                                   :.
                                                                    . .
                                                                      .-
                                                                       ..j.
                                                                          y
                                                                          ,joj  j :
                                                                                  (  .  j    y  j  .
                                                                                                   y   j              y,:ggj
            . s                                                                                                                         . ....                    .
                                  fj                                                                                          g:::
            .
               1
               @
               ;
               8' .
                '
                i,
                '
                 i
                 é:
                  ,
                  '
                  E
                  ii
                   k
                    ...

                    '
                    i
                    kii
                      '' ri r:
                             jd!   .
                                   j
                                   iy
                                    jd
                                     .
                                     j
                                     .y
                                      .
                                      :j.
                                        ,
                                        ; j
                                          .j
                                           .
                                           kë
                                            .
                                            j
                                            .
                                            'k.
                                              j
                                              '
                                              r,
                                               ë
                                               '
                                               .
                                               :
                                               ;:
                                                .:
                                                 F
                                                 :f
                                                  t
                                                  j.
                                                   k
                                                   j.
                                                    ,
                                                    :
                                                    .
                                                    k.
                                                     ,
                                                     jJ
                                                      k
                                                      :
                                                      ;
                               #iti : tidi'i q E!q'!q!.:
                                                       hi
                                                        ::
                                                         f
                                                         :
                                                         .'
                                                          :.
                                                           ,
                                                           s.
                                                            ;
                                                            I
                                                            Cj
                                                             J
                                                             jg
                                                              w
                                                              i
                                                              i
                                                              :.
                                                               ,
                                                               .
                                                               kF
                                                                ;
                                                                t
                                                                .
                                                                ,.
                                                                 t
                                                                 ê
                                                                 k
                                                                 ;
                                                                 :,
                                                                  J
                                                                 .7
                                                                  :
                                                                  k.
                                                                   k
                                                                   J
                                                                   !
                                                                   .
                                                                   :
                                                                   (
                                                                   jg
                                                                    ;
                                                                    :
                                                                    )
                                                                    * si
                                                                       ?
                                                                       ï
                                                                       g:#
                                                                         ,:
                                                                          u
                                                                          F
                                                                          J
                                                                          ..
                                                                           ;.
                                                                            ù)
                                                                             ;
                                                                             J
                                                                             j
                                                                             .;
                                                                              jgj
                                                                                .
                                                                                !
                                                                                ,;
                                                                                 -
                                                                                 .
                                                                                 ,J
                                                                                  j. jë .:  -
                                                                                            !
                                                                                            E ; ,- .t   .
                                                                                                        ;y.  y-y.-  yuy         k    .   , .
                                                                                                                                        .. .j  r
                                                                                                                                              . .
                                                                                                                                              ; j.
                                                                                                                                                 j   j k j gF
                                                                                                                                                            j   ;i
                                                                                                                                                                 :  j:,
                                                                                                                                                                      ' j  ,E ;j g:j
                                                                                                                                                                                   J;   i; ;: :;
                                                                                                                                                                                               .
                                                                                                                                                                                               t)
                                                                                                                                                                                                .
                                                                                                                                                                                                L
                                                                                                                                                                                                ,k
                                                                                                                                                                                                 à
                                                                                                                                                                                                 .
                                                                                                                                                                                                 ki.
                                                                                                                                                                                                   bà
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ,;i
                                                                                                                                                                                                      t.
                                                                                                                                                                                                       k.
                                                                                                                                                                                                        ki; .
                                                                                                                                                                                                            ;
                                                                                                                                                                                                            -:
                                                                                                                                                                                                             -;
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .
                                                                                                                                                                                                              k:
                                                                                                                                                                                                               -
                                                                                                                                                                                                               :-
                                                                                                                                                                                                                @
                                                                                                                                                                                                                .
                                                                                                                                                                                                                :.
                                                                                                                                                                                                                 .  . .
                                                                                                                                                                                                                      .jik
                                                                                                                                                                                                                         p
                                                                                                                                                                                                                         k
                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                          è
                                                                                                                                                                                                                          i;pj
                                                                                                                                                                                                                             ip
                                                                                                                                                                                                                              ljt:!. g
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     : # (.
             '.e  9
                  :
                  91t
                    j
                    .ki
                    1i
                   ..  lhk
                         gl
                          .k l
                             h
                             .i
                              .. ,
                                 çi
                                  '
                                  ;i
                                 ..h
                                   k
                                   li
                                    '
                                    'i
                                     i
                                     (/
                                      i
                                      '
                                      :
                                       :i
                                       p
                                      .jk
                                        i
                                        'g8
                                       '. ;
                                          'i
                                           ë
                                           i
                                           è
                                           .l
                                            '
                                            k
                                            i)l
                                            ( i
                                              t:
                                               y
                                               hl
                                                '
                                                l
                                                tl
                                                 b
                                                 i
                                              .. .p
                                                  :i;
                                                    .
                                                    ii
                                                     .l
                                                      i
                                                      .
                                                      kl
                                                       s
                                                        .
                                                        j
                                                        ,
                                                        !t
                                                         l
                                                         t
                                                         lp
                                                          !i
                                                           pk
                                                            :
                                                            ji
                                                             .
                                                             ,
                                                             j. .
                                                                 .
                                                                 @E
                                                                  i2!
                                                                    t
                                                                    ;y
                                                                     .r
                                                                      :
                                                                      g
                                                                      jt
                                                                       @
                                                                       )
                                                                       y
                                                                       j)g
                                                                         kj
                                                                          :
                                                                          ?
                                                                          j
                                                                          sE
                                                                          .
                                                                            r
                                                                            j:
                                                                             (
                                                                             :,y
                                                                               .
                                                                                :
                                                                                y
                                                                                (.gr:xr:?yrëyrgErgkEgjqE(((:g(.(:.:(E;E:(:y.(E,g,.:gErq.t.yrëE.yr:)(;:yt..yjà:yg;j.-(jy:.j-y..y:r.:g.yr:è(:E'Er)
                                                                               : :) ,
                                                                                                                            ,.
                                                                                                                                            ..
                                                                                                                                            ...              ,.           ..
                                                                                                                                                                                .
                                                                                                                                                                                               ë
                                                                                                                                                                                               E
                                                                                                                                                                                               .
                                                                                                                                                                                               2:
                                                                                                                                                                                                @
                                                                                                                                                                                                j
                                                                                                                                                                                                è
                                                                                                                                                                                                Tj
                                                                                                                                                                                                :
                                                                                                                                                                                                E#ki#
                                                                                                                                                                                                    j
                                                                                                                                                                                                    k
                                                                                                                                                                                                 y;r:
                                                                                                                                                                                                    y
                                                                                                                                                                                                    r
                                                                                                                                                                                                    :
                                                                                                                                                                                                     j
                                                                                                                                                                                                     (
                                                                                                                                                                                                      i
                                                                                                                                                                                                      :j
                                                                                                                                                                                                      .
                                                                                                                                                                                                        r
                                                                                                                                                                                                       (:
                                                                                                                                                                                                         ijiëj
                                                                                                                                                                                                             sj
                                                                                                                                                                                                              j
                                                                                                                                                                                                              ij
                                                                                                                                                                                                               p
                                                                                                                                                                                                               -
                                                                                                                                                                                                               ij
                                                                                                                                                                                                                k
                                                                                                                                                                                                                li
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ji
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  l?
                                                                                                                                                                                                                   (j
                                                                                                                                                                                                                    ik(
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                     :y
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                        u
                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                         c
                                                                                                                                                                                                                       jj;
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          c.
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          EEt
                                                                                                                                                                                                                         jj
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             )
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                               .i ëi
                                                                                                                                                                                                                              g:j(j(
                                                                                                                                                                                                                              g
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                    è(
                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                   :::
                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                      @@
                                                                                                                                                                                                                                       è
                                                                                                                                                                                                                                       Eëi
                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         :
                                                                      j:                                                                                                                                                             y:::y
                                                                                                                                                                                                                                         r:
                                                                                                            ..
                        .    .              r :
                                              y.
                                               r.....(.
                                                      ):..
                                                         y
                                                         rg
                                                          .g:7:
                                                            .. )j:
                                                                 .
                                                                 )(
                                                                  :)
                                                                   ..
                                                                    )
                                                                    .t .
                                                                       j:(:
                                                                          )
                                                                          ;i
                                                                           j
                                                                           yxr
                                                                             à
                                                                             j.y
                                                                               jy
                                                                                -
                                                                                j..
                                                                                  ;                                           .x         ,, .              . .                 ... . .. . ..            tg(;jjy
                                                                                                                                                                                                              .
                                                                                                                                                                                                              g
                                                                                                                                                                                                              ë.
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               qr
                                                                                                                                                                                                                à
                                                                                                                                                                                                                q:
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 g
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                  E
                                                                                                                                                                                                                  .g
                                                                                                                                                                                                                   .,:
                                                                                                                                                                                                                    :
                                                                                                                                                                                                            .. . .... ..... . ..



                                                                                                                                                                                  $

                                                                                                                                                                                  $
                                                                                                                                                                               +$

                                                                                                                                                                                  $                    -          0-00
                                                                                                                                                                                                                                        copytotalhere...............+   -$       0.00

4. Adjustyourcurrentmonthlyincome.Subtractthetotalonline3from l
                                                              ine1.                                                                                                                                                                                                       $ s5ax .:c


OfficialForm 122A-2                                                                                                      Chapter7M eansTestGalculation                                                                                                                      Page 1
             Case 2:19-bk-10260-RK                                                  Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                  Desc
                                                                                    Main Document    Page 63 of 78
Debtor1               Terry Tyler
                      Firs'tName        MiddleName                            t-astName

'
    .               Calculate YourDeductions from Y our Incom e

    ThelnternalRevenueService(IRS)issuesNationalandLocalStandardsforcertainexpenseamounts.Usetheseamountsto
    answerthe questions in Iines 6-15.To5ndthe lRS standards,go online using theIinkspecified in theseparate instructionsfor
    this form .This information mayalso be available atthebankruptcy clerk's office.

    Deducttheexpenseamountssetoutin l   ines6-15regardlessofyouractualexpense.Inlaterpartsofthe form,youwilluse some ofyour
    actualexpensesifthey are hi
                              gherthan thestandards.Donotdeductany amountsthatyousubtractedfrom yourspouse's income inIine 3
    and do notdeductanyoperating expensesthatyousubtracted from jncom e i
                                                                        n Iines 5and 6ofForm 12M -1.

    Ifyourexpensesdi
                   fferfrom monthto month,entertheaverage expense.

    W heneverthi
               s pad oftheform referstoyou,itmeans bcth youand yotlrspouse ifCöltlmn8 ofForm 122A-1 i
                                                                                                    sfilled in.


        5. Thenumberofpeople used in determ ining yourdeductionsfrom income
           Fillinthe num berofpeoplewhocould be claimed asexem ptionsonyourfederalincome taxreturn,                                                                     1
           plusthe numberofanyaddi  tionaldependents whom yousupport.'rhi
                                                                        s numbermaybedi  fferentfrom
           the numberofpeopleinyourhousehol   d.


                                 , mxtq
                                      t:rhd1R:NàtjiktzlE
                                                       ss-tpdaio
                                                               dEtùvri
                                                                     sW, fttq4.,e3.-,,:Et,
        '
        K-ltjoialw
                 - zirpd:rd. ,,'
                               y
                               ,pu                                                       lhfirj
                                                                                              t
                                                                                              ik:
                                                                                                F
                                                                                                #Y(è
                                                                                                   ,,:gy((:r
                                                                                                           ((:;
                                                                                                              E(
                                                                                                               E
                                                                                                               ;
                                                                                                               .
                                                                                                               r,
                                                                                                                (,k
                                                                                                                  j,
                                                                                                                   )('
                                                                                                                     ,,E
                                                                                                                       ::j,:
                                                                                                                           E
                                                                                                                           ,,
                                                                                                                            (
                                                                                                                            ,E
                                                                                                                             ,
                                                                                                                             E.
                                                                                                                              (
                                                                                                                              .,
                                                                                                                               E),( Er.                                                                  :,
        6. Food,clothing,and otheritems:Usingthe numberofpeopl
                                                             e you entered in Iine5 andthe IRS Nati
                                                                                                  onalStandards,fil
                                                                                                                  l
           i
           nthedollaramountforfood, clothing,andotheritem s.                                                                                                                                   $ 647.00


        7. Out-of-pockethealth care allowance:Usingthe num berofpeople youentered inline 5and the IRS NationalStandards,
           fi
            llinthe doll
                       aramountforout-of-pockethealth care.The numberofpeople i
                                                                              s spli
                                                                                   tinto twocategories--peoplewho are
           under65 andpeoplewhoare 65orolder--because olderpeopl   e havea hi
                                                                            gherlRS allowanceforheal   thcare costs.Ifyour
           actualexpensesare higherthan this 1RS amount,youmaydedud the additionalamountonline 22.
                '    ..
                              '           1'
                                        .. .
                                                '
                                                    .           . . ..   ' '. '            .: ':
                                                                                            ...     :.       .   .       (((:''z   '
                                                                                                                                   .   1 '.:.'' '.'
           G opleW @r:@>a.
                         ::jrja
                              : o ùji
                                    l
                                    .(:#q
                                        ::(
                                          :Ey                                                         :
                                                                                                      2:
                                                                                                   ,Er: (
                                                                                                        r:
                                                                                                         ::qy            :j;
                                                                                                                           r(
                                                                                                                            i
                                                                                                                            (:
                                                                                                                             y:
                                                                                                                              ji
                                                                                                                               ::Eqy :
                                                                                                                                     ,yy.

                    Out-of-pocketbealth careall
                                              owance perperson
                                                                                                                     $              52.00

                    Numberofpeopie who areunder65


                    Subtotal.Mul
                               ti
                                plyI
                                   ine7abyli
                                           ne7b.                                                                     $              52.00 copyheree    $    52.00


            eeoplèw-p
                   ' m4s*V i
                           4flkore E
                                   l:':'.,.
                                   ..     i:
                                           'f. ,!. f.(y..j(j.::j.:.':
                                            ,: .
                                               '.       ' '..      ..    ..       '.'r
                                                                                     ':.   :.. '
                                                                                                         .                 ;

                    Out-of-pockethealthcare allowance perperson
                                                                                                                     $             114.00
           7e. Numberofpeoplewho are 65 orol
                                           der                                                                       x         ()

                    Subtotal.Multiplyline7dbyl
                                             ine7e.                                                                  $                 0.00 copyl
                                                                                                                                                xeree + $     000
                                                                                                                                                               -




           7g. lrtltlll.kktl(1Iiflt,s;r()ë!rl(17f.....................................-..............................................                  1)   151,.()()   tlrlr)jrttltallllere*11/ $   52.00




 OfficialForm 122A-2                                                                                 Chapter7M eans TestCalculation                                                             Page 2
          Case 2:19-bk-10260-RK                                     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                Desc
                                                                    Main Document    Page 64 of 78
Debtor1          Terry Tyler                                                                                                            Case number(ifknownb
                 FipstName           MiddleName                   LastName

                  '(     .'.. :,::' u. .'.:
            ..
                                    ...':)'b
                                          ,'à
                                           t)
                                            j
                                            '
                                            f
                                            ,
                                            .
                                            j(
                                             .'
                                             j.
                                              E
                                              .
                                              E'
                                               .
                                               ::.
                                                jj(
                                                  .
                                                  r
                                                  ;
                                                  y
                                                  j:
                                                   '
                                                   ;
                                                   y
                                                   .'
                                                    j
                                                    .
                                                    j:
                                                     .
                                                     j.
                                                      '
                                                      t
                                                      .
                                                      t'
                                                       .
                                                       j
                                                       .
                                                       j
                                                       k
                                                       . .
                                                         à
                                                        jy
                                                         (
                                                         jl(
                                                          j(
                                                           j.
                                                            j
                                                            :j
                                                             t
                                                             jE:
                                                            jy
                                                             j
                                                             # (
                                                               '
                                                               j.
                                                               .
                                                               y
                                                               r(
                                                                j
                                                                y.
                                                                 i
                                                                 '
                                                                 y.
                                                                  j(
                                                                   )
                                                                   y
                                                                   :
                                                                   !':
                                                                   ;(
                                                                    ,.
                                                                     j.
                                                                      :
                                                                      :
                                                                      .
                                                                      :
                                                                      j
                                                                      2
                                                                      j'
                                                                       4
                                                                       .
                                                                       j
                                                                       ,.
                                                                        (
                                                                        :
                                                                        4
                                                                        .
                                                                        y
                                                                        :
                                                                        ,
                                                                        ;(
                                                                         :
                                                                         .E
                                                                         ,
                                                                         4
                                                                         ;
                                                                         ,(
                                                                          t
                                                                          j
                                                                          j
                                                                          jj
                                                                           :
                                                                           yj:
                                                                           . .
                                                                             oj..j.
                                                                                  .;:
                                                                                    .
                                                                                    '
                                                                                    .
                                                                                    j
                                                                                    g:
                                                                                     '
                                                                                     t
                                                                                     j:
                                                                                      .
                                                                                     jj
                                                                                      l
                                                                                      j'
                                                                                       y
                                                                                       u
                                                                                       :7;'
                                                                                          .
                                                                                         j.
                                                                                          yj
                                                                                           ('
                                                                                            '
                                                                                           js
                                                                                            .
                                                                                            j
                                                                                            4
                                                                                            t.
                                                                                             y
                                                                                             .
                                                                                             y.
                                                                                              :
                                                                                              )
                                                                                              j
                                                                                              k
                                                                                              j
                                                                                              r:
                                                                                               E
                                                                                               (
                                                                                               j
                                                                                               2
                                                                                               j:
                                                                                                'j
                                                                                                j'
                                                                                                 E
                                                                                                 :
                                                                                                 j
                                                                                                 :(
                                                                                                  p:
                                                                                                   zy
                                                                                                  jj
                                                                                                   è:j
                                                                                                     '
                                                                                                     (
                                                                                                     .:
                                                                                                      .'
                                                                                                       .
                                                                                                       j.
                                                                                                        ju
                                                                                                         gy
                                                                                                          ' :
                                                                                                            )
                                                                                                            j
                                                                                                            (
                                                                                                            ,(
                                                                                                             j
                                                                                                             ku
                                                                                                              g(
                                                                                                               ;
                                                                                                              jr
                                                                                                               jq
                                                                                                                )y
                                                                                                                k
                                                                                                                j.y
                                                                                                                 j'
                                                                                                                  :jy
                                                                                                                  j :
                                                                                                                    '
                                                                                                                    .
                                                                                                                    '.
                                                                                                                    j
                                                                                                                    j:
                                                                                                                     ;
                                                                                                                     g:
                                                                                                                      j
                                                                                                                      :
                                                                                                                      j
                                                                                                                      j:
                                                                                                                       '
                                                                                                                       .
                                                                                                                       j
                                                                                                                       E.
                                                                                                                        (
                                                                                                                        @
                                                                                                                        jj
                                                                                                                         :.
                                                                                                                          j
                                                                                                                          .
                                                                                                                          j
                                                                                                                          .
                                                                                                                          r
                                                                                                                          Ej
                                                                                                                           q
                                                                                                                           (
                                                                                                                           )
                                                                                                                           ji
                                                                                                                            g
                                                                                                                            k
                                                                                                                            j
                                                                                                                            .
                                                                                                                            ,
                                                                                                                            :
                                                                                                                            j
                                                                                                                            ,
                                                                                                                            4l
                                                                                                                             j
                                                                                                                             ;
                                                                                                                             :
                                                                                                                             ,2
                                                                                                                              '
                                                                                                                              :
                                                                                                                              2
                                                                                                                              4
                                                                                                                              jj
                                                                                                                               7
                                                                                                                               (
                                                                                                                               :.
                                                                                                                               j
                                                                                                                               (i
                                                                                                                                :
                                                                                                                                j
                                                                                                                                ;
                                                                                                                                j
                                                                                                                                .:
                                                                                                                                 j'
                                                                                                                                  :
                                                                                                                                  r
                                                                                                                                  jr
                                                                                                                                   .
                                                                                                                                   :
                                                                                                                                   g
                                                                                                                                   j:j'
                                                                                                                                      )
                                                                                                                                      .
                                                                                                                                      :
                                                                                                                                      ..
                                                                                                                                       :
                                                                                                                                       :
                                                                                                                                       r'
                                                                                                                                        !!
                                                                                                                                        ;(
                                                                                                                                         :
                                                                                                                                         '
                                                                                                                                         .t
                                                                                                                                          k
                                                                                                                                          (@;
                                                                                                                                            i.
                                                                                                                                            .:
                                                                                                                                             '
                                                                                                                                             (
                                                                                                                                             .i
                                                                                                                                              (:i
                                                                                                                                              j '
                                                                                                                                                t
                                                                                                                                                ;
                                                                                                                                                (
                                                                                                                                                j
                                                                                                                                                ir
                                                                                                                                                 j
                                                                                                                                                 (
                                                                                                                                                 :l
                                                                                                                                                  i
                                                                                                                                                  j
                                                                                                                                                  )
                                                                                                                                                  t
                                                                                                                                                  j
                                                                                                                                                  :
                                                                                                                                                  (ii
                                                                                                                                                    t
                                                                                                                                                    i
                                                                                                                                                    (
                                                                                                                                                    j'
                                                                                                                                                     :
                                                                                                                                                     ë
                                                                                                                                                     y
                                                                                                                                                     (j
                                                                                                                                                      ;
                                                                                                                                                      jq
                                                                                                                                                       !
                                                                                                                                                       à
                                                                                                                                                       (
                                                                                                                                                       i'
                                                                                                                                                        .
                                                                                                                                                        j
                                                                                                                                                        jJ
                                                                                                                                                         r)
                                                                                                                                                          !
                                                                                                                                                          j
                                                                                                                                                          l
                                                                                                                                                          j
                                                                                                                                                          y(
                                                                                                                                                           'j
                                                                                                                                                           q
                                                                                                                                                           t
                                                                                                                                                           jt
                                                                                                                                                            '
                                                                                                                                                            y
                                                                                                                                                            jjj
                                                                                                                                                             g :l
                                                                                                                                                                j
                                                                                                                                                                :
                                                                                                                                                                ë
                                                                                                                                                                j
                                                                                                                                                                lj
                                                                                                                                                                 j
                                                                                                                                                                 l
                                                                                                                                                                 y
                                                                                                                                                                 j
                                                                                                                                                                 y
                                                                                                                                                                 jy
                                                                                                                                                                  L
                                                                                                                                                                  ëy
                                                                                                                                                                   r
                                                                                                                                                                   q
                                                                                                                                                                   y
                                                                                                                                                                   g
                                                                                                                                                                   j:
                                                                                                                                                                    ys
                                                                                                                                                                     j
                                                                                                                                                                     l
                                                                                                                                                                     E
                                                                                                                                                                     i
                                                                                                                                                                     j
                                                                                                                                                                     x
                                                                                                                                                                     g
                                                                                                                                                                     rj
                                                                                                                                                                      jj
                                                                                                                                                                       j
                                                                                                                                                                       j
                                                                                                                                                                       y
                                                                                                                                                                       :
                                                                                                                                                                       yj
                                                                                                                                                                        )
                                                                                                                                                                        j
                                                                                                                                                                        tj
                                                                                                                                                                         q
                                                                                                                                                                         j
                                                                                                                                                                         q
                                                                                                                                                                         j
                                                                                                                                                                         j g
                                                                                                                                                                           )
                                                                                                                                                                           j
                                                                                                                                                                           '
                                                                                                                                                                           (j
                                                                                                                                                                            (
                                                                                                                                                                            '((:
                                                                                                                                                                               j(
                                                                                                                                                                                y
                                                                                                                                                                                1.
                                                                                                                                                                                 j)
                                                                                                                                                                                  .
                                                                                                                                                                                  :(
                                                                                                                                                                                   2(
                                                                                                                                                                                    j'.
                                                                                                                                                                                      ;i
                                                                                                                                                                                       ;
                                                                                                                                                                                       :'
                                                                                                                                                                                        :;'
                                                                                                                                                                                          .'::.: i:
                                                                                                                                                                                                  ':
                                                                                                                                                                                                   !
                                                                                                                                                                                                   .':
                                                                                                                                                                                                     E:
                                                                                                                                                                                                      (
                                                                                                                                                                                                      '(:.:'
                                                                                                                                                                                                           :
                                                                                                                                                                                                           .'
                                                                                                                                                                                                            .E.
                                                                                                                                                                                                              ::j'.
                                                                                                                                                                                                          y:.....E
                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                   .(
     #-E....-.jEI
                ;
                C
                L.
                 j
                 ..
                  ,
                  j,
                   ;j
                    tjj
                      :jjg
                         jjr
                           dq,.
                              j j
                                ;i ::
        .
   lk*                                                                                              .:
                                                                                                     j
                                                                                                     gj
                                                                                                      yj  j
                                                                                                          :;j                                                             rg
                                                                                                                                                                           @
                                                                                                                                                                           qj
                                                                                                                                                                            qjy:
                                                                                                                                                                               j
                                                                                                                                                                               yj
                                                                                                                                                                                t
                                                                                                                                                                                j
                                                                                                                                                                                kjj
                                                                                                                                                                                  r
                                                                                                                                                                                  jg
                                                                                                                                                                                   jl
                                                                                                                                                                                    rk
                                                                                                                                                                                     jl
                                                                                                                                                                                      yj
                                                                                                                                                                                       yg
                                                                                                                                                                                        y
                                                                                                                                                                                        j
                                                                                                                                                                                        e
                                                                                                                                                                                        yjy
                                                                                                                                                                                          ,i .ystyy(
                                                                                                                                                                                            .j     rE.:
                                                                                                                                                                                                      y
                                                                                                                                                                                                      ry.y
  '                            .2 ::     ':   l
                                              E
                                              1E
                                               j
                                               (  (
                                                  ... :
                                                                                                          .                           $ (
                                                                                                                                        :E
                                                                                                                                         i
                                                                                                                                         E
                                                                                                                                         i:i
                                                                                                                                           qi:
                                                                                                                                             .
                                                                                                                                             'E jl
                                                                                                                                                 (:E(
                                                                                                                                                    E
                                                                                                                                                    ( g(
                                                                                                                                                       :y
      .'.:2.       ':
                    .'..g
                        k..'::  j,.(.   )..L: j
                                              .:.g.
                                                  :
                                                  ....:, :
                                                         .
                                                         k .
                                                           ( 'y:;
                                                                jj
                                                                 y
                                                                 .,r
                                                                   .
                                                                   j
                                                                   r:
                                                                    à(
                                                                     .
                                                                     '
                                                                     ).
                                                                      :
                                                                      .
                                                                      r.
                                                                       ::j
                                                                         r
                                                      . . .... ..j ;yrr, .j)(y
                                                                             .
                                                                             ,
                                                                             j y,
                                                                                j . .
                                                                                    :.2
                                                                                      ,.:j
                                                                                         .
                                                                                         t
                                                                                         .:
                                                                                          ..r
                                                                                            g
                                                                                            ...
                                                                                              ....
                                                                                                 ,.
                                                                                                  y
                                                                                                  rj
                                                                                                   .
                                                                                                   rj
                                                                                                    ..
                                                                                                     ..
                                                                                                      j
                                                                                                      .....:.
                                                                                                            2
                                                                                                            g
                                                                                                            j:
                                                                                                             .
                                                                                                             :g.
                                                                                                               j
                                                                                                               .
                                                                                                               t:
                                                                                                                ..
                                                                                                                 rj:
                                                                                                                   ...
                                                                                                                     ..:
                                                                                                                       .:
                                                                                                                        )
                                                                                                                        .tr
                                                                                                                          t
                                                                                                                          ;'
                                                                                                                           .
                                                                                                                           j
                                                                                                                  . ,.. . ,.(
                                                                                                                            ..
                                                                                                                             ij
                                                                                                                              ï
                                                                                                                              u:(
                                                                                                                                à
                                                                                                                                ...
                                                                                                                                  :
                                                                                                                                  ..  :
                                                                                                                                      y
                                                                                                                                      '
                                                                                                                                     .jr
                                                                                                                                      .:
                                                                                                                                       . .
                                                                                                                                         r
                                                                                                                                         .2
                                                                                                                                          .
                                                                                                                                           .g
                                                                                                                                            .:.:r
                                                                                                                                                ;
                                                                                                                                                (
                                                                                                                                                .j
                                                                                                                                                 ,j
                                                                                                                                                  ,
                                                                                                                                                  t
                                                                                                                                                  g.:
                                                                                                                                                    q
                                                                                                                                                    .
                                                                                                                                                    j)
                                                                                                                                                     :
                                                                                                                                                     (2
                                                                                                                                                      j. .(
                                                                                                                                                          é
                                                                                                                                                          g
                                                                                                                                                          jr
                                                                                                                                                           gë
                                                                                                                                                            y
                                                                                                                                                       j.. :.:.y. .j
                                                                                                                                                            .   (:
                                                                                                                                                                 .
                                                                                                                                                                 y;
                                                                                                                                                                  .:jy
                                                                                                                                                                     j
                                                                                                                                                                     y
                                                                                                                                                                     à:
                                                                                                                                                                      ëa
                                                                                                                                                                       y
                                                                                                                                                                       j
                                                                                                                                                                       yg
                                                                                                                                                                        v
                                                                                                                                                                        jy
                                                                                                                                                                         r
                                                                                                                                                                         gy:
                                                                                                                                                                           (
                                                                                                                                                                           j
                                                                                                                                                                           ry
                                                                                                                                                                            :
                                                                                                                                                                            (y.y
                                                                                                                                                                               .j
                                                                                                                                                                                .
                                                                                                                                                                                yry
                                                                                                                                                                                  ..g
                                                                                                                                                                                    ..s.g
                                                                                                                                                                                        .
                                                                                                                                                                                        yjy
                                                                                                                                                                                          rg
                                                                                                                                                                                           y(...   :
                                                                                                                                                                                                   .
                                                                                                                                                                                                   i:.:..:  (.k. '
                                                                                                                                                                                                                 .':,
   Based on informationfrom the IRS,the U.S.Trustee Program hasdivided the IRS LocalStandard forhousing for
   bankruptcy purposes intotwo parts:
   * Housing and utilities - lnsurance and operatingexpenses
   * Housing and utilities - Mortgage orrentexpenses

  To answerthe questions in lines 8-9,use the U.S.Trustee Program chart.
  To find thechart,go onlineusingthe Iinkspecifi
                                               ed i
                                                  ntheseparateinstructionsforthisform.
  Thischad mayal   so be avai
                            lable atthe bankruptcyclerk'soffi
                                                            ce.

  8. Housing and utilities - Insurance and operating expenses:Using the num berofpeopleyouenteredin Iine 5,fil
                                                                                                             linthe
       d()II
           ë,rë!rnt)tlntIistedftlry()urcotlnW ftlri
                                                  nsurëln()il1,nd()r)t)rati
                                                                          n()()ltrli)nses...........................-............................-...............                        1;           !;11.(,(j

  9. Housing and utilities- M ortgage orrentexpenses:

        9a.Us
           ftlrin
                J!g
                  tluthe nu
                      rcounmb er
                              tlro
                           tllf  rfp
                                  n(eop
                                   )r     le
                                     t(?ll()t)ytou en
                                                )rrt  ter
                                                   lrlt  ed
                                                         tg)tli
                                                       tll    n
                                                              lliI
                                                              r  ei
                                                                  n
                                                                  se5,filinthedoll
                                                                                 aramountIisted                                                              $   1688.00
                                                                                 ...........................................-.........................            .



        9b.Totalaverage monthlypaymentforaI1mortgagesand otherdebts securedby yourhome.

            To calculatethe totalaverage monthlypayment addaIIamountsthatare
            contractuallyduetoeach securedcredi torinthe 60 m onthsafteryoufile for
            bankruptcy.Then divide by60.
             (. .
             . .j
                ql
                 j
                 k
                 j:  (
                     :k
                  i%.. .
                       l
                       i
                       y
                       j E
                        r: '
                          jI
                           jE
                            i
                            ;
                            .
                            i(
                             j;(
                               -
                               ..
                                E
                                -.j
                                  :
                                  E
                                  -
                                  .
                                  -E
                                   .j
                                    y
                                    .
                                    -
                                    a.
                                     7
                                     .
                                     i
                                     ,
                                     ù.-'
                                      ' .
                                        l
                                        u
                                        u
                                        E
                                        .
                                        -
                                        '
                                        ,.
                                         )
                                         :
                                         2y
                                          :
                                          î
                                          !.
                                           ï
                                           q
                                           .
                                           )
                                           it
                                            r
                                            i
                                            ::
                                             i
                                             (
                                             .
                                             :
                                             ..
                                              (
                                              îi
                                               '
                                               E
                                               :
                                               .(
                                                .
                                                E:.
                                                 ;'
                                                  7
                                                  y'
                                                   .@:
                                                     7'
                                                      (@
                                                      j '
                                                        j
                                                        t
                                                        y'
                                                         r
                                                         jj
                                                          '
                                                          .
                                                          j
                                                          l
                                                          t
                                                          jl
                                                           t
                                                           j
                                                           r
                                                           .'
                                                            .
                                                            (à
                                                             (
                                                             )
                                                             (:
                                                              .
                                                              )
                                                              ::
                                                              .(
                                                               .
                                                               .
                                                               y''
                                                                ..
                                                                 :
                                                                 ;
                                                                 :
                                                                 .'
                                                                  .
                                                                  '
                                                                  )
                                                                  j
                                                                  )'
                                                                   q
                                                                   .
                                                                   j:'
                                                                     '
                                                                     )
                                                                     .
                                                                     f
                                                                     i
                                                                     .
                                                                      :
                                                                      '
                                                                      j(
                                                                      j
                                                                      ))
                                                                       )
                                                                       .
                                                                       ('
                                                                        ,
                                                                        (
                                                                        tj
                                                                         .
                                                                         .
                                                                         :.:
                                                                          EE
                                                                           u.
                                                                           .(
                                                                            :'
                                                                             :
                                                                             .
                                                                             :7
                                                                              :
                                                                              .
                                                                              .j
                                                                               .j
                                                                                '
                                                                                :
                                                                                j(
                                                                                 r
                                                                                 .
                                                                                 :
                                                                                 .;
                                                                                  (
                                                                                  '
                                                                                  .
                                                                                  r
                                                                                  i(
                                                                                   i
                                                                                   :):
                                                                                    .:
                                                                                     .
                                                                                     !.
                                                                                      :
                                                                                      (
                                                                                      :)
                                                                                       ..
                                                                                        @
                                                                                        1'
                                                                                         .
                                                                                         r:
                                                                                          '1 '
                                                                                             .
                                                                                            ,è
                                                                                             j
                                                                                             à'
                                                                                              p
                                                                                              '9
                                                                                               )q
                                                                                                '
                                                                                                !
                                                                                               jj
                                                                                               lk(
                                                                                                 .
                                                                                                 p
                                                                                                 i
                                                                                                 jg
                                                                                                  '
                                                                                                  j
                                                                                                  t
                                                                                                  lj
                                                                                                   (
                                                                                                   j
                                                                                                   j'
                                                                                                    (
                                                                                                    ri(
                                                                                                      p:
                                                                                                       p
                                                                                                       jEj
                                                                                                         :
                                                                                                         (
                                                                                                         ji
                                                                                                          j
                                                                                                          lr
                                                                                                           )(q
                                                                                                             2
                                                                                                             -j
                                                                                                              .'
                                                                                                               )
                                                                                                               .E
                                                                                                                .
                                                                                                                .g
                                                                                                                 (
                                                                                                                 ;.
                                                                                                                 -
                                                                                                                 .)'
                                                                                                                   :
                                                                                                                   j
                                                                                                                   -'
                                                                                                                    .
                                                                                                                    r
                                                                                                                    .
                                                                                                                    -h
                                                                                                                     )
                                                                                                                     '
                                                                                                                     -((
                                                                                                                      1!
                                                                                                                       ..
                                                                                                                        '
                                                                                                                        2
                                                                                                                        '
                                                                                                                        1E
                                                                                                                         )
                                                                                                                         y.
                                                                                                                          E
                                                                                                                          ..:.
                                                                                                                            .:'.
                                                                                                                               '
                                                                                                                               ,
                                                                                                                               '
                                                                                                                               :;
              Euq...'  .::j....: t
                               i
                               .1((
                                  .
                                  (i.7
                                     4,.(
                                        @!?,
                                           ,t)
                                        . y .:iE
                                               E  t  fE E
                                                        E@
                                                         IEëëëi:,'
                                                        r ... (.(j
                                             ... .y,:q::E         ï
                                                                  ..
                                                                   @
                                                                   t @
                                                                     ,
                                                                     (
                                                                     ,t!
                                                                       @
                                                                       ,
                                                                       @ E
                                                                         '
                                                                         è:q
                                                                  y...j.j, ..
                                                                            )
                                                                            y
                                                                            j'
                                                                             ,)
                                                                              '
                                                                            ...
                                                                              (Eè
                                                                                :E
                                                                                 i
                                                                                 è
                                                                              j..g
                                                                                 .:
                                                                                  .
                                                                                  gl
                                                                                   tè:
                                                                                     7
                                                                                   q,:
                                                                                     .
                                                                                     gè
                                                                                     ry
                                                                                      rtj
                                                                                       (. t
                                                                                          c it
                                                                                             t w
                                                                                        t.).:yjy..,..;.,
                                                                                                      yr.
                                                                                                        ,;'
                                                                                                         y.
                                                                                                          ;.t
                                                                                                          ....
                                                                                                               i
                                                                                                               E
                                                                                                               .lt
                                                                                                                 ë
                                                                                                                 .l
                                                                                                                  gr
                                                                                                                   .l
                                                                                                                    ul
                                                                                                                     .,
                                                                                                                      ..:q E   .
                                                                                                                          . .. j



                                                                                                             $

                                                                                                             $

                                                                                                       + $
                                                                                                                                            copy                            Repeatthis
                                               Totalaveragemonthlypayment                                    $                a.x           here+           -$        c.ce a mounton
                                                                                                                                                                           line aaa.

              Netmortgage orrentexpense.
              subtractI    ine9b(totalaveragemontlvypayment,from Ii                          ne9afmortgageor                                                 $   1,688.:: Cop#           $       1.688.08
              re11tt))(J)(llllltl). 1ftfliEié!r?l()tlr1tifiIili;i;t81ëlrl$)(),e,rltilr$)()...............................................................                 nere+


  10.I
     fyouclaim thattheU.S.TrusteeProgram'sdivi
                                             sionoftheIRS LocalStandardforhousingisincorrectandaffects                                                                                   $             c.:g
       the calculation ofyourmonthly expenses,5IIin any additionalamount#ou claim.
        Explain     Debtor's actualrentexpenses are 1975.00 perm onth-
        why:


  11.Localtransportation expenses:Checkthe numberofvehi
                                                      clesforwhichyou cl
                                                                       aim anownershi
                                                                                    p oroperating expense.
       Q 0.GotoIine14.
       QR 1.GotoI
                ine12.
       Q 2ormore.GotoIine12.

  12.Vehicle operation expense:Using the IRS LocalStandardsandthe num berofvehiclesforwhi
                                                                                        ch you claim the
       operatingexpenses,fillintheOperatingCoststhatappl
                                                       yforyourCensusregionormetropol
                                                                                    itanstatisticalarea.                                                                                 $          ag:.cc



 OfficialForm 122A-2                                                             Chapter7 Means TestCalculation                                                                                 Page 3
              Case 2:19-bk-10260-RK                           Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                  Desc
                                                              Main Document    Page 65 of 78
    Debtor1       Terry Tyler
                 FirstName          MiddleName             LastName



      13.Vehicle ownership orIease expense:Usingthe IRS LocalStandards,calculatethe netownershiporleaseexpense
         foreach vehicle bel
                           ow.Youmay notcl aim the expense ifyou do notmake any loan orI
                                                                                       ease paymentsonthe vehicl
                                                                                                               e.
         ln addition,you maynotcl
                                aim the expense formore thantwovehicl es.

          V*'itikle1' Describevelucle1:


          ,aa. o. (,rsà'i
                        rl()rl
                             d,é,sin(;(ytlstsusin(,IFks :-(ltlz,lstéln(,1,rt,.....-..................-..................-...-..       #;   ..6,1,.(,t,
                 Average monthlypaymentforal   Idebtssecured byVehi cle 1.
                 Do notincludecostsforI easedvehicles.
                 Tocalculate theaverage m onthlypaym enthereand on Iine 13e,add aII
                 amounts thatare contractuall
                                            y due to each securedcredi
                                                                     torinthe 60 months
                 afteryoufiled forbankruptcy.Then divide by 60.

                       Na of-wj'o. p
                                   :f
                                 :rq
                                     vhilt
                                         :ù7
                                           tf
                                            :kv
                                              è.
                                               :
                                               (iiikl
                                                 :: ry'
                                                      :((
                                                        '
                                                        t,
                                                        ;.
                                                         @
                                                         f
                                                         (;
                                                          à
                                                          :!g
                                                          r '
                                                            yg
                                                            (
                                                            (('
                                                              :
                                                              'E '?L!
                                                                    '
                                                                    A
                                                                    :v
                                                                    .::
                                                                      :-
                                                                       :f
                                                                     uau:u.
                                                                          .'f
                                                                            ik:;'
                                                                                -!x
                                                                                  :'
                                                                                   j
                                                                                   Ef,l
                                                                                      q:,
                                                                                        j
                                                                                        q

                                                                                        $

                                                                                    + $
                                                                                                                        copy                             Repeatthis
                                     Totalaverage monthl
                                                       y payment                        $             0.ec              here+       - $       ().a()     amo
                                                                                                                                                         Ii
                                                                                                                                                          n ua
                                                                                                                                                           eanb
                                                                                                                                                              ton
                                                                                                                                                                    .



                                                                                                                                                         copy net
l         lac.s
              Netvrac
               ubt ehti
                      cl
                       ee11o
                      Ii
                       n    wn
                           ab eom
                             frrshi
                                  pneorlIaea.
                                  I
                                  i        asIeftehxip
                                                     se
                                                      nsentisIessthan$0,entersc.............................
                                                      amou                                                                           $     497.00        veuc
                                                                                                                                                         expenl
                                                                                                                                                              e
                                                                                                                                                              se1             4,.
                                                                                                                                                                                ,.
                                                                                                                                                         here                           .
I                                                                                                                                                               + $
                                                                                                                                                            .....


I
l
l         voliiaea .         Describeveuiclec:



                ()1$:3i)rship()rIi)é!sing(itlstsusi
                                                  n(jIFk6)t-tltlzlftstëln(1E!rti................-.......-..................-.....    $;
                Averagemonthl y paymentforaIIdebts secured by Vehicle2.
                Do notincludecostsforIeasedvehicles.

                   ..
                    :
                    .
                    1)
                     4i-
                       .-.
                         .
                          7:,:,363)àéj-..Z.-jE
                                .            rj
                                             .4kojayyytjtt
                                                         ày(.:
                                                         j   j
                                                             g
                                                             (
                                                             .j:
                                                              .:
                                                               t7
                                                                yj:
                                                               )y
                                                                à .   :.y:E
                                                                  ; );.   x
                                                                          k
                                                                          j.
                                                                          .j
                                                                           i
                                                                           y
                                                                           j
                                                                           :
                                                                           ..
                                                                            y
                                                                            :
                                                                            .-
                                                                             r
                                                                             ,-
                                                                             .:.
                                                                               ,.
                                                                              ;.
                                                                              yr    &
                                                                                .s..r
                                                                               ..   yjpg:.
                                                                                    .y
                                                                                     .   y.
                                                                                         ..
                                                                                          ,
                                                                                          .2
                                                                                           ,4
                                                                                           y
                                                                                           ;
                                                                                           ./:2
                                                                                            .
                                                                                            , :
                                                                                              jr:
                                                                                              : (
                                                                                                .:
                                                                                                (
                                                                                                tyj:
                                                                                                   r).
                                                                                                   jy
                                                                                                    .    ;;yj
                                                                                                       ,.... . ,
                                                                                                                   ..




                                                                                        $

                                                                                    + $

                                                                                                                            copy                         Repeatthis
                                      Totalaveragemonthly payment                                                                                        aj
                                                                                                                                                          mount
                                                                                                                            heree                        Iseaacon
                                                                                                                        1                                           .



                                                                                                                                                         Copy net
          13f. NetVehi
                     cle 2ownership orIeaseexpense                                                                                                       vehicle2
                SubtractIi
                         ne13efrom 13d.IfthisamountisIessthan$0,enter$0.........................,.........                           $.                  expense
                                                                                                                                                         here...*
      14.Publictransportation expense:lfyou claimed 0vehiclesin Ii
                                                                 ne 11,using the1RS LocalStandards,filli
                                                                                                       n the
         Publ
            icTransportationexpenseall
                                     owanceregardlessofwhetheryouusepublictransportation.                                                                               $

      15.Additionalpublictransportation expense:l fyouclaimed 1ormore vehiclesinIine 11and ifyouclaim thatyoumay also
         deducta publictransport
                               ation expense,you mayfi
                                                     llinwhatyoubelieve istheappropriate expense,butyou maynotclaim
         morethantheIRSLocalStandardforPublicTransportation.                                                                                                            $       9,00.




    Offici
         alForm 122A-2                                                  Chapter7 Means TestCalculation                                                                      Page4
                  Case 2:19-bk-10260-RK                                                                                       Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                                                                                             Desc
'
                                                                                                                              Main Document    Page 66 of 78
                                Terry Tyler                                                                                                                                                                                                      Case numberfifknownt
                               Firs.tName                           MiddleName                                         uastùame

            ' .. .'. .:'.''- .. ' '-'.-...(?'.'.'g'
                  .                                       '... . .'..':
                                                                      E::
                                                                        (':
                                                                          :2E
                                                                            .gE
                                                                              .-E' ..,. .' ' ' . '..ë              .
                                                                                                                   ... E'
                                                                                                                        . .g
                                                                                                                           .
                                                                                                                           i-.''Ey-      .r.. ,)..,..')..j                    ;.y,        ('.     '.::à.  :. j.:.j.j   .: .'.gë jy '
                                                                                                                                                                                                                                   :j . (:(
                                                                                                                                                                                                                                          : j@tljrjyj
                                                                                                                                                                                                                                                    ij  t j
                                                                                                                                                                                                                                                          j'    .
                                                                                                                                                                                                                                                                :' t: .2(;r ( :
                                                                                                                                                                                                                                                                              q.
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               : :ët
                                                                                                                                                                                                                                                                                   ':j
                                                                                                                                                                                                                                                                                     kiy
                                                                                                                                                                                                                                                                                       :. :j,jl',
                                                                                                                                                                                                                                                                                                jj j'
                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                     j: .
                                                                                                                                                                                                                                                                                                        2: 72:  ( j.:Eg7
                                                                                                                                                                                                                                                                                                                       :.   @:-
                                                                                                                                                                                                                                                                                                                              r(':    ' (     . t :y    . ( .  kr
                                                                                                                                                                                                                                                                                                                                                                -j 'j'  '
                                                                                                                                                                                                                                                                                                                                                                        -(   .:. :(::Ey       y          ,..-
          . . ..:. ( :.       kr
                               gjy
                                 k
                                 g
                                 kq
                                  kg
                                   ,k
                                    -
                                    ..
                                     . yr
                                        ,gj u   j..
                                                  ,,
                                                   y
                                                   jk
                                                    :
                                                    ,;
                                                     .
                                                     j
                                                     ,
                                                     :;
                                                      j
                                                      .
                                                      ,-
                                                       .
                                                       x.
                                                          ?
                                                          .E
                                                          . .
                                                            (
                                                              '''
                                                                ië
                                                                 'E
                                                                  i'    . -      i
                                                                                 -
                                                                                 'E':i
                                                                                     g  '
                                                                                        i ';
                                                                                           .)
                                                                                            '
                                                                                            .'        . E'
                                                                                                        . .(
                                                                                              .. . .-,..-
                                                                                                                                    .. . è
                                                                                                                                             --i    !-
                                                                                                                                                     .)-  :g  '-;..('f       -yp)    .E-   j E . .E
                                                                                                                                                                                                  y j,   .
                                                                                                                                                                                                         jE
                                                                                                                                                                                                          i
                                                                                                                                                                                                          ,rë
                                                                                                                                                                                                            (.-
                                                                                                                                                                                                             .
                                                                                                                                                                                                             r
                                                                                                                                                                                                             yj:!
                                                                                                                                                                                                                j-E
                                                                                                                                                                                                                  ,i
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   .E .E
                                                                                                                                                                                                                       y  !i-@
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                              ,.  !
                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                    -.i..t
                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                       r j
                                                                                                                                                                                                                                          (i
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                            jy-.i
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              jyj j
                                                                                                                                                                                                                                                   l-
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          .  l
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                 yj
                                                                                                                                                                                                                                                                   ;i
                                                                                                                                                                                                                                                                    gj
                                                                                                                                                                                                                                                                      !j
                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                                                        ij
                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                             jt.
                                                                                                                                                                                                                                                                               j;.j ?j
                                                                                                                                                                                                                                                                                     ,j(
                                                                                                                                                                                                                                                                                       j:k .j:.
                                                                                                                                                                                                                                                                                              h2it
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                  è
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  s !
                                                                                                                                                                                                                                                                                                    (E
                                                                                                                                                                                                                                                                                                     :E
                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                           (E
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                ëi
                                                                                                                                                                                                                                                                                                                 .j;
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    j.;
                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                        Ej
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                          @-
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                              jr
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                  jt
                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                    ' (
                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                           gi
                                                                                                                                                                                                                                                                                                                                            j t j gg ?
                                                                                                                                                                                                                                                                                                                                                     tl .:. -.    .-.
                                                                                                                                                                                                                                                                                                                                                                    -ë
                                                                                                                                                                                                                                                                                                                                                                     : (   i  .q     x .
                                                                                                                                                                                                                                                                                                                                                                                            ë  (( k
                                                                                                                                                                                                                                                                                                                                                                                                  -.i(. -.  ..q.
.'
 4
 :'
  111
    r
    11
     '
     sl
      i
      lr
       -
       ,1
        /11
          !
          1l
           E
           t'
            1
            '1!
              1
              '
              11
               i1
                81
                 ;1
                  $d
                   rl
                    '
                    ii
                     l
                     è1
                      .1.
                        2
                        p
                        ! lt
                           dil
                             ii
                              'j
                               ,
                               r
                               .'
                                p'
                                 f
                                 ';
                                  ''
                                   r,
                                    '(:
                                      '
                                      :(:y'
                                          gr..',             g
                                                             j;
                                                              ;j(
                                                                t
                                                                yu .   x.
                                                                        aj
                                                                         l j yj  r
                                                                                 j
                                                                                 ,j
                                                                                  ;jj)j
                                                                                      .
                                                                                      j;,
                                                                                        j
                                                                                        ;j j
                                                                                           yv
                                                                                            j
                                                                                            gj
                                                                                             y j
                                                                                               yj
                                                                                                tj j. ,
                                                                                                      . .       . .
                                                                                                                     .
                                                                                                                     j
                                                                                                                     yj k  k.   j  .
                                                                                                                                   j jg j j j j  j  r
                                                                                                                                                    .j.k j.
                                                                                                                                                          ., ( jr j  ;, tl
                                                                                                                                                                         j   y
                                                                                                                                                                             jr: .
                                                                                                                                                                                 j jk,
                                                                                                                                                                                     :
                                                                                                                                                                                     j ; :                                       .
                                                                                                                                                                                                                                                                                                                                                        t jy jy y
                                                                                                                                                                                                                                                                                                                                                                j jayr
                                                                                                                                                                                                                                                                                                                                                                     y  j ry  ri t j    js jy   . .
                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                   y r
                                                                                                                                                                                                                                                                                                                                                                                                     : y
                                                                                                                                                                                                                                                                                                                                                                                                       r r
                                                                                             .j.....rry,:jyay..yq..:.:q(..:y(y(,(.:ry.k;.yr.ëjy..:.yr.,:.....yj::.....,.y;gj.j.:r:.:.yj::y,gqjj:jg(.gjgEj.(j(j(gjE:jg(.g;i:ytjq(kjjr(.j:r;jëj(E:tj(ijj.:(.:iy;rtj.:,j:tj;:E:yj:g:.q:.j.(:(g:r:jy(j:jj:jg:(.(g.j((:(jEj:jlryjjyrypj:j.s.js.(r.:yEr:j.j:..:ji.:.:gi.j..(j.zg..â:yjrlj..gtë.(g..y:y,.,..);:y..; .,y.j....gy...
                                                                                                                                                                                                                                                                                                                                                                                                           .y             yy...
                                                            .                                                                                                                                                                                                                                                                                      i  , y
            .
          : ' . ' '. . 'l
                        . '(
                           ::'Cq
                               2
                               '('
                                 .5
                                  û
                                  :(
                                   .'
                                    '(
                                     :.
                                      7(
                                       ;
                                       .(:....
                                                (
                                                k
                                                j-
                                                 r
                                                 j-
                                                  t
                                                  j
                                                  .
                                                  ?!
                                                   j
                                                   =
                                                   ,.j
                                                     ..-
                                                       ....k 'j
                                                              ï
                                                              j
                                                              qi
                                                               t
                                                               ey
                                                                t
                                                                j
                                                                :'
                                                                 j
                                                                 .
                                                                 !j
                                                                  ,
                                                                  'j
                                                                   -.;j
                                                                      .j:
                                                                        t
                                                                        y
                                                                        ir
                                                                         jhj.t
                                                                             jsr
                                                                               j,k
                                                                                 l
                                                                                 j
                                                                                 t
                                                                                 4d
                                                                                  :
                                                                                  j
                                                                                  r
                                                                                  l
                                                                                  .
                                                                                  4'.
                                                                                    4
                                                                                    r:
                                                                                     j:
                                                                                      j
                                                                                      4:4
                                                                                        ,:
                                                                                         j.
                                                                                          j4:
                                                                                            ,
                                                                                            j
                                                                                            4
                                                                                            j     . .
                                                                                . . . ..... .. .. , . .. y
                                                                                                                                                                        ,                 .                             :  :                                                                                                                                        y               .  ,

                        ..:  .'
                              r' '
                                 .
                                 :...
                                    .:  ..'
                                          (*..... :; .
                                                     r .
                                                       g  ;(                                                                                                                                                                 i(r:'(;J t
                                                                                                                                                                                                                                      iq :
                                                                                                                                                                                                                                         j :q
                                                                                                                                                                                                                                            :(.j:( E:
                                                                                                                                                                                                                                                    . .   (     ' .    :
                                                                                                                                                                                                                                                                       Ei(j(:'i
                                                                                                                                                                                                                                                                              j:. g( .
                                                                                                                                                                                                                                                                                     grj
                                                                                                                                                                                                                                                                                       :r: r: (:
                                                                                                                                                                                                                                                                                               jg:.(j
                                                                                                                                                                                                                                                                                                    :j
                                                                                                                                                                                                                                                                                                     :k:jy(.j  ë
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               :( E;'!::j. (à
                                                                                                                                                                                                                                                                                                                            j:j
                                                                                                                                                                                                                                                                                                                              (g:
        .                  .
        . . . '.    ': ''    ' '. ' .
                                    :
                                    ..
                                     '.
                                      ':
                                       .
                                       '        2
                                                .i(
                                                  1.'
                                                    :.
                                                     'j
                                                      '.E
                                                        jé..
                                                         i  :
                                                            ..!.J
                                                                k
                                                                qg
                                                                 .
                                                                 ;( ...tr
                                                                        .r.::(:..à
                                                                                 :
                                                                                 .y
                                                                                  ..  . . . .r.
                                                                                               ..   è:..             ..  . . .  ) y :
                                                                                                                                    2     ;     .  .  . :           .
                                                                                                                                                        .. . ... ....   :.   ..          . y(     . .
                                                                                                                                                                                                    : E
                                                                                                                                                                                                      ( j :( :
                                                                                                                                                                                                             (
                                                                                                                                                                                                             j j(j ;) '
                                                                                                                                                                                                                      ..;. .r             J 'q        .(      ...... . . ... ..''                                                .                            .. 'z'
                                                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                                                    .       .. .j             k
                                                                                                                                                                                                                                                                                                                                                                                              . . .: g. . .
                                                                                                                                                                                                                                                                                                                                                                                                         .  .
                                                                                                                                                                                                                                                                                                                                                                                                            .           :
    16.Taxes:Thetotalmonthl  y amountthatyouwillactuallyoweforfederal,stateand Iocaltaxes,such asincom e taxes,self-
       employmenttaxes,soci  alsecuritytaxes,and Medicaretaxes.Youmay i  nclude the monthlyamountwithhel
                                                                                                       d from your                                                                                                                                                                                                                                                        $                    965.51
       payforthesetaxes.However,i   fyouexpectto receive ataxrefund,youmustdivide theexpected refund by 12 and
       subtractthatnumberfrom the totalmonthl yamountthatiswi thhel
                                                                  d to payfortaxes.
       Do notinclude realestate,sales,orusetaxes.

    17.lnvoluntarydeductions:Thetotalmonthlypayrolldeducti
                                                         onsthatyourjobrequi
                                                                           res,suchasreti
                                                                                        rementcontributions,
             uniondues,and uni
                             form costs.
             Donoti
                  ncl
                    udeamountsthatarenotrequiredbyyourjob,suchasvoluntary401(k)contributi
                                                                                        onsorpayrollsavings.                                                                                                                                                                                                                                                              $                           0.B0

    18.Life insurance:The totalmonthly premi
                                           umsthatyoupayforyourownterrn Ii     fe insurance. Iftwo married people arefiling
       together,include paymentsthatyou makeforyourspouse'  sterm Iife insurance.Do notinclude premi  umsforIife
       insuranceonyourdependents,fora non-filing spouse's I
                                                          i
                                                          fe insurance,orforanyform ofIi   fe insurance otherthan term .
                                                                                                                                                                                                                                                                                                                                                                          $                           0.00

    19.Court-ordered paym ents:The totalmonthlyam ountthatyou payas required bythe orderofacourtoradm inistrative
       agency,such asspousalorchildsupportpayments.
       Do notincl
                ude paymentsonpastdue obli gationsforspousalorchild support.YouwillIistthese obli
                                                                                                gati
                                                                                                   ons i
                                                                                                       n Iine 35.                                                                                                                                                                                                                                                         $                         0.00

    20.Education:The totalmonthlyamountthatyoupayforeducationthatisei
                                                                    therrequired:
             * asacondi
                      tionforyourjob,or
            * foryourphysi
                         cal
                           lyormentall
                                     ychallenged dependentchildifno publi
                                                                        c educati
                                                                                onisavailabl
                                                                                           e forsi
                                                                                                 m ilarsefvi
                                                                                                           ces.                                                                                                                                                                                                                                                           $                           B.00

    21.Childcare;Thetotalmonthl
                              y amountthatyou payforchildcare,such as babysi
                                                                           tting,daycare,nursery,and preschool.
       Do notincludepaymentsforany elementafy orsecondaryschooleducation.                                                                                                                                                                                                                                                                                                 $                          0.00

    22.Additionalhealth careexpenses,excluding insurancecose :The monthlyamountthatyou payforhealthcare that
       isrequiredforthe health andwelfareofyouoryourdependentsandthatisnotreimbursed byinsurance orpaid bya
       health savingsaccount.Include onlytheamountthatismorethan thetotalentered inIine 7.
       Paymentsforheal  thinsurance orhealth savingsaccounts shoul
                                                                 d beIisted onlyinline 25.                                                                                                                                                                                                                                                                               $                          0-00

    23.Optionaltelephones and telephone services:The totalmonthlyamountthatyou payfortel  ecommuni cation servicesfor
       you andyourdependents,suchaspagers,callwai ting,calleridenti
                                                                  fi
                                                                   cation,specialIong di
                                                                                       stance,orbusiness cellphone
            service,tothe extentnecessaryforyourheal
                                                   thand welfare orthatofyourdependents orforthe producti
                                                                                                        on ofincome,i
                                                                                                                    fit                                                                                                                                                                                                                                              +$                          160.00
            isnotreim bursedbyyouremployer.
            Do notincludepaymentsforbasic hometelephone,internetandcellphone service.Do notinclude self-empl
                                                                                                           oyment
            expenses,such asthose repoded on Ii
                                              ne5 ofOfticialForm 122A-1,oranyamountyou previ ouslydeducted.

    24.Add aIIoftheexpenses allowed underthe IRS expenseallowances.                                                                                                                                                                                                                                                                                                        $                  4.809.51
       Add Ii
            nes6 through 23.




OfficialForm 122A-2                                                                                                                               Chapter7 MeansTestCalculation                                                                                                                                                                                                    page s
             Case 2:19-bk-10260-RK                                                 Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                                 Desc
                                                                                   Main Document    Page 67 of 78
Debtor1               TerryTyler                                                                                                                                CasenumberLifknnwn)
                    Fi
                     rstName                 MiddleName                       LastQme

                      j ..... ...                    '          . ' q'7
                                                                      :'.
                                                                        y.
                                                                         r)
                                                                          q)
                                                                           .èJ...
                                                                                :..
                                                                                  r
                                                                                  .r.
                                                                                    j
                                                                                    '
                                                                                    t., .g
                                                                                         ',(.:
                                                                                             .;'
                                                                                               .
                                                                                               k '... u..(
                                                                                                         .
                                                                                                         ':''
                                                                                                            y
                                                                                                            .5
                                                                                                             qij
                                                                                                               r
                                                                                                               '
                                                                                                               yi
                                                                                                                y.(y
                                                                                                                   7
                                                                                                                   '
                                                                                                                   jg
                                                                                                                    :'
                                                                                                                     !'(j
                                                                                                                        l
                                                                                                                        j
                                                                                                                        rjr
                                                                                                                          )
                                                                                                                          '
                                                                                                                          ri
                                                                                                                           '
                                                                                                                           :.
                                                                                                                            ';
                                                                                                                             (
                                                                                                                             )r
                                                                                                                              L
                                                                                                                              j
                                                                                                                              :r
                                                                                                                               (i'
                                                                                                                                 :
                                                                                                                                 j
                                                                                                                                 q:
                                                                                                                                  j
                                                                                                                                  (j
                                                                                                                                   (''
                                                                                                                                     (
                                                                                                                                     '
                                                                                                                                     rj
                                                                                                                                      l
                                                                                                                                      qjl
                                                                                                                                        j
                                                                                                                                        l
                                                                                                                                        'E
                                                                                                                                         i
                                                                                                                                         lq
                                                                                                                                          7
                                                                                                                                          r
                                                                                                                                          j'
                                                                                                                                           j
                                                                                                                                           k
                                                                                                                                           rjjjjj
                                                                                                                                                y
                                                                                                                                                b
                                                                                                                                                j
                                                                                                                                                rjj
                                                                                                                                                  :
                                                                                                                                                  ,
                                                                                                                                                  :g
                                                                                                                                                   '
                                                                                                                                                   j
                                                                                                                                                   (
                                                                                                                                                   :j
                                                                                                                                                    g
                                                                                                                                                    ir
                                                                                                                                                     j
                                                                                                                                                     (
                                                                                                                                                     t(
                                                                                                                                                      i)
                                                                                                                                                       E
                                                                                                                                                       (
                                                                                                                                                       j(
                                                                                                                                                        j
                                                                                                                                                        t
                                                                                                                                                        /jl
                                                                                                                                                          t
                                                                                                                                                          j
                                                                                                                                                          yjl
                                                                                                                                                            '
                                                                                                                                                            r
                                                                                                                                                            ij
                                                                                                                                                             i
                                                                                                                                                             j!
                                                                                                                                                              r
                                                                                                                                                              :
                                                                                                                                                              i:
                                                                                                                                                               y
                                                                                                                                                               :y
                                                                                                                                                                .
                                                                                                                                                                :E
                                                                                                                                                                 j
                                                                                                                                                                 E(
                                                                                                                                                                  E
                                                                                                                                                                  :
                                                                                                                                                                  yj
                                                                                                                                                                   i
                                                                                                                                                                   ji
                                                                                                                                                                    (:
                                                                                                                                                                     )
                                                                                                                                                                     (
                                                                                                                                                                     j((
                                                                                                                                                                       jj
                                                                                                                                                                        y
                                                                                                                                                                        j
                                                                                                                                                                        '!
                                                                                                                                                                         g
                                                                                                                                                                         (:
                                                                                                                                                                          j
                                                                                                                                                                          ;
                                                                                                                                                                          (
                                                                                                                                                                          j(
                                                                                                                                                                           .j
                                                                                                                                                                            E
                                                                                                                                                                            (
                                                                                                                                                                            jt'
                                                                                                                                                                              ,
                                                                                                                                                                              :
                                                                                                                                                                              j
                                                                                                                                                                              (:
                                                                                                                                                                               (
                                                                                                                                                                               yq
                                                                                                                                                                                '
                                                                                                                                                                                y
                                                                                                                                                                                :(
                                                                                                                                                                                 Ej
                                                                                                                                                                                  y
                                                                                                                                                                                  j(
                                                                                                                                                                                   j(
                                                                                                                                                                                    j
                                                                                                                                                                                    yg
                                                                                                                                                                                     j
                                                                                                                                                                                     ë.
                                                                                                                                                                                      :
                                                                                                                                                                                      y
                                                                                                                                                                                      .:
                                                                                                                                                                                       ':':
   i!
    d
    k
    M 1k1tli'lrl1.1'E:.)1$hIp1p. 1E'6.j%a
                                        .:(j
                                          ;:.j!r
                                               )u
                                               4  q
                                                ...
                                                  ,
                                                  b
                                                  6j
                                                   b
                                                   6j
                                                    .(
                                                    .!2: ..yj
                                                     11    .. y
                                                              :y jyj     jg...yyyjwaj                yj
                                                                                                      y y
                                                                                                       .:
                                                                                                       r:yjj
                                                                                                        ..  yà
                                                                                                             g
                                                                                                             j
                                                                                                             yg
                                                                                                              :
                                                                                                              jy
                                                                                                               k
                                                                                                               ,.:jj
                                                                                                                   .àj
                                                                                                                     o
                                                                                                                     ry
                                                                                                                      2@y
                                                                                                                        .
                                                                                                                        2w
                                                                                                                         sTx
                                                                                                                           ë
                                                                                                                           2s
                                                                                                                            y
                                                                                                                            à
                                                                                                                            :
                                                                                                                            Tg
                                                                                                                             k.
                                                                                                                              @:,yy:
                                                                                                                                  .:)   (y
                                                                                                                                         j.(
                                                                                                                                           l
                                                                                                                                           i
                                                                                                                                           ),
                                                                                                                                            l4
                                                                                                                                             i
                                                                                                                                             l
                                                                                                                                             '
                                                                                                                                             ,
                                                                                                                                             .
                                                                                                                                             4ï
                                                                                                                                              ,6;,(
                                                                                                                                                  kj:
                                                                                                                                                   t
                                                                                                                                                   *       .y&
                                                                                                                                                             ky
                                                                                                                                                              k
                                                                                                                                                              yy
                                                                                                                                                               .
                                                                                                                                                               j:
                                                                                                                                                                (
                                                                                                                                                                pr
                                                                                                                                                                 y
                                                                                                                                                                 y
                                                                                                                                                                 .y
                                                                                                                                                                  pi
                                                                                                                                                                  :l
                                                                                                                                                                   ils
                                                                                                                                                                  jgyy
                                                                                                                                                                      j
                                                                                                                                                                      t
                                                                                                                                                                     q.
                                                                                                                                                                      g
                                                                                                                                                                      ;
                                                                                                                                                                      is
                                                                                                                                                                       t
                                                                                                                                                                       j
                                                                                                                                                                       :j
                                                                                                                                                                        .
                                                                                                                                                                        g
                                                                                                                                                                        t
                                                                                                                                                                        rq
                                                                                                                                                                         .
                                                                                                                                                                         t
                                                                                                                                                                         qj
                                                                                                                                                                          rg
                                                                                                                                                                           qj
                                                                                                                                                                            :
                                                                                                                                                                            r
                                                                                                                                                                            z
                                                                                                                                                                            q
                                                                                                                                                                            ty
                                                                                                                                                                             j
                                                                                                                                                                             jj
                                                                                                                                                                              t
                                                                                                                                                                              j
                                                                                                                                                                              kj
                                                                                                                                                                               :
                                                                                                                                                                               yj
                                                                                                                                                                                jày
                                                                                                                                                                                  j:j
                                                                                                                                                                                    t
                                                                                                                                                                                    g
                                                                                                                                                                                    t
                                                                                                                                                                                    j
                                                                                                                                                                                    :j
                                                                                                                                                                                     tj
                                                                                                                                                                                      tjqtj
                                                                                                                                                                                          jjjj
                                                                                                                                                                                             :
                                                                                                                                                                                             r
                                                                                                                                                                                             j
                                                                                                                                                                                             .
                                                                                                                                                                                             E :ljj
                                                                                                                                                                                              tà  k
                                                                                                                                                                                                  Ey
                                                                                                                                                                                                   yj
                                                                                                                                                                                                    j
                                                                                                                                                                                                    ty
                                                                                                                                                                                                     àjtiè(
                                                                                                                                                                                                      j     j
                                                                                                                                                                                                            ttj
                                                                                                                                                                                                             !yjjjj j
                                                                                                                                                                                                                    y j.
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       yjjjty
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            aj
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             k:j
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                              tj
                                                                                                                                                                                                                               èjj
                                                                                                                                                                                                                                 kj j
                                                                                                                                                                                                                                    jjj
                                                                                                                                                                                                                                      ypj  t
                                                                                                                                                                                                                                           . j
                                                                                                                                                                                                                                             r.j
                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                               ;à
                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                 t y    j j:Lj
                                                                                                                                                                                                                                                             :E'
                                                                                                                                                                                                                                                               :: j j.j
                                                                                                                                                                                                                                                                   :y :yy
                                                                                                                                                                                                                                                                        j.
                                                                                                                                                                                      yj  y
                                                                                                                                                                                          è
                                                                                                                                                                                          y ,
                                                                                                                                                                                            j
                                                                                                                                                                                            .è                  tj
                                                                                                                                                                                                                 irj
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   àjtjp
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                       ij
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                         :jg
                                                                                                                                                                                                                           zj
                                                                                                                                                                                                                            t  :t
                                                                                                                                                                                                                                ky
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                 tjE j
                                                                                                                                                                                                                                     ty
                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      jt
                                                                                                                                                                                                                                       à y
                                                                                                                                                                                                                                         .j       :à
                                                                                                                                                                                                                                                   , .(: ;.
       . . . .. .       .                                                                                          .
         . . . .            ..
                             ... . .      . .
                                               :E. g y.    :
                                                           g :
                                                             .
                                                             .
                                                              à
                                                              r@g:
                                                                 .
                                                                 :
                                                                 .
                                                                 ;.
                                                                  à
                                                                  :E.
                                                                    :
                                                                    g
                                                                    y
                                                                    :.
                                                                     .
                                                                      j.
                                                                       y.
                                                                        . :
                                                                          q
                                                                          : .
                                                                            ,
                                                                            y
                                                                            .j
                                                                             y
                                                                             t
                                                                             ;:
                                                                              ?;
                                                                               @
                                                                               :
                                                                               y2
                                                                                y.
                                                                                 :
                                                                                 y
                                                                                 ;j(y.
                                                                                     :j
                                                                                      ).j
                                                                                        :g
                                                                                         ,j
                                                                                          ;
                                                                                          j k
                                                                                            ,
                                                                                            )
                                                                                            ,.
                                                                                             :j
                                                                                              yy
                                                                                               ,;
                                                                                                gà
                                                                                                 j.
                                                                                                  ,
                                                                                                  :.
                                                                                                   jg
                                                                                                    j                                            ;<yêg:-.
                                                                                                                                                    .   y
                                                                                                                                                        :yk
                                                                                                                                                          y;
                                                                                                                                                           :      y                               .            r(                                            . .        :
                                             :. .2 . : E
                                             '
                                                           :
                                                           à'
                                                            à
                                                            '
                                                             4
                                                             b
                                                             !
                                                             tb  r
                                                                 (:
                                                                  E
                                                                  *
                                                              . . ..
                                                              1
                                                              1
                                                                      .
                                                                       Ep
                                                                        !
                                                                        ?p
                                                                         $:
                                                                          ;
                                                                          '
                                                                           .
                                                                           4k
                                                                            ( g
                                                                              .:
                                                                               E
                                                                               a '              (
                                                                                                :3
                                                                                                 4,. y                             ,---k rli
                                                                                                                                           i !l '
                                                                                                                                                               :
                                                                                                                                                               )ip
                                                                                                                                                                 4     i ë
                                                                                                                                                                         p
                                                                                                                                                                         2jg
                                                                                                                                                                           j4E
                                                                                                                                                                             j
                                                                                                                                                                             (i    rë
                                                                                                                                                                                    j
                                                                                                                                                                                    E
                                                                                                                                                                                    ((j
                                                                                                                                                                                      :
                                                                                                                                                                                      g
                                                                                                                                                                                      .ëg
                                                                                                                                                                                        r
                                                                                                                                                                                        ë:i     E@i      i (ii
                                                                                                                                                                                                             E@
                                                                                                                                                                                                              i
                                                                                                                                                                                                              j
                                                                                                                                                                                                              iqè:
                                                                                                                                                                                                                 ( i
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   sr
                                                                                                                                                                                                                    ji:ë
                                                                                                                                                                                                                       f
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       gë
                                                                                                                                                                                                                        (.  E
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                             (j
                                                                                                                                                                                                                              :(
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                               @i
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                iq
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 : q:@q
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      j(
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       fi       (
                                                                                                                                                                                                                                                j#         ..
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    Es
                                                                                 2:ë.,r..,r:(
                                                                                            -
                                                                                            r
                                                                                            .
                                                                                            pp
                                                                                             1
         .                       .:. :   . .....             ... . . .. ... .                       t,
                                                                                                     .)
                                                                                                      .14
                                                                                                        4
                                                                                                        .,
                                                                                                         ,       .          (
                                                                                                                            .
                                                                                                                            ::
                                                                                                                             .
                                                                                                                             --
                                                                                                                              -
                                                                                                                              . '-.         Ii
                                                                                                                                             '
                                                                                                                                             C   !          dj
                                                                                                                                                             !!
                                                                                                                                                              r!
                                                                                                                                                               t      !       j
                                                                                                                                                                              ë
                                                                                                                                                                              E:((;
                                                                                                                                                                                  :
                                                                                                                                                                                  (y j;(  :g!?
                                                                                                                                                                                             :
                                                                                                                                                                                             q.
                                                                                                                                                                                              ':
                                                                                                                                                                                               (ë
                                                                                                                                                                                            j iiE
                                                                                                                                                                                            :      :j(g                  ((
                                                                                                                                                                                                                          .:                      jq
                                                                                                                                                                                                                                                   ;  ,        E :      ;
                                                                                                                                                                                                                                                                        .g
                                                                                                                                                                                                                                 !r.:q !E!?u(.yj::E:(g..y-.q.(.:-.):.ë.;..
                                                                                                                                                  : :-                                                                                                      ;..  .
                                                                                                                                                         i(
                                                                                                                                                          jz
                                                                                                                                                           j:                          (:.:. ()::q:(ry;:(j:(
                                                                     ::. :..:                               .
                                                                                                              q,.:E.:.(..
                                                                                                                        r.g...:..
                                                                                                                                :...E    ..    ..... . .                                                  .   (
                                                                                                                                         .::..i.y.
                                                                                                                   .                                       ..        .                        .                                                  .
                               : E'...'r.(.'   ...   .  'r è
                                                           '('
                                                           ;  :(:..(
                                                          . . .     :
                                                                    E  E
                                                                       :ë
                                                                        i
                                                                        (
                                                                        .ë(
                                                                          .
                                                                          (@.jlE
                                                                               j(.
                                                                                 j
                                                                                 :        .  (    !... r.
                                                                                             :(s.:.
                                                                                                  ..
                                                                                                         r;
                                                                                                          ..
                                                                                                           -p.
                                                                                                             j:
                                                                                                           . . . . . ..
                                                                                                              :              . .    ...:..
                                                                                                                                     .           (.y
                                                                                                                                                   j
                                                                                                                                                   r
                                                                                                                                                   ...  r
                                                                                                                                                        . (igg!
                                                                                                                                                              E
                                                                                                                                                              .
                                                                                                                                                              )ë
                                                                                                                                                               .
                                                                                                                                                               :
                                                                                                                                                               .Ej
                                                                                                                                                                :
                                                                                                                                                                .
                                                                                                                                                            .....
                                                                                                                                                                 2
                                                                                                                                                                 tà
                                                                                                                                                                  :
                                                                                                                                                                  !q
                                                                                                                                                                   :
                                                                                                                                                                   ;
                                                                                                                                                                   jjy(
                                                                                                                                                                      .
                                                                                                                                                                      j
                                                                                                                                                                      :
                                                                                                                                                                      (
                                                                                                                                                                      ,ë
                                                                                                                                                                       (y
                                                                                                                                                                        ;
                                                                                                                                                                        (
                                                                                                                                                                        ,
                                                                                                                                                                        :t
                                                                                                                                                                         ,
                                                                                                                                                                         :
                                                                                                                                                                         :E
                                                                                                                                                                         .
                                                                                                                                                                         ;E.g
                                                                                                                                                                            jy
                                                                                                                                                                            .j
                                                                                                                                                                             .
                                                                                                                                                                             :(
                                                                                                                                                                              q
                                                                                                                                                                              :
                                                                                                                                                                         ,.. ....(.j.
                                                                                                                                                                                    !
                                                                                                                                                                                    .ë
                                                                                                                                                                                     ,r
                                                                                                                                                                                      i
                                                                                                                                                                                      2
                                                                                                                                                                                      :  .                  j
                                                                                                                                                                                                            :i
                                                                                                                                                                                                             .!
                                                                                                                                                                                                              ï
                                                                                                                                                                                                              t
                                                                                                                                                                                                              E(
                                                                                                                                                                                                      .. .. .. .
                                                                                                                                                                                                           ::
                                                                                                                                                                                                       . . .. . )è
                                                                                                                                                                                                                 .:p
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                    .:.(
                                                                                                                                                                                                                       E
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       (j
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        ër
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         :r
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           :r
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            (y
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             (j
                                                                                                                                                                                                                              (.
                                                                                                                                                                                                                               q
                                                                                                                                                                                                                               g
                                                                                                                                                                                                                               t(
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                 .         . .... .
                                                                                                                                                                                                                                           .. ., ..
                                                                                                                                                                                                                                                              . ...
                                                                                                                                                                                                                                                           .., ,
                                                                                                                                                                                                                                                            .



   25.HeaIth insurance,disability insurance,and health savings accountexpenses.Them onthlyexpensesforhealth
      insurance,disabi
                     lityinsurance,and health savingsaccountsthatare reasonabl
                                                                             y necessal foryoursel
                                                                                                 f,yourspouse,oryour
      dependents.
         HeaI
            thinsurance                                                                                  $                    0.00
         Disabi
              lityinsurance                                                                              $                    0.00
         HeaI
            thsavi
                 ngsaccount                                                                        + $                       0.00
         lr()tal                                                                                         $;                  (,-t,t,                                ()t,p,!rtotalhere.11/..............,...,.....,............                    $;          t,.t)(,

         Doyouactuallyspendthistotalamount?
        Z No.Howmuchdoyouactuall
                               yspend?                                                                    $
        ED ves

   26.Continuing contributions to the care ofhousehold orfamily mem bers.The actualm onthl  y expensesthatyouwill
      continuetopayforthereasonabl  eandnecessarycareandsuppodofanel     derl
                                                                            y, chronicallyiII
                                                                                            ,ordisabledmemberof                                                                                                                                   $           0-00
      yourhouseholdormemberofyourimmediatefami     lywhoisunabletopayforsuch expenses.These expensesmay
          i
          ncludecontributi
                         onstoanaccountofaquali
                                              fiedABLEprogram.26U.S.C.j529A(b).

   27.Protection againstfam ilyviolence.The reasonablynecessary monthl
                                                                     y expensesthatyou i
                                                                                       ncurto maintainthesafety
         ofyouandyourfamilyundertheFamil
                                       yVi
                                         oIencePreventi
                                                      onandSewi
                                                              cesActorotherfederalIawsthatappl
                                                                                             y.                                                                                                                                                   $            0.00
         ByIaw,the courtmustkeepthe nature oftheseexpensesconfidential.

  28.Additionalhome energy costs.Yourhome energycostsare included inyourinsurance and operating expenseson Iine 8.
         Ifyoubeli
                 evethatyou have home energycoststhatarem ore thanthe home energycostsincl
                                                                                         uded in expenseson Iine
        8,thenfillinthe excess amountofhome energycosts.                                                                                                                                                                                          $             14:.cc
        You mustgi ve yourcase trustee documentationofyouractualexpenses,and youm ustshow thattheaddi
                                                                                                    ti
                                                                                                     onalam ount
        clai
           m ed isreasonable and necessary.

   29.Educationexpensesfordependentchildrenwho areyoungerthan18-Themonthl   yexpenses(notmorethan$160.42*
      perchild)thatyoupayforyourdependentchildrenwhoareyoungerthan18yearsoldtoatt
                                                                                endapri
                                                                                      vateorpublic
      elementaryorsecondaryschool.                                                                                                                                                                                                                $                 0.00
         You mustgi ve yourcase trusteedocumentation ofyouractualexpenses,and youm ustexplainwhythe am ountclaimedis
         reasonable and necessaryand notalreadyaccountedforinIines 6-23.
         * Subjectto adjustmenton 4/01/19 andevery3 years afterthatforcases begun on orafterthe date ofadjustment.

   30.Addi
         tionalfood and clothing expense.The monthl
                                                  y amountbywhi
                                                              ch youractualfood and clothing expensesare                                                                                                                                          $               0-00
        higherthanthe com binedfood and clothingallowancesinthe IRS NationalStandards.Thatam ountcannotbe morethan
        5% ofthe food and clothing allowances in the IRS NationalStandards.
        Tofind a chad showing the maximum additionalall  owance,go online using thelinkspecifi
                                                                                             edinthe separateinstructionsfor
        thisform .This chartmayalso be avai lable atthe bankruptcyclerk'
                                                                       s offi
                                                                            ce.
        You mustshow thatthe addi  tionalamountclaimed isreasonableand necessary.


  31.Continuingcharitablecontributions.Theamountthatyouwillcontinuetocontributeintheform ofcashorfinancial                                                                                                                                  + $                 0.00
     instrumentstoareligiousorchari
                                  tabi
                                     eorgani
                                           zation.26U.S.
                                                       C.5170(c)(1)-(2).

  32.AddaIloftheadditionalexpensedeductions.                                                                                                                                                                                                      $          140.0
        AddIines25through 31.




OfficialForm 122A-2                                                                             Chapter7 MeansTestCalculation                                                                                                                     page6
          Case 2:19-bk-10260-RK                                            Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                                    Desc
                                                                           Main Document    Page 68 of 78
Debtor1      TerryTyler                                                                                                               Case numberqiçknownj                                                                  -
            FirstName                MiddleName                          LastName




  33.Fordebtsthataresecuredbyaninterestinpropeo thatyouown,includinghomemortgages,vehicle
      Ioans,and othersecured debt,fillin Iines 33athrough 33e.
      To calculatethetotalaverage monthlypayment,add aIIam ountsthatare contractuall
                                                                                   y due to each secured
      credi
          torinthe 60 monthsafteryoufileforbankruptcy.Then divlde by60.

                                                                                                                                                        A                                     .
            1111
               :
               ,1-t:
                   64
                    j1)1!(
                         1t
                          qr15
                             ;4:
                               ,1
                                71!
                                  i
                                  !'(:
                                     4I.
                                       I1
                                        -1114:
                                             /I
                                              lr
                                               l1!
                                                 h.
                                                  -                                                                                                 :c'
                                                                                                                                                      :
                                                                                                                                                      .
                                                                                                                                                      '
                                                                                                                                                      p:.
                                                                                                                                                        '
                                                                                                                                                        '
                                                                                                                                                        .
                                                                                                                                                        .
                                                                                                                                                        p%.
                                                                                                                                                          '
                                                                                                                                                          'rc.
                                                                                                                                                          p  '
                                                                                                                                                             '.
                                                                                                                                                             .'
                                                                                                                                                              '
                                                                                                                                                              .
                                                                                                                                                              7,
                                                                                                                                                              .''
                                                                                                                                                                '.
                                                                                                                                                                x',
                                                                                                                                                                  '''
                                                                                                                                                                  . ,
                                                                                                                                                                    '
                                                                                                                                                                    .
                                                                                                                                                                    :':
                                                                                                                                                                      '
                                                                                                                                                                      .
                                                                                                                                                                      '
                                                                                                                                                                      s'
                                                                                                                                                                       -c
                                                                                                                                                                        '
                                                                                                                                                                        ::
                                                                                                                                                                         '.
                                                                                                                                                                         u'.
                                                                                                                                                                           '.
                                                                                                                                                                            'p
                                                                                                                                                                             '.
                                                                                                                                                                              '
                                                                                                                                                                              ..
                                                                                                                                                                               '.c
                                                                                                                                                                                 '
                                                                                                                                                                                 '..
                                                                                                                                                                                 .


            Loans on yourfirsttwo vehicles-
                                          .
      33b                                                                                                                                                   $                       0.00


      33d. Listothersecureddebts:
                                 '
               '
              . .
              .. . :'r     J);.:
                          . .   :.,rj,..
                                       .'
                                        :.'.:k'.'J.. '..
                                             j
                                             (:(lq ...(  ...
                                                           r '.
                                                           y..'
                                                              :.
                                                               '
                                                               7à(..( 2( :)' ' '. .r(y . ..:., .,:... ;,: .
                                                                         .. : ;..';j ..r (.(                 j    g   'y.'''y..y '
                                                                                                                       .. . .. ...
                                                                                                                                   . .'        ;
                                                                                                                                     . . .... ..
              ,
              :k
               I1k,'
                   ,k.
                     '
                     ,;1
                       '
                       8,
                        1
                        ''
                         .
                         ki
                          '
                          .
                          ï
                          ''
                           ;
                           k;
                            '
                            dii
                              -.'
                                ..
                                 r.
                                  :.
                                   'I
                                    ,Z
                                     '
                                     ëz:
                                       !.,ë
                                          -:
                                         ..)
                                           9!4
                                             )r!:.
                                              s  j.
                                                  II
                                                   @i', : :.. :I
                                                   ,'          ii
                                                                k'#,Iit
                                                           ., ...
                                                                     '
                                                                    ..l
                                                                      ip
                                                                       i
                                                                       '
                                                                       p;
                                                                        :
                                                                        !,
                                                                         ;
                                                                         u,!
                                                                           z
                                                                           (.s
                                                                             !
                                                                             ,k
                                                                              1
                                                                              .'
                                                                               rd
                                                                                '
                                                                                ?
                                                                                !,ë
                                                                                  ,
                                                                                  ijl
                                                                                .. .
                                                                                    rt
                                                                                     k
                                                                                     ,:k
                                                                                       pi
                                                                                        l
                                                                                        gk
                                                                                         ....è
                                                                                             q
                                                                                             :
                                                                                             ).):
                                                                                               . .c;E
                                                                                                    :.E(
                                                                                                       j
                                                                                                       :
                                                                                                       i:
                                                                                                        i
                                                                                                        t
                                                                                                        j
                                                                                                        .
                                                                                                        g
                                                                                                        k
                                                                                                        .r
                                                                                                         '
                                                                                                         d
                                                                                                         j
                                                                                                         .
                                                                                                         j.
                                                                                                          p
                                                                                                          j
                                                                                                          ji
                                                                                                           I
                                                                                                           .
                                                                                                           k
                                                                                                           .k
                                                                                                            .
                                                                                                            j
                                                                                                            i
                                                                                                            jI
                                                                                                             j
                                                                                                             .
                                                                                                             rq
                                                                                                              /
                                                                                                              j
                                                                                                              r
                                                                                                              l
                                                                                                              j
                                                                                                              qr
                                                                                                               j
                                                                                                               ik
                                                                                                                q
                                                                                                                i
                                                                                                                r
                                                                                                                j
                                                                                                                jq
                                                                                                                 j
                                                                                                                 ip
                                                                                                                  j
                                                                                                                  i
                                                                                                                  j
                                                                                                                  lkr
                                                                                                                    l
                                                                                                                    r
                                                                                                                    .
                                                                                                                    i
                                                                                                                    èj
              xèeu.#:41il::r:      CE 7;i    )      ..
                                          ):r?E:(r ::E: rA ki4i% (        ..
                                                                             @* : i(t)i) t72:i   L
                                                                                                 ::Ej   ,
                                                                                                              ) -:.:r.
                                                                                                              .

                                   q !:q   .    .        . ::    :::2:::.(
                                                                         2:. g .(
                                                                                r:(
                                                                                  :
                                                                                  (;!
                                                                                    :)( . :   .':4((
                                                                                                   :':Eàj c...gyy
                                                                                                          .      .jj
                                                                                                                  . .
                                                                                                                             Q No                           $
                                                                                                                             Q Yes
                                                                                                                             Q No
                                                                                                                             D Yes                          $
                                                                                                                             Q No                    +$
                                                                                                                             Q Yes
                                                                                                                                                                                                     copy total
     33e.Totalaveragemonthlypayment.AddIines33athrough33d........................,......................... $                                                                   0.00                 heree        $     ().c()

  34.Are any debtsthatyou Iisted in Iine 33 secured byyourprimaryresidence,avehicle,
      orotherpropeA necessaryforyoursupportorthesuppod ofyourdependents?
      Q No.Gotoline35.
      3 Yes.Stateanyamountthatyoumustpaytoacreditor,i
                                                    nadditiontothepayments
            l
            istedinIi
                    ne33,tokeeppossessi
                                      onofyourpropedy(call
                                                         edthecureamountj.
               Next,divi
                       deby60 andfi
                                  llinthe i
                                          nformationbelow.
                  #--i
                     r:
                      .
                      #>
                     ..
                       '(i, ;e,
                              ;.
                               W...
                                  io..
                                     i :.2
                                         '.:
                                           '
                                           (
                                           :: ..
                                               1...
                                                  z..r:
                                                      s;.rj
                                                          ...t:7@;l
                                                                  à#)7y.'
                                                                        .
                                                                        i.y
                                                                          .. ':
                                                                              :;r
                                                                                .
                                                                                :!é
                                                                                  ..1
                                                                                    .qr:.
                                                                                        .j.r.                                                      (.'
                                                                                                                                                     .i
                                                                                                                                                      @;72T;.;:.;E2i::jE.:u:
                                                                                                                                                                          ;
                                                                                                                                                                          :
                                                                                                                                                                          .'
                                                                                                                                                                           E
                                                                                                                                                                           ': E
                                                                                                                                                                              -(
                                                                                                                                                                               l::J
                                                                                                                                                                                  '
                                                                                                                                                                                  (I'
                                                                                                                                                                                    ;
                                                                                                                                                                                    .
                                                                                                                                                                                    i:
                                                                                                                                                                                     l
                                                                                                                                                                                     ëi t
                                                                                                                                                                                        '
                                                                                                                                                                                        (
                                                                                                                                                                                        :'
                                                                                                                                                                                         ::q
                                                                                                                                                                                         E !
                                                                                                                                                                                           '
                                                                                                                                                                                           ..
                                                                                                                                                                                            ':. (
                                                        --#e
                                                           uydèuj+    ë;j  j
                                                                           ?l
                                                                            y
                                                                            ,i
                                                                             :
                                                                             #-#j  iWi
                                                                                     jji
                                                                                       :
                                                                                       Er
                                                                                        j
                                                                                        :
                                                                                        ::                                                         ) j
                                                                                                                                                     i
                                                                                                                                                     j
                                                                                                                                                     y
                                                                                                                                                     :
                                                                                                                                                     j
                                                                                                                                                     ;:
                                                                                                                                                      ;
                                                                                                                                                      j#                    :j
                                                                                                                                                                               ::j-
                                                                                                                                                                                  r
                                                                                                                                                                                  y
                                                                                                                                                                                  :     j
                                                                                                                                                                                        (
                                                                                                                                                                                        )
                                                                                                                                                                                        y:
                                                                                                                                                                                         j 2
                                                                                                                                                                                           t
                                                                                                                                                                                           yj
                                                                                                                                                                                            E
                                                                                                                                                                                            (
                                                                                                                                                                                            g    q
                  f     r(54::yg:ë:qy:g((yr :(xo sr.-      r      :
                                                                  2:(
                                                                    5q:      lj ujjjj
                                                                                    i
                                                                                    j: j
                                                                                       :
                                                                                       ë:ë                                                           jj   . ... .
                                                                                                                                                                            j
                                                                                                                                                                            ryyj   y(
                                                                                                                                                                                    j
                                                                                                                                                                                    yyjk:yg( (yyjg

                   CapitalOneAutoFinance                                 SeeAttachmentLine          $24,839-00                  +.60 =                    $413.98
                                                                                                                                + 60 =

                                                                                                    $                           + 60 =               +$
                                                                                                                                                                                                  copvtotal
                                                                                                                                  Total                   $413.98                                 here<
                                                                                                                                                                                                      +           $413.98

  35.Do you owe any priority claims such as a prioritytax,child support oralimony-
     thatarepastdueasoftbefilingdateofyourbankruptcycase? 11U.S.C.j507.
     Q No.GotoIine36.
     D' Yes.FillinthetotalamountofaIIofthesepri
                                              ori
                                                tycl
                                                   ai
                                                    ms.Donotincludecurrentor
              ongoing priorityclaims,suchas thoseyou Iistedin line 19.
               -r(ltéllëlrn()unt()fëI
                                    11r)élst-du();)ri
                                                    t):1 ()1
                                                           aims..............................................................., $                                        6,161.
                                                                                                                                                                              00 + 60 =
              Case 2:19-bk-10260-RK                                        Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                               Desc
                                                                           Main Document    Page 69 of 78
Debtor1               Terry Tyler                                                                                                            C8Se ntlmbec(ffknown)                                            - -.        .. .
                     FirstName            MiddleName                   LastName       -'



   36. Areyoueligibleto5leacaseunderChapter13?11U.S.C.j109(e).
             Formoreinformation,gooniine usi
                                           ngthe IinkforBankruptcy Basicsspecified inthe separate
             instructi
                     onsforthi
                             sform.BankruptcyBasicsmayal so beavailable atthe bankruptcyclerk'soffice.
           I-I
            X No. Go to Iine 37.
           E.
            J Yes.Fi
                   llinthefollowinginfonnati
                                           on.
                          Projectedmonthl
                                        yplanpaymenti
                                                    fyouwerefil
                                                              ingunderChapter13                                                                               $
                          Currentmul
                                   ti
                                    pli
                                      erforyourdistri
                                                    ctas statedonthe Iistissued bythe
                         AdministrativeOffi
                                          ceoftheUnitedStatesCourts(fordistrictsinAlabamaand
                         NodhCaroli  na)orbytheExecutiveOffi
                                                           ceforUnitedStatesTrustees(foraIl
                         otherdistricts).
                          Tofinda Ii stofdistrictmultipliersthatincludesyourdistrict,goonline using the
                          Iinkspecified in theseparateinstructionsforthisform.Thislistmayalso be
                          availableatthe bankruptcycl   erk'soffi
                                                                ce.
                                                                                                                                                                                            copy total
                         Averagemonthl
                                     yadministrati
                                                 veexpenseifyouwerefili
                                                                      ngunderChapter13                                                                        $                             heree


   37.Add aIIofthe deductionsfordebtpayment-                                                                                                                                                                         $ 516.66
           /stld Iirl()s 3êl(,tklrtlu()h:$15.........-...................................................................................-.................................-...............................




   38.AddaIIofthe allowed deductions.
       Copyli
            ne24,AIloftheexpensesallowedunderIRS                                                         $              4,gc9.sj
       expenseaIIOWaBCPS.............................................................
                                                                                    .....
       copyI
           ine32,AI
                  Ioftheadditionalexpensedeductionsm........ $                                                             140.00

       copyIine37,AI
                   lofthedeductionsfordebtpayment............ +$                                                           516.66
                                                                        Totaldeducti
                                                                                   ons                   $              5,466.17                   copytotalhere.............................+                       $    5,466.17

   '
       .               Determ ine W hetherThere Is a Presum ption ofAbuse

   39.Calculate monthly disposableincomefor60 months
           39a. CopyIi
                     ne4,adjustedcurrentmonthl
                                             yincome.....                                               $            5,230.90

           39b. CopyIi
                     ne 38,Totaldeductions..........                                                -$               5,466.17

           39c. Monthlydi
                        sposableincome.11U.S.C.j707(b)(2).                                              $              -235.27                     copy.                 $             -aas.:7
                    Subtractline39bfrom Iine39a.                                                                                                   here+

                     Forthenext60months(5years).................................................................................................                         x 60
                                                                                                                                                                          $                0-00 Copy
                                                                                                                                                                                                    heree             $0.:0

  40.Find outwhetherthere i
                          s a presumption ofabuse.Checkthe boxthatappl
                                                                     ies:
           Qx TheIine39dislessthan$7,700*.Onthetopofpage1ofthi
                                                             sform.checkbox1,Thereisnopresumptionofabuse.Go
                to Pad 5.

           CITheIine39dismorethan$12,850*.Onthetopofpage1ofthisform, checkbox2,Thereisa presumption ofabuse.You
                mayfilloutPart4ifyou cl
                                      aim speci
                                              alci
                                                 rcumstances.ThengotoPad 5.

           C1TheIine39disatleast$7,700*,butnotmorethan$12,850*.GotoIine41.
                * Subjecttoadjustmenton4/01/19,andevery3yearsafterthatforcasestiledonorafterthedateofadjustment.

OfficialForm 122A-2                                                                    Chapter7 MeansTestCalculation                                                                                                 page 8
                   Case 2:19-bk-10260-RK                                       Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                                                                   Desc
                                                                               Main Document    Page 70 of 78
Debtor1                    Terl Tyler
                          F:irstName              Middle Name       '-     uastName                                '




            41.41a.Fillin the am ountofyourtotalnonpriority unsecured debt.Ifyoufilled outA
                   Summary ofYourAssetsand Liabl lities and Certain StatliticalInform ati
                                                                                        on Schedules
                        (OfficialForm 106Sum),youmayrefertoIine3bonthatform...................................................... $
                                                                                                                                                                         x .25

                  41b.25% ofyourtotalnonpriorityunsecureddebt.11U.S.C,j707(b)(2)(A)(i)(I).
                      rkltlltirllltIirlf)zl118i)jf().;!(5......,.........................................................................................................., $                copy
                                                                                                                                                                                             jlere+           $


         42.Determinewhethertheincomeyou have leftoveraftersubtracting aIIallowed deductions
            isenoughto pay 25% ofyourunsecured,nonprioritydebt.
            Checkthe boxthatapplies:

               Q Line39d isI
                           essthanIine41b.Onthetopofpage1ofthisform,checkbox1,Thereisnopresumpti
                                                                                               onofabuse.
                     Go to Part5.

               D Line39d isequaltoormorethanIine41b.Onthetopofpage1ofthisform,checkbox2,Thereisapresumption
                     ofabuse.YoumayfiloutPart4 ifyouclai
                                                       m specialcircumstances.Thengoto Pad 5.



    '-        '          Give Details AboutSpecialCircum stances

43.Doyouhaveanyspecialcircumstancesthatjusti    fyadditionalexpensesoradjustmentsofcurrentmonthlyincomeforwhichtherei
                                                                                                                    sno
   reasonablealternative? 11U.S.C.j707(b)(2)(B).
            Q No.GotoPad5.
            U Yes.Fillinthefollowingi
                                    nformati
                                           on.AIIfiguresshouldreflectyouraveragemonthlyexpenseorincomeadjustment
                       foreach i
                               tem.You mayincludeexpenses you Ii
                                                               sted inline25.

                       Youmustgive adetailed explanati
                                                     onofthespeci
                                                                alci
                                                                   rcum stances thatmaketheexpenses orincome
                       adjustmentsnecessaryandreasonable.Youmustalsogiveyourcasetrusteedocumentati
                                                                                                 onofyouractual
                       expensesorincomeadjustments.
                          '.                                                                                               '
                                   '   g   ''                 :uu(''' .j,
                                                                        j.:
                                                                          j.:
                                                                            ..:
                                                                              u.jr(
                                                                                  'r
                                                                                   'y;:...:..(.y
                                                                                               2
                                                                                               .g
                                                                                                .g.
                                                                                                  .r
                                                                                                   ;
                                                                                                   ...
                                                                                                     ,.
                                                                                                      r.'
                                                                                                        u
                                                                                                        ..
                                                                                                         :..j(
                                                                                                             g
                                                                                                             :(é.:.i.
                                                                                                                    2t
                                                                                                                     g(;
                                                                                                                       y (t;.(.,
                                                                                                                               .:
                                                                                                                                jju.r)
                                                                                                                                ë,. :y::.:.:(u:...y:gy:2y
                                                                                                                                                        .:.:
                                                                                                                                                           :y
                                                                                                                                                            j
                                                                                                                                                            :
                                                                                                                                                            (j
                                                                                                                                                             ;
                                                                                                                                                             r
                                                                                                                                                             ((
                                                                                                                                                              (
                                                                                                                                                              '
                                                                                                                                                              j( j
                                                                                                                                                                 :
                                                                                                                                                                 j!
                                                                                                                                                                  iE(
                                                                                                                                                                    j
                                                                                                                                                                    :.
                                                                                                                                                                     :
                                                                                                                                                                     j.
                                                                                                                                                                      . .(
                                                                                                                                                                         à
                                                                                                                                                                         ji
                                                                                                                                                                          .g
                                                                                                                                                                           )('(
                                                                                                                                                                              :ù
                                                                                                                                                                               js
                                                                                                                                                                                .
                                                                                                                                                                                :j
                                                                                                                                                                                 j
                                                                                                                                                                                 i
                                                                                                                                                                                 lj
                                                                                                                                                                                  'j
                                                                                                                                                                                   )(
                                                                                                                                                                                    jt
                                                                                                                                                                                     :
                                                                                                                                                                                     j
                                                                                                                                                                                     gi
                                                                                                                                                                                      j
                                                                                                                                                                                      lj
                                                                                                                                                                                       !;
                                                                                                                                                                                        j
                                                                                                                                                                                        !.
                                                                                                                                                                                         r
                                                                                                                                                                                         '
                                                                                                                                                                                         :j
                                                                                                                                                                                          r
                                                                                                                                                                                          q'
                                                                                                                                                                                           g
                                                                                                                                                                                           é
                                                                                                                                                                                           :(
                                                                                                                                                                                            :
                                                                                                                                                                                            r)
                                                                                                                                                                                             .:
                                                                                                                                                                                              2
                                                                                                                                                                                              (
                                                                                                                                                                                              j
                                                                                                                                                                                              é2
                                                                                                                                                                                               :
                                                                                                                                                                                               jj
                                                                                                                                                                                                jé
                                                                                                                                                                                                 l
                                                                                                                                                                                                 j1
                                                                                                                                                                                                  j,
                                                                                                                                                                                                   i
                                                                                                                                                                                                   j
                                                                                                                                                                                                   ;1
                                                                                                                                                                                                    g4
                                                                                                                                                                                                     (
                                                                                                                                                                                                     '
                                                                                                                                                                                                     (
                                                                                                                                                                                                     ':
                                                                                                                                                                                                      (
                                                                                                                                                                                                      j jjj
                                                                                                                                                                                                          r
                                                                                                                                                                                                          g
                               .                         .
                        !i.i
                        (
                        d
                        '  'i
                            ,
                            '
                            E).iE'E.kjjjlkjjj;ir
                                              .q
                                               jjj
                                                 yj,
                                                   jjg
                                                     jj
                                                      :.
                                                       ;
                                                       j.
                                                        k
                                                        j
                                                        .
                                                          .
                                                        jj:
                                                          j j
                                                            i
                                                            jjh
                                                              jj.
                                                                r
                                                                ky
                                                                 kg
                                                                  jjj
                                                                    r
                                                                    .
                                                                    jjj:E
                                                                        ).j
                                                                        .(
                                                                          '
                                                                          E
                                                                          ;
                                                                          .
                                                                          -jj:i
                                                                              y
                                                                              ë
                                                                              k
                                                                              .j
                                                                               i
                                                                               :
                                                                               j
                                                                               kj
                                                                                i
                                                                                y.l
                                                                                  f
                                                                                  j
                                                                                  ;
                                                                                  @j
                                                                                   .
                                                                                   ijj.
                                                                                      r
                                                                                      (
                                                                                      j(
                                                                                       j:
                                                                                        k
                                                                                        j,,.-,zj
                                                                                               .
                                                                                               .
                                                                                               -x-
                                                                                                 -
                                                                                                 .-.
                                                                                                   -
                                                                                                   .:.  . .y(E
                                                                                                             .ë(
                                                                                                               .@E
                                                                                                                 g:L:
                                                                                                                    t..'.,:
                                                                                                                          q
                                                                                                                          :t
                                                                                                                          'L
                                                                                                                           ':yr
                                                                                                                              j
                                                                                                                              )
                                                                                                                              ;
                                                                                                                              (.
                                                                                                                               j:                        ..y..
                                                                                                                                                             (
                                                                                                                                                             : k
                                                                                                                                                               i
                                                                                                                                                               .éë
                                                                                                                                                                 g
                                                                                                                                                              . .)  @
                                                                                                                                                                    (
                                                                                                                                                                    .j
                                                                                                                                                                     y
                                                                                                                                                                     ë:
                                                                                                                                                                      (
                                                                                                                                                                      @
                                                                                                                                                                      j
                                                                                                                                                                      #jk
                                                                                                                                                                        (
                                                                                                                                                                        .
                                                                                                                                                                        @
                                                                                                                                                                        j.
                                                                                                                                                                         @ ;
                                                                                                                                                                           j
                                                                                                                                                                           (
                                                                                                                                                                           !E
                                                                                                                                                                            (j.l,
                                                                                                                                                                                tk
                                                                                                                                                                                 h
                                                                                                                                                                                 ,i
                                                                                                                                                                                  ir
                                                                                                                                                                                   l
                                                                                                                                                                                   y
                                                                                                                                                                                   ùl
                                                                                                                                                                                    4,
                                                                                                                                                                                     )
                                                                                                                                                                                     ,,r
                                                                                                                                                                                       i
                                                                                                                                                                                       rk
                                                                                                                                                                                        jt:    )9
                                                                                                                                                                                                91
                                                                                                                                                                                                 4
                                                                                                                                                                                                 ; 4
                                                                                                                                                                                                   1j1
                                                                                                                                                                                                     4
                                                                                                                                                                                                     94i
                                                                                                                                                                                                       ..
                                                                                                                                                                                                        i
                                                                                                                                                                                                        l
                                                                                                                                                                                                        : :
                               .
                                                .. . .    .     .   .              ...
                                                                                   .
                                                                                           .
                                                                                         :..: , r.
                                                                                                 ,      :(.;.
                                                                                                            .
                                                                                                            :;.
                                                                                                              .
                                                                                                              :'..''7E
                                                                                                                     .
                                                                                                                            '
                                                                                                                           ..
                                                                                                                                             ,E(
                                                                                                                                               r
                                                                                                                                               .
                                                                                                                                               )
                                                                                                                                               .
                                                                                                                                               :(
                                                                                                                               2.::::T.E.j:..(.:
                                                                                                                               .                r;..)
                                                                                                                                                 .  .
                                                                                                                                                    g
                                                                                                                                                    :
                                                                                                                                                    .:
                                                                                                                                                     .
                                                                                                                                                     '
                                                                                                                                                     .:
                                                                                                                                                      .::
                                                                                                                                                        .
                                                                                                                                                        )
                                                                                                                                                        l
                                                                                                                                                        E
                                                                                                                                                        @.
                                                                                                                                                         :
                                                                                                                                                         .
                                                                                                                                                         :q
                                                                                                                                                          :
                                                                                                                                                          .
                                                                                                                                                          2!
                                                                                                                                                           g
                                                                                                                                                           q
                                                                                                                                                           )à
                                                                                                                                                            r
                                                                                                                                                            '
                                                                                                                                                            )
                                                                                                                                                            .i#
                                                                                                                                                              'T
                                                                                                                                                               :(
                                                                                                                                                                I
                                                                                                                                                                g
                                                                                                                                                                .ë
                                                                                                                                                                E(:
                                                                                                                                                                  j
                                                                                                                                                                  1 j.
                                                                                                                                                                     -
                                                                                                                                                                     :
                                                                                                                                                                     .
                                                                                                                                                                     ::
                                                                                                                                                                      -
                                                                                                                                                                      .
                                                                                                                                                                      '
                                                                                                                                                                      :-..
                                                                                                                                                                       . -..:
                                                                                                                                                                            -
                                                                                                                                                                            .
                                                                                                                                                                            :
                                                                                                                                                                            .
                                                                                                                                                                            :ë
                                                                                                                                                                             p
                                                                                                                                                                             -
                                                                                                                                                                             !4
                                                                                                                                                                              :
                                                                                                                                                                              j
                                                                                                                                                                              t
                                                                                                                                                                              :
                                                                                                                                                                              jj
                                                                                                                                                                               '
                                                                                                                                                                               .
                                                                                                                                                                               '.
                                                                                                                                                                                :
                                                                                                                                                                                .
                                                                                                                                                                                :
                                                                                                                                                                                .-.
                                                                                                                                                                                  :
                                                                                                                                                                                  .
                                                                                                                                                                                  '
                                                                                                                                                                                  .:
                                                                                                                                                                                   '
                                                                                                                                                                                   .
                                                                                                                                                                                   :
                                                                                                                                                                                   .:
                                                                                                                                                                                    .
                                                                                                                                                                                    '
                                                                                                                                                                                    )
                                                                                                                                                                                    .'
                                                                                                                                                                                    '.'
                                                                                                                                                                                      -:
                                                                                                                                                                                       .
                                                                                                                                                                                       E
                                                                                                                                                                                       ë
                                                                                                                                                                                       :
                                                                                                                                                                                       gq
                                                                                                                                                                                        .
                                                                                                                                                                                        '
                                                                                                                                                                                        ë
                                                                                                                                                                                        :E
                                                                                                                                                                                         i
                                                                                                                                                                                         (
                                                                                                                                                                                         :
                                                                                                                                                                                         (!
                                                                                                                                                                                          ;
                                                                                                                                                                                          :
                                                                                                                                                                                          .
                                                                                                                                                                                          E:.       .




    -
        .              lign Below


                       Bysi
                          gningh . declareund p nal
                                                  tyofperjurythattheinformationonthi
                                                                                   sstatementandi
                                                                                                nanyattachmentsi
                                                                                                               strueandcorred.

I                                                                                                                              x
                            Signatur fDebto                                                                                           Signature ofDebtor2

                            Date                                                                                                      Date
                                       MM 1DD        l                                                                                             MM /DD 1YFYY


        OfficialForm 122A-2                                                               Chapter7 MeansTestCalculation                                                                                       page9
Case 2:19-bk-10260-RK     Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                          Main Document    Page 71 of 78



                                 Attachm ent
                     Debtor:Terry Tyler    Case Num ber:

    A ttachm entLine 34:1stProperty ldentitication
          2011 BM W 750L1w ith 69000 m iles.
      Case 2:19-bk-10260-RK              Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43                          Desc
                                         Main Document    Page 72 of 78


 Attorney orParty Name,Address,Telephone & FAX                   FOR COURT USE ONLY
 Nos.,State BarNo.& EmailAddress
Terry Tyler
505 N Figueroa StreetR 21,Los Angeles,California
90012
Phone:(310)390-7650




 IXI Debtorls)appearing withoutattorney
 Z AllorneyforDebtor
                                     UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA - Los Anqeles Division                             DIVISIO N

 ln re:                                                          CASE NO.:
                                                                 CHAPTER: 7
 Terry Tyler



                                                                             VERIFICATION OF MASTER
                                                                            MAILING LIST OF CREDITO RS
                                                                                       ILBR 1007-1(a))


                                                    Debtoqs).

Pursuantto LBR 1007-1(a),the Debtor,orthe Debtor'sattorney ifapplicable,cedifiesunder
penaltyofperjurythatthe mastermailing Iistofcreditorsfiled in thisbankruptcycase,consisting of
 7 sheetts)iscomplete,correct,and consistentwith the Debtor's schedulesand l/we assume alI
responsibility forerrors and om issions.


Dat
  e: lI-/l'q'                                                          l

                                                                 Signatu ofDe            r1

Date:
                                                                Signature ofDebtor2 (ointdebtor)(ifapplicable)
Date:
                                                                V gnatureofAttorneyforDebtor(ifapplicable)

          Thi
            sform i
                  s optional. Ithasbeenapprovedforuse in the Uni
                                                               ted States Bankruptcy CourtfortheCentralDistri
                                                                                                            ctofCali
                                                                                                                   forni
                                                                                                                       a

December2015                                                                          F IOO7-I.MAILING-LIST.VERIFICATION
Case 2:19-bk-10260-RK    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                         Main Document    Page 73 of 78




                        Terry Tyler
                        5O5 N Figueroa Street #421
                        Los Ange les, CA 90012




                        United States Trustee
                        915 Wilsh ire Boulevard
                        Los Angeles, CA 90017
Case 2:19-bk-10260-RK    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                         Main Document    Page 74 of 78




                        Ad Astra Recovery Serv ices Inc
                        7330 W 33rd Street #118
                        Wichita , KS 67205




                        Anne Arundel County
                        7 Church Circle
                        Annapolis, MD 21404




                        Bank Of America
                        PO Box 982238
                        E1 Paso, TX 79998




                        Bank of M issouri
                        5109 S Broadband Lane
                        Sioux Falls, SD 57108




                        Barclays Ban k Delaware
                        PO Box 8803
                        Wilmington, DE 19899




                        Cap ital One Auto Finance
                        PO Box 25 9407
                        Plano, TX 75025




                        Cap ital One Bank USA NA
                        PO Box 30285
                        Salt Lake C ity , UT 84130
Case 2:19-bk-10260-RK    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                         Main Document    Page 75 of 78




                        Chase Bank USA
                        PO BoX 15298
                        W ilmington , DE 19850
Case 2:19-bk-10260-RK    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                         Main Document    Page 76 of 78




                        Credit One Bank
                        PO Box 98875
                        Las Vegas , NV 89193




                        Department of Education/Nelnet
                        121 S 13th Street
                        Lincoln, NE 68508




                        First Prem ier Bank
                        601 S Minnesota Avenue
                        Siou s Falls, SD 57104




                        Goldman Sachs Bank USA
                        PO Box 45400
                        Salt Lake City , UT 84101




                        Hawthorne Auto Square
                        11646 Prairie Avenue
                        Hawthorne , CA 90250




                        Internal Revenue            Special
                        Procedu
                        PO Box 7346
                        Ph iladelphia, PA 19101



                        Macys
                        PO Box 82 18
                        Mason, OH 45040
Case 2:19-bk-10260-RK   Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                        Main Document    Page 77 of 78




                        Onemain
                        PO Box 1010
                        Evansville, TN 47706
Case 2:19-bk-10260-RK    Doc 1 Filed 01/10/19 Entered 01/10/19 15:53:43   Desc
                         Main Document    Page 78 of 78




                        Plaza Services
                        110 Hammond Drive
                        Atlanta , GA 30328




                        Prince Georges Circuit Court
                        14735 Main Street
                        Upper Marlboro, MD 20772




                        Speedy Cash
                        PO Box 780408
                        Wichita, KS 67278
